              IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                        AUSTIN DIVISION


                                      '
BRANDON DANIEL                        '
                                      '
                   Petitioner,        '
                                      ' CIVIL NO. A-17-CV-1069-LY
            v.                        '
                                      ' This is a Capital Case
                                      '
LORIE DAVIS, Director,                '
Texas Department of Criminal Justice, '
Correctional Institutions Division    '
                                      '
                   Respondent.        '


     __________________________________________________________

CONSOLIDATED AND AMENDED PETITION FOR WRIT OF HABEAS
 CORPUS AND MEMORANDUM OF LAW BY A PRISONER IN STATE
         CUSTODY PURSUANT TO 28 U.S.C. ' 2254 et seq.



                                      SHAWN NOLAN
                                      Pa. Bar No. 56535
                                      Federal Community Defender for the
                                      Eastern District of Pennsylvania
                                      Suite 545 West, The Curtis Center
                                      601 Walnut Street
                                      Philadelphia, PA 19106
                                      (215) 928-0520
                                      Shawn_nolan@fd.org

Dated: March 4, 2019
                                                       TABLE OF CONTENTS

STATEMENT ABOUT EXHAUSTION AND PROCEDURAL DEFAULT .................................... 3

EXCEPTIONS TO PROCEDURAL DEFAULT ..................................................................................... 3

STANDARD OF REVIEW UNDER THE AEDPA ................................................................................ 4

          A. General Standards ......................................................................................................................... 4

          B. Because the State Habeas Court Engaged in Extensive Ex Parte Communications
             With the Prosecutor Before Adopting the State’s Proposed Findings of Fact and
             Conclusions of Law Nearly Verbatim, AEDPA Deference Should Not Apply to
             Any Claims Adjudicated on the Merits. ..................................................................................... 6

          C. Because the State Habeas Court Denied the Opportunity for Evidentiary
             Development, Resulting in Unreasonable Factual Determinations Related to
             Petitioner’s Claims, AEDPA Deference Should Not Apply to the Claims
             Adjudicated in State Habeas Proceedings. ................................................................................. 9

STANDARDS RELATING TO INEFFECTIVE ASSISTANCE OF COUNSEL UNDER
STRICKLAND V. WASHINGTON...........................................................................................................14

REQUEST FOR AN EVIDENTIARY HEARING ................................................................................15

STATEMENT OF THE CASE ...................................................................................................................16

          A. PROCEDURAL HISTORY .....................................................................................................16
                1. Trial Court Proceedings ....................................................................................................... 16

                2. State Appellate Proceedings ................................................................................................ 17

                3. State Habeas Proceedings .................................................................................................... 17

          B. STATEMENT OF FACTS .......................................................................................................22
                1. Guilt Phase ............................................................................................................................ 22

                2. Penalty phase ......................................................................................................................... 23

  I.      THE TRIAL JUDGE ENGAGED IN MULTIPLE EX PARTE
          COMMUNICATIONS WITH PROSECUTORS, WHICH REPEATEDLY
          DEMONSTRATED HER BIAS AGAINST MR. DANIEL IN VIOLATION
          OF HIS EIGHTH AND FOURTEENTH AMENDMENT RIGHTS..................................25

          A. The Trial Judge Engaged in Ex Parte Communications Throughout the Trial and
             State Habeas. ................................................................................................................................26

                1. Emails related to Mr. Daniel’s recusal motion in state habeas ..................................26

                                                                             i
         2.       Emails related to Mr. Daniel’s competency and potential waiver in state
                  habeas .....................................................................................................................27

         3.       Emails related to a potential plea during pretrial proceedings ..................................29

         4.       Emails related to ex parte discussions with an ADA about Mr. Daniel’s trial ...........30

         5.       The trial judge’s continued impropriety following the ordered disclosures of
                  the ex parte communications...................................................................................30

      B. The Trial Judge’s Ex Parte Emails Demonstrated Her Partiality to the State and
         Her Bias Against Mr. Daniel in Violation of Due Process....................................................31

      C. State Court Proceedings .............................................................................................................34

II.   THE TRIAL JUDGE GAVE SUPPLEMENTAL INSTRUCTIONS TO THE
      JURY OUTSIDE THE PRESENCE OF COUNSEL IN VIOLATION OF MR.
      DANIEL’S SIXTH AMENDMENT RIGHTS TO COUNSEL AND A PUBLIC
      TRIAL, FIFTH AND FOURTEENTH AMENDMENT RIGHTS TO DUE
      PROCESS, AND EIGHTH AMENDMENT RIGHT TO BE FREE FROM
      CRUEL AND UNUSUAL PUNISHMENT. ...............................................................................34

      A. The Trial Judge Provided Supplemental Instructions to the Jury During Penalty
         Phase Deliberations Without Notice to Mr. Daniel or His Counsel. ..................................35

      B. Mr. Daniel Was Denied His Sixth Amendment Right to Counsel During a
         Critical Stage of the Proceeding When the Trial Court Provided Supplemental
         Instructions to the Jury Without Notifying Counsel..............................................................37

      C. Mr. Daniel Was Denied His Sixth Amendment Right to a Public Trial When
         the Trial Court Secretly Instructed the Jury, Without Making a Record of the
         Supplemental Instruction, and Without Making the Necessary Findings to Close
         the Proceedings. ...........................................................................................................................41

      D. Mr. Daniel Was Denied His Right to Due Process When the Trial Court
         Instructed the Jury Outside His Presence. ...............................................................................42

      E. State Court Proceedings .............................................................................................................43

III. MR. DANIEL WAS DENIED DUE PROCESS AND A FULL AND FAIR
     OPPORTUNITY TO LITIGATE HIS CONSTITUTIONAL CLAIMS UNDER
     TEXAS STATE HABEAS LAW, WHEN THE TRIAL JUDGE, AFTER
     ENGAGING IN EX PARTE COMMUNICATIONS WITH THE PROSECUTOR
     ABOUT THE MERITS OF MR. DANIEL’S STATE HABEAS PETITION,
     DENIED MR. DANIEL A HEARING, IGNORED THE AFFIDAVITS HE
     SUBMITTED IN SUPPORT OF HIS PETITION, AND ADOPTED THE
     STATE’S PROPOSED ORDER VERBATIM, IN VIOLATION OF THE
     EIGHTH AND FOURTEENTH AMENDMENTS.................................................................45

                                                                       ii
IV.   MR. DANIEL’S RIGHTS TO DUE PROCESS, EFFECTIVE ASSISTANCE
      OF COUNSEL, AND FREEDOM FROM CRUEL AND UNUSUAL
      PUNISHMENT WERE VIOLATED BY THE TRIAL COURT’S FAILURE
      TO PROPERLY FUND HIS DEFENSE, AND TRIAL COUNSEL’S
      AGREEMENT TO WORK ON MR. DANIEL’S CASE UNDER A FLAT FEE
      STRUCTURE CREATED A CONFLICT OF INTEREST BETWEEN MR.
      DANIEL AND HIS ATTORNEYS. .............................................................................................47

      A. Mr. Daniel’s Defense Was Improperly And Deficiently Funded.........................................48

      B. Capital Defendants Are Entitled To A Properly Funded Defense Under The
         Fifth, Sixth, Eighth, And Fourteenth Amendments. .............................................................52
            1. Governing standards prohibit the use of flat fees and caps in capital cases. ............... 52

            2. Governing standards require authorizing sufficient funds to conduct the
               necessary mitigation investigation. ..................................................................................... 52

      C. Trial Counsel’s Flat Fee Created an Actual Conflict Of Interest. ........................................53
            1. Trial counsel’s conflict of interest deprived Mr. Daniel of his Sixth
               Amendment right to conflict-free counsel. .............................................................. 53

      D. State Court Proceedings .............................................................................................................55

V.    MR. DANIEL’S RIGHTS TO EFFECTIVE ASSISTANCE OF COUNSEL AND
      IMMUNITY FROM CRUEL AND UNUSUAL PUNISHMENT WERE
      VIOLATED BY TRIAL COUNSEL’S FAILURE TO INVESTIGATE AND
      PRESENT MITIGATING EVIDENCE. ....................................................................................56

      A. Mr. Daniel’s Family Was Unstable............................................................................................57

      B. Mr. Daniel’s Parents Did Not Address His Drug Abuse, Depression, and
         Disability. ......................................................................................................................................63
            1. Mr. Daniel’s drug abuse ....................................................................................................... 63

            2. Mr. Daniel’s depression and suicidal tendencies .............................................................. 65

            3. Mr. Daniel’s undiagnosed disability ................................................................................... 66

            4. Consequences of Mr. Daniel’s parents not addressing his problems with
               drugs, depression, and his disability ................................................................................... 69

      C. Mr. Daniel Continued to Struggle With Drug Abuse, Depression, and His
         Disability at College and After College. ...................................................................................70

      D. Trial Counsel’s Failure to Uncover and Present Relevant Mitigating Evidence
         Constituted Deficient Performance. .........................................................................................76


                                                                         iii
            1. Trial counsel conducted a truncated investigation just weeks before trial. .................. 78

      E. Trial Counsel Failed to Conduct a Thorough Investigation into Mr. Daniel’s
         Social History. ..............................................................................................................................81

      F. Trial Counsel’s Lack of Investigation and Preparation Prejudiced Mr. Daniel. .................83

      G. State Court Proceedings............................................................................................................84
             1. The state court process was unreasonable because the state courts denied
                relief without a hearing, and because the trial court adopted the state’s
                proposed findings and conclusions verbatim. .................................................................. 85

             2. The state court decision was unreasonable. ...................................................................... 85

      H. Exhaustion ....................................................................................................................................88

VI.   MR. DANIEL’S RIGHTS TO EFFECTIVE ASSISTANCE OF COUNSEL AND
      FREEDOM FROM CRUEL AND UNUSUAL PUNISHMENT WERE VIOLATED
      BY TRIAL COUNSEL’S FAILURE TO INVESTIGATE AND PRESENT
      EVIDENCE THAT MR. DANIEL HAS AUTISM SPECTRUM DISORDER,
      WHICH WOULD HAVE MITIGATED THE CIRCUMSTANCES
      SURROUNDING THE OFFENSE AND WOULD HAVE EXPLAINED MR.
      DANIEL’S APPARENT LACK OF REMORSE. ......................................................................88

      A. Autism Spectrum Disorder ......................................................................................................89

      B.     Diagnosing Autism Spectrum Disorder .................................................................................90

             1. Depression and Self-Medication ..............................................................................92

             2. Atypical Demonstrations of Emotion .....................................................................93

      C.     Trial Counsel Failed to Adequately Investigate, Develop, and Present Evidence
             of Mr. Daniel’s Autism Spectrum Disorder...........................................................................94

      D. There is a Reasonable Probability That the Jury Would Have Found the
         Diagnosis and Explanation of Autism Spectrum Disorder Mitigating. .......................... 100

      E.     State Court Proceedings......................................................................................................... 103
             1. The state court decision rested on an unreasonable determination of fact. .............. 104

             2. The state court decision was an unreasonable application of clearly
                established law. .................................................................................................................... 105

VII. TRIAL COUNSEL WERE INEFFECTIVE FOR FAILING TO INVESTIGATE
     AND PRESENT EVIDENCE OF THE ADVERSE EFFECTS OF XANAX IN
     VIOLATION OF MR. DANIEL’S SIXTH AMENDMENT RIGHT TO
     COUNSEL, FOURTEENTH AMENDMENT RIGHT TO DUE PROCESS, AND
                                                                        iv
       EIGHTH AMENDMENT RIGHT TO BE FREE FROM CRUEL AND
       UNUSUAL PUNISHEMNT. ....................................................................................................... 107

       A. Adverse Effects of Xanax ....................................................................................................... 108
             1. Paradoxical Reaction ..........................................................................................................108

             2. Paradoxical reactions under circumstances of frustration ............................................ 109

             3. How alcohol differs from Xanax ..................................................................................... 110

       B. It was Objectively Unreasonable for Trial Counsel to Fail to Present an Expert to
          Present Evidence of Paradoxical Reaction. .......................................................................... 110

       C. Mr. Daniel was Prejudiced by Trial Counsel’s Failure to Present an Expert to
          Explain Paradoxical Reaction. ................................................................................................ 111

       D. State Habeas Counsel Were Ineffective for Failing to Raise this Claim. ......................... 113
             1. Deficient performance ....................................................................................................... 114

             2. Prejudice............................................................................................................................... 114

VIII. TRIAL COUNSEL WERE INEFFECTIVE FOR ABANDONING THEIR MOTION
      TO SUPPRESS MR. DANIEL’S INADMISSIBLE ORAL STATEMENTS IN
      VIOLATION OF HIS SIXTH AMENDMENT RIGHT TO EFFECTIVE
      ASSISTANCE OF COUNSEL, FOURTEENTH AMENDMENT RIGHT TO DUE
      PROCESS, FIFTH AMENDMENT RIGHT AGAINST SELF-INCRIMINATION,
      AND EIGHTH AMENDMENT RIGHT TO BE FREE FROM CRUEL AND
      UNUSUAL PUNISHMENT. ....................................................................................................... 115

       A. Mr. Daniel’s Incapacitating Intoxication and His Statements ........................................... 116
             1. Extreme intoxication as evidenced by Mr. Daniel’s behavior in Walmart ................. 116

             2. Extreme intoxication as evidenced by the toxicology reports ..................................... 117

       B. Mr. Daniel’s Statements and How They Were Used at Trial ............................................. 118
             1. Statements made during arrest and transportation to the police station .................... 118

             2. Statements made during interrogation............................................................................. 119

             3. How the statements were used at trial ............................................................................. 121

       C. Mr. Daniel’s Statements Were Inadmissible. ........................................................................ 124

       D. Trial Counsel’s Abandonment of Their Motion to Suppress Mr. Daniel’s
          Inadmissible Statements Constitutes Deficient Performance. ........................................... 127


                                                                          v
      E. Trial Counsel’s Failure to Protect Mr. Daniel from the Admission of His
         Involuntary and Unlawfully Obtained Statements Prejudiced Him. ................................ 131

      F. The State Court’s Decision Should Not Receive AEDPA Deference. ............................ 132

IX. TRIAL COUNSEL WERE INEFFECTIVE AT BOTH GUILT AND PENALTY
    PHASES FOR FAILING TO CHALLENGE EVIDENCE AND ARGUMENT
    PRESENTED BY THE STATE THAT MR. DANIEL INTENTIONALLY
    KILLED OFFICER PADRON, IN VIOLATION OF MR. DANIEL’S SIXTH
    AND EIGHTH AMENDMENT RIGHTS. ............................................................................. 137

      A. Evidence Presented by the State That Mr. Daniel Purposefully Shot Officer Padron in
         the Neck, With Bullets Designed to Cause the Most Damage, Was Misleading. ........... 138

            1. Alma Gutierrez’s testimony was erroneous............................................................138

            2. Witness Testimony Related to Hollow Point Bullets .............................................142

      B. Deficient Performance............................................................................................................. 143

      C. Prejudice .................................................................................................................................... 145

      D. State Habeas Counsel Were Ineffective for Failing to Raise this Claim. ......................... 146

X.    COUNSEL WERE INEFFECTIVE FOR FAILING TO INVESTIGATE AND
      PRESENT EVIDENCE IN SUPPORT OF MR. DANIEL’S ASSERTION THAT
      HE CARRIED A GUN FROM “TIME TO TIME” BECAUSE OF DEATH
      THREATS AND THAT HE PREVIOUSLY ASSISTED POLICE IN
      COLORADO. MR. DANIEL WAS DENIED HIS RIGHTS TO DUE PROCESS,
      EFFECTIVE ASSISTANCE OF COUNSEL, AND FREEDOM FROM CRUEL
      AND UNUSUAL PUNISHMENT............................................................................................. 147

      A. Mr. Daniel’s Statements That He Worked as a Confidential Informant and
         Evidence Presented at Trial .................................................................................................... 147

      B. Counsel Were Ineffective and Mr. Daniel was Prejudiced. ................................................ 149

      C. Mr. Daniel’s Due Process Rights Under Brady Were Violated. ......................................... 150

      D. State Habeas Counsel Were Ineffective for Failing to Raise this Claim. ......................... 150
            1. Deficient performance ....................................................................................................... 150

            2. Prejudice............................................................................................................................... 151

XI. TRIAL COUNSEL PROVIDED INEFFECTIVE ASSISTANCE BY FAILING TO
    OBJECT TO INADMISSIBLE VICTIM IMPACT EVIDENCE AT THE GUILT
    AND PENALTY PHASES OF TRIAL, THUS DENYING MR. DANIEL DUE
    PROCESS, A FAIR TRIAL, AND HIS RIGHTS UNDER THE SIXTH, EIGHTH,

                                                                        vi
        AND FOURTEENTH AMENDMENTS. ............................................................................... 151

        A. Relevant Facts ........................................................................................................................... 152

        B. Trial Counsel Were Deficient. ................................................................................................ 153

        C. Mr. Daniel Was Prejudiced. .................................................................................................... 155

        D. The State Court’s Decision Should Not Receive AEDPA Deference. ............................ 156
              1. Mr. Daniel Is Entitled to De Novo Review. .................................................................. 156

              2. The State Court’s Decision Was an Unreasonable Application of Clearly
                 Established Federal Law. ................................................................................................... 156

XII. THE PROSECUTOR COMMITTED MISCONDUCT AND COUNSEL WERE
     INEFFECTIVE FOR FAILING TO OBJECT TO THE STATE’S IMPROPER
     ARGUMENTS AT THE GUILT PHASE, WHICH IMPUGNED THE
     CREDIBILITY OF COUNSEL AND STRUCK AT MR. DANIEL OVER THE
     SHOULDER OF HIS COUNSEL, DENYING MR. DANIEL DUE PROCESS,
     A FAIR TRIAL AND HIS RIGHTS UNDER THE SIXTH AND FOURTEENTH
     AMENDMENTS............................................................................................................................ 158

        A. Relevant Facts ......................................................................................................................... 158

        B.     The Prosecutor Committed Misconduct by Impugning the Character and
               Credibility of Counsel and Striking Mr. Daniel “Over the Shoulder” of Counsel. ....... 159

        C.     Counsel Were Ineffective. ..................................................................................................... 160

        D. Mr. Daniel Was Prejudiced by Counsel’s Deficient Performance. .................................. 161

        E.     The State Court’s Decision Should Not Receive AEDPA Deference. .......................... 162

XIII. THE PROSECUTOR COMMITTED MISCONDUCT AND TRIAL COUNSEL
      WERE INEFFECTIVE FOR FAILING TO OBJECT TO THE STATE’S
      IMPROPER CLOSING ARGUMENTS AT THE PENALTY STAGE, DENYING
      MR. DANIEL DUE PROCESS, A FAIR SENTENCING, AND HIS RIGHTS
      UNDER THE SIXTH, EIGHTH, AND FOURTEENTH AMENDMENTS. ................. 164

        A. The Prosecution Argued That Mr. Daniel’s Defense Attorneys Were Not
           Trustworthy and Had Fabricated Evidence. ....................................................................... 164

        B.     Counsel Were Ineffective, and Mr. Daniel Was Prejudiced. ............................................ 166

        C.     The State Instructed the Jurors to Base Their Verdict On the Community’s
               Alleged Desire for a Death Sentence. .................................................................................. 167

        D. The State Compared the Value of Officer Padron’s Life to that of Mr. Daniel. .......... 168

                                                                        vii
        E. The State Committed Misconduct When it Made Improper Arguments for the Purpose
           of Inflaming the Passions of the Jury and Injected Arbitrary and Unconstitutional
           Sentencing Factors Into the Jury’s Deliberations. ............................................................... 170

        F. Counsel Were Ineffective And Mr. Daniel Was Prejudiced............................................... 173

        G. The State Court’s Decision Should Not Receive AEDPA Deference. ............................ 173
             1. Mr. Daniel Exhausted this Claim in his State Habeas Petition .................................... 173

             2. The State Court’s Decision is an Unreasonable Application of Clearly
                Established Federal Law .................................................................................................... 173

XIV. MR DANIEL’S RIGHTS TO DUE PROCESS AND TO BE FREE FROM CRUEL
     AND UNUSUAL PUNISHMENT WERE VIOLATED WHEN THE STATE
     OBTAINED A DEATH SENTENCE THROUGH THE KNOWING USE OF
     FALSE EVIDENCE. TRIAL COUNSEL WERE INEFFECTIVE FOR FAILING
     TO INVESTIGATE AND PRESENT EVIDENCE TO REBUT THE STATE’S
     FALSE EVIDENCE...................................................................................................................... 175

        A. The Presentation of False Testimony Violates Due Process of Law. .............................. 176

        B. False Testimony Regarding the Prison System .................................................................... 176
             1. The State presented false testimony regarding the prison system. .............................. 176

             2. The False Testimony About The Prison System Was Material. .................................. 180

        C. Trial Counsel Were Ineffective for Failing to Investigate Prison Classification. ............ 181

        D. The State Gave The Jury A False Impression Regarding the Reason Mr. Daniel
           Was Keeping Track Of Names Of Correctional Officers. ................................................ 184

        E. Trial Counsel Were Ineffective For Failing To Explain To The Jury Why Mr.
           Daniel Was Writing Down The Names Of Correctional Officers. .................................. 185

        F. The State Presented False Testimony of Mr. Escalante. .................................................... 186

        G. The Cumulative Materiality of the State Presentation of False Evidence and Trial
           Counsel’s Ineffectiveness Requires a New Sentencing Hearing........................................ 187

        H. State Court Proceedings .......................................................................................................... 187

        I. The State Court’s Fact-Finding on Both Claims was Unreasonable. ............................... 188

        J.     Mr. Daniel Can Prove Cause and Prejudice for Any Default of His Napue Claims. ... 192

        K. Due Process and the Right to be Free from Cruel Punishment was Violated by
           the Presentation of Materially False Evidence. .................................................................. 192


                                                                    viii
       L. Exhaustion ................................................................................................................................. 196

XV. THE STATE VIOLATED MR. DANIEL’S RIGHTS TO DUE PROCESS AND
    TO BE FREE FROM CRUEL AND UNUSUAL PUNISHMENT UNDER
    BRADY V. MARYLAND AND ITS PROGENY. ................................................................ 196

       A. The State Promised Escalante A Reduced Sentence in Exchange for His Testimony
          Against Brandon Daniel. ......................................................................................................... 197

       B. The State’s failure to disclose its promise to Mr. Esclanate violated Mr. Daniel’s due
          process rights. ........................................................................................................................... 199

       C. The State Court’s Decision is Not Entitled to AEDPA Deference ................................. 201

       D. The State Court’s Decision is an Unreasonable ................................................................... 202

XVI. TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO OBJECT TO THE
     INADMISSIBLE HEARSAY TESTIMONY OF MR. ESCALANTE IN VIOLATION
     OF MR. DANIEL’S RIGHTS TO DUE PROCESS AND TO BE FREE FROM CRUEL
     AND UNUSUAL PUNISHMENT............................................................................................. 203

       A. Mr. Daniel’s Trial Counsels’ Failure to Object was Deficient Performance. .................. 203

       B. Mr. Daniel Was Prejudiced. .................................................................................................... 204

       C. The State Court’s Decision Should Not Receive AEDPA Deference. ............................ 205
             1. The State Habeas Court’s Unexplained Ruling Should Receive De Novo
                Review .................................................................................................................................. 205

XVII. MR. DANIEL’S FIFTH, SIXTH, EIGHTH, AND FOURTEENTH
      AMENDEMENT RIGHTS WERE VIOLATED WHEN HE WAS
      SENTENCED TO DEATH UNDER TEXAS’S UNCONSTITUTIONAL
      SENTENCING STATUTE. ..................................................................................................... 207

       A. Mr. Daniel’s Constitutional Rights Were Violated when the Trial Court was
          Prohibited from Instructing the Jury that a Vote by One Juror would Result in a
          Life Sentence. ............................................................................................................................ 208

       B. Mr. Daniel’s Death Sentence was Arbitrarily and Capriciously Assigned Based
          on the Jury’s Answer to the Unconstitutionally Vague Special Issue. .............................. 210

       C. Mr. Daniel’s Death Sentence Should Be Vacated Because the Penalty Phase
          Jury Instruction Restricted the Evidence That the Jury Could Determine Was
          Mitigating. .................................................................................................................................. 210

       D. Mr. Daniel’s Death Sentence Is Unconstitutional Because It Was Assigned Based
          on Texas’s Arbitrary System of Administering the Death Penalty.................................... 212


                                                                          ix
           E. The State Court’s Decision Should Not Receive AEDPA Deference. ............................ 214

  XVIII. MR. DANIEL’S SENTENCE OF DEATH VIOLATES THE FIFTH, SIXTH,
         EIGHTH, AND FOURTEENTH AMENDMENTS. ........................................................ 215

           A. The Presentation of Evidence of “Extraneous” Conduct Violates the Fifth, Sixth,
              Eighth and Fourteenth Amendments. .................................................................................. 215

           B. Mr. Daniel’s Death Sentence Is Inconsistent with the Evolving Standards of
              Decency That Mark the Progress of a Maturing Society. ................................................... 216

           C. State Habeas Counsel Were Ineffective for Failing to Raise this Claim. ......................... 217
             1.       Deficient performance ....................................................................................................... 218

             2.       Prejudice............................................................................................................................... 218

  XIX. THE CUMULATIVE PREJUDICIAL EEFFECT OF THE ERRORS AT BOTH
       THE GUILT AND PENALTY PHASE DESCRIBED HEREIN DENIED MR.
       DANIEL DUE PROCESS AND EFFECTIVE ASSISTANCE OF COUNSEL. ............ 218
REQUEST FOR RELIEF ..........................................................................................................................221




                                                                              x
                               INTRODUCTORY STATEMENT

       Brandon Daniel was doomed before his case ever made it to the courtroom. His first

defense team, consisting of experienced death penalty lawyers and one of the best mitigation

specialists in the state, withdrew en masse because the trial court would not give them the funding

necessary to do what was ethically required to defend Mr. Daniel’s case. Instead, Mr. Daniel was

appointed two attorneys who, against every benchmark guiding capital defense, happily accepted a

flat fee, meaning that every dollar that did not go into Mr. Daniel’s defense went into their own

pockets.

       To make matters worse, up until one month before trial, his lawyers anticipated that this case

would end in a plea bargain. Thinking that the hundreds and hundreds of hours of work that are

necessary to prepare a capital murder case were unnecessary, they did not begin their preparation in

earnest until the eleventh hour, one month before his case was scheduled for trial. As a result, his

lawyers were totally unprepared, and it showed. Despite red flags that should have led them to

investigate, his lawyers never learned that Mr. Daniel was autistic and presented no evidence of his

disability to the jury. This was not a small oversight —Mr. Daniel’s autism causes him to have a flat

affect, to not make eye contact, and to not display emotion even when he feels emotion. Without

explaining that it was autism that caused Mr. Daniel’s demeanor throughout the trial, the jury was

left thinking that Mr. Daniel did not care about his case and did not feel remorse about what

happened. It was his lawyers’ job to explain this to the jury and they failed: Mr. Daniel was instead

sentenced to death.

       Beyond missing his autism, the defense team barely spoke with any family members,

presenting only one maternal aunt at his penalty phase, leaving out his entire family history of

violence, instability, and drug and alcohol abuse. During the trial itself, they abandoned a motion to

suppress an inflammatory and inculpatory statement Mr. Daniel gave to detectives when he was so

                                                   1
high on Xanax that he did not even know what day it was. They failed to object to hearsay, to

inappropriate statements made by the prosecutors, and to the false evidence presented by the

prosecution. Simply put, Mr. Daniel’s lawyers put no effort into what they thought was an

impossible case.

        Not only did Mr. Daniel have unprepared and apathetic lawyers, the judge who presided

over his trial acted inappropriately before, during, and after the trial. The judge made sure Mr.

Daniel’s defense team did not receive adequate funding to provide an effective defense. During trial

the judge ignored objections from counsel. Most notably, during the penalty phase, the jury sent a

note to the judge asking a question about the meaning of “future dangerousness.” How the judge

answered that question could have meant the difference between life and death for Mr. Daniel. But

it is unknown how the judge answered it, because not only did she choose not to inform Mr. Daniel

or his attorneys that the jury had a question, but she broke all norms and standards by answering the

question for the jury ex parte and without making a record of the interaction, violating Mr. Daniel’s

right to a public trial.

        The judge continued to deny Mr. Daniel his right to a fair trial by communicating with the

District Attorney’s Office ex parte. While some of the topics of those ex parte communications were

ministerial, others went to heart of the case itself, including ex parte communications with the

District Attorney’s Office about her thoughts on claims in the state habeas petition while the state

habeas petition was still pending. It is no surprise that she simply adopted the state’s findings in

denying the petition.

        Because Mr. Daniel had no one presenting his person, his history, and his struggles to the

jury, the verdicts at the guilt and penalty phases were preordained. We are asking this Court to undo

these wrongs, and give Mr. Daniel what every person in this country is guaranteed under our

Constitution: a fair trial.

                                                    2
         STATEMENT ABOUT EXHAUSTION AND PROCEDURAL DEFAULT

        Federal habeas petitioners generally must exhaust state court remedies. 28 U.S.C.

§ 2254(b)(1)(A). Each of Mr. Daniel’s claims either is exhausted or falls within an exception to the

exhaustion requirement. No claims are procedurally barred. Where the state court deemed any claim

procedurally barred, either it was mistaken or it was not an adequate and independent state ground,

or there is cause and prejudice for any default. Though Mr. Daniel has addressed exhaustion and

procedural default in the claims below, because failure to exhaust and procedural bars are affirmative

defenses that Respondents must assert and can waive, Mr. Daniel reserves his right to reply to any

such arguments.

                        EXCEPTIONS TO PROCEDURAL DEFAULT

        The procedural default doctrine is judge-made law designed “to ensure that state-court

judgments are accorded the finality and respect necessary to preserve the integrity of legal

proceedings within our system of federalism.” Martinez v. Ryan, 566 U.S. 1, 9 (2012). It imposes a bar

on federal review of claims that “a state court declined to hear because the prisoner failed to

abide by a state procedural rule.” Id. This bar does not apply, however, unless “the state

procedural rule is a nonfederal ground adequate to support the judgment and the rule is firmly

established and consistently followed.” Id. (citations omitted). Moreover, the default may be

overcome by showing “cause” for the default and “prejudice” from the violation of federal law, or

a miscarriage of justice. Id. at 10 (citing Coleman v. Thompson, 501 U.S. 722, 750 (1991)).

        Post-conviction counsel’s ineffective assistance constitutes “cause” to overcome a default.

In Martinez, the Court held that when an initial-review collateral proceeding is the first time a

petitioner can raise a claim for ineffective assistance of trial counsel, state habeas counsel’s

ineffective assistance could supply “cause” for the default of the trial counsel ineffectiveness claim.

566 U.S. at 16. This rule applies to Texas. Trevino v. Thaler, 569 U.S. 413, 429 (2013) (holding that


                                                    3
Texas’s “state procedural framework, by reason of its design and operation, makes it highly unlikely

in a typical case that a defendant will have a meaningful opportunity to raise a claim of ineffective

assistance of trial counsel on direct appeal”).

        To establish cause under Martinez, a petitioner must show that (1) state habeas counsel’s

performance at an initial-review collateral proceeding was deficient as defined in Strickland v.

Washington, 466 U.S. 668, 693 (1984), and (2) an ineffective-assistance-of-trial-counsel claim that

state habeas counsel failed to raise has “some merit.” Canales v. Stephens, 765 F.3d 551, 567-68

(5th Cir. 2014). Mr. Daniel makes these showings in the unexhausted claims below. In addition,

Mr. Daniel must demonstrate prejudice, which “requires a showing that there is ‘a reasonable

probability that, but for [trial] counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 568 (quoting Strickland, 466 U.S. at 694) (alteration in original).

The meritorious claims of trial counsel ineffectiveness outlined in this pleading establish prejudice.

                       STANDARD OF REVIEW UNDER THE AEDPA

        A.      General Standards

        This Court’s review of a state-court decision is conducted pursuant to the provisions of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). While AEDPA places certain

limitations on a federal court’s ability to grant habeas relief, “[e]ven in the context of federal habeas,

deference does not imply abandonment or abdication of judicial review.” Miller-El v. Cockrell, 537

U.S. 322, 340 (2003) (Miller-El I).

        For claims or parts of claims that received a state-court “adjudicat[ion] on the merits,” 28

U.S.C. § 2254(d), a federal court may grant relief if the state-court decision is “contrary to” or “an

unreasonable application of” clearly established Supreme Court law, or involves an “unreasonable

determination of the facts.” See Williams v. Taylor, 529 U.S. 362, 412 (2000). However, Section

§2254(d) does not apply where the state-court ruling fails either: (1) to address the petitioner’s actual


                                                    4
federal claim; or (2) to address the merits of the federal claim. Where those requirements are not

met, habeas review is de novo. See Cone v. Bell, 556 U.S. 449, 472 (2009); accord Porter v. McCollum, 558

U.S. 30, 39 (2009) (per curiam); Rompilla v. Beard, 545 U.S. 374, 390 (2005) (citing Wiggins v. Smith,

539 U.S. 510, 534 (2003)); Carty v. Thaler, 583 F.3d 244, 253 (5th Cir. 2009). Similarly, if a state court

decides only part of a federal claim (for example, only the prejudice prong of an ineffective-

assistance claim), only that part of the claim addressed by the state court receives AEDPA review.

See Porter, 558 U.S. at 39; Rompilla, 545 U.S. at 390; Wiggins, 539 U.S. at 534.

        Applying § 2254(d), a reviewing court must determine whether the state-court adjudication

was “contrary to” clearly established federal law; whether the adjudication was an objectively

unreasonable application of clearly established federal law; or, whether the adjudication was based

on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(2); Harrington v. Richter, 562

U.S. 86, 100-01 (2011).

        “A state-court decision will certainly be contrary to our clearly established precedent if the

state court applies a rule that contradicts the governing law set forth in our cases.” Williams, 529 U.S.

at 405. A state-court ruling is also “contrary to” clearly established federal law where it “arrives at a

conclusion opposite to that reached by [the Supreme Court] on a question of law or if the state court

decides a case differently than [the Supreme Court] has on a set of materially indistinguishable

facts.” Id. at 412-13. Under the “‘unreasonable application’ clause, a federal habeas court may grant

the writ if the state court identifies the correct governing legal principle from [the Supreme Court’s]

decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id.

        In Wilson v. Sellers, 138 S. Ct. 1188 (2018), the Court held that when a federal court applies 28

U.S.C. § 2254(d) and the “relevant state-court decision on the merits” of a federal habeas claim

“does not come accompanied with” an explanation of the state court’s reasons for denying relief, the

“federal court should ‘look through’ the unexplained decision to the last related state-court decision

                                                     5
that does provide a relevant rationale.” Id. at 1192.

        A court may also grant relief under § 2254(d)(2) where a state-court decision resulted from

an unreasonable determination of the facts, meaning that the factual determination is “objectively

unreasonable in light of the evidence presented in the state-court proceeding.” Miller-El, 537 U.S. at

340. A state-court decision may likewise be unreasonable under § 2254(d)(2) where the state court

decides the matter without holding an evidentiary hearing or granting the defendant the resources

necessary to litigate the claim. See Brumfield v. Cain, 135 S. Ct. 2269, 2273 (2015).

        B.      Because the State Habeas Court Engaged in Extensive Ex Parte
                Communications With the Prosecutor Before Adopting the State’s Proposed
                Findings of Fact and Conclusions of Law Nearly Verbatim, AEDPA
                Deference Should Not Apply to Any Claims Adjudicated on the Merits.

        Many of Mr. Daniel’s federal habeas claims were raised in his state habeas petition, but were

denied by the state court. However, the state court recommended denial by adopting, in large part, a

verbatim recitation of the proposed findings of fact and legal conclusions written by the state’s

counsel, the very same party with whom the judge had engaged in extensive ex parte

communications, including statements about the validity of some of the claims. See, e.g., Claim I (ex

parte emails from the trial judge to the prosecutor, including an email declaring that Mr. Daniel’s

allegation that the jury had submitted a question that the trial judge answered in secret was “all

fiction and did not occur”). The Texas Court of Criminal Appeals (“CCA”) then denied relief largely

“[b]ased upon the trial court’s findings and conclusions.” App. 6. Deferring to an order drafted by

the petitioner’s party-opponent, all the while engaging in repeated ex parte communications with

that party-opponent during the course of judicial review, is inappropriate and inconsistent with due

process. Because the state courts abdicated their adjudicatory roles, this Court should exercise de

novo review over these claims.

        AEDPA deference is triggered only when there was a valid ““adjudicat[ion] on the merits in

state court proceedings.” 28 U.S.C. § 2254(d). The Supreme Court has recognized in the context of
                                                     6
judicial recusal that unconstitutional conduct by a reviewing judge undermines the state court’s

“whole adjudicatory framework.” Williams v. Pennsylvania, 136 S. Ct. 1899, 1910 (2016). In Williams,

the Supreme Court vacated the state court’s denial of relief because one of the state supreme court

justices during appellate review had been the district attorney at the time of the petitioner’s

prosecution. The Court held that a petitioner is “entitle[d] . . . to ‘a proceeding in which he may

present his case with assurance’ that no member of the court is ‘predisposed to find against him’”

and must, therefore, “be granted an opportunity to present his claims to a court unburdened by any

‘possible temptation . . . not to hold the balance nice, clear and true between the state and the

accused.’” Id. (first quoting Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980), then quoting Tumey v.

Ohio, 273 U.S. 510, 532 (1927)).

        Similarly, here, the trial judge failed to “hold the balance nice, clear and true” between the

state and Mr. Daniel when she engaged in repeated ex parte communications with the prosecutor,

including statements about the merits of the claims she was to review. Tumey, 273 U.S. at 532. In

doing so, she undermined the “whole adjudicatory framework” of the state review process. Williams,

136 S. Ct. at 1910. Accordingly, the state court’s denial of state habeas relief was not a valid

adjudication on the merits and this Court does not owe those invalid adjudications AEDPA

deference. See Jefferson v. Upton, 560 U.S. 284, 293-94 (2010) (vacating denial of habeas petition in pre-

AEDPA case and remanding for district court to determine whether presumption of correctness

applied to factual findings in state court order adopted verbatim from proposed order authored by

Respondent’s attorneys where court solicited the proposed order ex parte and gave petitioner no

opportunity to criticize proposed findings or submit his own proposed order).

        This case is distinct from those in which the Fifth Circuit has declined to withhold AEDPA

deference for verbatim adoptions of the prosecutor’s proposed findings of facts and conclusions of

law, see, e.g., Nichols v. Scott, 69 F.3d 1255, 1277 (5th Cir. 1995), because none of those cases involved

                                                     7
a judge who had discussed the merits of the petitioner’s claim with the state’s prosecutors in ex parte

emails, and prejudged the allegations of a claim as “all fiction.” Both the United States Supreme

Court and the Fifth Circuit have criticized the adoption of a party’s proposed order as a court’s

reasoned opinion. See, e.g., Anderson v. City of Bessemer, 470 U.S. 564, 572 (1985) (“We, too, have

criticized courts for their verbatim adoption of findings of fact by prevailing parties . . . . We are also

aware of the potential for overreaching and exaggeration on the part of attorneys preparing findings

of fact when they have already been informed that the judge has decided in their favor.”); United

States v. El Paso Natural Gas Co., 376 U.S. 651, 657 n.4 (1964) (noting that lawyers who draft

proposed orders “in their zeal and advocacy and their enthusiasm are going to state the case for their

side . . . as strongly as they possibly can. When these [opinions] get to the courts of appeals they

won’t be worth the paper they are written on as far as assisting the court of appeals in determining

why the judge decided the case.”); In re Complaint of Luhr Bros., 157 F.3d 333, 338 (5th Cir. 1998)

(“[I]n cases such as the instant one, where the district court’s Findings of Fact and Conclusions of

Law are near-verbatim recitals of the prevailing party’s proposed findings and conclusions, with

minimal revisions, we should approach such findings with ‘caution’”) (quoting Sierra Club, Lone Star

Chapter v. Cedar Point Oil Co., 73 F.3d 546, 574 (5th Cir. 1996)). In fact, in a non-habeas context, the

Fifth Circuit has made clear that where, as here, a court adopts verbatim a party’s lengthy proposed

findings without making a single change, the findings are entitled to little weight. Louis Dreyfus & Cie.

v. Panama Canal Co., 298 F.2d 733, 738–39 (5th Cir. 1962).

        The criticisms directed at state courts that fail to make their own factual finding and legal

conclusions become all the more problematic in the circumstances here This sort of collaboration

between the judge and the opposing party leads to a review process that is little more than theater,

with the reviewing judge adopting the prosecutor’s script, a script that itself was, in part, developed

in ex parte emails between the prosecutor and judge.

                                                     8
        These improper procedures undermine the judicial independence that is always vital, but is

even more necessary in a capital proceeding. As the Supreme Court has repeatedly cautioned, “death

is different,” demanding that procedural and substantive safeguards in capital cases must be more

robust to prevent the imposition of a death sentence in a way that is arbitrary and capricious. See, e.g.,

Ring v. Arizona, 536 U.S. 584, 605-06 (2002); Harmelin v. Michigan, 501 U.S. 957, 993–94 (1991).

Moreover, our legal system has long accorded more—not less—protection to the rights of criminal

defendants. See, e.g., Jackson v. Virginia, 443 U.S. 307, 315 (1979) (discussing the heightened beyond-

reasonable-doubt standard).

        This Court need not defer to a state habeas court’s order that simply parroted Respondent’s

proposed order, where the state court and the prosecutor engaged in ex parte communication

related to the merits of the habeas petition. A state-court decision concerning the constitutional

rights of a capital defendant should not receive deference when it adopts an order written

unilaterally by his adversary.

        C.      Because the State Habeas Court Denied the Opportunity for Evidentiary
                Development, Resulting in Unreasonable Factual Determinations Related to
                Petitioner’s Claims, AEDPA Deference Should Not Apply to the Claims
                Adjudicated in State Habeas Proceedings.

        A petitioner who demonstrates that a state court’s adjudication “resulted in a decision that

was based on an unreasonable determination of the facts in light of the evidence presented in a state

court proceeding” may overcome § 2254(d)’s limitation for relief. An “unreasonable determination

of the facts” may occur in a state court decision on the merits. See, e.g., Miller-El v. Dretke, 545 U.S.

231, 236–37 (2005) (Miller-El II). But it may also occur in a state court decision on whether to grant

or deny evidentiary development to a petitioner’s claim. See Brumfield, 135 S. Ct. at 2273.

        In Brumfield, petitioner sought an evidentiary hearing to prove his intellectual disability after

Atkins v. Virginia, 536 U.S. 304 (2002), and the state court summarily denied the application.

Brumfield, 135 S. Ct. at 2275. The Court ruled that none of the factual determinations on which the
                                                     9
state court had relied could “foreclose” relief, because the state court ruling denying a hearing rested

on an unreasonable determination of the facts. Id. at 2277–78. It was “critical to remember” that the

petitioner did not have to prove his case or even show that he “likely” was intellectually disabled.

Instead, looking to the state-law standard for whether an Atkins hearing should be granted, the

Supreme Court held that he needed only to raise a reasonable doubt. Id. at 2281.

        Similarly, in Panetti v. Quarterman, 551 U.S. 930 (2007), the Supreme Court found that the

state court “failed to provide petitioner with a constitutionally adequate opportunity to be heard.” Id.

at 952. Finding the state court’s denial of the claim “cannot be reconciled with any reasonable

application of the controlling standard” under § 2254(d), id. at 952–53, the Court considered the

petitioner’s claims on the merits without deferring to the state court’s competency finding, id. at 954.

The Fifth Circuit draws from Panetti “the lesson . . . that, where a petitioner has made a prima facie

showing [of a constitutional violation], the state court’s failure to provide him with the opportunity

to develop his claim deprives the state court’s decision of the deference normally due.” Rivera v.

Quarterman, 505 F.3d 349, 358 (5th Cir. 2007) (citing Panetti, 551 U.S. at 954); see also Smith v. Cain,

708 F.3d 628, 633–35 (5th Cir. 2013) (no review under § 2254(d) or (e) because state court

unreasonably denied petitioner the opportunity to develop the factual basis of his claim).

        Accordingly, where the state court process is procedurally unfair, and fails to provide the

petitioner with a substantive and adequate review of the merits, the state court’s decision should not

receive deference under § 2254(d). See, e.g., Dist. Att’y Office for Third Judicial Dist. v. Osborne, 557 U.S.

52, 69 (2009) (petitioner entitled to due process in post-conviction procedures); Tercero v. Stephens,

783 F.3d 141, 148 (5th Cir. 2013) (“[T]he state court’s decision is . . . deprived ‘of the deference

normally due’ where the state court has failed ‘to provide [petitioner] with the opportunity to

develop his claims’”).




                                                      10
        In Wardrip v. Davis, the court found that the petitioner satisfied § 2254(d)(2) where, as here,

the state court denied an evidentiary hearing, credited unchallenged trial counsel affidavits, and relied

on those affidavits to resolve disputed issues of fact against the petitioner. No. 7:01-CV-247-G-BF,

2017 WL 8677939 (N.D. Tex. Nov. 29, 2017), report and recommendation adopted as modified, No. 7:01-

CV-247-G, 2018 WL 1536279 (N.D. Tex. Mar. 29, 2018). The petitioner in Wardrip alleged trial

counsel’s ineffectiveness, and the state court denied an evidentiary hearing, finding that there were

no disputed issues that were material to petitioner’s confinement. Id. at *6. “Even though the state

court found that no fact issues existed and denied any evidentiary development, it then proceeded to

make findings that resolved disputed factual issues against Wardrip, accepting the state’s version as true

and finding Wardrip’s version to be false.” Id. at *7 (“After denying [petitioner] any opportunity to

cross-examine trial counsel Curry, the state court quoted from the affidavit that Curry provided to

the State.”)

        The state court did precisely the same here. Having denied Mr. Daniel a hearing in which he

alleged extensive counsel ineffectiveness, the state court adopted, verbatim, the State’s Proposed

Order Designating Issues and Order for Filing Affidavits. Supp. App. 1789. In this proposed order,

the state identified trial counsel’s ineffectiveness as the only issue that needed to be resolved and

directed trial counsel to submit affidavits within seven days. Id. The proposed order also ignored the

factual disputes embodied in opposing affidavits

        After denying the opportunity for evidentiary development beyond trial counsel’s affidavits,

and denying a hearing by which state habeas counsel could challenge the self-serving affidavits

submitted by trial counsel, the state court found trial counsel’s affidavits “credible,” and adopted the

state’s proposed findings of fact nearly verbatim, which, themselves, were drawn extensively from

the trial counsel’s affidavits. App. 77–94.




                                                     11
        Affidavits are a disfavored method of taking evidence where a judge must resolve

controverted factual issues involving credibility determinations. In the post-conviction context,

when claims of ineffective assistance of trial counsel are raised, trial counsel often occupy a position

that is adverse to their former clients. Cf. Christeson v. Roper, 135 S. Ct. 891, 894–95 (2015)

(recognizing the importance of policing conflicts of interest that can arise in capital post-conviction

representation); see also Jones v. Polk, 401 F.3d 257, 274 (4th Cir. 2005) (discussing trial counsel’s long-

recognized “natural reluctance” to cooperate with habeas counsel in ineffectiveness claims). As

adverse witnesses, defense counsel become interested parties, and affidavits from interested

witnesses are an inadequate fact-finding mechanism.

        The statements in affidavits of interested witnesses concerning their own state of mind are

incontestable because “the mental workings of an individual’s mind are matters about which

adversaries have no knowledge or ready means of confirming or controverting.” Charles v. State, 146

S.W.3d 204, 210 (Tex. Crim. App. 2004) (internal quotation marks omitted). For this reason the

“crucible of cross-examination” is vital, and “with witnesses on the witness stand, such ambiguities

may be cleared up by follow-up questions, pressing for the factual basis of a conclusion, and by

cross-examination.” Id. at 209–10.

        This case provides a textbook example of why affidavits from interested witnesses are

inadequate as the exclusive means of fact-finding. For instance, Mr. Daniel alleged that trial counsel

failed to adequately investigate and present mitigation evidence of his social history, particularly his

developmental years. This background information would have, alone, been powerful mitigation

evidence, and would have provided the necessary social history for a diagnosis of Autism Spectrum

Disorder (“ASD”), which would have further buttressed mitigation. In support of this claim,

Petitioner offered the affidavit of Harold Scott, M.D., a defense expert at Mr. Daniel’s trial, who

affirmed that he did not have “access to the early developmental history” which would have been “a

                                                    12
critical component to confirming, or even suspecting that a person has ASD.” App. 1547. In

response to these allegations, trial counsel alleged that they had conducted a sufficient background

investigation, and that they relied on their experts’ opinions related to ASD. See App. 1427–28,

1433–34 Counsel failed to address Petitioner’s allegations that the social history that counsel

provided to their expert was incomplete and insufficient to permit an ASD diagnosis, or Dr. Scott’s

affidavit that such information was critical to even suspecting ASD, let alone diagnosing it.

        The resolution of Petitioner’s ineffective assistance claims depended, in part, on what was in

the minds of trial counsel. The only direct evidence on those matters was the affiants’ lock-step,

assertions of litigation strategy and reliance on expert opinions, as described in their affidavits. The

state court accepted and credited these affidavits without subjecting the affiants to cross-

examination or otherwise allowing Petitioner to challenge their credibility. Without offering any

explanation for finding the affidavits of these witnesses credible, or conducting any critical analysis

of their credibility, the trial court simply concluded that the affidavits were credible evidence. App.

77–78. There is no articulated basis in the record supporting the court’s credibility determination.

And Petitioner was denied the opportunity to contest the credibility of these interested witnesses

through examination, which would have enabled him to press for, obtain, and ultimately dispute trial

counsel’s assertions.

        Compounding this error, the state court simply ignored affidavits offered by witnesses in

support of Mr. Daniel’s application, including Dr. Scott’s affidavit, discussed above, which directly

contradicted trial counsel’s affidavits, and an affidavit from a juror affirming that the jury “submitted

a question to the judge” and that it “received a note back from the judge.” App. 642–63. In rejecting

Petitioner’s claim that the trial judge gave supplemental instructions to the jury without alerting the

parties or counsel, and without putting those instructions on the record, the court made no mention




                                                   13
of this affidavit, either crediting it or discrediting it, when it found that “[t]he trial court did not

provide any additional or supplemental written instruction to the jury.” App. 96.

        The court unreasonably deprived Mr. Daniel of the opportunity to develop his claims on

disputed factual issues. Instead, having denied Mr. Daniel the ability to develop evidence and to test

the credibility and reliability of the state’s affidavits, the court, without explanation, credited the

affidavits in support of the state’s opposition and simply ignored the affidavits in support of Mr.

Daniel’s petition. Such a process for fact-finding contravenes the purposes of judicial review and any

findings of fact based upon such unreasonable credibility determinations should be accorded no

deference by this Court.

 STANDARDS RELATING TO INEFFECTIVE ASSISTANCE OF COUNSEL UNDER
                                 STRICKLAND V. WASHINGTON

        Under Strickland, 466 U.S. 668, a petitioner seeking to establish the ineffective assistance of

trial counsel must show: (1) that counsel’s performance fell below “an objective standard of

reasonableness” (deficient performance), id. at 688; and (2) that but for counsel’s deficient

performance there is a reasonable probability that the factfinder would have had a reasonable doubt

with respect to the defendant’s guilt or the appropriate punishment (prejudice), id. at 695; see also

Sears v. Upton, 561 U.S. 945, 955-56 (2010); Porter, 558 U.S. at 32; Rompilla, 545 U.S. at 390; Wiggins,

539 U.S. at 538 (2003); and Williams v. Taylor, 529 U.S. 362, 398 (2000).

        To establish ineffectiveness at trial, the petitioner need only show there is a reasonable

probability that, but for counsel’s errors, at least one juror would have come to a different result.

Buck v. Davis, 137 S. Ct. 759, 776 (2017); Wiggins, 539 U.S. at 537. For a claim of ineffective

assistance at the penalty phase of a capital case, a reasonable probability of a different result is

assessed by considering “the totality of the available mitigation evidence—both that adduced at trial,

and the evidence adduced in the habeas proceeding’—and ‘reweighing it against the evidence in

aggravation.” Porter, 558 U.S. at 41 (quoting Williams, 529 U.S. at 397–98).
                                                     14
        A federal habeas petitioner who challenges state habeas counsel’s representation (as part of a

showing of cause and prejudice to excuse a procedural default) must meet the Strickland standard as

to that counsel’s performance. See Allen v. Stephens, 805 F.3d 617, 626 (5th Cir. 2015).

                         REQUEST FOR AN EVIDENTIARY HEARING

        As a general rule, an evidentiary hearing is appropriate when the facts alleged in the habeas

petition, if true, would entitle the petitioner to relief and there is a material dispute about those facts.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007); Townsend v. Sain, 372 U.S. 293, 312–19 (1963), overruled

in part on other grounds by Keeney v. Tamayo-Reyes, 504 U.S. 1, 5 (1992); see also Wellons v. Hall, 558 U.S.

220, 226 (2010) (per curiam) (remanding for determination “whether petitioner’s allegations,

together with the undisputed facts, warrant discovery and an evidentiary hearing”). Evidentiary

“hearings are particularly important in capital cases . . . , where the ‘irremediable’ penalty demands

factfinding at a ‘heightened standard of reliability.’” Farkus v. Delo, 33 F.3d 933, 939 n.6 (8th Cir.

1994) (quoting Ford v. Wainwright, 477 U.S. 399, 411 (1986)); cf. Banks v. Dretke, 540 U.S. 668, 675

(2004) (“[T]hrough discovery and an evidentiary hearing . . . in a federal habeas corpus

proceeding, . . . long-suppressed evidence came to light” and death sentence was vacated).

        Here, the state court refused to allow factual development of some of the claims set forth in

the petition and this memorandum. As the Supreme Court explained in (Michael)Williams v. Taylor,

“28 U.S.C. § 2254(e)(2) works against a hearing only when the petitioner ‘failed to develop the

factual basis of a claim in state court proceedings.’” Williams, 529 U.S. at 430. Here, § 2254(e)(2)

does not apply because Mr. Daniel did not “fail[] to develop the factual basis” of his claims in state

court, or his failure must be excused because it resulted from his counsel’s ineffectiveness. Under

such circumstances, a federal hearing is appropriate.

        To the extent this Court believes that any of Mr. Daniel’s claims may be procedurally

defaulted, this Court should grant a hearing so that Mr. Daniel can show cause and prejudice and/or

                                                      15
a fundamental miscarriage of justice to overcome any default. See, e.g., Trevino, 569 U.S. at 429

(ineffective assistance of state postconviction counsel can establish cause for procedural default);

Jenkins v. Anderson, 447 U.S. 231, 234 n. l (1980) (application of cause and prejudice test may require

district-court fact finding).

                                  STATEMENT OF THE CASE

        A.       PROCEDURAL HISTORY

        Mr. Daniel is confined under a sentence of death, which was rendered in Travis County, Texas,

on February 28, 2014. CR 189.

                 1.      Trial Court Proceedings

        On June 27, 2012, a grand jury indicted Mr. Daniel for capital murder for intentionally causing

the death of Officer Jaime Padron while he was acting in the lawful discharge of an official duty. Id.

at 98. On April 17, 2012, William White was appointed to represent Mr. Daniel as first chair counsel.

Id. at 14. Brad Urrutia was appointed as second chair counsel. On December 10, 2012, after Mr.

White—and both the investigator and mitigation specialist—withdrew from representing Mr. Daniel

over concerns that the trial judge was unwilling to properly fund the defense, Russell Hunt Jr., was

appointed as first chair counsel. Id. at 103. Mr. Urrutia remained on the case.

        Voir dire was conducted in January and February 2014. Trial ran from February 18-21, 2014,

with the defense presenting just two witnesses, after which Mr. Daniel was convicted of capital

murder. Following a penalty hearing, the jury deliberated for approximately nine hours—seven hours

on the question of future dangerousness. During these deliberations, the jury submitted a note to the

trial court requesting clarification, to which the court responded, off the record, without notifying Mr.

Daniel’s counsel, and without memorializing the note in the court file. Following this secret

supplemental instruction, the jury found that Mr. Daniel would be a future danger and, following two

further hours of deliberation, that there was no mitigation. Mr. Daniel was sentenced to death.


                                                   16
               2.      State Appellate Proceedings

       On April 16, 2015, the state filed a “Motion to Abate Appeal” after Mr. Daniel mailed a

letter to the convicting court and District Attorney’s Office requesting to dismiss his counsel,

proceed pro se, and waive his appeals. The CCA denied that motion on April 27, 2015, but noted

that Mr. Daniel might be able to waive his habeas review. On February 10, 2016, the CCA affirmed

Mr. Daniel’s conviction on appeal. Daniel v. State, 485 S.W.3d 24 (Tex. Crim. App. 2016).

               3.      State Habeas Proceedings

       On February 28, 2014, the court appointed the Office of Capital and Forensic Writs

(“OCFW”) to represent Mr. Daniel in his post-conviction habeas litigation. Pursuant to the CCA’s

ruling on the state’s motion to abate the appeal, the trial judge1 determined—in chambers, without

Mr. Daniel or his attorneys present—that Mr. Daniel was “knowingly and voluntarily requesting to

waive his right of filing a habeas application,” and removed OCFW as counsel. Supp. RR 4 (May 20,

2015). OCFW objected to the trial judge’s procedure for dismissing it as counsel, and, following a

hearing, the trial judge appointed a psychiatrist to evaluate Mr. Daniel’s competency. Supp. RR 6

(June 19, 2015). On July 10, 2015, the trial judge determined that Mr. Daniel was competent to

dismiss OCFW as counsel and proceed pro se. However, while OCFW was in the process of

appealing that ruling, Mr. Daniel requested that OCFW be reappointed to represent him for his

post-conviction proceedings. The court granted that request, rendering the appeal moot.

       On February 12, 2016, OCFW filed Mr. Daniel’s Initial Application, raising eleven claims

that challenged the constitutionality of his confinement. Four days later, Mr. Daniel filed a motion

seeking to recuse the trial judge, arguing that three of his claims involved the judge’s improper




   1
    The same jurist presided over Mr. Daniel’s trial and reviewed his initial application on state
habeas. This petition will refer to the jurist, throughout, as the trial judge.

                                                  17
conduct, thus making her a material fact witness. One of those claims alleged that the judge had

provided supplemental jury instructions, without notice to defense counsel, and without ever making

either the jury question or her response a part of the record.

        The trial judge declined to recuse, and the motion was assigned to Judge Douglas Shaver to

conduct a hearing on the motion. While the recusal motion was still pending, the trial judge engaged

in several ex parte email exchanges with the Travis County District Attorney’s Office. In one of these

emails, which was forwarded by the state, the trial dismissed as “fiction” the allegation made in the

Initial Application that she had provided supplemental jury instructions in secret.

        Upon learning of the ex parte communications, OCFW filed a supplemental motion to

recuse, raising the ex parte communications, and a motion for discovery, requesting “all

communications between” the trial judge and the District Attorney’s Office regarding Mr. Daniel’s

case. Judge Shaver, presiding over the recusal proceedings, granted the discovery motion on April 5,

2016. In response, the trial judge provided five email chains containing eight individual ex parte

communications between the judge and the District Attorney’s Office.

        On April 14, 2016, Judge Shaver held a hearing on the recusal motions. Immediately before

the hearing began, the state tendered to OCFW five email chains that contained four ex parte

communications, which were distinct from the communications the judge had previously turned

over. OCFW noted for the record that the state had provided ex parte communications the trial judge

had not, and requested additional time to review the emails. Judge Shaver admitted the email chains

received from the trial judge, but did not grant the additional time for OCFW to review the state’s

discovery, and ultimately denied Mr. Daniel’s motion to recuse the trial judge. Following the denial

of the recusal motion, OCFW received a response to a Public Information Act request for all

communications between the state and trial judge related to Mr. Daniel’s case. The District

Attorney’s Office sent thirteen individual ex parte emails between its employees and the trial judge.

                                                   18
Five of those emails were not previously submitted by the judge in response to the discovery order.2

        The state filed its answer to Mr. Daniel’s Initial Application on August 10, 2016, in which it

“generally and specially denie[d] each and every allegation of fact made by applicant except that

respondent has custody of applicant.” Answer at 6. On August 26, 2016, Mr. Daniel filed a motion

seeking designate material issues of fact and to request an evidentiary hearing. Mr. Daniel requested

an order from the trial judge acknowledging: that controverted, previously unresolved factual issues

material to Mr. Daniel’s confinement exist, and designating what those controverted material facts

were; that those controverted facts would be resolved through an evidentiary hearing; and that Mr.

Daniel with notice and an opportunity to be heard regarding the trial court’s decisions. The state

responded to that motion on August 30, 2016, opposing the request for a hearing. The state

requested the trial judge to resolve any factual disputes “on the affidavits and other evidentiary

materials attached to the applicant’s writ application and the State’s Answer, the trial record, and the

court’s personal recollection.” Response at 6 (emphasis added).

        On September 7, 2016, the state filed a proposed order that only the ineffective assistance of

counsel claim contained factual issues that needed to be resolved, and requesting Mr. Daniel’s trial

counsel, Mr. Hunt and Mr. Urrutia, submit affidavits within seven days, responding to the

ineffectiveness claim. The proposed order also directed the parties to submit proposed findings of

fact and conclusions of law within thirty days. The trial judge adopted the state’s proposed order


        2
          On October 10, 2016, Mr. Daniel filed a motion to supplement the record from the recusal
proceedings with evidence that the state and trial judge had failed to comply with the discovery order,
attaching all of the ex parte communications with a comparison of those disclosures. The supplement
identified thirteen ex parte communications between the trial judge and the state. Motion to
Supplement at 7. Of those thirteen, the trial judge had only provided eight in response to Judge
Shaver’s order, and the state had provided only four. Id. The District Attorney’s Office filed a reply
opposing the motion to supplement. The motion was never ruled on prior trial judge’s denial of a
hearing and any relief on the Initial Application.



                                                     19
verbatim, ordering counsels’ affidavits to be submitted on September 15, 2016, and the parties’

proposed findings submitted on October 8, 2016. Mr. Hunt filed his affidavit on September 20,

2016.

        On October 7, 2016, a day before the findings of fact were due to be submitted, Mr. Daniel

filed a motion notifying the court that he was still waiting for Mr. Urrutia’s affidavit and, thus, could

not comply with the trial judge’s order to submit findings of fact by October 8. The motion also

requested the trial judge to rescind her order, and to extend the process necessary to fairly decide

Mr. Daniel’s state habeas claims, which contained material disputes of fact. Specifically, the court’s

order did not provide a mechanism for Mr. Daniel to offer evidence in support of his allegations or

challenge potential adverse evidence received by the trial judge, and it omitted numerous claims with

material factual disputes that required resolution through the introduction of evidence. Furthermore,

the order did not provide Mr. Daniel with notice of what evidence the trial judge intended to rely

upon, absent a hearing, in making its recommendation.

        On October 10, 2016, before Mr. Urrutia filed his affidavit, the state filed its proposed

findings of fact and conclusions of law, arguing that relief be denied on the basis of its own

documentary proffers, attached as exhibits to its Answer. These exhibits had not been admitted into

evidence at that point.

        Mr. Urrutia filed his affidavit on October 11, 2016. On the same day, the trial judge entered

an Order giving notice that she would resolve the issues described in the Order Designating Issues

through trial counsels’ affidavits, the parties’ filings and attached exhibits and “the court’s personal

recollection,” and extending the time for filing proposed findings of fact and conclusions of law by

seven days. Mr. Daniel did not receive notice or service of this order or Mr. Urrutia’s affidavit, until

October 18, 2016, the date the proposed findings of fact and conclusions of law were due. The state

filed its amended findings on the 18th, and OCFW requested an extension of time to file, which the

                                                   20
trial court granted.

        On November 10, Mr. Daniel simultaneously filed his proposed findings and motion

requesting notice of the factual issues the trial court intended to resolve through personal

recollection, what the court’s personal recollection consisted of, and the opportunity to challenge the

court’s personal recollection if adverse to his allegations. He also asked for the opportunity to

challenge his trial lawyers’ affidavits, either by evidentiary hearing or by deposition. On November

21, 2016, the state filed a reply opposing the motion for a hearing, and arguing that trial judge need

not “disclose to applicant her personal recollection.” Reply at 5.

        On November 30, 2016, the trial judge adopted the state’s findings nearly verbatim and

recommended that relief be denied. The trial judge’s findings of fact and conclusions of law

mirrored the state’s amended proposed findings down to the different fonts for text and page

numbers, with the exception of only seven word changes. In its dismissal, the trial judge found that

she had not provided supplemental jury instructions in secret. At the same time the trial court issued

its findings, it denied Mr. Daniel’s motion requesting the opportunity to challenge adverse evidence

against him.

        On October 18, 2017, the CCA denied relief in a six page order. On March 26, 2018, the

United States Supreme Court denied Mr. Daniel’s Petition for Writ of Certiorari.

        On November 21, 2017, this Court appointed undersigned counsel.

        On October 15, 2018, Mr. Daniel filed his initial Petition for Writ of Habeas Corpus by a

Prisoner in State Custody Pursuant to 28 U.S.C. § 2254.

        On January 25, 2019, Mr. Daniel filed a Motion for Discovery requesting seven items of

necessary discovery. On February 5, 2019, Respondent filed her Response in Opposition to

Petitioner’s Motion for Discovery. On February 11, 2019, Mr. Daniel filed a Reply. On February 13,

2019, Judge Yeakel issued an order dismissing without prejudice Petitioner’s Motion for Discovery

                                                   21
on the grounds that it was premature.

       B.      STATEMENT OF FACTS

               1.      Guilt Phase

      During the guilt phase of Mr. Daniel’s trial, the state presented evidence that Mr. Daniel had

entered a Walmart Superstore in the early morning hours on April 6, 2012. Walmart surveillance

video showed Mr. Daniel moving through the store and filling produce bags and his backpack with

groceries for about thirty minutes. See Walmart Surveillance Video. Based on Mr. Daniel’s apparent

intoxication and the employees’ suspicions that he was attempting to shoplift, a Walmart employee

called 311 to alert the police. ECF 4-31, 18 RR 54, 77, 129. Officer Jaime Padron responded to the

call, dressed in his police uniform. See, e.g., ECF 4-31, 18 RR 94. As Mr. Daniel walked towards the

exit, he encountered Officer Padron. Walmart Surveillance Video; ECF 4-31, 18 RR 79-81.

Witnesses testified that Officer Padron said something to Mr. Daniel and attempted to grab him, but

Mr. Daniel ducked and ran towards the exit, and Officer Padron tackled him from behind. See, e.g.,

ECF 4-31, 18 RR 81-82; Walmart Surveillance Video. Three shots were fired while Mr. Daniel and

Officer Padron were on the floor, one of which hit Officer Padron in the neck. ECF 4-31, 18 RR 30,

134; ECF 4-33, 20 RR 123-25. Officer Padron died at the scene as a result of the shooting. Mr.

Daniel was arrested immediately, and made inculpatory statements while being interrogated later that

night by Detectives Heather Robinson and David Fugitt. See ECF 4-31, 18 RR 64, 249; Police

Interrogation Video.

       The defense presented Jenna Feland, Mr. Daniel’s ex-girlfriend, who testified to Mr. Daniel’s

drug use and untreated depression. ECF 4-33, 20 RR 189-91, 193, 195, 198-99. Dr. Matthew Masters

testified that Mr. Daniel was intoxicated on Xanax at the time of the offense and when he made

statements to the police, and he described the effects of Xanax and addiction. ECF 4-34, 21 RR 10-

31.


                                                  22
               2.      Penalty phase

       At the penalty phase, the state presented evidence that Mr. Daniel lacked remorse and was a

future danger to society. The state argued that Mr. Daniel’s statements and conduct evidenced a lack

of remorse because he believed he would be at the top of the pecking order in prison and “retired at

25,” he planned to profit from his fame by selling “murderabilia,” took a bow when his case came

on the news, and pumped his fist when an inmate yelled “fuck the police.” ECF 4-36, 23 RR 36, 81,

113, 84-85, 200-30. The state’s presentation of Mr. Daniel’s prior bad acts included the testimony of

Caresa Marino that Mr. Daniel had threatened her in the sixth grade, and evidence that Mr. Daniel

had punched another student while in high school. ECF 4-36, 23 RR 22-23; ECF 4-37, 24 RR 159.

Other witnesses testified that Mr. Daniel had bragged about running from the police on his

motorcycle, and that he was charged with possession of marijuana and driving while intoxicated.

ECF 4-35, 22 RR 19-20, 169; ECF 4-36, 23 RR 9-10; ECF 4-37, 24 RR 66-67. Mr. Daniel’s

roommate testified that on the evening before the offense, Mr. Daniel talked about robbing a

convenience store together. ECF 4-35, 22 RR 127-28. In jail, Mr. Daniel made “hooch,” and

hoarded and took pills. ECF 4-35, 22 RR 65-66; ECF 4-35, 22 RR 151; ECF 4-37, 24 RR 30. An

inmate testified that Mr. Daniel and another inmate had been planning an escape from jail, and a jail

guard testified that Mr. Daniel had kept a list of the guards’ schedules. ECF 4-35, 22 RR 81; ECF 4-

36, 23 RR 36-37. Detective Fugitt testified that Mr. Daniel sent coded messages by mail while he was

detained in jail. See, e.g., ECF 4-35, 22 RR 161-62. Finally, a Texas Department of Criminal Justice

(“TDCJ”) classifications expert testified to the freedoms Mr. Daniel would experience if he was

sentenced to life in prison without parole. ECF No. 4-36, 23 RR 122-65.

       The defense’s theory at punishment was that Mr. Daniel had suffered from depression and

addiction for most of his life, both of which got worse after he broke up with his girlfriend, and that

Mr. Daniel would not constitute a future danger in prison. Psychologist William Carter testified that

                                                  23
Mr. Daniel was introverted, depressed, and started using drugs during his early adolescence. ECF 4-

37, 24 RR 86-114. He also testified that Mr. Daniel was the type of person to follow the rules in

prison. Id. at 127, 140-53. Additionally, the defense presented jail guards who testified that Mr.

Daniel was respectful and compliant while awaiting trial in jail. ECF 4-34, 24 RR 11, 22, 35. One jail

guard testified that Mr. Daniel had created a noose and hung it from the air vents in his jail cell. ECF

4-37, 24 RR 201.

        Mr. Daniel’s former coworkers and supervisors testified that Mr. Daniel was introverted and

a promising computer programmer who had missed several days of work in the days before the

offense. ECF 4-37, 24 RR 48-54, 177-83; ECF 4-38, 25 RR 5-19. The defense presented an officer

to rebut the idea that Mr. Daniel had encountered Officer Padron in the days before the offense.

ECF 4-37, 24 RR 195. A jail guard also testified to impeach the state’s version of the escape plan.

ECF 4-37, 24 RR 211-18.

        Neuropsychologist Walter Harrell, M.D., testified for the defense that Mr. Daniel had

experienced traumatic brain injuries, which could have contributed to his drug use and depression.

ECF 4-37, 24 RR 234-40. He testified that he had administered a smell test to Mr. Daniel, who

performed poorly, which was a sign of damage to the frontal lobe of the brain. ECF 4-37, 24 RR

244-48. Dr. Harrell also testified that Mr. Daniel was likely to do well in a structured prison

environment. Id. at 263-70.

        The only family member who testified was Mr. Daniel’s maternal aunt, Sherri Schuck, with

whom he had lived for a few months during high school. Mr. Daniel was depressed and drinking

alcohol. ECF 4-38, 25 RR 27-30. She also testified that her sister, Mr. Daniel’s mother, had a liberal

attitude towards marijuana and drinking and treated Mr. Daniel like an adult and an equal when he

was growing up. Id. at 21-27, 34. Her already strained relationship with Mr. Daniel’s mother, whom

she described as a very closed person, had broken down in the time before trial. Id. at 31-32. Ms.

                                                   24
Schuck testified that when she met Mr. Daniel’s ex-girlfriend, she seemed to adore him and Mr.

Daniel appeared happy. Id. at 40-45.

        Dr. Harold Scott, a psychiatrist, testified for the defense that when Mr. Daniel went to the

hospital while awaiting trial in jail, he had likely taken an overdose of Haldol, an antipsychotic drug,

and that Mr. Daniel could not have faked his symptoms. ECF 4-38, 25 RR 145-75. He diagnosed

Mr. Daniel with Major Depression and Avoidant Personality Disorder, suspected that Mr. Daniel

was heavily addicted to drugs, described him as lacking confidence, and discussed Mr. Daniel’s

suicidal behaviors. Id. at 175-82, 194-96, 200-04, 219-22. Dr. Scott described Mr. Daniel’s mother as

controlling, emotionally unavailable, mistrustful of doctors, and a drug user, which contributed to

Mr. Daniel’s psychological issues. Id. at 182-90. He opined that Mr. Daniel’s depression after his

breakup and lack of coping skills led to his use of Xanax. Id. at 210-13. Dr. Scott testified that he

thought Mr. Daniel could make a positive adjustment in prison. Id. at 225-28.

        In rebuttal, the state presented the testimony of Dr. Marisa Mauro, who found Mr. Daniel to

be unreliable and disputed Dr. Scott’s diagnoses. Id. at 15-36. She also listed the definition and

criteria for psychopathy, though she testified that she had been prohibited from administering any

relevant. Id. at 36-38.

        Finally, in surrebuttal, the defense presented Mr. Daniel’s ex-girlfriend and her mother, who

both testified that Mr. Daniel had sent a letter expressing his remorse for the offense. Id. at 71-86.

I.      THE TRIAL JUDGE ENGAGED IN MULTIPLE EX PARTE
        COMMUNICATIONS WITH PROSECUTORS, WHICH REPEATEDLY
        DEMONSTRATED HER BIAS AGAINST MR. DANIEL IN VIOLATION OF
        HIS EIGHTH AND FOURTEENTH AMENDMENT RIGHTS.




                                                   25
        The trial judge3 engaged in multiple ex parte email communications with the prosecutors

throughout both pretrial and state habeas review. Some of these communications were simple

administrative matters. However, some show a direct and deliberate intent to communicate with

prosecutors about the merits of Mr. Daniel’s case in the absence of his counsel, including the judge’s

rejection of the reliability of allegations in Mr. Daniel’s state habeas application. Taken together,

these emails demonstrate, not simply a cavalier disregard for the ethical guidelines prohibiting ex

parte communication, but a disdain for the ideals of objectivity, fairness, and justice that those

guidelines are created to protect. The trial judge “occupie[d] practically and seriously inconsistent

positions, one partisan and the other judicial,” Tumey, 273 U.S. at 534, when, in ex parte

communications with prosecutors, she dismissed the validity of a claim she would ultimately decide.

This communication created “a possible temptation” that the trial judge could “not hold the balance

nice, clear, and true between the state and the accused.” Id. at 532; see also In re Murchison, 349 U.S.

133, 136 (1955); Williams, 136 S. Ct. at 1903 (requiring recusal “when the likelihood of bias on the

part of the judge ‘is too high to be constitutionally tolerable’” (quoting Caperton v. A.T. Massey Coal

Co., 556 U.S. 868, 872 (2009)). Because a defendant is guaranteed “[a] fair trial in a fair tribunal,” In

re Murchison, 349 U.S. at 136, even the possibility or appearance of unfairness “necessarily involves a

lack of due process,” Tumey, 273 U.S. at 533, demanding a new trial.

        A.      The Trial Judge Engaged in Ex Parte Communications Throughout the Trial
                and State Habeas.

                1.      Emails related to Mr. Daniel’s recusal motion in state habeas

        In February 2016, after filing Mr. Daniel’s Initial Application on state habeas and a recusal




   3
     The trial judge assumed the role of state habeas judge following the filing of state habeas
application. For consistency, Petitioner refers to the state habeas judge as “trial judge” throughout
the Petition.

                                                    26
motion, state habeas counsel (OCFW) contacted the court’s coordinator, Kamala White, copying

ADA Lisa Stewart, requesting a ruling on the recusal motion. App. 462–63. Ms. White forwarded

the email to the trial judge. App. 462–63. The trial judge then forwarded Mr. Daniel’s inquiry to

ADA Scott Taliaferro, without copying defense counsel, declaring in the ex parte email, “I’ve never

seen the motion nor has it been set, presented, not discussed with me[.] BPK.” App. 462. ADA

Taliaferro responded to the trial judge, copying OCFW, and explained he was forwarding the trial

judge’s email to Mr. Daniel’s counsel. Id. OCFW responded, notifying the trial judge that counsel

would be “happy to appear at the court’s convenience to present the motion,” and attached a copy

of the motion for the judge’s convenience. App. 465. The motion included a request for recusal

because the trial judge was a necessary fact witness for a claim raised on state habeas alleging that the

trial judge had provided supplemental instructions to the jury while it was deliberating, without

notifying Mr. Daniel or his counsel. See infra Claim II.

        Undeterred by ADA Taliaferro’s attempt to copy defense counsel on all case-related

communications, the trial judge replied only to ADAs Taliaferro and Stewart, again removing

OCFW from the communication, stating: “I have read the motion, and I have no idea of the source

of the facts alleged, however, it is all fiction and did not occur.” App. 464–65. Again, ADA

Taliaferro forwarded the trial judge’s email to OCFW, which alerted Mr. Daniel’s counsel to the

further communication by the trial judge. App. 464.

        This email exchange, in which the trial judge announced to the state that she rejected the

validity of Mr. Daniel’s claim, even as Mr. Daniel’s state habeas petition was pending before her, was

not the first ex parte communication in which the trial judge engaged with the prosecutors in Mr.

Daniel’s case.

                 2.     Emails related to Mr. Daniel’s competency and potential waiver in
                        state habeas

        The trial judge also engaged in communications related to Mr. Daniel’s competency and his
                                                   27
attempt to waive OCFW’s representation. Shortly after his trial and sentence, Mr. Daniel wrote the

court seeking to waive both direct appellate and state habeas counsel. The trial judge, without notice

to counsel and based on findings she made while in chambers without the parties present, removed

OCFW from Mr. Daniel’s representation. App. 459–60. Concerned about Mr. Daniel’s competency,

OCFW requested a competency hearing on the record because it believed “the Court ha[d] erred in

its ex parte findings” related to OCFW’s representation. App. 460. OCFW emailed its request for a

competency hearing to the court coordinator, Ms. White, copying ADA Stewart. App. 460. In the

body of the email, OCFW explained that it remained Mr. Daniel’s counsel despite his desire to waive

because, under Texas law, a defendant’s waiver does not take effect until after the date has passed to

file an initial application. App. 460 (citing Ex Parte Reynoso, 228 S.W.3d 163, 164 (Tex. Crim. App.

2007)).

          Ignoring OCFW’s assertion that it remained counsel of record for Mr. Daniel, the trial judge

again removed OCFW from the email and forwarded it to ADA Cobb, and former trial defense

attorneys, Mr. Hunt and Mr. Urrutia.4 App. 459–60. In this email, the trial judge explained that she

had “discharge[ed] the[] services” of OCFW based on Mr. Daniel’s request, but that “[n]ow th[ey]

are raising the question of competency.” App. 459–60. The trial judge further stated that she would

have Mr. Daniel “brought back to see if he will make that request in person,” “just to cover all [the]

bases.” App. 459–60. Ms. White, in a separate email, notified OCFW that Mr. Daniel would be

brought to court for a competency evaluation. App. 538.

          OCFW responded to Ms. White, clearly asserting that it “intend[ed] to be present at all court

appearances of Mr. Daniel (formal or informal) as his currently appointed attorneys.” App. 538.



   4
    Mr. Hunt’s and Mr. Urrutia’s ineffectiveness was the subject of many of the claims raised by
OCFW in the state habeas, and they were, thus, prevented by conflicts of interest from representing
Mr. Daniel on state habeas.

                                                   28
OCFW also explained that it “must have the opportunity to respond to the results” of the

competency evaluation, and that it was “requesting a hearing on the record” related to the

competency determination. App. 538. This email was forwarded by Ms. White to the trial judge who

again passed it on to ADA Cobb, without copying OCFW, stating in this ex parte communication:

“This is the latest from the writs office. I don’t believe that they are entitled to a hearing, etc. . . .”

App 475.5

                 3.      Emails related to a potential plea during pretrial proceedings

        The trial judge’s ex parte communications with prosecutors dated back to pre-trial. The first

communication, which has since been disclosed, occurred a little over a month before voir dire was

scheduled to commence, days before Mr. Daniel would learn that the state had finally declined to

negotiate a plea agreement. On December 18, 2013, Manuel P. Garcia, the Victim/Witness

Counselor for the 403rd District Court, emailed the trial judge, DA Rosemary Lehmberg, and ADA

Bill Bishop, informing them that he had spoken with “Johnny Padron, brother of the victim” and

told him that “DA Lehmberg, ADA Bishop, and ADA Cobb need to speak to the family,” and that

a meeting was scheduled for December 23. App. 471. Twenty minutes later, Mr. Garcia emailed

again, stating that “Judge Kennedy will have the Defendant brought from jail that day. If this can be

worked out, we can conclude this case in the afternoon of 12/23/13.” App. 469.

        Following the emails from Mr. Garcia, the trial judge herself emailed this same group, which

included the DA and ADAs, but not defense counsel, discussing, inter alia, the “difficulties in

managing the persons who have been assigned to the jury panel for January 6th as far as having an

adequate turnout and willing participants.” App. 472–73. DA Lehmberg responded in a forwarded




   5
    Notably, when the court finally responded to OCFW’s request for a hearing the next day, it
copied ADA Cobb. App. 593.

                                                      29
message from another ADA in her office, stating “Judge Kennedy: it is highly unlikely this case will

be disposed of on 12-23. RL.” App. 472. Ultimately, DA Lehmberg’s caution proved correct. On

December 23, 2013, ADA Bishop gave the trial judge “the heads up” that “[f]ollowing our meeting

with the family, Rosemary has elected to continue to seek the death penalty on Daniel.” App. 493.

Defense counsel was not privy to any of these emails shared between the prosecutor and the trial

judge related to a potential plea negotiation, and it is not clear that defense counsel knew, at this

point, that a plea had been rejected.

                4.      Emails related to ex parte discussions with an ADA about Mr. Daniel’s
                        trial

        In April 2014, over a month after Mr. Daniel’s trial ended, but prior to the judge’s decision

on direct appeal and state habeas, ADA Allison Wetzel emailed the trial judge about an intern who

“comes to the DA’s office for a few hours a week,” asking whether the judge would meet with them

so the intern could “ask you a few questions about being a judge and probably about the Brandon

Daniel trial.” App. 496. The trial judge “welcome[d them] to come by and try to talk very early.”

App. 496.6

                5.      The trial judge’s continued impropriety following the ordered
                        disclosures of the ex parte communications

        The trial judge’s improper conduct continued even after the ex parte communications were

exposed. Upon learning of the improper communications, state habeas counsel sought discovery of

further emails, which was granted. App. 457 (ordering the trial judge and the DA’s office to provide


6
 Habeas counsel have been unable to locate the intern identified in this email to learn the nature and
substance of the conversation that took place between the trial judge—who had matters in the
Daniel case pending before her—and a representative of the DA’s office and a member of the
public. As counsel have been unable to independently locate this intern, Mr. Daniel requests the
opportunity to depose ADA Wetzel to record her recollection of the ex parte conversation, and to
determine if ADA Wetzel can locate the intern identified in the email communication.



                                                   30
“copies of all communications between them regarding Mr. Daniel’s case”). In response to this

discovery order, the trial judge provided five individual emails with employees of the District

Attorney’s Office. See App. 458–73 (emails the trial judge disclosed in response to the court’s order).

However, the judge failed to disclose five further communications, one of which included an email

to the state that Mr. Daniel was not entitled to a competency hearing prior to his waiver. See App

525–605 (emails disclosed in response to a Public Information Act request); see also App. 537–38 (ex

parte emails from the trial judge to the DA Cobb related to “the latest from the writs office,” adding

“I don’t believe that they are entitled to a hearing, etc.” and further discussing plans for a

competency evaluation). Despite the discovery order, which had ordered the trial judge to provide

“all communications” between the judge and the DA’s office “regarding Mr. Daniel’s case,” these

further emails were only revealed when Mr. Daniel’s state habeas counsel filed a Public Information

Act request.

        B.      The Trial Judge’s Ex Parte Emails Demonstrated Her Partiality to the State
                and Her Bias Against Mr. Daniel in Violation of Due Process.

        “[T]he floor established by the Due Process Clause clearly requires a fair trial in a fair

tribunal, before a judge with no actual bias against the defendant or interest in the outcome of his

particular case.” Bracy v. Gramley, 520 U.S. 899, 904-05 (1997). “Every procedure . . . which might

lead [the average person] not to hold the balance, nice, clear, and true between the state and the

accused denies the latter due process of law.” Tumey, 273 U.S. at 532.

        In assessing whether that balance remains nice, clear, and true, “the inquiry must be not only

whether there was actual bias” on the part of the court, “but also whether there was such a

likelihood of bias or an appearance of bias that the judge was unable to hold the balance between

vindicating the interests of the court and the interests of the accused.” Taylor v. Hayes, 418 U.S. 488,

501 (1974). The Court has recognized that such a “stringent rule may sometimes bar trial by judges

who have no actual bias,” but concluded that “due process of law requires no less.” Id. at 501
                                                    31
(quoting In re Murchison, 349 U.S. 133, 136 (1955) (internal quotation marks omitted)). It is not only

the “biased decisionmaker” that is “constitutionally unacceptable,” “our system of law has always

endeavored to prevent even the probability of unfairness.” Withrow v. Larkin, 421 U.S. 35, 47 (1975).7

For this reason a petitioner is “entitle[d] . . . to ‘a proceeding in which he may present his case with

assurance’ that no member of the court is ‘predisposed to find against him’” and must, therefore,

“be granted an opportunity to present his claims to a court unburdened by any ‘possible

temptation . . . not to hold the balance nice, clear and true between the State and the accused.’”

Williams, 136 S. Ct. at 1910 (first quoting Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980), then

quoting Tumey, 273 U.S. 510, 532 (1927)).

        Given the trial judge’s practice of communicating directly with the District Attorney’s Office

on substantive matters that she was actively deciding, even if there were no actual bias, the

appearance of bias is certain. Some communications, like the email related to the problems with the

jury pool, or the email inviting an ADA and an intern from the office to ask “a few questions . . .

about the Brandon Daniel trial,”8 App. 496, may be merely disquieting.

        However, the ex parte communication related to OCFW’s request for a competency hearing,

which the judge derided as “the latest from the writs office” before declaring her position to the

state—“I don’t believe that they are entitled to a hearing”—when defense counsel had no



   7
       The Texas Code of Judicial Conduct, likewise, prohibits judges from engaging in ex parte
communications. Under the Judicial Code, a “judge shall not initiate, permit, or consider ex parte
communications,” Canon 3B(8), except for “communications concerning uncontested administrative
or uncontested procedural matters,” Canon 3B(8)(a), or “an effort to mediate or settle matters,
provided, however, that the judge shall first give notice to all parties and not thereafter hear any
contested matters between the` parties except with the consent of all parties,” Canon 3B(8)(b). The
trial judge’s standing order also prohibited ex parte communications. See Supp. App. 1856.

   8
    Mr. Daniel has no knowledge of the content of this conversation. This requires both discovery
and an evidentiary hearing.

                                                     32
opportunity to respond, creates serous doubt as to the court’s objectivity and separation from the

prosecution. App. 475. Even as OCFW was insisting on its continued presence at “all court

appearances of Mr. Daniel (formal or informal)” App. 538, the trial court was communicating

behind the scenes with the ADAs and conflicted prior defense counsel, who could no longer

represent Mr. Daniel’s interests because of the extensive ineffective assistance of counsel claims

raised in state habeas, App. 459–60. Ultimately, though the trial judge decided to grant the required

hearing, as she told the ADAs, it was “[j]ust to cover all the bases.” App. 460. And the judge

ultimately found Mr. Daniel competent to waive.

        The trial judge’s bias became undeniable, however, when OCFW moved for her recusal. In

response, the trial judge emailed the ADAs, contesting the truthfulness of the allegations raised in

the state habeas petition and the accompanying recusal motion, declaring the allegations “all fiction”

which “did not occur.” App. 464–65. It is no wonder, then, that the trial judge ultimately dismissed

the claim without a hearing, and without even addressing the juror’s affidavit in support of the claim.

The trial judge had already made clear in her ex parte email to the prosecutors that she was

“predisposed to find against” Mr. Daniel. See Williams, 136 S. Ct. at 1910. Moreover, in rejecting the

claim, the trial judge adopted, verbatim, the state’s findings of fact—that is, the trial judge adopted

the findings of fact written by the party with whom she had engaged in multiple ex parte

communications. App. 96.

        The judge’s ex parte communications were not inadvertent oversights. Over and over, she

systematically removed Mr. Daniel’s counsel from email strings after the prosecutors had properly

added them. Her biased conduct was deliberate and repeated.

        Where a court works so closely with the prosecutor, repeatedly demonstrating its preference

for the prosecutor’s position, and dismissing in ex parte communications well-supported allegations

and claims raised by defense counsel, it is impossible to conclude that the judge acted without bias.

                                                   33
See Williams, 136 S. Ct. at 1910; Tumey, 273 U.S. at 532; In re Murchison, 349 U.S. at 136.

        C.      State Court Proceedings

        Mr. Daniel objected to the judicial bias stemming from the ex parte communications, when

he learned about them, in a supplement to a recusal motion, App. 441–47, and in a motion to

supplement the record of recusal proceedings, Supp. App. 1775. The court denied recusal. Supp.

App. 1859. Mr. Daniel then filed a petition for writ of mandamus, Supp. App. 1813 and reply, Supp.

App. 1791, to the state’s opposition in the CCA, arguing that the ex parte emails gave rise to a risk

of unconstitutional bias. Specifically, Mr. Daniel argued that the trial judge’s “impartiality might

reasonably be questioned” because she had become a part of the “accusatory process” Supp. App.

1843-1846 (citing In re Murchison, 349 U.S. at 137); see also Supp. App. 1805-1809. The CCA

summarily dismissed the petition a writ of mandamus. The judicial bias was again raised in Mr.

Daniel’s objections to the trial judge’s findings of facts and conclusions of law, arguing that the ex

parte emails gave rise to an unconstitutional appearance of impartiality, App. 45–49, which the CCA

overruled without addressing the judicial bias arguments raised. As no state court addressed Mr.

Daniel’s claim related to the trial judge’s bias stemming from her ex parte communications with the

prosecutor, this Court reviews de novo. See, e.g., Cone, 556 U.S. at 472.

        The trial judge’s bias violated Mr. Daniel’s due process rights and demands that habeas relief

be granted, conditioned on a new trial of both guilt or innocence and penalty before an unbiased

jurist. At the very least, this court should condition habeas relief on new appellate and state habeas

review, by a judge untainted with bias.

II.     THE TRIAL JUDGE GAVE SUPPLEMENTAL INSTRUCTIONS TO THE JURY
        OUTSIDE THE PRESENCE OF COUNSEL IN VIOLATION OF MR.
        DANIEL’S SIXTH AMENDMENT RIGHTS TO COUNSEL AND A PUBLIC
        TRIAL, FIFTH AND FOURTEENTH AMENDMENT RIGHTS TO DUE
        PROCESS, AND EIGHTH AMENDMENT RIGHT TO BE FREE FROM
        CRUEL AND UNUSUAL PUNISHMENT.

        Mr. Daniel was deprived of his rights to counsel, a public trial, and due process when the
                                                    34
trial judge provided supplemental instructions to the jury, while the jury was deliberating, without

notifying Mr. Daniel or his counsel. The trial judge received and answered the jury question in a way

that allowed the jury to continue deliberating, without notifying counsel that there was a question at

any point during the proceedings, without informing trial counsel that she had answered a question

from the jury, or the content of that response, and without ever making the jury question and the

judge’s response a part of the record. After taking these secretive steps, the trial judge denied Mr.

Daniel an opportunity at state habeas to develop a record related to the claim so that habeas counsel

could learn the nature of the jury’s question and the content of the trial judge’s response. To this

day, Mr. Daniel remains ignorant of the full content of jury question and the trial judge’s

supplemental instruction that ultimately led to the jury finding that he would be a future danger.

        A.      The Trial Judge Provided Supplemental Instructions to the Jury During
                Penalty Phase Deliberations Without Notice to Mr. Daniel or His Counsel.

        Mr. Daniel’s jury deliberated during the penalty phase for just under nine hours total. ECF 4-

1, pp. 186–89 (showing that deliberations began at 1:49 p.m. and concluded at 10:30 p.m.). For

nearly seven hours it struggled over the question whether Mr. Daniel would be a future danger. Id. at

189 (showing that the deliberations for “Issue Number 1” concluded at 8:40 p.m.). During these

deliberations, multiple jurors recall that the jury submitted a question to the trial judge. See App.

1604–05 (juror stating: “I remember we also had to ask the judge a procedural question regarding

the case while we were deliberating. We asked the bailiff to relay the question to the judge.”). The

jurors received “a note back from the judge . . . that answered [their] question,” App. 643, “and

allowed [them] to continue deliberating,” App. 1605. See also App. 642–43 (juror recalling that they

“submitted a question to the judge requesting clarification,” on terms related to future

dangerousness); Supp. App. 1868-70. (juror recalling that they “had a question for clarification”

related to “the term ‘probability’ in the phrase ‘probability of future danger,’” submitted the question

to the bailiff, and “received a response after a short time); Supp. App. 1871 (juror recalling that they
                                                    35
“had a question about some of the jury instructions” during penalty phase related to “what a ‘threat

to society’ meant,” that they submitted the question to the bailiff who “wrote [the question in a note

form and gave it to the judge” and the bailiff returned and “told [the jury] to come up with [their]

own definition”).

        The trial judge received and answered the jury’s question without notifying defense counsel

that there was a question, much less informing counsel of the content of the question or the court’s

response. The jury’s note and response were never made part of the record. Trial counsel Urrutia

declared the following:

        I learned that during the penalty phase deliberations the jury submitted a
        question to the court concerning its deliberation. Neither I nor co-counsel,
        Russell Hunt, Jr., were present when the question was submitted by the jury
        or when the court responded to the question. The court never notified me or
        Mr. Hunt that the jury had a question, and we were not summoned back to
        court before the court responded to the question. We were never provided
        with a copy of any note from the jury, were never told the substance of the
        jury’s question, and did not have an opportunity to object to the court’s
        response to the question or ask for an alternative instruction.

Supp. App. 1862.

        In his state habeas petition, Mr. Daniel filed a claim raising the constitutional violation

arising from the supplemental jury instruction provided without notice to the parties or counsel and

requesting an evidentiary hearing to “make a complete record of the missing information” and “to

determine whether the trial court’s response constituted an additional instruction.” App. 925.

        Shortly after filing the petition, Mr. Daniel moved to recuse the trial judge as she was now a

material fact witness with information necessary to decide the claim. App. 617–37. As the recusal

motion was pending, the trial judge engaged in ex parte communications with the District Attorney’s

Office, which are the basis for the judicial bias claim raised at Claim I, supra. In these emails with the

prosecutor, the trial judge dismissed the factual basis for the claim related to the supplemental jury

instruction, stating: “I have no idea of the source of the facts alleged, however, it is all fiction and

                                                    36
did not occur.” App. 464–65.

        The trial judge ultimately denied the claim without a hearing. Adopting, verbatim, the

findings of fact and conclusions of law from the state—the opposing party with which it had

engaged in ex parte communications related to this very claim—the trial judge found that she “did

not provide any additional or supplemental written instruction to the jury during its punishment

deliberations beyond what was contained in the court’s charge.” App. 96. In support of this finding,

both the state and the trial judge cited to the written copy of the court’s charge, which failed to

address the material fact in dispute raised by the claim: that the trial judge secretly provided a

supplemental instruction, while the jury was deliberating, without notice to Mr. Daniel or his counsel

and without making the supplemental instruction a part of the record. The trial judge never

addressed the affidavit from the juror affirming that, in fact, the jury had sent out a question and the

court had answered.

        B.      Mr. Daniel Was Denied His Sixth Amendment Right to Counsel During a
                Critical Stage of the Proceeding When the Trial Court Provided Supplemental
                Instructions to the Jury Without Notifying Counsel.

        The Sixth Amendment guarantees to the accused the right to the assistance of counsel in his

defense. U.S. Const. amend. VI. “This right, fundamental to our system of justice[,] is meant to

assure fairness in the adversary criminal process.” United States v. Morrison, 449 U.S. 361, 364 (1981)

(citing Gideon v. Wainwright, 372 U.S. 335, 344 (1963)). Recognizing that the “right to be represented

by counsel is a fundamental component of our criminal justice system,” the Supreme Court has

described lawyers in criminal proceedings as “necessities, not luxuries.” United States v. Cronic, 466

U.S. 648, 653 (1984) (internal quotation mark omitted). As the Court explained, counsel’s “presence

is essential because they are the means through which the other rights of the person on trial are

secured,” and, thus, “[w]ithout counsel, the right to a trial itself would be of little avail.” Id. at 653–

54; see also Strickland, 466 U.S. at 691-92 (“The purpose of the Sixth Amendment guarantee of

                                                     37
counsel is to ensure that a defendant has the assistance necessary to justify reliance on the outcome

of the proceeding.”).

        Because counsel’s presence is “essential” to the administration of a fair trial, a trial is, by

necessity, “unfair if the accused is denied counsel at a critical stage.” Cronic, 466 U.S. at 659.

Accordingly, the Supreme Court has “uniformly found constitutional error without any showing of

prejudice when counsel was either totally absent, or prevented from assisting the accused during a

critical stage of the proceeding.” Id. at 659 n.25; see also Holloway v. Arkansas, 435 U.S. 475, 489 (1978)

(holding that where an accused is “deprived of the presence and assistance of his attorney . . . during

a critical stage in . . . the prosecution of a capital offense, reversal is automatic”). This is because “the

right to counsel is so basic to a fair trial that [its] infraction can never be treated as harmless.” Penson

v. Ohio, 488 U.S. 75, 88 (1988) (internal quotation marks omitted). Therefore, the accused need not

“explain how having counsel would have altered the outcome of his specific case,” in order to

“justify a particular stage as critical.” Id. (internal quotation marks omitted). Rather, the court must

determine “whether the substantial rights of a defendant may be affected during th[e] type of

proceeding” at which the accused was denied counsel. Id. (internal quotation marks omitted).

        The Supreme Court has acknowledged that “the orderly conduct of a trial by jury, essential

to the proper protection of the right to be heard, entitles the parties who attend for the purposes to

be present in person or by counsel at all proceedings from the time the jury is impaneled until it is discharged

after rendering the verdict.” Fillippon v. Albion Vein Slate Co., 250 U.S. 76, 81 (1919) (emphasis added)

(holding in a civil case that the trial judge had “erred in giving a supplementary instruction to the

jury in the absence of the parties and without affording them an opportunity to either be present or

to make timely objection to the instruction”). In Rogers v. United States, 422 U.S. 35 (1975), the

Supreme Court vacated a jury’s verdict because the trial judge had responded to the jury’s query

whether the court “would accept the Verdict—Guilty as with extreme mercy of the Court,” without

                                                      38
notice to petitioner or his counsel. Id. at 37. The court instructed the marshal “to advise the jury that

the Court’s answer was in the affirmative.” Id. In vacating, the Supreme Court reasoned that “the

communication from the jury . . . was tantamount to a request for further instructions.” Id. at 39.

The Court declined to conduct a harmless error analysis, holding that “the nature of the information

conveyed to the jury, in addition to the manner in which it was conveyed, does not permit” a finding

of harmlessness. Id. at 40.

        Here, Mr. Daniel was denied his counsel at a critical stage of the trial when, during penalty

phase deliberations, the jury asked for supplemental instructions related to future dangerousness and

the trial judge answered the question, in secret, without notice to Mr. Daniel or his counsel, and

without making either the note or her response a part of the record. Mr. Daniel does not know

precisely what the jury asked and how the trial judge resolved the jury’s confusion on what it

obviously regarded as a vital question related to Mr. Daniel’s sentence of death. The jury’s question

and the judge’s supplemental instruction indeed encompassed a critical stage. Because Mr. Daniel

was denied his right to counsel at this critical stage, the proceeding was fundamentally unfair,

prejudice is presumed, and Mr. Daniel is entitled to a new penalty phase hearing.

        Even if the judge’s supplemental did not constitute a Cronic total deprivation of counsel, the

Supreme Court instructs that, where a trial judge fails to disclose ex parte communications with a

juror, even if it is not at a critical stage of the trial, a court must “normally . . . determine[]” the

prejudicial effect of the failure to disclose “by a post-trial hearing.” Rushen v. Spain, 464 U.S. 114,

118-19 (1983). As the court explained, because the “adequacy of any remedy is determined solely by

its ability to mitigate constitutional error,” a “[p]ost-trial hearing[ is] adequately tailored to this task.”

Id. In Spain, the Court held that the ex parte communication between the trial court and a juror was

error, but ultimately determined that the error was harmless. There, the ex parte communication

consisted of a personal exchange between the trial judge and a single juror, and, thus, did not occur

                                                      39
at a critical stage of the proceeding. The Supreme Court was able to assess the harm from the error

only because the state court conducted a hearing to determine “the substance of the ex parte

communications and their effect on juror impartiality.” Id. at 120-21.

          Here, by contrast, not only did the trial judge refuse to conduct a post-trial hearing to

determine the prejudicial effect of the supplemental instruction, as directed by the Supreme Court,

she privately denied that the supplemental instruction occurred in improper ex parte

communications with the state, declaring that the claim was “all fiction.” App. 465. Her denial

created a contested factual question between the jurors, who recalled sending the communication

and receiving a response, and the judge. In fact, the trial judge’s denial in the ex parte email, itself,

contradicted her finding later on state habeas. In the ex parte email, the judge declared that the

allegation that a jury sent a note to the trial judge and she responded was “all fiction and did not

occur.” However, the trial judge’s finding in state habeas was tempered and more careful, asserting

only that the she did “not provide any additional or supplemental written instruction to the jury

during its punishment deliberations.” App. 165 (emphasis added). The trial judge did not find that

the allegation that a jury note went to the judge and an answer was returned, perhaps orally, was “all

fiction,” as she had asserted in her earlier ex parte email. Indeed Mr. Daniel’s allegations that the jury

sent a question to the trial judge and she responded to the question, as supported by multiple juror

affidavits, remains unrebutted by the state, and there are no contrary findings of fact on those

points.

          As Spain makes clear, without a hearing and subsequent factual findings, including a

disclosure of the ex parte communication, no court could assess whether the Mr. Daniel was

prejudiced by the supplemental instruction provided to the jury, in secret. Accordingly, even if there

were no Cronic error, it was necessary to conduct a hearing to determine the content and potential

prejudicial effect of the ex parte communication with the jury. The state court’s failure to do so

                                                     40
violated Mr. Daniel’s Sixth Amendment and due process rights.

        C.      Mr. Daniel Was Denied His Sixth Amendment Right to a Public Trial When
                the Trial Court Secretly Instructed the Jury, Without Making a Record of the
                Supplemental Instruction, and Without Making the Necessary Findings to
                Close the Proceedings.

        The Sixth Amendment guarantees that “[i]n all criminal prosecutions, the accused shall enjoy

the right to a . . . public trial.” U.S. Const. amend. VI. The Supreme Court has long recognized that

the value of the public trial “is for the benefit of the accused; that the public may see he is fairly

dealt with and not unjustly condemned, and that the presence of interested spectators may keep his

triers keenly alive to a sense of their responsibility and to the import of their functions.” Waller v.

Georgia, 467 U.S. 39, 45 (1984). See also Estes v. Texas, 381 U.S. 532, 588 (1965) (Harlan, J.,

concurring) (“Essentially, the public-trial guarantee embodies a view of human nature, true as a

general rule, that judges, lawyers, witnesses, and jurors will perform their respective functions more

responsibly in an open court than in secret proceedings.”). The very purpose of a public trial is to

guard against secret proceedings and to act as “an effective restraint on possible abuse of judicial

power.” In re Oliver, 333 U.S. 257, 270 (1948).

        Though the Supreme Court has allowed some exceptions to the general rule of the right to

an open trial, where other rights or interests are implicated, those circumstances are “rare” and “the

balance of interests must be struck with special care.” Waller, 467 U.S. at 45. The “presumption of

openness may be overcome” only where (1) there is “an overriding interest that is likely to be

prejudiced”; (2) “the closure [is] no broader than necessary to protect that interest”; (3) “the trial

court . . . consider[s] reasonable alternatives to closing the proceeding”; and (4) the trial court

“make[s] findings adequate to support closure.” Id. at 48.

        The trial judge here failed to even notify counsel that there was a jury question, let alone

advise them of the content of the question, and secretly provided supplemental jury instructions

without making any record. When this issue was raised at state habeas, the trial judge denied an
                                                    41
opportunity to create a record regarding the secret proceeding and the supplemental jury instruction.

Without that process, there is no record on what “overriding interest” informed the trial judge’s

decision to instruct the jury in secret, whether the closure was “no broader than necessary” to

protect that unknown interest, and whether the trial judge “consider[ed] reasonable alternatives” to

secretly instructing the jury. And there were certainly no “findings adequate to support closure,” as a

public record was never made of the fact that there was even a jury question, let alone that the trial

judge intended to answer the question in secret. The violation of the public trial purpose to restrain

the “possible abuse of judicial power,” In re Oliver, 333 U.S. at 270, is particularly troublesome here

where the trial judge regularly engaged in ex parte communications with the prosecutors, even

expressing opinions about matters pending before her, see Claim I, supra.

        Like the total deprivation of counsel, a violation of the right to a public trial is structural

error and is, therefore, not subject to a finding of harmless error. Weaver v. Massachusetts, 137 S. Ct.

1899, 1908 (2017); see also Presley v. Georgia, 552 U.S. 209 215–16 (2010) (reversing a conviction

without assessing harmlessness when the trial court closed the courtroom during voir dire). The

trial judge’s secret proceedings violated Mr. Daniel’s right to a public trial.

        D.      Mr. Daniel Was Denied His Right to Due Process When the Trial Court
                Instructed the Jury Outside His Presence.

        The Due Process Clause under both the Fifth and Fourteenth Amendments likewise protect

an accused’s right to be present at all stages of a criminal proceeding. As the Supreme Court has

explained, while the constitutional “right to presence is rooted to a large extent in the Confrontation

Clause of the Sixth Amendment,” it has, nonetheless, “recognized that this right is protected by the

Due Process Clause in some situations where the defendant is not actually confronting witnesses or

evidence against him.” United States v. Gagnon, 470 U.S. 522, 526 (1985). This right manifests

“whenever [the accused’s] presence has a relation, reasonably substantial, to the fullness of his

opportunity to defend against the charge.” Snyder v. Massachusetts, 291 U.S. 97, 105-06 (1934).
                                                    42
Accordingly, “the presence of a defendant is a condition of due process to the extent that a fair and

just hearing would be thwarted by his absence.” Id. at 107-08; see also Mullane v. Cent. Hanover Bank &

Trust Co., 339 U.S. 306, 314 (1950) (“An elementary and fundamental requirement of due process in

any proceeding which is to be accorded finality is notice reasonably calculated, under all

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.”).

       As argued in his state habeas petition, Mr. Daniel was denied an opportunity to know that

the jury had a question, to know what that question was, and to know how the court answered the

question, all of which “thwarted” Mr. Daniel’s “opportunity to defend against the charge,” Snyder,

291 U.S. at 106, and to “present [his] objections,” Mullane, 339 U.S. at 314. Each of these violations

deprived him of his right to due process of law.

       E.      State Court Proceedings

       Mr. Daniel raised this claim in his initial application. App. 925–32. The trial court denied the

state habeas application, adopting verbatim the state’s proposed findings of fact and conclusions of

law. App. 95–97. The CCA affirmed. App. 02.

       The state court process was unreasonable and unfair because the trial judge: never held an

evidentiary hearing to consider Petitioner’s well pleaded claim, which was supported by an affidavit;

adopted verbatim the state’s proposed findings of fact and conclusions of law, while ignoring the

juror affidavit in support of the habeas petition. The state court then proceeded to find that the

claim, raised under both state and federal grounds was non-cognizable on state habeas review. The

process was also unreasonable because the CCA adopted these findings in its opinion. See Standard

of Review under AEDPA, parts B and C, supra. Accordingly, this Court should review this claim de

novo. To the extent that the state court ruling is nevertheless reviewed under 28 U.S.C. § 2254(d),

the decision was an unreasonable determination of fact.

                                                   43
        Mr. Daniel first learned that the jury had a question during penalty phase deliberations and

that the trial judge had answered the question with a note during a jury interview conducted as part

of the investigation for the state habeas petition. App. 642–43. As Mr. Daniel argued, neither the

jury question, nor the judge’s response were made part of the record, and trial counsel were not

notified of either. As part of his state habeas petition, Mr. Daniel raised a claim, arguing state

procedural, state constitutional, and federal constitutional grounds. Mr. Daniel also moved for the

trial judge’s recusal as a material witness necessary to create a record essential to adjudicating the

claim. The motion to recuse was denied. Thereafter, the trial judge denied any hearing as to the

claim. At the same time, the trial judge found that she had not “provide[d] any additional or

supplemental written instruction to the jury during its punishment deliberation beyond what was

contained in the court’s charge.” App. 96. In support of this finding, the trial judge cited to the

written court charge she provided to the jury at the start of deliberations, which had been read into

the record with counsel present. App. 96.

        The trial judge’s findings was unreasonable for two reasons. First, the trial judge failed to

address the juror affidavit, discussed above, affirming that, in fact, the jury did send a note to the

judge, and the judge responded with a note answering the question. See App. 642–43. The trial judge

did not find the juror affidavit incredible or, in any other way, unreliable, she simply declined to

acknowledge it existed. Instead, she relied on her own recollection to find that no “supplemental

written instruction” was provided to the jury. App. 96 (emphasis added). Second, the judge’s finding

that no written instruction was provided to the jury, in addition to failing to address the juror

affidavit affirming that a note was provided, also failed to address the claim as raised. Whether or

not the supplemental instruction was written is beside the point—Mr. Daniel was denied his Sixth

and Fourteenth Amendment rights when the trial judge denied him the opportunity to know about

and respond to the juror question and the judge’s response. When the trial judge responded in

                                                    44
secret, in closed courtroom proceedings, declining to notify counsel, and declining to put the

question or her response on the record, she denied Mr. Daniel his right to be present at his own

criminal proceeding, his right to be represented by counsel, and his right to an open courtroom,

regardless of whether the trial judge wrote the response in a note, or provided it to the jury orally.

Moreover, this new recollection from the trial judge—denying a supplemental instruction limited to

only a written jury note—contradicts the earlier representation she made to the District Attorney’s

Office in an ex parte email. See Claim I, supra. In that email, unlike the findings of fact, the trial judge

did not carefully avoid addressing whether she received a jury note, or whether she provided any

supplemental instruction to the jury. The judge dismissed the allegation as “all fiction.” That is, the

judge’s email to the prosecutors did not narrowly deny that any written instruction was provided; it

denied the factual allegation in total. This more narrow factual finding was inconsistent with the

earlier total denial of the allegation in the trial judge’s ex parte email. For these reasons, the trial

judge’s factual findings were unreasonable.

        The trial judge dismissed the claim as non-cognizable, but only addressed the claims based

on state procedural rules. The trial judge did not address the claim as it relates to federal

constitutional law. The CCA affirmed on the same basis. Because the state court declined to address

the federal constitutional grounds, this court reviews de novo. See, e.g., Cone, 556 U.S. at 472.

        To the extent any portion of this meritorious claim was not sufficiently exhausted in state

court, state habeas counsel’s ineffectiveness in failing to raise the claim excuses any procedural

default. See Martinez, 566 U.S. at 17; Trevino, 569 U.S. at 428.

III.    MR. DANIEL WAS DENIED DUE PROCESS AND A FULL AND FAIR
        OPPORTUNITY TO LITIGATE HIS CONSTITUTIONAL CLAIMS UNDER
        TEXAS STATE HABEAS LAW, WHEN THE TRIAL JUDGE, AFTER
        ENGAGING IN EX PARTE COMMUNICATIONS WITH THE PROSECUTOR
        ABOUT THE MERITS OF MR. DANIEL’S STATE HABEAS PETITION,
        DENIED MR. DANIEL A HEARING, IGNORED THE AFFIDAVITS HE
        SUBMITTED IN SUPPORT OF HIS PETITION, AND ADOPTED THE
        STATE’S PROPOSED ORDER VERBATIM, IN VIOLATION OF THE EIGHTH
                                                     45
        AND FOURTEENTH AMENDMENTS.

        As discussed above in Claims I and II, the trial judge engaged in biased and partial conduct

in adjudicating Mr. Daniel’s case.9 The judge engaged in ex parte communications with the

prosecutor, some of which directly addressed the merits of Mr. Daniel’s pending claims on state

habeas corpus proceedings. After communicating with the prosecutor ex parte about Mr. Daniel’s

claims, the trial judge adopted the state’s findings nearly verbatim and recommended that relief be

denied. The trial judge’s findings of fact and conclusions of law mirrored the state’s amended

proposed findings down to the different fonts for text and page numbers. At the same time the trial

court issued its findings, it denied Mr. Daniel’s motion requesting the opportunity to challenge

adverse evidence against him. Because the judge’s conduct both at trial and in habeas proceedings

denied Mr. Daniel a full and fair consideration of the federal claims arising out of the evidence

described above, it also violated Mr. Daniel’s federal due process and equal protection rights.

        Texas law guarantees the right of a condemned prisoner to pursue relief of his conviction

and sentence via state habeas corpus procedures. Tex. Code Crim. Proc. Art. 11.071. When, as here,

a state mandates certain capital sentencing procedures or establishes the right to particular appellate,

post-conviction, or post-sentencing review in capital cases, it creates Fourteenth Amendment life

and liberty interests in those procedures. Evitts v. Lucey, 469 U.S. 387, 393 (1985) (due process

interest in state created right to direct appeal). Although the right to the particular procedure is

established by state law, the violation of the life and liberty interest it creates is governed by federal




   9
     As previously discussed in this petition, the judge communicated ex parte with the prosecutor
during trial and state habeas proceedings, removed OCFW’s representation of Mr. Daniel ex parte,
answered a question posed by the jury during their deliberations without the presence of Mr. Daniel
or his counsel, and failed to fully comply with a discovery order from another court concerning the
extent of her ex parte communications. These and other relevant facts are raised in Claims I and II
are incorporated by reference herein.

                                                    46
constitutional law. Hicks v. Oklahoma, 447 U.S. 343, 346 (1980); Ford v. Wainwright, 477 U.S. 399,

428–29 (1986) (“[R]egardless of the procedures the State deems adequate for determining the

preconditions to adverse official action, federal law defines the kind of process a State must afford

prior to depriving an individual of a protected liberty or property interest.”); see also Evitts 469 U.S. at

393 (state procedures employed “as ‘an integral part of the . . . system for finally adjudicating the

guilt or innocence of a defendant’” must comport with due process).

        Here, the trial judge thwarted Mr. Daniel’s right to a full and fair consideration of his claims

at nearly every step of the trial and state habeas proceedings. This denial of due process culminated

in the judge’s denial of an evidentiary hearing on several claims that warranted one, the judge’s

ignoring affidavits raised submitted by state habeas counsel in support of Petitioner’s claims, and the

judge’s wholesale adoption of the state’s findings of facts and conclusions of law. Mr. Daniel’s due

process rights and equal protection rights under the federal constitution were denied. Mr. Daniel is

entitled to new state habeas proceedings.

        This claim was exhausted during state habeas proceedings. Petitioner repeatedly requested

the opportunity to develop and present evidence in support of his claims and objected to the state

court’s adopting verbatim the prosecution’s proposed findings of fact and conclusions of law. See

Standard of Review Under the AEDPA, parts B and C, supra. Petitioner likewise repeatedly objected

to the trial judge’s bias as demonstrated in the ex parte emails, seeking recusal, and arguing the

judicial bias during state habeas proceedings. See Claim I, supra. This Court should accordingly

conduct de novo review and grant Petitioner the opportunity to pursue state habeas claims

unburdened by the constitutional violations that thwarted fair review during state habeas

proceedings.

IV.     MR. DANIEL’S RIGHTS TO DUE PROCESS, EFFECTIVE ASSISTANCE OF
        COUNSEL, AND FREEDOM FROM CRUEL AND UNUSUAL PUNISHMENT
        WERE VIOLATED BY THE TRIAL COURT’S FAILURE TO PROPERLY FUND
        HIS DEFENSE, AND TRIAL COUNSEL’S AGREEMENT TO WORK ON MR.
                                                    47
        DANIEL’S CASE UNDER A FLAT FEE STRUCTURE CREATED A CONFLICT
        OF INTEREST BETWEEN MR. DANIEL AND HIS ATTORNEYS.

        Although Mr. Daniel had counsel appointed, the trial court imposed a fee cap on the defense

team that created a conflict between Mr. Daniel and his lawyers. Moreover, this improper flat fee,

arranged through backdoor negotiations, was imposed after the trial court had demonstrated an

unwillingness to authorize the funds necessary to conduct a reasonable, professionally competent

mitigation investigation. These limitations on adequate funding deprived Mr. Daniel of his rights

under the Fifth and Fourteenth Amendment to due process, the Sixth Amendment to the effective

assistance of counsel, and the Eighth Amendment to be free from cruel and unusual punishment.

        A.      Mr. Daniel’s Defense Was Improperly and Deficiently Funded.

        On April 9, 2012, the trial court appointed Mr. White to serve as lead counsel for Mr.

Daniel’s defense team. Mr. Urrutia was appointed co-counsel. The rest of the initial defense team

consisted of David Watson, an investigator, and Alicia Amezcua-Rodriguez, a mitigation specialist.

Mr. White had three decades of criminal defense experience, had been board certified in criminal law

since 1983, and had extensive experience serving as counsel in death cases. Mr. Watson was a

fifteen-year veteran of the Los Angeles Police Department and an experienced private investigator.

Ms. Amezcua-Rodriguez was an attorney with extensive experience as a capital-defense mitigation

specialist. These three core members of the defense team withdrew en masse from representing Mr.

Daniel after the trial court refused to authorize the funding necessary to provide anything

approximating constitutionally adequate representation. App. 1050.

        On June 4, 2012, the trial court granted a motion to appoint Ms. Amezcua-Rodriguez as a

mitigation specialist at the rate of $100 per hour. The order authorized initial funding of $3,500,

specifically for a mitigation investigation. Ms. Amezcua-Rodriguez was paid once. But thereafter, her




                                                  48
vouchers were not paid,10 making it virtually impossible for her to move forward with the requisite

mitigation investigation. Similarly, Mr. Watson, the retained investigator, had trouble getting paid.

On September 1, 2012, he sent a letter to lead trial counsel Mr. White, expressing concern that the

presiding judge, who had approved his appointment, was indicating “NO” on his billing and making

inexplicable cuts for reasonable and necessary work. App. 1151.

        Meanwhile, Mr. White heard from the court that it was planning to cap the amount spent on

mitigation at $20,000. Ms. Amezcua-Rodriguez saw that such a cap would mean that, at her hourly

rate, she would be allotted only about 50 more hours to develop the mitigation evidence for Mr.

Daniel’s case even though, in her professional judgment, at least 700 more hours of work were

warranted. She explained to Mr. White that she needed assurances from the court that the mitigation

investigation would be properly funded pursuant to generally recognized professional standards, or

she would be forced to withdraw.

        To explain to the court why this funding was necessary, Ms. Amezcua-Rodriguez prepared

an affidavit outlining the mitigation investigation the case required. App. 1609. That work included

extensive record collection, record review, and witness interviews. The affidavit also explained that

most of the witnesses with relevant information lived outside of Texas, thus necessitating

considerable travel. On November 26, 2012, defense counsel filed a pretrial motion to seek funding

for necessary investigation. App. 1058. The motion and Ms. Amezcua-Rodriguez’s affidavit

explicitly identified the concrete tasks that had yet to be performed to build a proper and

constitutionally adequate mitigation case specific to Mr. Daniel. The motion also documented that

after authorizing Ms. Amezcua-Rodriguez to conduct a mitigation investigation at the hourly rate of



   10
     Ms. Amezcua-Rodriguez was finally paid $8,105.83 in January 2013 for work she had
performed from May 4-July 18, 2012, as a result of an invoice resubmitted to the Court on
December 3, 2013. The payment reflected a $3,327 cut from the actual fees and expenses incurred.

                                                   49
$100, the court changed its mind. According to the motion, the court told Mr. White in emails and

in-person discussions that it intended to cap mitigation costs at $20,000. The motion, therefore,

urged the court to clarify its intentions, emphasizing that “flat fees, caps on compensation, and

lump-sum contracts are improper in death penalty cases.”

        The next day, November 27, 2012, the trial court denied the motion. The order did not refer

to a plan to impose a cap or flat fee. On December 5, 2012, the mitigation specialist, the

investigator, and lead defense counsel all filed motions to withdraw. App. 1051. The motions

expressly cited the court’s refusal to authorize sufficient funding as the basis for their decision to

withdraw. Mr. Daniel’s lead counsel also made clear his view of the stakes involved: “Without the

necessary funding for the extensive mitigation work this case requires to generate a complete

mitigation picture, Mr. White believes he cannot render effective assistance to Mr. Daniel.” On

December 10, 2012, the court granted Mr. White’s motion to withdraw as lead counsel App. 1058,

and appointed Mr. Hunt. The court seemingly conditioned the appointment on counsel’s acceptance

of a flat fee for all legal services to be provided to Mr. Daniel. Pursuant to that agreement, Mr. Hunt

and Mr. Urrutia would be paid a total of $175,000.00. The flat-fee arrangement is confirmed by

documentary evidence discovered during the post-conviction investigation.

        The precise terms of the flat-fee deal and an explanation as to how it came to be imposed

are spelled out in detail in a letter from Mr. Hunt to the court dated January 6, 2014:

        As you recall, when you, Brad, and I discussed payment arrangements on the day of
        my appointment, you had indicated your intention to pay us a total of $175,000.00.
        Brad and I discussed this payment arrangement and agreed among ourselves that we
        would split the fees so that Brad would receive $75,000.00 and I would receive
        $100,000.00. When you again discussed the matter with us yesterday you indicated
        that you would pay us half of the agreed-upon amount at this time, so half of my
        portion is the $50,000.00 figure.

App. 1149.




                                                   50
        The letter recounting these terms was sent to the court in conjunction with a form

requesting “a first interim payment of $50,000.00.” Records from the Criminal District Courts of

Travis County show that on January 7, 2014, the court received a payment request from Mr. Hunt

seeking $50,000.00—exactly half of the flat fee he and his co-counsel had agreed would be

earmarked for him. The court approved the payment requests that same day, and approved a

payment request for the second $50,000.00 the day it was submitted, on March 4, 2014.

        Likewise, Mr. Urrutia submitted payment request forms to the Criminal District Courts of

Travis County—one on January 10, 2014, and a second on March 3, 2014—seeking payment each

time for precisely $37,500.00. Each of these requests represented exactly half of the flat fee that he

and his co-counsel had agreed would be earmarked for Mr. Urrutia. Each time, the court signed off

on the payment requests on the same day, a remarkably quick turn-around given the difficulty the

previous defense team had encountered in getting paid.

        On February 11, 2013, the defense filed an ex parte motion seeking funds to hire a new

mitigation specialist, and the court authorized initial funds of $7,500, at the hourly rate of $75. App.

1039. The new mitigation specialist was Lisa LeGuin Lawrence. For a period spanning over a year—

from January 8, 2013 through February 28, 2014—Ms. Lawrence was paid a total of $13,587.42 to

develop mitigation evidence.11 This total means that, at a rate of $75 per hour, without even

accounting for expenses, Ms. Lawrence was paid for at most 181 hours of work, a far cry from the

700 hours of essential remaining work estimated by Ms. Amezcua-Rodriguez. These facts show that

Ms. Lawrence was unable to undertake work essential to making the case to save Mr. Daniel’s life.




   11
      As explained elsewhere, the paltry amount of time committed to the mitigation investigation is
an example of trial counsel’s deficient performance as well as an independent due process violation.
See Claim V, VI.

                                                   51
        B.      Capital defendants are entitled to a properly funded defense under the Fifth,
                Sixth, Eighth, and Fourteenth Amendments.

                1.      Governing standards prohibit the use of flat fees and caps in capital
                        cases.

        Because of the extraordinary demands on capital defense attorneys, the ABA Guidelines

condemn the use of flat fees, caps on compensation, and lump-sum contracts in death penalty

cases.12 ABA Guidelines, Guideline 9.1(B)(1). Flat-fee arrangements in capital cases discourage and

provide disincentives for comprehensive investigation and pre-trial preparation. As the Commentary

to the ABA Guidelines emphasizes: “The Guideline’s strong disapproval of flat fees, statutory caps,

and other arbitrary limitations on attorney compensation is based upon the adverse effect such

schemes have upon effective representation.” ABA Guidelines, Guideline 9.1(B) at cmt. The risk of

adverse incentives is why the ABA Guidelines insist that “compensation should be based on the

number of hours expended plus the effort, efficiency, and skill of counsel.” Id.

                2.      Governing standards require authorizing sufficient funds to conduct
                        the necessary mitigation investigation.

        Capital trial counsel have an express duty to investigate and present mitigating evidence that

could convince a jury to spare the client’s life. Indeed, consistent with the Eighth Amendment, a

capital defendant must be permitted to present any potentially mitigating evidence that might lessen

his or her personal moral culpability. Lockett v. Ohio, 438 U.S. 586 (1978); Eddings v. Oklahoma, 455

U.S. 104 (1982); Skipper v. South Carolina, 476 U.S. 1 (1986); Wiggins, 539 U.S. 510; Rompilla, 545 U.S.




   12
      The Supreme Court has urged compliance with the ABA Guidelines. See, e.g., Rompilla, 545 U.S.
at 387 (“[W]e long have referred [to these ABA Standards] as ‘guides to determining what is
reasonable.’”) (citing cases). Therefore, by 2012, when Mr. Daniel’s original defense team put the
funding issue before the trial court, there was no basis for disputing that the standards for counsel in
capital cases are informed by the ABA Guidelines and the Texas Guidelines.

                                                   52
at 376. This constitutional mandate is captured in the relevant guidelines. See ABA Guidelines,

Guideline 10.11(F)(2).

        Relying on a thorough mitigation investigation, counsel must then draw from a capital

defendant’s social history and complete mental health profile to prepare a presentation to the jury

that provides a comprehensive and sympathetic appreciation for the individual whose life is in their

hands. See ABA Guidelines, Guideline 4.1 cmt. (“[T]he defendant’s psychological and social history

and his emotional and mental health are often of vital importance to a jury’s decision at the

punishment phase.”). See Sears v. Upton, 561 U.S. 945 (2010); Porter v. McCollum, 558 U.S. 30 (2009);

Rompilla v. Beard, 545 U.S. 374 (2005); Wiggins v. Smith, 539 U.S. 510 (2003); Williams v. Taylor, 529

U.S. 362 (2000).

        C.      Trial Counsel’s Flat Fee Created an Actual Conflict Of Interest.

        The problems inherent in flat-fee arrangements were manifest in Mr. Daniel’s case. After

working out a deal with the court to receive a flat fee, counsel invested very little time in

investigating and developing a mitigation case for trial. See Claim V, VI (recounting that counsel

believed the case would result in a plea and did not begin preparing for trial until just a month

before voir dire). Moreover, because getting paid was not contingent upon documenting their actual

work in such a way as to be accountable for their time, Mr. Daniel’s trial team did not devote

sufficient time to the case and did not ensure that the replacement mitigation specialist was

adequately funded to do her job, as required by the constitution and applicable professional

standards. The replacement mitigation specialist was well aware of the funding issues as she noted

in correspondence with counsel that she is not being funded properly and her requests to investigate

had gone unanswered. App. 1190.

                1.       Trial counsel’s conflict of interest deprived Mr. Daniel of his Sixth
                         Amendment right to conflict-free counsel.



                                                    53
        In Cuyler v. Sullivan, 446 U.S. 335 (1980), the Supreme Court held that the Sixth Amendment

right to the assistance of counsel encompassed a right to the assistance of conflict-free counsel. Id. at

345-50. Prejudice is presumed if a defendant demonstrates that counsel “actively represented

conflicting interests and that an actual conflict of interest adversely affected his lawyer’s

performance.” Strickland, 466 U.S. at 692, citing Cuyler, 446 U.S. at 350 (internal quotation marks

omitted). The Sixth Amendment guarantee of effective assistance of counsel includes the right to

counsel’s undivided loyalty. Wood v. Georgia, 450 U.S. 261, 271 (1981). When conflicting interests

burden an attorney’ representation, the precise impact on the defense is so difficult to measure, and

the possibility of prejudice so great, that courts scrutinize the facts differently than in other

ineffective assistance of counsel cases. Hess v. Mazurkiewicz, 135 F.3d 905, 910 (3d Cir. 1998) (citing

Strickland, 466 U.S. at 692); see also Von Moltke v. Gillies, 332 U.S. 708, 725 (1948) (“Undivided

allegiance and faithful, devoted service to a client are prized traditions of the American lawyer. It is

this kind of service for which the Sixth Amendment makes provision.”). Therefore, to obtain relief

on a conflict of interest claim, a defendant need not demonstrate prejudice if he shows that “an

actual conflict of interest adversely affected his lawyer’s performance.” Cuyler, 446 U.S. at 349-50.

        Circumstances placing a client’s interests at odds with those of his or her attorney create a

conflict, and prejudice is presumed where the conflict adversely affects the attorney’s performance.

See Wood, 450 U.S. at 273-74; Mickens, 535 U.S. at 168. Mr. Daniel could have satisfied each of these

criteria if the lower court had allowed him to present his proffered evidence.

        In this case, trial counsel labored under an actual conflict of interest inherent in the flat-fee

structure: with each hour they spent, their hourly wage decreased. When trial counsel accepts a flat

fee in a capital case, the arrangement can create an actual conflict of interest in and of itself if it

undermines counsel’s incentive to undertake the necessary preparation for a trial with such severe




                                                     54
consequences. See Stitt v. United States, 369 F. Supp. 2d 679 (E.D. Va. 2005) (in capital case, counsel’s

flat fee, with other expenses to be paid by family members as they arose, created actual conflict of

interest due to conflicting personal and financial interests); State v. Cheatham, 292 P.3d 318

(Kan. 2013) (holding that flat fee arrangement in a capital case created conflict of interest

because unlikely that indigent defendant could pay fee, and thus financial disincentive for counsel to

adequately investigate and prepare). This flat-fee structure, moreover, was contrary to professional

norms—guidelines cited by the Supreme Court, the CCA, and trial counsel themselves as

authoritative. As such, Mr. Daniel was deprived of his Sixth and Fourteenth Amendment right to the

assistance of conflict-free counsel, and, as such, his conviction and sentence must be vacated.

        As set out elsewhere in this petition, there was an enormous amount of mitigating evidence

available for Mr. Daniel’s defense that trial counsel failed to uncover due to their failure to conduct a

reasonable background investigation of Mr. Daniel’s life. See Claims V and VI, infra. The improper

funding arrangement adopted in Mr. Daniel’s case virtually guaranteed the failure to conduct a

reasonable mitigation investigation. The deficiencies described elsewhere in this petition

demonstrate that counsel’s conflict of interest “actually affected” their representation. This deprived

Mr. Daniel of his right to representation by conflict-free counsel, due process of law, and a reliable

determination of Mr. Daniel’s penalty under the Eighth Amendment. For all of these reasons,

habeas relief must be granted on Mr. Daniel’s conviction and sentence.

        D.      State Court Proceedings

        Mr. Daniel raised this claim in his Initial Application for Writ of Habeas Corpus. App. 869-

76. The trial court denied the state habeas application, adopting nearly verbatim the state’s proposed

findings of fact and conclusions of law. App. 84-85, Ex parte Daniel, No. D-1-DC-12-201718-A;

App. 191, State’s Proposed Findings of Fact, Conclusions of Law and Order (hereafter “FFCL”).

The CCA affirmed, relying on the trial court’s findings and conclusions. App. 6.

                                                   55
        As discussed in Section Standards of Review Under AEDPA, supra, these findings are not

entitled to deference and the court’s review of this claim should be de novo. Although the CCA

decision on this claim is not a one-word denial order, with respect to this claim the CCA simply

described the claim and then asserted that Mr. Daniel did not meet his burden under Strickland, with

no further analysis. App. 3. Moreover, the CCA explicitly relied on the trial court’s findings and

conclusions. Id. at 12. However, even under the deferential lens of § 2254(d), the state court decision

was at best unreasonable in light of clearly established Supreme Court precedent. This Court should

grant Mr. Daniel habeas relief.

V.      MR. DANIEL’S RIGHTS TO EFFECTIVE ASSISTANCE OF COUNSEL AND
        IMMUNITY FROM CRUEL AND UNUSUAL PUNISHMENT WERE
        VIOLATED BY TRIAL COUNSEL’S FAILURE TO INVESTIGATE AND
        PRESENT MITIGATING EVIDENCE.

        Brandon Daniel was sentenced to die by a jury that lacked an understanding of powerful and

readily available mitigating evidence because trial counsel failed to conduct the type of investigation

into their client’s life that the Constitution requires of capital counsel. Had they carried out their

duty effectively, they would been able to present powerful mitigating evidence that Mr. Daniel’s

family history was rooted in violence, mental illness, multiple kinds of abuse, and generations of

dysfunction. Due to trial counsel’s ineffectiveness, the jury was not able to consider that Mr. Daniel

was born with a developmental disability that shaped his entire life, combined with lifelong

depression that led to his dependency on drugs and alcohol to self-medicate, starting when he was

only ten years old. Instead, the jury heard from one aunt and from experts whose conclusions were

undermined by their lack of knowledge of Mr. Daniel’s life history, because trial counsel failed to

provide them with critical background information. Trial counsel’s failure to reasonably investigate

readily available mitigating evidence deprived Mr. Daniel of his Sixth Amendment right to the

effective assistance of counsel.



                                                    56
        In a capital case, the defendant has an Eighth Amendment right to present as a mitigating

factor any aspect of the defendant’s character or record that “might serve ‘as a basis for a sentence

less than death.’” Skipper, 476 U.S. at 5 (quoting Lockett, 438 U.S. at 604). As a result of trial

counsel’s deficient performance, Mr. Daniel was denied that opportunity; but for counsel’s deficient

performance, it is reasonably probable that he would have been sentenced to life imprisonment.

Therefore, he was deprived of his Sixth Amendment right to the effective assistance of counsel.

        A.      Mr. Daniel’s Family Was Unstable.

        Both of Brandon’s grandfathers fought in the Korean War and married young, poor Korean

women. Both grandfathers struggled with trauma from their service and became alcoholics. James,

Brandon’s maternal grandfather, married Brandon’s maternal grandmother, Yong, in 1960. They

had four children together, including Brandon’s mother, Mary. James and Yong’s relationship was

unpredictable and volatile. The couple had horrible fights, often at night while their children were

listening from their beds. The explosive, violent nature of their relationship traumatized the children.

For Mary, “[i]t was scary to be so uncertain of when the fighting would start and so powerless to

stop it.” App. 1497. Yong’s violence and rages extended to her children, whom she severely

punished, beating them for minor issues or no reason at all. Mary’s most vivid memory of her

mother is a time that she went “ballistic and beat [Mary] until she wore herself out.” App. 1496.

Yong dragged Mary by her hair from the living room, hit her with a belt, and slapped her in the face.

The beating was unforgettable, and Mary recalls that “[t]he pain from the welts, her handprint on my

face, and the hair she had pulled out was terrible, but mostly I was confused and terrified. I do not

know what I did to set her off.” Id. In addition to the rage and violence, Yong had multiple affairs

with other men, with Mary and her siblings witnessing these sexual relationships.

        The relationship between James and Yong deteriorated until it came to a violent end in

February 1973. James, angered by Yong’s infidelity, packed their four young children away to their

                                                    57
grandparents’ home before going to confront Yong. He shot and wounded Yong’s lover, another

soldier, and shot and killed Yong. After this trauma, Mary and her siblings witnessed James’s trial,

where he was acquitted of murder for killing their mother, after arguing that the shooting was an

accident.

       Upon his return home and less than a year after Yong’s homicide, James married Karla

Pritchett, a teenaged police dispatch worker whom he met while in jail. Karla had been a victim of

her father’s physical and sexual abuse. App. 1471-84. Her childhood and adolescence was so

horrendous that she regarded James as a “rescue[r]” even though she knew he had killed his first

wife. Karla, however, was unprepared to care for four young children and, drawing from her own

abusive history, used violence to discipline Mary and her siblings. None of the children, including

Mary, escaped Karla’s arbitrary and unpredictable abuse, which included repeated beatings with

rubber hoses. Mary’s younger brother Tom, however, suffered the worst abuse, which included

being forced to eat his own vomit, and beatings that led to hospitalization. App. 697. As a teen, Tom

escaped to drugs, and by age seventeen he was convicted of second degree murder and robbery.

Karla describes herself as “extremely abusive” toward her step-children, App. 1478, and admits to

imposing severe physical punishment over the smallest perceived violations.

       Mary spent her middle school years in Hanua, Germany, where James was stationed. Karla,

who was unhappy and lonely, socialized with Mary and her friends. She threw huge parties,

supplying alcohol and marijuana to Mary and her friends. These experiences led to Mary’s liberal

attitude towards drugs and alcohol for her own children.

       Brandon’s father, Ken, was a very reserved child and those around him found him unusually

shy. He was uncomfortable in social settings with unfamiliar people and struggled to make eye

contact with others while speaking. He had a strange habit of quickly looking up at someone, then

immediately staring at the ground. When he had to speak in public or to a person whom he did not

                                                  58
know, the panic and fear of doing so was palpable and could be heard in the tone of his voice. App.

1508-1509.

        Ken’s father William died when Ken was thirteen years old, taken by cancer from Agent

Orange exposure. The loss of his father and stress of being the man of the house overwhelmed

young Ken, and he turned to drugs, alcohol, and crime. Ken’s mother became addicted to gambling.

He hid his drug use from his family as best he could, but eventually he checked into a drug

rehabilitation facility. Ken’s legal troubles started small, with vandalizing and stealing. One of his

first brushes with the law ended with his serving time for burglary in a juvenile facility. Ken

disappeared from his family for large parts of the 1980s, often because he was running from the law.

        Mary and Ken first met in December of 1983. On New Year’s Eve, Ken worked up the

courage to ask Mary out on a date and, by June, Mary had moved in with Ken. They married on July

4, 1985. Their union represented a confluence of their inherited trauma histories.

        It did not take long for fights between the new couple to break out. Family members noticed

that yelling and screaming was common between the two; sometimes, they would throw things at

one another or smash things in the house. Less than a year after they were married, Mary and Ken

divorced after a particularly bad fight. Their divorce was finalized in 1986, but they nonetheless

mostly continued living together, presenting to the outside world the picture of a happy family.

Ken’s and Mary’s relationship was not what it appeared to be on the surface—they hid its demise

from public view for decades. They buried their efforts in their jobs, and avoided fighting in public,

but at home, threw plates and glasses, kicked doors, punched walls, exactly the way Mary’s parents

had.

        In 1987, Mary was pregnant with Brandon. While Mary was several months into her

pregnancy, her seventeen-year old brother, Tom, was arrested for killing a cab driver. Mary was

devastated, and Brandon was exposed to her extreme stress in utero. Shortly after Brandon’s birth,

                                                    59
Mary had a three-week-long postpartum episode where she had visions of monsters standing over

Brandon’s crib. While she realized the visions were caused by her hormones, it still terrified her and

she moved Brandon into the bedroom with her and Ken to protect Brandon.

        Ken experienced significant legal troubles during Brandon’s early life. One day, Mary walked

into her bedroom to find “a big mountain of cocaine on a huge tray” on the bed she shared with

Ken. Ken was ultimately arrested in a sting operation, from which he jumped bail and fled to

Florida. By the age of five, Brandon had been whisked between homes in California, Kansas,

Tennessee, and Colorado, with Ken variously living with the family, incarcerated, or on the run.13

Even after the family finally settled in Colorado, opening a mortgage company, Ken continued

experiencing legal problems including arrests for driving under the influence and using false IDs.

        In 1993, while they were in Colorado, Ken’s and Mary’s second child, Samantha Daniel, was

born—almost six years Brandon’s junior. When the children were small, their parents continued to

have violent, screaming fights. Dishes and other items went crashing into walls. To Sam, “[t]he

backdrop to our childhood was the sound of our parents arguing. It was almost like background

noise to me because it happened so often.” App. 1395. Both Mary and Ken had tempers, but Ken

“went into rages.” Id. During his rages, he would break things around the house and kick holes in

the walls. In a fit of anger, he smashed a telescope that Mary bought Sam for Christmas.

        Ken and Mary split up and got back together over and over. One morning in 2001, while

Brandon and Sam were getting ready for school, Mary and Ken began arguing. Ken went into a rage

and punched a hole in the wall; next, he grabbed a pot of boiling water from the stove and threw it

up into the air. Brandon was terrified. The next day, Mary told Ken that he needed to leave. Ken ran



   13
     The Army relocated Mary’s family so often that she attended seventeen different schools
before she graduated high school. It is not surprising that Brandon lived in five states by age five
and attended ten different schools between kindergarten and high school.

                                                  60
around the house, furious, telling his children that the family would go bankrupt without him, and if

they did not, he would bulldoze the house. Mary had had enough, and kicked Ken out of the home.

        With nowhere else to stay, Ken began sleeping at his office. One night, while Mary was

playing Monopoly with Brandon and Sam, Ken called and started screaming at Mary. He asked her if

she was “fucking happy”, App. 1533, with him out of the house. Powerless, both children listened to

the fight. Brandon was only fourteen.

        Mary and Ken sold the family home, and Mary and the kids moved into an apartment. Ken

initially lived out of his office for a time. Eventually Mary allowed Ken to live with them again, but

after a few months of living together in the apartment, the fights and explosions returned, and Mary

decided on a more permanent solution. She moved into a house in Breckenridge. Ken bought a

house in Parker, about two hours away.

        Both Brandon and Sam struggled to deal with their parents’ separation. They split time

between living with Mary in the mountains and Ken in Parker. Sam developed a compulsive

tendency to do the same thing, over and over again. She would wash her hands, repeatedly, in the

hottest water that she could stand, to the point that she developed skin problems. Sam also began

cleaning obsessively; she rubbed the handles on closets until the paint wore off to make sure they

were immaculate. Brandon became more withdrawn and turned more to alcohol and drugs.

        Ken was having his own struggles after the separation, both personally and professionally.

He became extremely depressed, and turned to alcohol to cope, the same way his father had before

him. Even when Sam and Brandon stayed at his house, Ken would go out and drink and leave them

alone. At night, on weekdays, Ken headed to the casino and developed a gambling addiction like his

mother’s. Frequently, he left Brandon and Samantha at home without food for dinner. Sam, only ten

years old, would get very scared being left alone. On one occasion, when she was home alone, the

sprinklers turned on and began flooding the yard. She called Ken, not knowing what to do. When he

                                                  61
picked up, he was at a casino, obviously drunk, and slurring his words.

        Other times, he would get home from work, go straight to his bedroom, and shut the door,

without saying a word to either child. He became so depressed that some weekends he would stay in

bed the entire time. Sam and Brandon found it difficult to be around him “because he seemed

depressed and had a palpable sad energy around him.” App. 1396. Because of this, they preferred to

be with their mother. Their preference only contributed further to Ken’s depression because he

interpreted it as his children not wanting to see him.

        Ken’s mortgage business collapsed after the divorce, due in part to the recession. After

closing his business, he struggled to make ends meet. He tried to start a trucking company, but

found out that he could not pass necessary background checks due to his prior brushes with the law.

Ken began working various low wage jobs.

        Mary later bought Ken’s house and he moved to Aurora, Colorado. After a few months he

was unable to pay his rent, so Mary let him move back in with the rest of the family, allowing him to

live in the basement. Shortly thereafter, he and Mary got into another fight, and yet again Ken was

kicked out of the home. He first lived in his car for a time; then, Mary again allowed him to return

and he moved into the garage, which they converted to a quasi-apartment. Brandon continued to

shift from school to school, while his grades crashed, and he ultimately ended up quitting school and

getting his G.E.D.

        When Brandon went off to college, things were no better at home for Ken, Mary, and Sam.

Around 2008, they were short on the mortgage on the house in Parker and the bank foreclosed.

Ken’s Hepatitis C, originally diagnosed in 2004 or 2005 and thought to be inherited from his

mother, worsened and was exacerbated by his drinking. For years, he was in and out of hospitals,

and was extremely sick. His weight ballooned, his skin yellowed, and his teeth began falling out. At

one point, doctors had to drain forty pounds of fluid from his body. Sam remembers a time when

                                                   62
“he threw up orange blood and bile while lying out on the porch” and they had to call an ambulance

for him. App. 1401. Ken died shortly after Mr. Daniel’s trial.

        B.      Mr. Daniel’s Parents Did Not Address His Drug Abuse, Depression, and
                Disability.

        Brandon’s upbringing was marked, not only by instability, but by drug abuse, depression,

and disability that his parents never addressed. Due to their own traumatic upbringing, his parents

were ill-equipped to deal with their son’s difficulties. Instability was the norm for them.

        On one hand, Brandon’s mother was excellent at providing a daily routine for him, especially

when he was a small child. She was well-read on how to stimulate his mind as a baby, and later

encouraged his teachers to challenge him with tougher assignments. App. 1494-1544. And she

certainly loved her son dearly. But, on the other hand, because of her own childhood, she failed to

adequately address his long-standing struggles with drugs, depression, and disability.

        For example, Brandon began using drugs every day at age twelve, and his mother was aware of

it. As a child, Brandon struggled with depression, thoughts of suicide and suicide attempts, and his

mother knew it. Brandon struggled to make friends and function socially, and his parents did not

seek to find out why. Rather than deal with his grave problems, his mother addressed them by

moving him to a different town, sending him to a different school, and encouraging him to drop out

of school. His mother’s way of “dealing” with his problems inadvertently created more instability,

and thus exacerbated his drug use, depression, and disability as discussed below.

                1.      Mr. Daniel’s drug abuse

        In junior high, Brandon recognized that he was socially different than his peers, and began

asking his parents what was wrong with him, why he did not fit in, and why he felt different. With

no satisfactory answers to those questions, the signs of Brandon’s deep depression became apparent

starting around sixth grade, when Brandon was twelve. Around this time, he began using various

drugs and alcohol to self-medicate and “escape because it gave him some relief from his
                                                   63
depression.” ECF 4-37, 24 RR 95-96. He started with alcohol and marijuana, and later turned to

harder drugs; however, this substance abuse did nothing to address the actual cause of his

depression, it only temporarily blocked the pain from it.

        Ken confided in his sister, Nina Hall, that he was worried about Brandon becoming addicted

to drugs. Mary and Ken had smoked marijuana throughout their entire relationship, and had a liberal

attitude towards drugs. When Mary discovered that Brandon was smoking marijuana after

discovering his parents’ paraphernalia, she did not get upset. Forbidding her son to smoke would

make her a hypocritical parent since the adults around him smoked. Initially, Ken was embarrassed

that Brandon had found their stash and insisted he was going to quit. Yet, later, he and Brandon

began smoking together.

        Brandon began drinking cough syrup to get high starting in middle school. A childhood

friend remembers that Brandon’s use far outpaced that of others who dabbled in drinking it.

Sometimes, Brandon would drink Robitussin cough syrup for a week straight to be “robo-

tripping.”14 Yet, this new intoxicant helped no more than the others he had already tried.

        While Brandon was in high school in Breckenridge, the school had to call Mary over and

over each morning to tell her that Brandon was throwing up. She initially attributed it to “mile-high”

sickness from being in the mountains; later she came to realize that it was from his new-found

addiction to cough syrup. Sam noticed that the empty cough syrup boxes “piled up next to his bed”.

App. 1397. He drank it until he got high. He “seemed like he got some relief when he was high on

cough syrup” from the stress of life. Id. His friend observed him consume a couple of bottles and

hallucinate. Supp. App. 1873. Brandon stopped going on family camping trips or other family



   14
      Dextromethorphan is a drug in many cough and cold medicines. It is abused by teens because
it can cause hallucinations and dissociative effects at high doses such as a loss of memory or a sense
of being detached from reality. https://www.webmd.com/parenting/glossary-dxm-drug-abuse (last
visited 10/5/18).
                                                  64
gatherings, instead staying home and drinking cough syrup. He would take his allowance and ride his

bike to the store to buy it. When Mary became aware that Brandon was abusing cough syrup, her

solution was to ask Sam, six years his junior and in elementary school, to watch him so that he

would not drink any. When this did not work, Mary shipped Brandon off to Parker, Colorado to live

with his mentally unstable, alcoholic father.

                2.      Mr. Daniel’s depression and suicidal tendencies

        Brandon’s small group of friends did not know or understand what was wrong with him.

One recalls:

              Around the end of middle school, a kid named Norman Harper shot himself in
        the head. I heard that he shot himself on the roof of the school, but everyone had a
        different version of what happened. While Brandon did not know Norman, I did.
        The whole school was affected by Norman’s death. For weeks, it was like we were all
        in this depressed shock. I remember thinking that that was how Brandon normally
        was. I think that Brandon had some underlying condition that caused him to be
        depressed, but I did not know what it was because he so rarely spoke about himself.

App. 1409-10.

        Brandon’s disability and depression were overwhelming, and his self-medication through

drugs and alcohol only provided temporary relief, while at the same time exacerbating his problems.

With his parents’ relationship deteriorating, the safety and security of home was lost. His teachers

informed Mary that Brandon began rubbing his skin raw with an eraser. Later, they told her

Brandon was contemplating suicide. App. 1176.

        Rumors surfaced at school that Brandon was telling people he and a friend planned to go to

Denver on April 20th, the anniversary of the Columbine mass shooting, and jump from the highest

building. When the school called Mary, she informed the school counselor that she and her husband

were pushing Brandon to excel academically, and he had not met his potential. The school should

not give him any more attention over the matter but instead force him to buck up and march

forward. The counselor strongly recommended that Brandon be evaluated by a psychologist, but

                                                  65
Mary refused. She also refused to come in for a “care and concern” meeting. Two weeks later, the

day after the Columbine anniversary, the parents of another student contacted school counselors to

report that they had spotted “cutting” marks on Brandon’s wrists. Id.

        When the assistant principal phoned Mary this time, reiterating the school’s concerns—

Brandon’s plan to commit suicide, his skipping class, and now the cutting—Mary still adamantly

refused to have Brandon evaluated and insisted her son was only seeking attention. In Mary’s

opinion, it was better for Brandon to fix his problems himself, through effort and hard work. In

retrospect, Mary recognized the inadequacy of her response.

                3.      Mr. Daniel’s undiagnosed disability

        Signs of Brandon’s social struggles were readily apparent from a young age. At home, due

to his mother’s attention to a strict schedule and her responsiveness to his needs, Brandon seemed

like an introverted and intelligent child. However, when Brandon began school, he found himself

surrounded by sensory triggers that overwhelmed him and children whose social customs he could

not understand. School meant managing multiple unfamiliar surroundings: various classrooms, the

lunchroom, the library, the gym, the playground, the bathroom, even the bus on the ride home at

the end of the day. He struggled with all of these activities.

        While Brandon seemed bright, it was clear to those around him that something was

different about him. They noticed that he was unusually shy and quiet, and that he had an aversion

to playing with other children. Initially, those around him assumed that he was just an introvert and

preferred solitary play; that was not surprising, considering how quiet his father was. It did not

worry Mary; instead, she appreciated that her son was not social because she was not very social

either. What they did not realize was that it was not just Brandon’s personality they saw, it was the

first signs of a developmental disability.

        His school took note of his behavior and tried to get his parents to address it. For instance,

                                                    66
in third grade, Brandon was overwhelmed by his surroundings. He coped by fidgeting and rocking

back and forth in his chair. When his teacher asked him to stop, he could not. For the teacher, the

discipline issue was not how Brandon leaned in his chair; it was his refusal to obey. She sent a

disciplinary “blue slip” home. Brandon’s mother did not recognize this as a sign of his disability.

Rather, she asked the teacher to give her son more difficult math problems.

       Brandon’s disability blocked him from making friends. Brandon was unable to either share

his own emotions or to understand the emotions of those around him. He struggled to maintain a

“normal” conversation; instead, he was either silent or engaged in long monologues about

something that interested him, not recognizing that by monopolizing the conversation he alienated

the person with whom he was speaking. Brandon was uninterested in playing pretend or games like

his peers did. He could not understand what others were thinking or feeling, as his brain was wired

differently. App. 1448. Similarly, Brandon did not understand that others might learn differently or

struggle more with academics than he did. He would come home and explain to his family that he

thought classmates were pretending not to understand if they could not answer questions to which

he knew the answers. Not surprisingly, Brandon’s classmates simply avoided him. He was different,

and those differences alienated him from his peers.

       While Brandon struggled to develop any close friendships, a small band of social outcasts

and neighborhood misfits united over their shared differences. Even within that group, it was

Brandon who stood out. Brandon “would just be there” and would rarely speak. App. 1405-6. When

he would emerge from his own world to speak, his statement often made little sense and appeared

random. The others laughed at him, because he made so little sense and seemed endearing. One

remembers that “[i]f you did not know him and heard him say odd things out of the blue, you would

think something was wrong with him.” App. 1405. When “outsiders” were present, Brandon would

be silent and looked uncomfortable.

                                                  67
        Unable to fit in at school, Brandon turned to video games and riding bikes. On weekends, he

would play video games “from the time he woke up until he fell asleep,” sometimes forgetting even

to eat. App. 1387. He was a perfectionist, and focused on completing every game with the best score

possible. If he was not playing a video game, he was usually riding a bike: bicycles, dirt bikes, or a

motorcycle. Even if he hurt himself, he would continue to ride. One time, he flew off his bike and

knocked several of his braces off his teeth, but even then, he continued to ride rather than going

home to take care of himself. Sam and Brandon liked to take long bicycle rides to the mall together.

As always, he struggled with conversation. So on these rides, Brandon would yell out random things,

which made Sam laugh.

        The social aspects of school that came so easily to most were a challenge for Brandon. His

disability left him ostracized, unable to fit in. He began avoiding others in school, to the point where

he would not say “hi” in the hall and actively avoided engaging in small talk. Team activities and

sports were out of the question. When a teacher called on him in class, he was clearly uncomfortable

speaking in front of others. Brandon would shrug, make a random noise, or quickly claim he did not

know the answer to get out of the spotlight. He was the first to leave class when the bell rang. Some

of his peers picked on him for being different, but the other students thought he was weird and

generally ignored him.

        Brandon struggled to express his emotions, and not showing any was the norm for him.

Others rarely saw him happy, sad, or mad. Even laughter was a struggle for him, and he seemed not

to know when it was appropriate to laugh and about what. His laugh was very unnatural, quick and

controlled. Those who knew him recognized that “[t]here is a disconnect between Brandon and his

emotions.” App. 1411.

        Eventually, Brandon learned to mimic social conventions. One of his fellow students,

Jennifer Duniphan, noticed that if she asked Brandon how he was doing, he would answer, “How

                                                   68
are you doing?” If she asked how things were at home, he would ask how things were at her home.

He could not give answers to normative questions, but he knew, by his friend’s example, that it was

polite to ask these questions and so he did. Likewise, when Jennifer’s mother died of alcoholism,

Brandon did not know what to say, but he offered to fall off his skateboard if it would make her

laugh. Brandon might have been unable to show his emotions in words, or carry on a genuine

conversation, but he felt compassion. He cared, but struggled to show it. App. 1408-12.

        A major reason for Mary’s missing the signs of Brandon’s disability was that he exhibited the

same behaviors as his father. Ken was also a loner who had a laser-focus on the task at hand. Ken

also struggled in social situations, even among family. Mary just thought, “like father, like son.” App.

1515. She was not able to connect her son’s drug use and depression to his underlying disability.

                4.      Consequences of Mr. Daniel’s parents not addressing his problems
                        with drugs, depression, and his disability

        The consequences for Brandon of not receiving treatment, or even acknowledgment, of his

drug abuse, depression, and disability were dire. Once, Brandon attempted to quell his cough syrup

addiction without any help. He was plagued with headaches, body aches, nausea, and more

depression. He understood that curing himself of one medical problem would only generate

another. He saw no end to his suffering. So, at sixteen, he parked his red Toyota Forerunner in the

closed basement garage of his mother’s Breckenridge home, turned the key, and let the motor run.

Mary found him when she heard the car running, before he passed out.

        And every day that Brandon ran the risk of overdosing, vomiting at school, coming so close

to killing himself, he took more wild risks at the skateboard park. One time, Brandon cracked his

head on the concrete ramp. Other skateboarders helped Brandon get to Ken’s house, where they left

him. When Ken and Sam came home, Brandon was incoherent and did not know where he was; his

speech was slurred and he repeated words. Every few minutes he would ask them the same

questions, forgetting that he had just done so. Ken called Mary, who told him to get Brandon to the
                                                  69
hospital right away. At the hospital, doctors diagnosed him with a concussion and a closed head

injury App. 1177-88. When doctors sent him home, they told Ken to watch him overnight and bring

him back to the emergency room if he became disoriented. They also recommended a follow-up

exam with a neurologist, instructions which neither Ken nor Mary followed.

        The one area where Brandon excelled—academics—was lost when he was forced to move

to Parker, to live with his dad, after his mom found the empty couch syrup bottles. In his new

school, Brandon’s grades plummeted. In the 10th grade, he earned a 1.71 GPA. App. He earned F’s

in Geometry, College Algebra, European History, and Chemistry in the first semester of 11th grade.

App. 1173-74. The next semester, his family sent him to St. John’s Military School in Salina, Kansas.

Brandon only attended for three weeks before running away. Mary agreed to let Brandon live with

her sister Sherri for that semester, and Brandon got a job at McDonald’s, went to classes at Wamego

High School, and otherwise spent every free hour in his room. Sherri knew from the way he spent

long hours lying on his bed, staring at the ceiling, that his depression was growing. And small bottles

of alcohol were disappearing from her refrigerator and liquor cabinet. She sent Brandon home.

        Brandon eventually had such a hard time and was so sick of bouncing from school to school

that he dropped out of high school, with his mother’s encouragement. He completed a GED and

attended community college for a short time and then enrolled at Colorado State University.

        C.      Mr. Daniel Continued to Struggle With Drug Abuse, Depression, and His
                Disability at College and After College.

        At Colorado State University, Brandon continued to struggle socially, his disability apparent,

yet still unknown to him and those around him. During his sophomore year, he saw a flyer

advertising summer jobs at a summer camp in the mountains, Pingree Park. Brandon got a job in the

kitchen, where he met his first real girlfriend, Jenna Feland. Brandon was thrilled that she

approached him, but was terrified as well. Unfamiliar with relationships, he began quizzing Mary

about what to do. Not knowing how to express his feelings, he had Sam help him respond to
                                                  70
Jenna’s text messages. Other family members were pleasantly surprised that Brandon was in a

relationship, as they had assumed his awkwardness and shy nature would have prevented that.

        Jenna and Brandon started dating shortly after they met, with Jenna pushing the relationship

forward. Jenna moved in with Brandon when he returned to CSU that fall. Soon, they fell into a

routine together, shutting the world out and forming their own tight cocoon. She worked at Pizza

Hut while Brandon attended classes. They lived together in his dorm, though that was not allowed.

They went to Dave and Busters or headed into the mountains to hike or camp. Sometimes they

played video games for the entire weekend.

        Early on in their relationship, Jenna saw signs of Brandon’s disability and depression. Jenna

wanted to go out and be social, while Brandon did not want to interact with anyone besides her.

Brandon was content to stay home and stay on the computer, play video games, or work. He was

still a loner. At social events, on the rare occasions she could get Brandon out of the house, he

would sweat because he was nervous, and because he was sweaty, he got more nervous. He would

whisper things to her, but would not speak out loud, and did everything he could to avoid drawing

attention to himself. When he would have no choice but to speak, he used a strange, low voice that

Jenna would tease him about because it sounded so different than his normal voice. Brandon told

her that he struggled to make friends since he was a kid, and it was clear to her that she was his only

close friend during their relationship. Outside of herself and his family, there seemed to be no one

else in whom Brandon had ever confided.

        It was also obvious to Jenna that Brandon cycled through bouts of depression. Jenna told

him that he should get counseling, but he did not want to go. This did not surprise her, because

Brandon struggled so much with expressing emotions and did not want to talk about them. He

thought, if he was depressed, he was doing something wrong or not working hard enough. His

mother’s disdain for professional help had rubbed off on him, as did her liberal attitude towards

                                                  71
drugs use. Jenna observed, “Mary and Brandon did drugs together. They smoked pot and snorted

cocaine together. Drugs were a part of daily life at Mary’s house. Brandon did so many drugs. I don’t

think that I ever really saw him sober for any length of time. When we were together we smoked pot

and drank almost every day. Brandon seemed depressed to me. I think he took so many drugs to

deal with that and his social anxiety. He wanted to be a part of things but it was such a struggle for

him to be comfortable in society.” Supp. App. 1864-68.

        Due to his disability and inexperience with relationships, Brandon struggled to meet Jenna’s

emotional needs. He could not understand her feelings, nor read her emotions. Even when she

would explicitly tell him how she was feeling, he was unable to respond appropriately. Others

around Brandon noticed this as well. When Sam was upset, Brandon did not know how to comfort

her. He would usually say something off-topic, as if he was trying to diffuse the tension. Brandon

struggled the most with how to respond when someone around him was sad. Those closest to him

recognized that he was emphatic, but that he did not know how to express it. Sam thought that at

times he was “hyperaware of other people and gets overwhelmed” trying to relate to them. App.

1395.

        Jenna noticed that Brandon’s family was isolated from the rest of the world. When she

would go over to the family home, they would drink, smoke marijuana, and play cards together. Ken

was living in his car when Jenna first met the family, but later he moved into Mary’s garage after she

converted it into an apartment for him. She recognized that Ken was similar to Brandon in many

respects, including that both were very quiet. App. 1413-19. Ken preferred to sit in a corner, by

himself, and watch was what going on rather than be a part of the gathering.

        While he was with Jenna, Brandon’s drug and alcohol use somehow managed to increase

even though it was already at very high levels. Brandon and Jenna got high most days—sometimes

smoking marijuana, but other times using mushrooms, acid, cocaine, ecstasy, and other drugs. When

                                                  72
he did not have any other drugs around, he reverted to drinking cough syrup to get high. They

consumed a 1.75-liter bottle of rum or whiskey every few nights, drinking up to fourteen shots

apiece regularly and then playing video games together until they passed out. Jenna recognized that

some of Brandon’s drug use was to help him cope with social situations. He used ecstasy in

particular for this reason. For example, she wanted him to meet her grandmother, but he only

agreed to do so if she let him take ecstasy beforehand. When his drug or alcohol use affected his

performance at school, or later at work, Brandon would tell Jenna that he needed to “buckle down,”

and would stop using for a time. But, time and time again, he would cycle back to depending on

drugs and alcohol.

       Jenna recognized that Brandon valued, and seemed to depend on, stability and organization.

For example, he designed intricate spreadsheets to buy groceries. He would track how much specific

items cost and meticulously planned out what he wanted to buy before going to the store. At the

store, he would only buy items on his list and in the exact amount from the spreadsheet.

       Though Brandon was encouraged to stay in college and get his Master’s degree, he was in a

hurry to make money. His drug habit was forcing him to live paycheck to paycheck. So he took the

first computer programming job he was offered—at Hewlett-Packard in Austin, Texas.

       For someone like Brandon, the change of environment from Colorado to Texas was

exhausting. Jenna made it bearable by moving with him. However, Jenna could not seem to get a job

anywhere, and soon, they began fighting about her not contributing to the bills. After almost a year

of living in Austin, Jenna found a job at Guitar Center—an improvement that should have relieved

the tension in their relationship. Instead, Brandon saw her working with a lot of musicians—

charismatic men with social skills Brandon could not understand. She wanted to go out and spend

time with her new friends; Brandon wanted to stay home as they always had. Her wanting to go out

and his wanting to stay in had always been an issue in their relationship. And he grew scared and

                                                 73
then jealous, because Jenna went out with her friends anyway. She invited Brandon to join her, but

his disability made that a terrifying prospect. The two of them repeatedly fought and then made up.

       In November 2011, they broke up because Brandon worried that Jenna was cheating on him

with one of her coworkers. He made Jenna move out because he did not know how to deal with his

jealousy and emotions. But once she was gone, he missed her and wanted her back. In December

2011, after receiving a promotion, Brandon made an attempt to reconcile with Jenna. But it was too

late; even though she cared about him, Jenna was not coming back. Jenna knew Brandon’s

loneliness and grief were driving him deeper into drugs. She encouraged him to join a chess or

computer club, an organization where he could meet new friends.

       Online, he met Nikki Nance, a personal shopper for the cable Liquidation Channel. She

peddled jewelry over the phone when folks called in after seeing a product on TV. The two of them

dated for two months, and during that time, she introduced Brandon to her roommate, Xavier

Coffee, a drug dealer. Once or twice a week, the three of them gathered at Nikki’s house, to watch

movies, play video games, and get high. Nikki was a drug addict. Through them, Brandon was

introduced to a new drug, Xanax. Brandon’s intake of Xanax grew from two pills, to four, to six,

and then ten at a time within his and Nikki’s two-month relationship. By February, he was buying

ten pills, and in three or four hours, they would be gone. Sometimes the drugs interfered with his

ability to go to work, and he did not show up. He hated himself afterward, and Nikki told the jury

that Brandon repeatedly said he wished he were dead. ECF 4-35, 22 RR 102.

       During the early months of 2012 when he was in the relationship with Nikki, Brandon spent

almost every night hunting drugs: cocaine, acid, mushrooms, marijuana, and opiates. Once, when he

agreed to pick Jenna up from the airport, he arrived late and had Nikki in tow, both of them highly

intoxicated—so intoxicated that Jenna insisted that Brandon give her the keys so she could drive to

her apartment. She was happy that he appeared to have moved on, but was worried because Nikki

                                                 74
seemed like a drug addict.

        Sometimes, even after his brief relationship with Nikki ended, he went to her house and

banged on the door at 2 a.m., hounding Xavier for drugs. On February 26, 2012, he sent a text

message to Jenna apologizing for being mean to her, explaining that he had consumed about $1,000

worth of different drugs the previous Sunday. Soon, he had racked up a $1,500 tab with Xavier and

owed Nikki another $500. Even Nikki recognized that Brandon was on a destructive path.

        Brandon knew he needed help. Certainly, he had come to recognize the symptoms of his

depression: he ate too much and slept too little. Brandon wrote himself a series of sticky notes that

law enforcement found at his computer workstation in his apartment, chronicling his attempts to

“buckle down,” cut down on drugs, and reunite with Jenna:

     STOP FUCKING YOURSELF UP
     BUY SHOES FOR JENNA. TAKE HER TO TOWN LAKE. WHAT WILL YOU GIVE
     HER FOR CHRISTMAS
     STEP DOWN PILLS OVER WEEK:
                       MONDAY 2 MAX
                       TUESDAY 1 MAX
                       WEDNESDAY        0
                       THURSDAY 1 MAX
                       FRIDAY TBD
     TAKE MY BREATH AWAY. . . JENNA PLAYLIST. GET A GUITAR THING FOR
     JENNA.

ECF 4-33, 20 RR 28. Unfortunately, it is very difficult to “step down” from an addiction to

benzodiazepines like Xanax. The chances of his tapering off without the assistance of a recovery

program were about nil. Brandon tried, but like other addicts, could not kick his habit without

professional help.

        He had become his father: a broke man abandoned by a woman. He owed money to Xavier

and Nikki, had taken out pay day loans and pawned some of his electronics. He had not a dime to

spare as long as he was still hooked on Xanax, sometimes taking it four and five days in a row, two

or three pills every few hours.

                                                  75
        On the night of the shooting, Brandon and his mother spoke on the phone. He sounded

“completely out of it … slurring his words, talking nonsense … the phone falling from his face …

[it sounded] like he had suffered a stroke.” App. 1541-42. At 12:32 a.m., he sent a text to Jenna: “All

ul know is that 100 yes. From know I’ll u remember you, my dreams. But that will bs enough, just

dreams., Life is pani.”

        D.      Trial Counsel’s Failure to Uncover and Present Relevant Mitigating
                Evidence Constituted Deficient Performance.

        Capital trial counsel have an explicit duty to investigate and present mitigating evidence in

an effort to convince a jury to spare their client’s life. See Wiggins, 539 U.S. at 523-24 (recognizing

the importance of social history investigation and presentation in capital cases); ABA Guidelines,

Guideline 10.11(F)(2); Texas Guidelines, Guideline 11.7(F)(2); Texas Supplementary Guidelines,

Guideline 4.1(B). “[E]vidence about the defendant’s background and character is relevant because

of the belief, long held by this society, that defendants who commit criminal acts that are

attributable to a disadvantaged background, or to emotional and mental problems, may be less

culpable than defendants who have no such excuse.” Penry v. Lynaugh, 492 U.S. 302, 319 (1989).

Investigation and presentation of a capital defendant’s social history is necessary to enable counsel

to provide the jury with a comprehensive and sympathetic appreciation for the individual whose

life is literally in their hands. See ABA Guidelines, Guideline 4.1 cmt. (“[T]he defendant’s

psychological and social history and his emotional and mental health are often of vital importance

to a jury’s decision at the punishment phase.”). In view of these well-established standards, capital

counsel are responsible for conducting a broad and thorough investigation in order to identify the

full range of mitigating evidence and make informed decisions about how to “ help the decision-

maker to have a more complete view” of the defendant. See ABA Guidelines, Guideline 10.11 cmt.

        As the Supreme Court has made clear in its decisions from Strickland to Sears, the duty to

thoroughly investigate and reasonably prepare is fundamental to counsel’s role as an advocate.
                                                    76
Counsel has “a duty to bring to bear such skill and knowledge as will render the [proceeding] a

reliable adversarial testing process.” Strickland, 466 U.S. at 688. Reliable adversarial testing will take

place only if counsel prepares and investigates thoroughly. Williams, 529 U.S. at 397; accord Porter, 558

U.S. at 39. Failure to conduct a thorough investigation constitutes deficient performance under

Strickland. See Wiggins, 539 U.S. at 523 (focus is on “whether the investigation supporting counsel’s

decisions . . . was itself reasonable”) (emphasis in original). Counsel may not “ignore[] pertinent avenues

for investigation of which he should have been aware.” Porter, 558 U.S. at 40.

        The Fifth Circuit has found that controlling Supreme Court precedent required habeas relief

where counsel’s investigation was similarly inadequate. See Adams v. Quarterman, 324 F. App’x 340,

349 (5th Cir. 2009) (“In the absence of a sufficient investigation of Adams’s background, it was

impossible for [counsel] to make a strategic decision to pursue his stated mitigation theory . . . .”);

Walbey v. Quarterman, 309 F. App’x 795, 801 (5th Cir. 2009) (Supreme Court case law “firmly

establishes a duty to investigate the background and character of a capital defendant, along with his

family and social circumstances and mental health history.”). Trial counsel here failed to conduct the

required investigation.

        Trial counsel have a duty to make reasonable investigations and “conduct a prompt

investigation of the circumstances of the case and explore all avenues leading to facts relevant to the

merits of the case and the penalty.” ABA Standards, Standard 4-4.1 (emphasis added); Texas

Guidelines, Guideline 11.1; see also Wiggins, 539 U.S. at 521; Strickland, 466 U.S. at 690-91. The Texas

Mitigation Guidelines dictate that “[t]he defense team must conduct an ongoing, exhaustive and

independent investigation of every aspect of the client’s character, history, record and any

circumstances of the offense, or other factors, which may provide a basis for a sentence less than

death.” Texas Supplementary Guidelines, Guideline 10.5(B). Only once a reasonable investigation has

occurred, is counsel able to craft a defense strategy “that will be effective in connection with both

                                                     77
guilt and penalty, and should seek to minimize any inconsistencies.” ABA Guidelines, Guideline

10.10.1. Because Mr. Daniel’s attorneys violated “well-defined” norms that require counsel to

investigate all reasonably available mitigating evidence, their penalty phase presentation, based on

“rudimentary knowledge” from “a narrow set of sources,” was unreasonable and prejudicial. See

Wiggins, 539 U.S. at 524-25; see also Rompilla, 545 U.S. 374; Williams, 529 U.S. 362. The Supreme

Court has clearly established that counsel in a capital case must conduct a reasonably thorough

background investigation even without any specific prompts. See Rompilla, 545 U.S. at 377 (“We

hold that even when a capital defendant’s family members and the defendant himself have

suggested that no mitigating evidence is available, his lawyer is bound to make reasonable

efforts” to investigate background); Porter, 558 U.S. at 40 (counsel’s failure to conduct

background investigation deficient although client “fatalistic and uncooperative” and several

family members “not particularly helpful”). Mr. Daniel’s trial attorneys never conducted that

independent investigation.

        In Mr. Daniel’s case, trial counsel’s investigation into mitigating evidence was unreasonably

truncated. First, the team spent barely one-quarter of the hours necessary for an effective

investigation, as assessed by a highly experienced mitigation specialist with extensive knowledge of

Mr. Daniel’s case. Second, they failed to conduct any trips outside of Texas to interview witnesses

until a month prior to trial, despite the fact that nearly every potential mitigating witness with

knowledge about Mr. Daniel lived out of state. Even then, only one trip was taken and it did not

happen until after the defense experts had already assessed Mr. Daniel. Third, they failed to build the

necessary relationships with critical family members to allow them access to crucial mitigating

evidence. This deficient investigation prevented trial counsel from uncovering valuable mitigating

evidence that could have convinced a juror to spare Mr. Daniel’s life.

                1.      Trial counsel conducted a truncated investigation just weeks before
                        trial.
                                                   78
          Counsel conducted a delayed, abbreviated investigation into mitigating circumstances in Mr.

Daniel’s life history that fell short of prevailing professional norms. A proper mitigation

investigation is a complex and time-consuming process. App. 1613. As explained in Claim IV, supra,

Ms. Amezcua-Rodriguez, the initial mitigation investigator appointed to assist Mr. Daniel—who had

a significant amount of experience investigating mitigating evidence in death penalty cases—

estimated that at the time when she withdrew from representing Mr. Daniel, there remained at least

700 hours of additional investigation in the case. App. 1614. Because “nearly all of the important

mitigation witnesses lived outside of Texas,” investigation into Mr. Daniel’s social history would

require multiple trips to different states. App. 1612. Important mitigation witnesses lived in different

parts of Colorado, Kansas, and Florida, so one trip to Colorado that focused on finding college

professors did not constitute effective representation. As Ms. Lawrence recalls, the team was

focused on finding teachers from CSU who could say Mr. Daniel was a good student and worker.

App. The team did not try to locate childhood friends. Id.

          Even on the one trip to Colorado, counsel failed to interview mitigation witnesses. For

instance, counsel called Jenna’s mother, Wendy Nesbitt, at the penalty phase to testify about a letter

Jenna received wherein Mr. Daniel expressed remorse. That was all. Had counsel taken the time to

speak with and prepare Ms. Nesbit to testify, they would have been able to present her view of Mr.

Daniel- that he is a “sweet misunderstood person.” Supp. App. 1875-79. Ms. Nesbit could have told

the jury that Mr. Daniel was quiet, but got along with her family. She felt “maternal towards him.”

Id. Instead, Ms. Nesbit was called by trial counsel the night before she testified and was not prepared

at all. Id.

          Counsel’s investigation paled in comparison to what was required to conduct a proper

investigation into mitigating evidence in Mr. Daniel’s life. Public records show that Lisa Lawrence,

appointed as the mitigation specialist after Ms. Amezcua-Rodriguez withdrew, was paid a total of

                                                   79
$13,587.42. Ex. 14. Factoring in her hourly rate of $75 per hour, she billed a maximum of 181 hours

for her work on Mr. Daniel’s case. Itemized billing is not available for all of Ms. Lawrence’s work.

The actual number of hours she spent on the mitigation investigation is certainly lower than the 181

hour number, possibly substantially so, assuming that she billed for mileage, travel, and other

expenses. The incomplete records available suggest that she did, in fact, bill for such expenses.

However, the lack of itemized billing for all of Ms. Lawrence’s work prevents a calculation of exactly

how many hours she worked. Even assuming this best-case scenario for the number of hours she

worked (i.e., even assuming she did not bill for any expenses), it is barely over one-fourth of the time

that Ms. Amezcua-Rodriguez estimated would be necessary to conduct a proper mitigation

investigation in accordance with prevailing professional norms. According to Ms. Amezcua-

Rodriguez, “[b]ased on my experience as a mitigation specialist, and my particularized knowledge of

Mr. Daniel’s case, it is inconceivable that an effective mitigation investigation as required by

prevailing professional norms occurred in that small number of hours.” App. 1617.

        Illustrative of the deficient investigation is the lack of travel to interview important

witnesses. In Mr. Daniel’s case, almost every witness who needed to be interviewed lived in a

different state, as he had only lived in Texas for about a year prior to his arrest. App.1612. However,

the trial team only took one trip to Colorado, where Mr. Daniel was raised and lived for the much of

his early life. App. 1544. This last-minute trip was the only trip that was taken outside of Texas and

did not occur until just over a month prior to Mr. Daniel’s trial. Ms. Lawrence recognized the

necessity of travelling to interview critical witness and that the mitigation investigation was lacking

and falling behind. In an email sent to counsel on November 10, 2013, she pled for the resources to

conduct the necessary investigation:

     Gentlemen,

             I feel like I’ve been left in limbo. As you are aware, we are well into November
        and are supposed to go to trial after the first of the year. However, funding for
                                                    80
        mitigation hasn’t been renewed despite my repeated requests since August. I haven’t
        submitted a bill since the July billing cycle even though I worked in both August and
        September. I have been requesting travel to Colorado to interview important
        witnesses since March. I am anxious to continue my work in this case. Please advise.
        Lisa LeGuin Lawrence, LMSW

DE 7-5 at 174. Despite her pleas, the trip to Colorado would not occur for another two months,

which was ten months after Ms. Lawrence wanted to go and “interview important witnesses.” Id.

        Mr. Daniel’s case presents this Court with a unique scenario. Rarely, if ever, does a court,

considering whether counsel undertook a comprehensive investigation into mitigation evidence,

have a contemporaneous estimate, from the time of trial, of the time needed to conduct that

investigation in accordance with prevailing professional norms. Here, the court has not only a

roadmap for what was necessary for a reasonable investigation, it can see that the actual work

product fell far short of that. Trial counsel’s last-minute investigation was unreasonably brief and

failed to meet prevailing profession norms and constituted deficient performance. See Strickland, 466

U.S. at 688.

        E.       Trial Counsel Failed to Conduct a Thorough Investigation into Mr. Daniel’s
                 Social History.

        Under prevailing professional norms, “[i]t is . . . essential for the defense team to develop a

relationship of trust with the client’s family or others on whom the client relies for support and

advice.” ABA Guidelines, Guideline 10.5 cmt. This function is often accomplished by the mitigation

specialist, as they:

        Must be able to establish rapport with witnesses, the client, the client’s family and
        significant others that will be sufficient to overcome barriers those individuals may
        have against the disclosure of sensitive information and to assist the client with the
        emotional impact of such disclosures. They must have the ability to advise counsel
        on appropriate mental health and other expert assistance.

Texas Supplementary Guidelines, Guideline 4.1(C); see also ABA Guidelines, Guideline 4.1 cmt. (“The

mitigation specialist often plays an important role as well in maintaining close contact with the client

and his family while the case is pending.”)
                                                   81
        The last-minute and abbreviated nature of the investigation that counsel performed was

quite apparent to Mr. Daniel’s mother, Mary O’Dell, which led to a breakdown in the relationship

between her and counsel. According to Ms. O’Dell, counsel stopped communicating with her, early

on during their representation of her son, which was “very upsetting because [she] was concerned

about what was going on with [her] son’s case.” App. 1543. The lack of information left her “very

frustrated and terrified,” particularly because the state was seeking a death sentence against her son.

Id. Later, when she finally heard from second chair counsel, he told her “that he had other cases to

work on. [Ms. O’Dell] could not believe that he told [her] that” and because of it she “lost all faith in

[trial counsel] at that point,” which caused her not to trust them. App. 1543-44. The state was

actively and aggressively pursuing information to try to take her son’s life; defense counsel were

doing comparatively little to save him.15 App. 1544.

        Ms. Amezcua-Rodriguez recognized that Ms. O’Dell was “very emotional” about the

pending charges against her son but that was “not unusual under the circumstances.” App. 1611.

Ms. Amezcua-Rodriguez was able to build a working relationship with Ms. O’Dell by taking time to

work with her and build trust, and believes that relationship would have continued had she remained

on the case. App. 1611-12. However, after Ms. Amezcua-Rodriguez withdrew from the case because

of the court’s unwillingness to properly fund this capital case, it appears the relationship that she had

built up with Ms. O’Dell fell apart in the face of counsel’s inattention to building a meaningful

defense for her son. That failure to maintain the relationship with Ms. O’Dell fell below prevailing

professional norms. See Strickland, 466 U.S. at 688.



        15
           Trial counsel were indeed very busy with their other cases. Ms. Lawrence recalls asking
counsel to spend more time with Mr. Daniel in order to build a trusting relationship. Supp. App. 1860-
61.



                                                   82
        Counsel failed to investigate Mr. Daniel’s family history of violence, alcohol and drug abuse,

and trauma detailed above. Counsel failed to investigate Mr. Daniel’s personal history of drug and

alcohol abuse, depression, and disability. They did not seek out relatives to explain the family tree.

They did not seek out friends to detail Mr. Daniel’s drug and alcohol abuse, or his depression. They

did not provide their experts with a full picture of their client’s life. See Supp. App. 1860-61, 1864-

67, 1873-78, 1886; App. 1386-1420, 1472-94.

        F.      Trial Counsel’s Lack of Investigation and Preparation Prejudiced Mr. Daniel.

        Trial counsel presented the jury with a disjointed picture of an intelligent man with some

depression and drug use that made him do something out of character. As detailed above, that

description barely scratched the surface of Mr. Daniel’s life. Furthermore, the presentation of merely

some mitigating evidence does not absolve trial counsel of their failure to conduct a thorough

investigation and to present a well-developed social history that can provide many more reasons for

a capital jury to spare a defendant’s life. As the U.S. Supreme Court made clear in Sears v. Upton,

“[w]e have never limited the prejudice inquiry under Strickland to cases in which there was only ‘little

or no mitigation evidence’ presented . . . . We certainly have never held that counsel’s effort to

present some mitigation evidence should foreclose an inquiry into whether a facially deficient

mitigation investigation might have prejudiced the defendant.” 561 U.S. 945, 954-55 (2010).

        The convergence of untold factors spanning generations explain the true social history of

Mr. Daniel. Deep in his genetic code, his grandmothers, immigrants from a war torn country,

internalized their experiences of violence, poverty, and pervasive fear. Those experiences, and the

concomitant psychological and emotional struggles they fueled, passed to Brandon’s mother and

father. In turn, his parents, who also experienced significant instances of trauma, from learning to

survive with alcoholic fathers, abusive step-mothers, to losing loved ones to murder and the prison

system, passed along their genes and methods of survival to their son. In the same way that

                                                   83
knowledge and culture pass from generation to generation, children of those who have lived

through war, violence, and poverty learn from, and experience their parents’ trauma. Research shows

that trauma can even alter an individual’s genetic makeup so that it is passed from one generation to

the next. As a result, Mr. Daniel was born with significant vulnerabilities to stress, change, discord,

and trauma. His disability compounded these vulnerabilities and left him bereft of positive coping

mechanisms. He turned to drugs to dull the debilitating ache of sadness, loneliness, and uncertainty

that consumed him.

        The prosecutor seized the opportunity to argue to the jury at the penalty phase closing that

“all that stuff [the defense attorneys] have made up is not sufficient mitigation.” ECF 4-39, 26 RR

21. Because defense counsel had not investigated and presented mitigation about Mr. Daniel’s

family’s instability, parental neglect regarding his depression, drug use, and disability, the prosecutor

hammered away to the jury that “He had the best household.” ECF 4-39, 26 RR 206. Mr. Daniel

was prejudiced by these arguments.

        The image trial counsel presented of Mr. Daniel at trial was one devoid of substance and

meaning. Lacking the history, culture, the genetic transmission of trauma, and a significant

developmental disability, the attorneys focused only on Mr. Daniel’s simple pathologies. Had trial

counsel effectively presented the mitigation above, there is a reasonable probability that at least one

juror would have voted to spare Mr. Daniel’s life. Trial counsel’s deficient performance undermines

confidence in the outcome of his trial. See Strickland, 466 U.S. at 693-94. Trial counsel’s failure to

investigate and present mitigating evidence deprived Mr. Daniel of the effective assistance of

counsel.

        G.      State Court Proceedings

        Mr. Daniel raised this claim in his Initial Application for Writ of Habeas Corpus. App. 759-

830. The trial court denied the state habeas application, adopting nearly verbatim the state’s

                                                    84
proposed findings of fact and conclusions of law (hereafter “FFCL”). App. 76-105, Ex parte Daniel,

No. D-1-DC-12-201718-A; App. 184-210, State’s Proposed FFCL and Order. The CCA affirmed,

relying on the trial court’s findings and conclusions. App. 1-6.

          For the reasons set forth in the Standard Under AEDPA section, supra, this Court should

review this claim de novo. Additionally, we show that the state court decision was at best

unreasonable in light of clearly established Supreme Court precedent, and in light of the state court

record.

                 1.      The state court process was unreasonable because the state courts
                         denied relief without a hearing, and because the trial court adopted the
                         state’s proposed findings and conclusions verbatim.

          As explained in detail, supra, in Petitioner’s Standard of Review Under AEDPA, Section B,

one of the ways in which a state court ruling may be found unreasonable under § 2254(d) is when

the state court decision was procedurally unfair. When procedural unfairness in the state court

deprives the petitioner of a fair opportunity to develop the facts, that ruling does not require

deference or bar a federal evidentiary hearing because § 2254(d) has been satisfied.

          Furthermore, as explained in detail, supra, in Petitioner’s Standard of Review Under AEDPA,

Section C, the state court process was unreasonable and unfair because the trial court never held an

evidentiary hearing to consider Petitioner’s well pled claim, which was supported by lay witness

affidavits and expert reports, and because the trial court adopted nearly verbatim the state’s

proposed findings of fact and conclusions of law.

                 2.      The state court decision was unreasonable.

          To the extent that the state court ruling is nevertheless reviewed under 28 U.S.C. § 2254(d),

the decision was unreasonable as a matter of fact and law. Where, as here, defense counsel fails to

undertake a thorough investigation, it is unreasonable to rule that counsel’s performance was not




                                                    85
deficient. See Wiggins, 539 U.S. at 527-28. Similarly, where, as here, the state court unreasonably

discounts proffered mitigating evidence, its decision is unreasonable. Porter, 558 U.S. at 42-44.

        The state habeas court denied this claim, finding trial counsel conducted a thorough

investigation and made reasonable decisions. App. 81-83. The state court’s analysis was at best

unreasonable. It is unreasonable in light of the state court record, 28 U.S.C. § 2254(d)(2) to suggest

that trial counsel conducted a thorough investigation of Mr. Daniel’s life history for the reasons set

forth above.

        The life history outline presented at trial was basic and limited. The prosecutor summarized

trial counsel’s penalty phase presentation as follows: “all that stuff that [defense counsel] has made

up is not sufficient mitigation … He had the best household.” ECF 4-39, 26 RR 21, 206.

        As explained in more detail, supra, in Petitioner’s Standard of Review Under AEDPA,

Section C, the state court unreasonably relied on trial counsel’s affidavits as establishing that

counsel’s performance was not deficient.

        Both of Mr. Daniel’s trial attorneys filed affidavits asserting in conclusory fashion that they

were not ineffective. App. 1427-38. The state court credited those affidavits and found, based solely

on the affidavits, that counsel’s investigation was reasonable and they made reasonable strategic

decisions based on that investigation. App. 81-83. The state court ruling was unreasonable.

        First, the state court ruling was procedurally unfair because the state habeas court found

counsel’s affidavits credible and relied on them to find facts without allowing a hearing or any other

minimally adequate process to test the reliability and credibility of the affidavits.

        Second, the state court decision was an unreasonable application of Supreme Court

precedent. In Strickland and its progeny, the Supreme Court has made clear that adequate

investigation is the sine qua non for adequate representation. For example, in Williams, the Court

found that counsel’s performance was deficient because “trial counsel did not fulfill their obligation

                                                    86
to conduct a thorough investigation of the defendant’s background.” Williams, 529 U.S. at 396.

Similarly, in Wiggins, the Court held that the reviewing court’s focus in such cases should be on

“whether the investigation supporting counsel’s decision not to introduce mitigating evidence . . .

was itself reasonable.” 539 U.S. at 523.

        The affidavits presented by counsel are virtually identical. With respect to this issue, counsel

essentially make two points: (1) they believed their mitigation specialist, Lisa Lawrence, did a

thorough job and that (2) evidence of violence in Mr. Daniel’s family would not persuade the jury to

spare his life. The affidavits are rebutted by the record. Ms. Lawrence begged counsel to secure

funding for her to travel to investigate Mr. Daniel’s background. App. 1190. Ms. Lawrence and Mr.

Urrutia did not even meet with family in Colorado until one month before trial. While they may

have heard some family history of violence, there is no way they understood the depths of it and

how it impacted Mr. Daniel’s life. Without a constitutionally adequate investigation, the trial

attorneys were in no position to make reasonable, informed decisions regarding the presentation of

mitigation.

        A crucial question for Strickland purposes is whether the “scope” of counsel’s investigation

was reasonable “in light of what counsel actually discovered” in the investigation they did conduct.

Wiggins, 539 U.S. at 525. In Wiggins itself, counsel’s investigation uncovered numerous leads for

mitigating evidence, and “any reasonably competent attorney would have realized that pursuing

these leads was necessary to making an informed choice among possible defenses.” Id. The same

thing was true here.

        The state court’s contrary ruling was an unreasonable application of Williams and Wiggins, as

the Fifth Circuit explained in Adams:

        In the absence of a sufficient investigation of Adams’s background, it was impossible
        for [counsel] to make a strategic decision to pursue his stated mitigation theory . . . .
        When, as here, counsel does not conduct an investigation sufficient to enable him to

                                                   87
        reach an informed decision, we must reject the assertion that counsel made a strategic
        choice not to emphasize the defendant’s background. . . .

        [Counsel] failed to make even the most cursory inquiry into the existence of
        potentially mitigating evidence in Adams’s background. The contrary state habeas
        court and TCCA rulings are not merely incorrect; both are contrary to and
        unreasonable interpretations of clearly established federal law.

Adams, 324 F. App’x at 349-50 (footnotes omitted); see Lockett v. Anderson, 230 F.3d 695, 715 (5th

Cir. 2000) (“[T]he assertion of a ‘strategic decision’ must be rejected because no informed decision

was made.”) (emphasis in original) (quotation marks omitted).

        H.      Exhaustion

        This claim was exhausted in state habeas proceedings. App. 759-830. Because the state court

ruling was contrary to or an unreasonable application of clearly established federal law, and because

counsel’s unreasonably truncated investigation resulted in an unreasonably superficial presentation

that prejudiced the defense, this Court should grant habeas relief on this claim.

VI.     MR. DANIEL’S RIGHTS TO EFFECTIVE ASSISTANCE OF COUNSEL AND
        FREEDOM FROM CRUEL AND UNUSUAL PUNISHMENT WERE
        VIOLATED BY TRIAL COUNSEL’S FAILURE TO INVESTIGATE AND
        PRESENT EVIDENCE THAT MR. DANIEL HAS AUTISM SPECTRUM
        DISORDER, WHICH WOULD HAVE MITIGATED THE CIRCUMSTANCES
        SURROUNDING THE OFFENSE AND WOULD HAVE EXPLAINED MR.
        DANIEL’S APPARENT LACK OF REMORSE.

        As discussed more comprehensively in Claim V, supra, trial counsel unreasonably failed to

conduct a complete and thorough investigation of Mr. Daniel’s life, particularly his childhood. Had

they done so, they could have provided the information they uncovered to their experts, which

would have led at least one expert to diagnose Mr. Daniel with Autism Spectrum Disorder (“ASD”).

That expert could have contextualized for the jury Mr. Daniel’s atypical demonstration of emotion,

particularly remorse, explaining that Mr. Daniel’s apparently emotionless demeanor (“flat affect”)

was a product of his disability, rather than evidence of callousness or lack of remorse. Due to their

failure to investigate Mr. Daniel’s early life, trial counsel were unable to provide their mental health


                                                   88
experts with available evidence of Mr. Daniel’s ASD symptoms.

        An expert adequately informed about Mr. Daniel’s background could have explained to the

jury how ASD significantly impacted and impaired Mr. Daniel’s life, prevented him from being able

to develop typical interpersonal relationships, and limited his ability to express and understand

emotions. These impairments were significant contributing factors to Mr. Daniel’s depression and

his reliance on substances to self-medicate, leading to his intoxication at the time of the offense.

Moreover, an understanding of Mr. Daniel’s disability was critical to accurately interpreting his

demeanor and statements made after the offense and his atypical demonstration of emotion. Had

the jury been adequately educated about Mr. Daniel’s disability and the overarching impact of ASD

in both his functioning and his emotional expression, there is a reasonable probability that at least

one juror would have spared his life.

        A.      Autism Spectrum Disorder

        ASD is a lifelong, neurodevelopmental disability, characterized by significant challenges with

social communication and interaction, and the presence of narrow or restricted behaviors. American

Psychiatric Association, Diagnostic and Statistical Manual-5 (2013) (“DSM-5”). The “cognitive,

social, and communication impairments associated with ASD greatly affect an individual’s ability to

function independently” and, thus, the overall quality of his life. App. 1443. Neuroimaging studies of

brains of individuals with ASD “demonstrate a disruption in communication between the frontal

and posterior brain regions,” which, in part, explain many of the behaviors typical of ASD. App.

1446.

        The brain of a person with ASD “organizes, processes, and uses information differently”

than that of typical individuals. App. 1443. Individuals with ASD have “impaired social interactions”

that others consider “abnormal.” App. 1443. These include “an atypical approach to social settings, .

. . a failure to comprehend and respond appropriately to social cues, . . . a flat or otherwise odd

                                                   89
affect, [and a] fail[ure] to understand others[’] emotions.” App. 1444.

        Individuals with ASD have “deficits in Theory of Mind,” which refers to an “individual’s

ability to understand the feelings, perspectives, intentions, and motivations of others.” App. 1444.

This deficit creates the appearance that a person with ASD lacks emotions, such as empathy and

remorse. App. 1467. However, though people with ASD struggle to express these emotions, they

nonetheless experience them in the same way as a neurotypical person. People with ASD also

struggle with “developing, maintaining, and understanding relationships.” App. 1444 (quoting DSM-

5). For this reason, they have difficulty “acclimating to various social settings, have problems in

making and maintaining friendships, and in some cases lack interest in their peers.” App. 1445.

        Other traits common to ASD include: inflexible adherence to routine, experiencing extreme

distress when that routine is interrupted; hyper or hypo-reactivity to sensory inputs, such as sound,

touch, smell, or sight; difficulty in fluid reasoning (defined as the ability to apply skills and

information to novel situations or to use previously learned information to problem-solve); difficulty

with working memory (defined as the ability to hold and manipulate multiple pieces of information

in conscious thought at one time; and difficulty with executive functioning); the ability to direct and

sustain attention, plan, organize, and inhibit behavioral responses. App. 1444–45.

        B.      Diagnosing Autism Spectrum Disorder

        ASD is diagnosed by professional administration of diagnostic tests such as the Autism

Diagnostic Observation Schedule, Second Edition (“ADOS-2”) combined with observations of

those who have known the subject, and accounts of behavior during the subject’s early

developmental period, especially in the first five years of life. The ADOS-2 is a semi-structured

instrument that allows the examiner to observe the subject’s communication, social interactions,

imagination, and responses to the environment. Information about the onset of traits during the

early developmental period is a critical component of both recognizing a potential ASD disability

                                                     90
and confirming a diagnosis. App. 1446.

        Gary B. Mesibov, Ph.D., a psychiatrist specializing in ASD, reviewed school records and

affidavits from individuals who knew Mr. Daniel as a child. App. 1441–42. He conducted interviews

with Mr. Daniel’s mother, sister, aunt, and a childhood friend. App. 1441. He also interviewed Mr.

Daniel about his family background, personal history and experiences, and his mental and emotional

state at the time of the interview. App. 1441–42. Finally, he conducted an evaluation of Mr. Daniel,

using the ADOS-2. App. 1457–61. Following his evaluation, Dr. Mesibov concluded that Mr. Daniel

has ASD, displaying “language and cognitive impairments” necessary for the diagnosis, “significant

problems with social communication and social interaction,” and “rigid, narrow and perseverative

behaviors and routines.” App. 1470–71.

        Moreover, various ASD symptoms demonstrated in Mr. Daniel’s background as recounted

by his family and friends include: impairments in his ability to interact socially, including disinterest

or discomfort in playing with other children or joining group activities; a preference for being alone;

difficulty initiating conversation and responding when spoken to, difficulty in reciprocating during

conversations; difficulty making and maintaining eye contact; a need for predictable daily routines

coupled with inflexibility to adapt to changes; obsessions and fixations on inanimate objects and

unusual interests; behavior demonstrating self-injury, including rubbing his skin raw; inability to

understand humor and difficulty in understanding complex jokes; an aversion to physical contact,

including hugs and physical affection; hypersensitivity and atypical reactions to sensory stimuli;

evidence of a genetic history of ASD; comorbidity with other mental disorders, such as depression;

and an inability to manifest typical demonstrations of emotion.16




   16
      Because of page restrictions, Mr. Daniel does not recount with specificity his extensive history
of symptoms evidencing ASD, which support Dr. Mesibov’s diagnosis. However, a thorough
description of the full range of symptoms as they manifested throughout Mr. Daniel’s life may be
                                                    91
                1.      Depression and Self-Medication

        Comorbid mental disorders, like depression, are common among people with ASD. DSM-5

58. Approximately seventy percent of individuals on the spectrum will experience at least one

comorbid mental disorder and forty percent experience two or more. Id. Individuals with ASD

experience depression and suicidal ideation at higher rates than the neurotypical population, and

adolescents with ASD are particularly “prone to anxiety and depression.” Id. at 55–56. This

depression stems from a number of ASD symptoms. For example, people with ASD experience

social isolation, have difficulty communicating, and have difficulty forming and maintaining

relationships. As a result they are often confronted with social settings they struggle to understand

and navigate and often retreat to isolation as an escape. Moreover, because of their difficulties with

communication, depression and suicidal ideation often go undiagnosed in people with ASD.

        Mr. Daniel suffered a history of depression throughout his adolescence, in conjunction with

his ASD. He exhibited self-harming behavior, including rubbing himself with a rubber eraser in class

until his skin was raw. App. 1455. He also attempted suicide on multiple occasions. By the time of

the trial Mr. Daniel was diagnosed with Major Depressive Disorder and Substance Abuse Disorder.

        As a result of his debilitating depression, Mr. Daniel turned to drugs and alcohol, as a form

of self-medication, to mitigate the paralyzing anxiety he experienced in social settings. App. 1417,

1563. He began using alcohol and marijuana as early as ten years old and continued using them both,

regularly, until his arrest. App. 1555. Marijuana was particularly helpful in reducing the anxiety

produced by Mr. Daniel’s struggle with ASD. App. 1556. By age fourteen, Mr. Daniel began using

LSD, mushrooms, and dextromethorphan (found in cough syrup), and he began inhaling




found in the initial application in state habeas as supported by affidavits submitted to this Court. See
App. 714–36; App. 1386–1419, 1494–1544; Supp. App. 1886.

                                                   92
compressed air canisters, which contain agents that produce effects similar to alcohol. App. 1556–

57. Mr. Daniel’s drug use was so pervasive at this point that he would contrive reasons to not join

his family on outings, such as camping trips, so that he could stay home and get high. App. 1397–98.

And to cope with the anxiety he suffered at school, he was consuming enough cough syrup that he

was repeatedly sent home sick from school. App. 1536.

       By age eighteen, Mr. Daniel began using cocaine and pain pills, including opioids. App. 1557.

The cocaine produced a sense of high energy, and well-being, while the pain pills reduced anxiety.

App. 1557. At this time, Mr. Daniel also began regularly using MDMA or ecstasy to help him cope

with his anxiety in social situations. App. 1417. MDMA is particularly attractive for people who

suffer from depression because it mimics the effects of anti-depressants, raising the serotonin

concentration in the brain, which “produces feelings of wellbeing, euphoria, and sensitivity to the

environment.” App. 1558. Moreover, MDMA benefits people with ASD because it can “boost

confidence, heighten bonding, and increase awareness and understanding of social cues,” thereby

mitigating some of ASD’s most debilitating symptoms. App. 1574–75.

       In the months before the offense, Mr. Daniel started using alprazolam or Xanax following a

breakup with his longtime girlfriend. “Xanax is a sedative that is prescribed to relax a person [who

experiences] acute anxiety and panic disorders.” App. 1560. By increasing Gamm-Amino-Butyric-

Acid (“GABA”), a brain chemical that suppresses the firing of nerve cells, Xanax suppresses fear

and anxiety. App. 1560. See Claim VII, infra.

               2.      Atypical Demonstrations of Emotion

       People with ASD have deficits in social-emotional reciprocity and have limitations in sharing

emotions. DSM-5 50. As discussed above, deficits in Theory of Mind may cause a person with ASD

to appear to lack emotions such as empathy and remorse. App. 1444. This causes people with ASD

to be misunderstood as cold or detached. App. 1468. However, the science shows that while people

                                                  93
with ASD struggle to demonstrate or express these emotions in the same way that neurotypical

people commonly do, people with ASD nonetheless equally experience these emotions. App. 1444.

        Because of his disability, Mr. Daniel struggled throughout his life to express his emotions.

App. 1394, 1408, 1414–15, 1417, 1459–60, 1524–25; Supp. App. 1886. His family and friends

recount that he rarely showed emotion and, when he did, it was a limited range. App. 1394; 1408;

Supp. App. 1886. Even when he recognized that others were sad or upset, Mr. Daniel was unable to

respond in a way to comfort them, and became visibly uncomfortable when others expressed their

emotions. App. 1394. As a result, rather than expressing the empathy he was feeling for others, Mr.

Daniel would become very rigid, guarded, and distant. For example, Samantha Daniel recounts that

she was upset when her dog died and looked to her older brother for comfort. However, though

Ms. Daniel knew that her brother cared about her and empathized with her loss, he was unable to

demonstrate his commiseration. Instead, he became very uncomfortable. App. 1394. Similarly, when

Mr. Daniel’s girlfriend, Jenna Feland, learned about her grandmother’s passing Mr. Daniel knew to

put his hand on her knee, in an attempt to comfort her, yet his faced remained neutral. App. 1394.

        C.      Trial Counsel Failed to Adequately Investigate, Develop, and Present
                Evidence of Mr. Daniel’s Autism Spectrum Disorder.

        Capital trial counsel have a duty to investigate and present mitigating evidence. Wiggins, 539

U.S. at 523-24. Evidence of background and character is particularly important in developing

mitigation evidence, Penry, 492 U.S. at 319, and, as discussed above, vital in making an ASD

diagnosis. “In assessing the reasonableness of an attorney’s investigation . . . a Court must consider

not only the quantum of evidence already known to counsel, but also whether the known evidence

would lead a reasonable attorney to investigate further.” Wiggins, 539 U.S. at 527. This because the

“principal concern” in determining whether trial counsel “exercised ‘reasonable professional

judgment[t]’ is not whether counsel should have presented a mitigation case” but “whether the

investigation supporting counsel’s decision not to introduce mitigating evidence of [petitioner’s]
                                                  94
background was itself reasonable.” Id. at 522–23 (citation omitted) (quoting Strickland, 466 U.S. at 691).

While counsel’s strategic choices “made after thorough investigation of law and facts relevant to

plausible options are virtually unchallengeable,” “strategic choices made after less than complete

investigation are reasonable precisely to the extent that reasonable professional judgments support

the limitations on investigation.” Hinton v. Alabama, 571 U.S. 263, 274 (2014) (internal quotation

marks omitted) (quoting Strickland, 466 U.S. at 690–91) (explaining that “counsel has a duty to make

reasonable investigations or to make a reasonable decision that makes particular investigations

unnecessary.”); see also Williams, 529 U.S. at 395 (holding that counsel was ineffective for “fail[ing] to

conduct an investigation that would have uncovered extensive records graphically describing

[Petitioner’s] nightmarish childhood”).

        Here counsel were on sufficient notice that they needed to further investigate whether Mr.

Daniel suffered from ASD. From the earliest stages of preparation, trial counsel were alerted to a

potential ASD diagnosis. As early as December 2012, just eight months after the offense and more

than a year before trial, Alicia Amezcua-Rodriguez, Esq., the mitigation specialist initially assigned to

the case, informed trial counsel that an ASD diagnosis was possible. App. 1617–18. She explained

that Mr. Daniel “exhibited certain characteristics that . . . can be associated with ASD” such as

“impaired social interactions,” “difficulty building interpersonal relationships,” “social[]

awkward[ness],” speech that “lacked emotion” and a “flat affect.” App. 1617–18. Had trial counsel

followed-up on this observation and suggestion by the mitigation specialist, they could have

requested, among other things, Mr. Daniel’s medical records from the Travis County Sheriff’s

Office. During Mr. Daniel’s intake, on the day of the offense, a progress note “wonder[ed] about a

possible Asperger’s dx.” App. 1143. And a second progress note on May 31, 2012 indicated that Mr.

Daniel presents with “unusual affect (possibly due to Aspergers v. personality d/o) that makes it

difficult to connect/communicate with him.” App. 1145.

                                                    95
        Despite these early indications of a possible ASD diagnosis, trial counsel did not ask their

experts, Harold Scott, M.D., and William Lee Carter, Ed.D., their opinions about ASD until January

20, 2014, a mere week before voir dire was scheduled to begin and after all their experts had already

evaluated Mr. Daniel. App. 1195–96. Moreover, because trial counsel failed to conduct the

background investigation that is so vital to constructing a compelling mitigation package, see Claim

V, they did not provide their experts with the background material that is necessary to properly

conduct an assessment and diagnosis of ASD. Trial counsel’s records show that, of the material they

sent to Dr. Carter, the only background material consisted of Mr. Daniel’s academic records,

employment records, and disciplinary records from Colorado State University, and academic and

disciplinary records from high school. App. 1150. There were no records or historical accounting of

Mr. Daniel’s developmental years.

        Dr. Scott, the psychiatrist who evaluated Mr. Daniel, affirmed in an affidavit that he did not

receive any of the background material, including “Mr. Daniel’s family and life history” and other

“developmental information [which] is particularly important for diagnosing ASD.” App. 1547. In

addition to failing to provide the experts with any information related to Mr. Daniel’s background,

including his developmental years, which is necessary to conduct an ASD evaluation, trial counsel

did not alert either of their experts to the possible diagnosis prior to their meetings with Mr. Daniel.

It was not until January 20, 2014, just seven days before voir dire was scheduled to begin, that Mr.

Hunt finally reviewed Mr. Daniel’s medical records from the Travis County Sheriff’s County Office,

and sent the medical experts an email noting the “possible Asperger’s dx.” App. 1195–96. It was at

this point that the experts were finally alerted that Mr. Daniel potentially suffered from ASD.

        Given that trial counsel did not even notice the potential ASD diagnosis from Mr. Daniel’s

intake until just a week before voir dire was scheduled to begin, it is no wonder then that the experts

did not receive sufficient background material to properly diagnosis Mr. Daniel. It is apparent from

                                                   96
communications prior to trial that, until December, 23, 2013, counsel believed they would receive a

plea agreement for a life sentence. On December 20, 2013, Mr. Hunt emailed Mr. Urrutia, Dr. Cecil

Reynolds (a consulting neuropsychologist), and Ms. Lawrence to update them on the “[c]urrent

status,” notifying them that Travis County District Attorney “Rosemary [Lehmberg] is meeting with

victim family on Monday morning,” and that the “DA’s office victim-witness coordinator seems

hopeful that we can do a deal and he has been in frequent contact with victim family.” App. 1191.

Three days later Mr. Hunt emailed again, notifying the same recipients that “Rosemary has decided

to continue to seek the death penalty” and that they now “need to prepare to go forward with the

trial.” App. 1193.

        It was here, just a month before voir dire was scheduled to begin, that preparation for both

guilt and penalty phase finally began in earnest, with Mr. Hunt noting that Ms. Lawrence and Mr.

Urrutia would make their first (and only) trip to Colorado, that Dr. Walter Harell would “go see

Brandon and do his testing” related to brain trauma, and that Mr. Hunt still needed to “contact an

adolescent psychologist [he had] in mind, Dr. Lee Carter, and the addiction [specialist] Doctor

Matthew Masters to get them on board.” App. 1193. This is supported by court records which show

that Dr. Carter was not appointed until December 30, 2013, less than a month before voir dire, and

Dr. Scott was not appointed until November 20, 2013, just two months before the start of voir dire.

        Further, as late as November 2013, mitigation specialist Lisa Lawrence expressed her

frustration at the stagnancy of the case and the lack of mitigation investigation, emailing trial counsel

that she had been “left in limbo.” App. 1190; see also Supp. App. 1860 (Ms. Lawrence declaring that

she asked trial counsel “to try to make time to see Brandon more frequently” and that the team

needed to “spend more time with him to build a trusting relationship.”). She further reproached trial

counsel, reminding them that they “are well into November and are supposed to go to trial after the

first of the year,” but that “funding for mitigation hasn’t been renewed despite [her] repeated

                                                   97
requests since August.” App. 1190. Ms. Lawrence had “been requesting to travel to Colorado to

interview witnesses since March” and had not yet received an answer. Id. That visit to Colorado,

which was Ms. Lawrence’s first opportunity to do the background investigation necessary for an

ASD diagnosis, did not happen until January 13–14, 2014, just two weeks before voir dire, and after

both Dr. Scott and Dr. Carter had already met and assessed Mr. Daniel without incorporating any

investigation into Mr. Daniel’s childhood or developmental years. On the contrary, counsel did not

“seek out [Mr. Daniel’s] classmates or friends from when he was a child,” focusing the investigation,

instead, on the time that Mr. Daniel was at Colorado State University. Supp. App. 1860.

        Dr. Scott has since acknowledged that he did not have the background material necessary to

make an assessment of ASD for Mr. Daniel. After reviewing the background material gathered

during state habeas counsel’s investigation, Dr. Scott concluded that the information was

“unequivocally sufficient to preliminarily establish the diagnosis of ASD.” App. 1546. And after

reviewing Dr. Mesibov’s affidavit, and meeting again with Mr. Daniel, Dr. Scott “revise[d his]

diagnosis.” App. 1547. Dr. Scott explained that his earlier diagnosis of Avoidant Personality

Disorder, based on “Mr. Daniel’s substantiated impairments in socialization,” was “better

explain[ed]” by ASD. App. 1547. As Dr. Scott explained, Dr. Mesibov “had more access to Mr.

Daniel’s family and life history than was available” to the experts at the time of trial, and that “[s]uch

developmental information is particularly important for diagnosing ASD” and “is a critical

component to confirming, or even suspecting, that a person has ASD.” App. 1547.

        Dr. Scott’s affidavit and corrected diagnosis demonstrate that had counsel conducted the

background investigation that is necessary for all defendants facing the death penalty, their experts

would have ultimately diagnosed Mr. Daniel with ASD.

        Though trial counsel assert that “[a] number of experts were retained to assist with

preparation” and that they “discussed numerous issues,” “[i]ncluding, the the [sic] possibility of

                                                   98
Brandon’s having Asperger’s syndrome or another disorder in the autism spectrum on several

occasions,” App. 1433, they fail to acknowledge that they did not ask their experts about ASD until

after the experts had met with Mr. Daniel. And Ms. Lawrence, the mitigation specialist on the team,

who would have been present for the team meetings and the “several” alleged discussions related to

ASD does not “recall if [they] had a specific discussion bout investigating Autism as a mitigating

theme for trial.” Supp. App. 1860. Nor do counsel explain how, logistically, they were able to have

discussions related to ASD “on several occasions” when they first asked their experts about a

potential ASD diagnosis just a week before voir dire commenced. App. 1195. Finally, neither trial

attorney even addressed Dr. Scott’s affidavit affirming that had he had access to the background

material that trial counsel failed to investigate and develop, he would have diagnosed Mr. Daniel

with ASD.

        Trial counsel does not meet Strickland’s constitutional mandate by hiring experts a month or

two before trial, giving them a sparse background package consisting only of a handful of school

records from their client’s adolescence and early adulthood, and then asking them about a vital

diagnosis after those experts have met with the client, and just days before the trial is set to begin.

Developing a comprehensive and thorough social history is vital to a defense mitigation strategy

precisely because it will provide the background information necessary to support mitigating

diagnoses. Counsel were pursuing a plea until nearly the eve of trial, and only began a mitigation

investigation after that plea was no longer an option. At that point, counsel had less than a month

remaining to develop the sort of background investigation that would have taken approximately

seven hundred hours to successfully and thoroughly conduct. App. 1637–38.

        The failure to conduct a thorough investigation of Mr. Daniel’s childhood and

developmental years suggests that counsel were preoccupied and distracted with preparing for trial,

rather than making any strategic decision about that investigation and potential diagnoses it might

                                                    99
uncover. See Wiggins, 539 U.S. at 534 (“Counsel’s pursuit of bifurcation until the eve of sentencing

and their partial presentation of a mitigation case suggest that their incomplete investigation was the

result of inattention, not reasoned strategic judgment.”). Counsel’s performance respecting an ASD

diagnosis was deficient.

        D.      There is a Reasonable Probability That the Jury Would Have Found the
                Diagnosis and Explanation of Autism Spectrum Disorder Mitigating.

        By failing to have Mr. Daniel properly diagnosed with ASD, to educate the jury about

common symptoms of, and impairments associated with, ASD, and to contextualize the

circumstances surrounding the offense and Mr. Daniel’s response to it, trial counsel missed an

opportunity to present compelling mitigation evidence.

        First, though defense counsel elicited testimony showing Mr. Daniel’s history of depression,

that history lost much of its power and persuasion divorced from Mr. Daniel’s ASD. Unlike

depression, ASD is a pervasive and persistent lifelong developmental disability, with symptoms first

appearing in the early developmental period. DSM-5 at 50. Jurors are more likely to see individuals

with a developmental disability as less morally culpable or blameworthy than someone who simply

suffers from depression. Explaining to the jury that Mr. Daniel suffered throughout his childhood,

adolescence, and young adult life with an undiagnosed condition that caused him to have difficulties

developing relationships, and which led to a lifetime of isolation and loneliness, alone could have

been mitigating. Coupled with his ASD, Mr. Daniel’s depression and inability to cope explained why

he turned, at a very young age, to drugs as a form of self-medication. Providing context for Mr.

Daniel’s well-documented history of drug use, and particularly his use of Xanax on the day of the

offense, could have helped to mitigate the circumstances surrounding the offense. Given this history

of drug use, as explained by the ASD diagnosis, the jury would have understood that Mr. Daniel was

impaired on the night of the crime, not because of a hedonistic attraction to drug use, but as the

result of another day trying to cope with the isolation, loneliness, and anxiety of his undiagnosed
                                                  100
condition.

        Most significantly, evidence of ASD would have informed the jury’s understanding of Mr.

Daniel’s remorse, despite his inability to demonstrate that remorse in the same way as a neurotypical

person. Under Texas law, the sentence of death turns on the jury’s finding that the accused poses a

threat of future danger. And “[a] jury may . . . infer a defendant’s future dangerousness from

evidence showing a lack of remorse.” Buntion v. State, 482 S.W.3d 58, 66-67 (Tex. Crim. App. 2016)).

The state focused extensively at both the guilt phase and penalty phase on Mr. Daniel’s alleged lack

of remorse. For example, at the guilt phase, Detective Robinson testified that when she met Mr.

Daniel he “plainly stated,” “I killed a cop,” in a “very matter of fact” way and with “no emotion.”

ECF 4-32, 19 RR 114. Christopher Lester, an EMT at the scene, similarly testified that Mr. Daniel’s

“affect” was “very blank, very cold, really no emotion to things that were going on or things that

had happened.” ECF 4-31, 18 RR 224. Without the context of Mr. Daniel’s disability, the

descriptions of his affect as showing “no emotion,” or as “very blank, very cold” created the

inaccurate impression for the jury that Mr. Daniel did not experience remorse simply because he was

unable to express his remorse in a typical manner. The Supreme Court has recognized and cautioned

against the danger that arises when a defendant’s disability “may create an unwarranted impression

of lack of remorse for [his] crime[].” Atkins, 536 U.S. at 320-21.

        Even more problematic, at the penalty phase, the state’s psychologist, Dr. Marisa Mauro,

testified that Mr. Daniel’s “affect or his expression that he showed on his face was very flat,

markedly flat, throughout the entire nearly three hour interview. It was very emotionless, there was

no change in expression no matter what topic or content we were discussing.” ECF 4-39, 26 RR 16.

Dr. Mauro also testified that Mr. Daniel’s “providers have not documented any change in their

objective observations of him” and that “he is still continuing to present with a flat affect.” ECF 4-

39, 26 RR 58. She further testified that she was “specifically restricted from using” tests for

                                                  101
“psychopathy,” which she described as presenting with “restricted of shallow range of affect, lack of

empathy, being conning and manipulative, callousness, disregard for the rights of others.” ECF 4-39,

26 RR 36–37. This testimony was clearly intended to imply that Mr. Daniel’s “emotionless” and

“markedly flat” affect was demonstrative of psychopathy. Without the ASD diagnosis to explain Mr.

Daniel’s affect, the jury was left with a damaging and inaccurate perception that Mr. Daniel’s

inability to express his remorse was evidence that he lacked remorse.

        The state capitalized on the misinformation and misperceptions in its closing argument. It

reminded the jury that “Dr. Mauro read to you the definition of psychopathy; someone with a flat

affect, someone with no remorse, someone with no empathy,” before arguing that “there’s nothing

more telling as to the behavior of April 6th that he is a future danger, and there is not one good

reason not to sentence him to death.” ECF 4-39, 26 RR 128. The state also described Mr. Daniel as

“cold-blooded,” arguing that he “didn’t cry . . . didn’t get sad,” that “[h]e wasn’t remorseful” and

that he “was never remorseful about it.” ECF 4-39, 26 RR 183, 187–88. The state also contested the

defense’s argument “about how much remorse he has,” arguing that “he clearly does not.” ECF 4-

39, 26 RR 210.

        Not only did trial counsel fail to contest the false and unfounded implications that Mr.

Daniel was a psychopath, they were unable to demonstrate that the symptoms used to create that

implication were, in reality, a distortion of Mr. Daniel’s true disability—ASD. And the state was

successful in utilizing Mr. Daniel’s ASD, and his inability to express remorse, as evidence that he

lacked remorse. As one juror reported, “the state repeatedly referenced that Mr. Daniel lacked

remorse” and “[t]he jurors felt that his demeanor did not reflect remorse and he seemed

unemotional given the gravity of the proceeding.” App. 1549. According to this juror “it was hard to

tell what effect, if any the crime had” on Mr. Daniel and “[t]his was . . . something that came up

during our deliberations.” App. 1549. A second juror concurred, stating she found “Mr. Daniel’s

                                                  102
behavior to be strangely distant” that he “appeared unemotional throughout the proceedings” and

that information about his ASD “would have helped [her] understand his behavior.” App. 1604.

Critically, this juror acknowledged that information about Mr. Daniel’s ASD would have been

“helpful when deciding if [he] had the potential to be a future danger.” App. 1604.

        Trial counsel were ineffective for failing to conduct the background investigation necessary

to insure that Mr. Daniel could have been properly diagnosed with ASD. With a properly conducted

investigation, they could and should have utilized the ASD diagnosis to contextualize and explain a

number of critical issues related to the circumstances surrounding the offense and mitigation. The

jury would have understood that Mr. Daniel’s disability contributed substantially to his long-term

efforts, dating back to his childhood, to self-medicate. Information as to common attributes of ASD

would have also explained Mr. Daniel’s seemingly indifferent demeanor immediately after the

offense and during trial, and would have served as powerful mitigating evidence. But for trial

counsel’s failure to conduct a proper background investigation, there is a reasonable probability that

at least one juror would have found Mr. Daniel’s disability mitigating and would have voted for life.

        E.      State Court Proceedings

        Mr. Daniel raised this claim in his initial application. App. 707–59. The trial court denied the

state habeas application, adopting verbatim the state’s proposed findings of fact and conclusions of

law. App. 78–81. The CCA affirmed. App. 04–05.

        The state court process was unreasonable and unfair because the trial judge: never held an

evidentiary hearing to consider Petitioner’s well pleaded claim, which was supported by affidavits

and expert reports; prevented Petitioner from challenging the credibility of trial counsel’s affidavits;

adopted verbatim the state’s proposed findings of fact and conclusions of law, crediting affidavits in

support of the state’s opposition, while ignoring affidavits in support of the habeas petition. The

process was also unreasonable because the CCA adopted these findings in its opinion. See Standard

                                                  103
of Review under AEDPA, parts B and C, supra. Accordingly, this Court should review this claim de

novo.

        To the extent that the state court ruling is nevertheless reviewed under 28 U.S.C. § 2254(d),

the decision was an unreasonable determination of both fact and law.

                1.       The state court decision rested on an unreasonable determination of
                         fact.

        Both of Mr. Daniel’s trial counsel filed affidavits asserting that they were not ineffective.

App. 1427–38. The state court credited those affidavits and found, based solely on the affidavits,

that counsel’s investigation was reasonable and they made reasonable strategic decisions based on

that investigation. App. 03–04. The state court ruling was unreasonable.

        While crediting the state’s affidavits, the state court never even acknowledged, let alone

addressed, the affidavits and reports submitted by state habeas counsel in support of the petition.

For example, the state court credited trial counsel’s affidavits alleging that they had conducted a

sufficient background investigation, provided their experts with adequate material to make a

diagnosis, and that no expert thought that an ASD diagnosis would be credible. App. 4; see also App.

1428, 1433–34. The state court specifically found that “Dr. Scott indicated that applicant properly

did not suffer from Asperger’s.” App. 4. However, the state court never addressed Dr. Scott’s

affidavit submitted by state habeas counsel that directly contradicts the affidavits on which the state

court relied. Dr. Scott affirmed that he did not have access to “Mr. Daniel’s family and life history”

which is “a critical component to confirming, or even suspecting, that a person has ASD.” App.

1547. Moreover, having reviewed this material, he “revise[d his] diagnosis,” the very diagnosis which

the state court referenced in denying the claim, concluding that the background information was

“unequivocally sufficient to preliminarily establish the diagnosis of ASD.” App. 1546. In relying on

the state’s affidavit in rejecting the claim, the state court did not find Dr. Scott’s affidavit incredible,



                                                    104
nor did it find Dr. Scott’s affidavit insufficient to support the claim. The court simply ignored Dr.

Scott’s affidavit.

        The court similarly ignored Dr. Mesibov’s affidavit, which diagnosed Mr. Daniel with

Autism and extensively described the ASD symptoms evident in Mr. Daniel’s behavior. App. 1470–

71. Though the state court found that counsel acted reasonably when they determined that “a

diagnosis of ASD was not supported,” App. 04, it entirely failed to address the diagnosis made by an

ASD expert. Again, the state court did not find Dr. Mesibov’s diagnosis incredible, nor did it find

the diagnosis unsupported by the background material that state habeas counsel provided to its

expert. The state court simply never addressed Dr. Mesibov’s affidavit outlining Mr. Daniel’s

symptoms of ASD and the diagnosis.

        Given that the state court ignored any evidence inconvenient to the state’s argument in

opposition to habeas relief, the state court’s factual determination was “not fairly supported by the

record as a whole.” Jefferson, 560 U.S. at 290 (quoting Townsend, 372 U.S. at 313. Instead of resolving

disputed facts “in a full and fair hearing,” id., the state court simply credited the state’s affidavits

while ignoring Petitioner’s. Such an incomplete and insufficient review process resulted in factual

findings that are unsupported by the record as a whole and are, thus, unreasonable.

                 2.      The state court decision was an unreasonable application of clearly
                         established law.

        In Strickland and its progeny, the Supreme Court has made clear that adequate investigation

is a necessary component of adequate representation. In Williams, the Court found that counsel’s

performance was deficient because “trial counsel did not fulfill their obligation to conduct a

thorough investigation of the defendant’s background.” 529 U.S. at 396. Similarly, in Wiggins, the

Court held that the reviewing court’s focus on such cases should be on “whether the investigation

supporting counsel’s decision not to introduce mitigating evidence . . . was itself reasonable.” 539



                                                    105
U.S. at 523; see also Lockett v. Anderson, 230 F.3d 695, 715 (5th Cir. 2000) (“[T]he assertion of a

‘strategic decision’ must be rejected because no informed decision was made.”)

        In concluding that counsel acted reasonably when they discounted any possibility of a

potential ASD diagnosis, the court failed to address counsel’s inadequate investigation into Mr.

Daniel’s background, which would have uncovered the information necessary for such a diagnosis.

See VI.C. supra. Counsel’s belief that an ASD diagnosis would not be credible was not supported by a

thorough investigation into Mr. Daniel’s social history. The only records counsel provided to their

experts from Mr. Daniel’s early years were school and employment records. App. 1150, 1547. There

was no historical accounting of Mr. Daniel’s childhood and developmental years, which are critical

to coming to an informed decision about a potential ASD diagnosis.

        Despite the extensive arguments state habeas counsel raised related to trial counsel’s failure

to provide the necessary background material, and the affidavit from Dr. Scott affirming that he was

not provided with Mr. Daniel’s social history and, if he had been, it “unequivocally” would have

been sufficient to “preliminarily establish the diagnosis of ASD,” the state court failed to address or

analyze whether counsel conducted a sufficient investigation pursuant to federal constitutional law.

Instead the state court simply concluded that trial counsel reasonably relied on their experts’

opinions that an ASD diagnosis was not available. However, the court did not consider “whether the

known evidence would lead a reasonable attorney to investigate further.” Wiggins, 539 U.S. at 527.

And, here, with two separate individuals—the mitigation specialist and the DOC psychologist who

did Mr. Daniel’s intake evaluation—suggesting a possible ASD diagnosis early in the pre-trial period,

trial counsel were ineffective when they failed to do the necessary social history investigation to

secure the type of background material that could support such a diagnosis, and failed to ask their

experts about a possible ASD diagnosis until nearly the eve of trial and after every single expert had




                                                   106
already met and concluded their analysis of Mr. Daniel. See Strickland, 466 U.S. at 691. The state

court’s conclusion to the contrary was and unreasonable application of Strickland and its progeny.

        For all these reasons, habeas relief should be granted as to sentencing.

VII.    TRIAL COUNSEL WERE INEFFECTIVE FOR FAILING TO INVESTIGATE
        AND PRESENT EVIDENCE OF THE ADVERSE EFFECTS OF XANAX IN
        VIOLATION OF MR. DANIEL’S SIXTH AMENDMENT RIGHT TO
        COUNSEL, FOURTEENTH AMENDMENT RIGHT TO DUE PROCESS, AND
        EIGHTH AMENDMENT RIGHT TO BE FREE FROM CRUEL AND
        UNUSUAL PUNISHEMNT.

        Xanax is prescribed to relax a person with acute anxiety disorder and panic disorder. It is a

disinhibitor, meaning that the general and intended effect of Xanax is to suppress fear and panic by

acting on the parts of the brain that cause those feelings. App. 1560. Dating back as far as the

1970s, however, there have been several studies which show that for a small portion of the

population, Xanax causes an adverse reaction which can lead to violence and aggression, known as

“rage reaction” or “paradoxical reaction.” App. 1738. By 2014, at the time of Mr. Daniel’s trial, it

was well documented that Xanax could cause or contribute to violence. App. 1208.

        Trial counsel failed to consult or present an expert to explain this adverse reaction to Xanax

intoxication at either the guilt or penalty phase of the trial. Their entire presentation about the effects

of Xanax was limited to Dr. Matthew Masters, who described the effects of Xanax as being similar to

alcohol, making no reference to the potential for paradoxical reaction. ECF 4-34, 21 RR 19-33. Had

the jury heard from an expert who could have explained this adverse reaction, they would have seen

that Mr. Daniel’s behavior was consistent with this very real and well-documented neurological

response caused by an adverse reaction to Xanax intoxication. Instead, they were left with the

impression that Mr. Daniel was really nothing more than a bad drunk. ECF 4-34, 21 RR 14.

        It is reasonably probable that a jury would have found that Mr. Daniel’s behavior on the night

of the incident was consistent with paradoxical reaction. Because even the casual user expects Xanax

to relax or sedate, had the jury heard about this uncommon adverse reaction, there is a likelihood that
                                                    107
they would have factored that in to their deliberation at guilt phase, finding that Mr. Daniel suffered

from a sort of “involuntary intoxication.” Furthermore, evidence of this adverse reaction causing

behavioral abnormalities goes directly to Mr. Daniel’s future dangerousness and moral culpability in

relation to this crime. Had the jury heard about this adverse reaction, there is a reasonable probability

that they would have spared Mr. Daniel’s life.

        Failing to present an expert to explain paradoxical reaction was an objectively unreasonable

omission by trial counsel. Mr. Daniel was prejudiced by this omission because the jury was left with

the impression that Xanax intoxication was no different than alcohol intoxication. Trial counsel fell

below the standard established in Strickland, 466 U.S. at 688, and violated Mr. Daniel’s due process

rights. Mr. Daniel should receive a new trial or, at the very least, a new penalty hearing.

        A.      Adverse Effects of Xanax

        Xanax is the brand name for the drug alprazolam which is in a class of drugs called

benzodiazepines. Benzodiazepines work by increasing the action of a brain chemical that suppresses

the firing of nerve cells. This chemical is called Gamma-Amino-Butyric-Acid (“GABA”) and it

is present in the areas of the brain that involve memory, disinhibition, and executive function

(judgment, decision-making, and anticipating consequences). App. 1734. By enhancing the actions of

GABA, Xanax suppresses fear and anxiety. Id.

                1.      Paradoxical Reaction

        There have been numerous studies documenting adverse reactions to Xanax. By 2014, it was

well documented that for some of the population, Xanax can produce behavioral abnormalities,

including rage and mania. App. 1210. By inducing mania, Xanax is especially likely to cause bizarre or

outrageous, and oftentimes violent, behavior. Id. This adverse effect is known as a paradoxical

reaction because “these drugs typically reduce, or [are] expected to reduce, the emotional conditions

from which hostility might emerge.” App. 1738. Although paradoxical reaction is uncommon, certain


                                                   108
people under certain circumstances are more prone to it: “pre-existing hostility level is one

determinant, as is depressive affective disorder, as is a past history of poor impulse control.” Id.

        Negative reactions to drugs are documented in Adverse Event Reports (AERs). A 2010 study

of AERs of 200 drugs concluded that Xanax was associated with significant increases in serious

violence. App. 1214. Robert Wise, an official at the FDA, specifically studied instances where Xanax

led to hostility or violence. Wise concluded that “an increase in the annual frequency of ‘rage’ reports

with alprazolam prompted us to compare hostility reports more generally across several anxiolytic

benzodiazepines. Alprazolam appears to have an excessive reporting rate for events coded with

hostility.” App. 1361. Benzodiazepines generally can lead to aggressive impulses with the emergence

of hostility and rage, resulting in criminal acts such as assault and rape. App. 1214. Reports show that

Xanax, specifically, can lead to violence and even murder. App. 1214.

        When Xanax is combined with alcohol, the effect is potentiated. App. 1566. That means that

because both Xanax and alcohol act on the GABA receptor, the combined effect is greater than

either would be alone. Alcohol alone can cause disinhibition and rage; but, when combined with

Xanax, the worst effects of Xanax, including violence and mania, can be potentiated. App. 1215.

The combination of benzodiazepines and alcohol is particularly likely to lead to a paradoxical

reaction, with the user often experiencing complete or partial amnesia of the event. App. 1645.

                2.      Paradoxical reactions under circumstances of frustration

        Scientific studies show that Xanax is more likely to cause a person to act violently when there

is a triggering incident. Dr. Jonathan Lipman, a neuropharmacologist, explains that “[r]age and violent

dyscontrol are a special case of GABA agonist-induced disinhibition. The production of violent rage

requires both a lack of self-restraint and the presence of a motivating anger.” App. 1738. Dr. Lipman

goes on to say that “extreme interpersonal frustration is a recognized trigger of GABA agonist

associated hostile outbursts.” Id. A study by the American Psychiatric Association reported that

                                                   109
“[h]ostility has been noted in some patients who receive benzodiazepines, especially under conditions

of frustration.” App. 1211.

                3.      How alcohol differs from Xanax

        Although both alcohol and Xanax act on the GABA receptor and cause one to feel

disinhibited, Xanax disinhibition differs in some ways from alcohol disinhibition: “[Xanax]

disinhibition can occur without a noticeable sedative intoxication, such as slurred speech, lack of

coordination, or impaired consciousness.” App. 1209.

        Furthermore, prescribed medication such as Xanax has what Dr. Peter Breggin calls “the

spellbinding effect.” The Xanax user, unlike the alcohol user, does not expect the drug to harm him

or her in any way, so “the patient is less able to understand or manage potentially overwhelming

feelings of anger or violence or other untoward emotional responses. . . . Benzodiazepines are very

spellbinding, so individuals often suffer from toxic effects on their brains and minds without

appreciating or recognizing them.” Id.

        While the casual user may not be under a doctor’s care when taking the drug, the casual user

likewise would expect Xanax to have a sedating effect, and even the casual user would not expect a

paradoxical reaction.

        B.      It was Objectively Unreasonable for Trial Counsel to Fail to Present an
                Expert to Present Evidence of Paradoxical Reaction.

        Trial counsel has a duty to conduct a reasonable investigation and present mitigating

evidence. ABA Standards, Section 4-4.1; Texas Guidelines, Guideline 11.1; Wiggins v. Smith, 539 U.S.

510, 523-24 (2003). Studies of paradoxical reaction were widely available to the medical and legal

community in 2014. Trial counsel presented an expert to talk about the effects of Xanax, but that

expert compared Xanax to alcohol, and told the jury nothing about this uncommon but well

documented adverse reaction.



                                                  110
        The jury needed to understand why Mr. Daniel would behave in such an unexpected and

bizarre manner the night of the offense. It does not make sense for Mr. Daniel, an otherwise non-

violent person, to bring a loaded gun to a Walmart, try to shoplift, flee as soon as someone tried to

apprehend him, and kill a police officer once he was tackled and caught. As Detective Robinson said

in her interrogation: “[w]e’re trying to make some sense of it, try to have somebody understand why.

Okay? And right now what we’re left with is, is there’s an officer who is dead for vegetables.” See

Police Interrogation Video.

        Mr. Daniel did not have a prior history of violence. All of the State’s witnesses who knew

Mr. Daniel agreed that he had never brought his gun out of the house. ECF 4-35, 22 RR 96-96; ECF

4-35, 22 RR 122-23. Every police officer and corrections officer who interacted with Mr. Daniel and

testified at the trial described him as deferential, docile, and submissive to authority. ECF 4-35, 22

RR 23; ECF 4-35, 22 RR 169-70; ECF 4-36, 23 RR 17; ECF 4-37, 24 RR 11; ECF 4-37, 24 RR 22;

ECF 4-37, 24 RR 35. Everything about Mr. Daniel’s behavior that night was out of character. Trial

counsel were ineffective for not investigating what could have caused Mr. Daniel to behave in this

uncharacteristic way. If they had done proper investigation, trial counsel would have discovered that

Mr. Daniel’s reaction was consistent with paradoxical reaction. It was critical for the jury to

understand how Xanax and violence are related. Trial counsel were objectively unreasonable for not

presenting this evidence to the jury through a qualified expert.

        C.      Mr. Daniel was Prejudiced by Trial Counsel’s Failure to Present an Expert to
                Explain Paradoxical Reaction.

        Mr. Daniel’s toxicology report shows he had ten times the recommended dosage of Xanax in

his system at the time of the incident. App. 1564. Mr. Daniel’s roommate witnessed him drinking

tequila in the hours before the offense. ECF 4-35, 22 RR 124, 130. Additionally, Mr. Daniel has

Asian ancestry. Upjohn, the company that produces Xanax, has documented in its drug disclosure

that “maximal concentrations and half-life of [Xanax] are approximately 15% and 25% higher in
                                                  111
Asians compared to Caucasians.” App. 1318. Mr. Daniel also suffers from depression. See discussion

in Claim V. The same disclosure warns that “[e]pisodes of hypomania and mania have been reported

in association with the use of Xanax in patients with depression.” App. 1323.

        Had the jury heard about paradoxical reaction, there is a reasonable probability that they

would have found that Mr. Daniel’s behavior that night was consistent with experiencing an adverse

reaction to Xanax intoxication. Additionally, the jury was likely to find that the adverse reaction was

exacerbated by Mr. Daniel’s use of alcohol, his Asian heritage, his depression, and the triggering

effect of breaking up with his girlfriend of several years.

        Instead of presenting an expert to explain paradoxical reaction, how it works, and who is

likely to suffer from it, trial counsel presented Dr. Masters, an internal medical doctor, at trial. In his

description of how Xanax worked, he stated “Xanax is a sedative-hypnotic. A sedative is something

that we give to somebody to calm them down, to sedate them, to relax them. A hypnotic is

something that puts people to sleep. Alcohol is a sedative-hypnotic. Xanax is a sedative-hypnotic.”

ECF 4-34, 21 RR 10. When specifically asked about the effect of Xanax on someone who has not

been prescribed Xanax, Dr. Masters testified that “[t]hey are using it to get high. The high from

Xanax would be similar to alcohol intoxication.” Id. at 14. Dr. Masters hammered home this point

even further during the following exchange:

        DEFENSE COUNSEL: Is it very much like alcohol intoxication, some
        people are quiet drunks, some people are excited drunks, or angry drunks, or
        ugly drunks?

        DR. MASTER: That is very accurate, yes.

Id. There was no testimony about the fact that some people have an adverse reaction to Xanax

which causes rage and violence. Likewise, trial counsel provided no expert testimony to explain how

alcohol intoxication was different than Xanax intoxication.




                                                   112
        This omission prejudiced Mr. Daniel because the jury was left with the impression that

Xanax intoxication was almost exactly the same as alcohol intoxication. Alcohol intoxication is a

common phenomenon to which a jury can relate. It was only too easy for Mr. Daniel’s jury to reason

that they knew people who have gotten very drunk, or they themselves had gotten very drunk, and

they did not act violently or bizarrely as Mr. Daniel did.

        Had the jury heard from an expert who could explain how Xanax adversely affects some

people, they could have used that information at both the guilt and the penalty phase. Despite the

studies available in scientific journals, the drug companies have an incentive to try to make their

drugs look relatively safe. App. 1212. Although these adverse side effects are published in scientific

journals, a casual user would have no idea about the uncommon side effect of paradoxical reaction,

nor that he may suffer from it. Had the jury heard about this effect, they could have found that Mr.

Daniel was experiencing a sort of “involuntary intoxication” and factored that into their decision

during the guilt phase of the trial.

        Even if the jury had not found that Mr. Daniel was involuntarily intoxicated, paradoxical

reaction goes directly to Mr. Daniel’s future dangerousness and moral culpability. There is a

reasonable probability that knowing about this effect could lead to a “no” answer for Special Issue

one, or a “yes” answer to Special Issue two, either way sparing his life. Without expert testimony

explaining the adverse reaction to Xanax intoxication, the jury was left with the impression that Mr.

Daniel was just an “ugly drunk,” completely ignoring the very real and unexpected neurological

reaction he was likely experiencing. He is entitled to a new trial and penalty phase.

        D.      State Habeas Counsel Were Ineffective for Failing to Raise this Claim.

        For the reasons above, Mr. Daniel’s ineffective-assistance-of-trial-counsel (“IATC”) claim is

meritorious. This claim was not presented or adjudicated in the state habeas proceedings. To the

extent the claim is deemed procedurally defaulted, the ineffective assistance of state habeas counsel

                                                  113
establishes cause and prejudice that overcome the default as is elaborated upon in the “Exceptions

to Procedural Default” Section, supra. Martinez, 566 U.S. at 17; Trevino, 133 S. Ct. at 1918, 1921.

                1.      Deficient performance

        Trial counsel did not consult a neuropharmacologist in order to understand the well

documented adverse effect that Xanax can have, causing an otherwise peaceful person to react

violently. Had trial counsel consulted the appropriate expert to understand this adverse effect, they

could have called such an expert at trial to educate the jury on this adverse reaction, and the fact that

Mr. Daniel was likely experiencing such a reaction when the incident occurred. Mr. Daniel was

profoundly high on Xanax when he committed this crime. It is inexcusable for his lawyers not to

have consulted an expert to understand how Xanax affects the brain. There is no strategy decision

that can account for this failure.

        Although state habeas counsel consulted an expert with a Ph.D. in Physiology to address Mr.

Daniel’s Xanax consumption, they did not talk to their expert about whether Mr. Daniel’s Xanax

consumption could have caused an adverse reaction to the Xanax. Supp. App. 1892. There is no

strategy decision that accounts for this failure. Supp. App. 1892. Accordingly, state habeas counsel

were ineffective for failing to conduct this investigation for the same reason trial counsel were

ineffective.

                2.      Prejudice

        As discussed at length in Section C, supra, Mr. Daniel was prejudiced by the deficient

performance of trial counsel because the jury never heard that Mr. Daniel’s actions that night were

likely caused by his adverse reaction to Xanax. For the same reasons that Mr. Daniel was prejudiced

by trial counsel’s failing to investigate and present evidence about the paradoxical reaction, he was

prejudiced by state habeas counsel’s ineffectiveness. Mr. Daniel should receive habeas relief,

conditioned on a new trial and or a new penalty phase, on this ground.


                                                  114
VIII. TRIAL COUNSEL WERE INEFFECTIVE FOR ABANDONING THEIR
      MOTION TO SUPPRESS MR. DANIEL’S INADMISSIBLE ORAL
      STATEMENTS IN VIOLATION OF HIS SIXTH AMENDMENT RIGHT TO
      EFFECTIVE ASSISTANCE OF COUNSEL, FOURTEENTH AMENDMENT
      RIGHT TO DUE PROCESS, FIFTH AMENDMENT RIGHT AGAINST SELF-
      INCRIMINATION, AND EIGHTH AMENDMENT RIGHT TO BE FREE
      FROM CRUEL AND UNUSUAL PUNISHMENT.
        Mr. Daniel’s extreme intoxication was profound and obvious from the moment he entered

Walmart on April 6, 2012, around 2:00 a.m., until the end of his police interrogation, over four

hours later. Earlier that night, Mr. Daniel drank tequila, smoked marijuana, and took more than ten

times the therapeutic dose of Xanax. After he was detained, Mr. Daniel made a number of

statements to Walmart employees and while being transported to the police station. Though still

extremely intoxicated, Mr. Daniel was interrogated by detectives at the police station. Mr. Daniel’s

statements were used against him to establish elements of the crime in the guilt phase and to secure

a death verdict in the penalty phase.

        At this level of intoxication, Mr. Daniel’s statements were not the voluntary product of his

free will. His statements were wholly unreliable—they were inconsistent, full of holes, and

inaccurate. Additionally, when he waived his Miranda rights, he lacked the mental capacity to do so

voluntarily, knowingly, and intelligently. Under state and federal law, Mr. Daniel’s statements were

inadmissible against him and violated his due process rights to a fair trial. See U.S. Const. amend. V;

U.S. Const. amend. VI; U.S. Const. amend. XIV; Miranda v. Arizona, 384 U.S. 436, 467 (1966);

Jackson v. Denno, 378 U.S. 368, 376 (1964); Tex. Code Crim. Proc. art. 38.21.

        Mr. Daniel’s attorneys made the preliminary step of filing a motion to suppress the

statements. However, they never requested a hearing to litigate the motion. At a pretrial hearing,

trial counsel could have presented an expert to explain why the statements were involuntary and

unreliable, and why Mr. Daniel was unable to make a knowing, intelligent, and voluntary waiver of




                                                  115
his Miranda rights. Had they done so, it is likely that the statements both before and during the

interrogation would have been suppressed.

        Trial counsel were also ineffective for failing to ask for jury instructions to which Mr.

Daniel was entitled, informing the jurors that if they had a reasonable doubt about whether the

statements were voluntary and whether they were obtained in violation of Mr. Daniel’s rights, the

jurors were prohibited from considering them. See Tex. Code Crim. Proc. art. 38.22 and 38.23;

Texas Guidelines, Guideline 11.1(B)(2)(h); ABA Guidelines, Guideline 5.1 and 10.1. Counsel failed to

protect Mr. Daniel’s constitutional right not to have his statements used against him, an omission

that was objectively unreasonable.

        The admission of his involuntary, unreliable, and unlawfully obtained statements allowed

the state to offer evidence that Mr. Daniel knew that Officer Padron was a police officer, an

element of the offense. Furthermore, the state used his statements at the penalty phase to argue

that Mr. Daniel had planned the crime, knew Officer Padron, and lacked remorse. Because the

state relied heavily on the inadmissible statements in both the guilt and penalty phases of Mr.

Daniel’s trial to obtain a conviction for capital murder and then a death sentence, Mr. Daniel was

prejudiced by his attorneys’ deficient performance. Mr. Daniel met his burden under Strickland, 466

U.S. at 688. He is entitled to a new trial.

        A.      Mr. Daniel’s Incapacitating Intoxication and His Statements

                1.       Extreme intoxication as evidenced by Mr. Daniel’s behavior in
                         Walmart

        The evidence introduced at trial included evidence that trial counsel could have used to

support a motion to suppress Mr. Daniel’s statements. On the night of April 5, 2012, Mr. Daniel

called his mother. “He sounded completely out of it,” she remembers. App. 1541. Mr. Daniel “was

slurring his words, talking nonsense, and [she] could hear the phone falling from his face.” Id. At

12:32 a.m., on the morning of the offense, he sent a garbled text message to his ex-girlfriend: “All
                                                  116
ul know is that 100 yes. From know I’ll u remember you, my dreams. But that will bs enough, just

dreams. Life is pani.” App. 1140.

         At 1:57 a.m., Mr. Daniel pulled his motorcycle into the parking lot of the Walmart.17 See

 Walmart Surveillance Video. Over the next twenty-five minutes, Mr. Daniel stumbled through the

 store, swerving through aisles, and walking into store displays. At one point he twice knocked into

 the same cooler, nearly toppling it. He attempted to use flimsy produce bags to hold heavy

 groceries, which fell to the floor, again and again, and which Mr. Daniel then abandoned. About

 fifteen minutes into his visit, Mr. Daniel approached a store clerk to watch his bags while he went

 outside to get his keys. Outside, searching for his motorcycle, he spun around and crashed into

 Walmart’s mailbox before colliding with a flagpole. He stood at his bike for a moment before

 returning to the entrance, barreling into the store’s brick wall on the way. When Mr. Daniel re-

 entered the store, Walmart employee Archie Jordy called 311 to report him as a drunken shopper,

 telling the operator, “We got a guy here that’s drunker than Cooter Brown.” See 311/911 Call

 from Walmart.

                2.      Extreme intoxication as evidenced by the toxicology reports
        These signs of inebriation were borne out by Mr. Daniel’s blood test. App. 1189. At 9:22

a.m., his blood level of Xanax was 160 nanograms per millileter—more than nine times the

therapeutic level—an extreme level of intoxication that would have knocked most people out. At

the time of the shooting, seven hours before his blood was drawn, his intoxication would have

been greater still, ten times more than a therapeutic dose. App. 1564. The blood test also evidenced

Mr. Daniel’s recent use of marijuana.



   17
      The fact that Mr. Daniel could still operate his motorcycle is not a reflection of his level of
intoxication. Procedural memory, or recollection of previously-learned actions, is among the least
affected aspects of Xanax-intoxication. App. 1735.

                                                  117
        Xanax is prescribed to relax a person with acute anxiety disorders and panic disorders. It

affects the areas of the brain involved in memory, behavioral disinhibition, and executive function

(judgment, decision-making, and anticipating consequences). App. 1733-1734. In large quantities, it

also impairs motor functions and a person’s ability to make plans and reason. Signs of Xanax

intoxication include loss of balance and coordination, lightheadedness, confusion, slurred speech,

and loss of judgment. App. 1560.

        Marijuana in addition to Xanax compounds memory problems and dysfunction of one’s

higher cognitive system. App. 1565-66. When Xanax is taken with alcohol, the effects normally

seen with Xanax alone are increased. Id. Mr. Daniel’s roommate witnessed him drinking a

substantial amount of tequila in the hours before the offense. ECF 4-35, 22 RR 124, 130. By the

time of Mr. Daniel’s blood test, however, the alcohol had already left his bloodstream so it did not

show up on the blood test, an unsurprising result. App. 1566-67.

        Mr. Daniel displayed classic signs of Xanax intoxication. App. 1563. At these extreme

levels, Mr. Daniel had impaired motor functions, a greatly reduced sense of caution, amnesia for

events, a decreased ability to perceive his surroundings, difficulty with planning, a reduced ability to

appropriately respond to external stimuli, an inability to inhibit inappropriate impulses, and an

inability to reason and access cognitive functioning. App. 1573.

        B.      Mr. Daniel’s Statements and How They Were Used at Trial

        Despite the fact that Mr. Daniel’s statements were unreliable, involuntary, and inadmissible,

the state used the statements he made during his arrest and transport to the police station, and the

statement given after interrogation, throughout the guilt and penalty phase of the trial to support its

contentions that Mr. Daniel planned to kill a police officer that night, that Mr. Daniel knew Officer

Padron was a police officer, and that he lacked remorse.

                1.      Statements made during arrest and transportation to the police station

                                                  118
        Mr. Daniel was arrested at around 2:30 a.m. on April 6, 2012. At 2:39 a.m., he was seated in

the back of a police car. Officer Cory Knop testified, “It [was] clear to me he [was] on some kind

of depressant.” ECF 4-31, 18 RR 48-49. Officer Knop also noticed that Mr. Daniel’s pupils

appeared large in a photograph taken at the time he was arrested. Id. at 47. Mr. Daniel’s speech was

“quite slurred and thick,” and at times in the car, he curled up, lied down, or pressed “his face

against the glass where he [wa]s kind of mushed up against the Plexiglas.” ECF 4-32, 19 RR 48; see

also Police Transportation Video.

        Over the next hour and a half, Mr. Daniel made numerous statements on the in-car video,

primarily talking incoherently to himself or asking “Mr. Officer?” over and over without receiving

any response. Id. However, the state fixated on only a few of the statements. At 2:55 a.m., Mr.

Daniel speculated, “I’ll probably go away for the rest of my life.” At 2:59 a.m., he said, “At least I

get free food and don’t have to work again.” At 3:40 a.m., he asked if Officer Knop recognized

him. He asked the officers at 3:42 a.m. if they were riding “two deep” because he blasted one of

them. And finally, at 3:55 a.m., “You guys pissed that I capped one of your other friends? That’s

probably it. Well—if there’s any consolation I met him before. He’s a dip-shit.” This assertion, that

Mr. Daniel had met Officer Padron before, turned out to be false, according to Officer

Christopher Kroger.18 ECF 4-37, 24 RR 195.

                2.      Statements made during interrogation

        At 4:05 a.m., Mr. Daniel was placed in an interrogation room at the Austin Police

Department. See Police Interrogation Video. Detective Robinson read Mr. Daniel his Miranda

warnings at 4:16 a.m. Id. Almost immediately after, at 4:17, Mr. Daniel told the detective, “Umm, I



   18
     The state implied that Officer Padron had met Mr. Daniel during a prior investigation of an
abandoned car. Officer Kroger, who was also present during that investigation, said that Mr. Daniel
was not there when they investigated the car.

                                                   119
was drinking at home and I had taken some drugs.” Id. He said he had taken “four bars” of Xanax

but testimony later suggested that he had taken at least six and as many as ten. Compare ECF 4-35,

22 RR 125, with ECF 4-33, 20 RR 56. His toxicology report indicates he took more than eight two-

milligram bars. App. 1733.


        Throughout police interrogation, Mr. Daniel’s speech remained slow, slurred, and thick.

Police Interrogation Video. He also told Detective Robinson that his memories for the night were,

at best, incomplete. Id. Mr. Daniel told Detective Robinson that parts and pieces of his memory

were “missing.” Id. He said “[e]verything is more just blurry.” Id.

        The state played Mr. Daniel’s entire interrogation during the trial. Id. He made several

inaccurate and contradictory statements. When asked what time he arrived at the Walmart, he said,

“It’s hard to recall. 8:00 or 8:30,” and confirmed that it had just gotten dark when he arrived. Id.

However, the surveillance video showed that Mr. Daniel arrived at 1:57 a.m. Mr. Daniel had lost six

hours of memory. He asked Detective Robinson, “What time is it here in Austin?” Id. When she

informed him that it was after 4:00 a.m., he replied, “Seems like it’s 11:00,” and told her it was

“more just hard to keep track” of the time. Id. When asked for his phone number, Mr. Daniel

could not remember it. He estimated that he had spent ten minutes in Walmart, whereas the actual

time was around thirty minutes. Compare Police Interrogation Video with Walmart Surveillance

Video. He did not remember exiting and re-entering the Walmart. State’s Exhibit 59. Mr. Daniel

was also confused about the amount of money he brought to Walmart. He said, “I had enough for

what I was going to plan on buying.” Id. Later, though, Mr. Daniel told Detective Fugitt he had

“Like $1 in my pocket.” Id. In actuality, Mr. Daniel had $11. ECF 4-32, 19 RR 44. In spite of these

obvious signs of Mr. Daniel’s incapacitation, the interrogation continued.

        Mr. Daniel’s recollection of the shooting itself was inaccurate in several significant aspects.

Mr. Daniel described himself in a standing position, facing Officer Padron, stating he had “pulled
                                                  120
[the gun] up directly to his face,” and shot him “[s]quare in the face.” Id. He even physically

demonstrated his standing and shooting position for the detective. Id. Detective Robinson asked

Mr. Daniel how many times he had fired the gun, and he responded, “One.” Id. Mr. Daniel agreed

with Detective Fugitt that he had been standing when he fired one shot. Id. He recounted, “And

then the other officers tackled me and it was over.” He believed that one of the people to tackle

him, after he fired one shot, was wearing a blue jumpsuit. Mr. Daniel said, “The gun, I must have

dropped it right after I shot him.” Id. At other times he stated that “two or three people” tackled

him, and yet another time he said “there were at least four guys and they were all on top of me.” Id.

        The video told a completely different story. Mr. Daniel was tackled by Officer Padron

alone, from behind, before any shots were fired. See Wallmart Surveillance Video. He never pointed a

gun at Officer Padron’s face. There were three shots fired, one that struck Officer Padron’s neck,

and all while Mr. Daniel and Officer Padron were both lying on the floor, entangled, not while they

were standing as Mr. Daniel recounted. Id. There was no one wearing a blue jumpsuit, and there

were only two Walmart employees present, neither of whom tackled Mr. Daniel. Id. A Walmart

employee kicked the gun out of Mr. Daniel’s hand. Id.

        During the interrogation, Mr. Daniel was also asked on several occasions if he knew Officer

Padron was a police officer before the shooting to which he answered yes. Id. He was also asked why

he brought a gun to the Walmart that night and answered “just in case an altercation happened.” Id.

However, there is no reason to believe that these statements, statements that go to the heart of the

state’s case, are any more reliable than the other clearly erroneous statements.

                3.      How the statements were used at trial

                                i.      Guilt phase

         On the first day of trial, in its opening statements, the state announced its intention to use

 Mr. Daniel’s statement against him: “You will see an interview of Mr. Daniel conducted at the


                                                  121
 Austin Police Department where he indicated to detectives, I saw his face and I shot him. I knew

 he was a police officer.” ECF 4-31, 18 RR 11.

         True to its word, throughout the trial, the state used Mr. Daniel’s involuntary and

 unlawfully obtained statements against him, and trial counsel failed to lodge any objection. The

 state’s second witness, Lincoln LeMere, testified that Mr. Daniel, after shooting Officer Padron

 and passing out, looked at Officer Padron, laughed, and said, “I killed a cop.” ECF 4-31, 18 RR

 64. On the second day of trial, the state introduced and published to the jury the in-car video with

 Mr. Daniel’s intoxicated and often incoherent mumblings, complete with subtitles. ECF 4-32, 19

 RR 39; Police Transport Video. Multiple witnesses also testified that Mr. Daniel said he had killed

 a police officer. See, e.g., ECF 4-32, 19 RR 98 (Detective Nelson testifying that Mr. Daniel said “I

 guess I got that cop’s blood on my hands”); see also ECF 4-32, 19 RR 113 (Detective Robinson

 testifying that the first statement she heard Mr. Daniel make as he entered the police department

 was, “I killed a cop”).

       The importance of Mr. Daniel’s statements to the state’s case was highlighted in closing

arguments. As the state rightly pointed out, “The video does not show him actually pulling the

trigger.” ECF 4-34, 21 RR 56. The state used Mr. Daniel’s statements about why he brought a gun

that night to show that he entered the store with the intent to kill, arguing that Mr. Daniel “went to

the Walmart with the expectation that someone may have confronted him when he went

shoplifting.” ECF 4-34, 21 RR 60-61.

         The state also relied almost exclusively on Mr. Daniel’s statements to show that Mr.

 Daniel knew Officer Padron was a police officer at the time he shot him, an element the state had

 to prove in order to establish capital murder. After improperly stating that defense attorneys were

 not convinced Mr. Daniel knew he shot a police officer, see Claim XII, the state argued that

 “Brandon Daniel is convinced that Brandon Daniel knew. We’re going to look at all the different

                                                  122
 times he kept insisting that he knew, that he knew, that he knew.” ECF 4-34, 21 RR 65.

 Throughout its argument, the state laboriously recited and paraphrased the portions of Mr.

 Daniel’s interrogation that supported its theory:

       He talks about . . . on the way out a cop saw me and I panicked and then I pulled
       my gun out and shot him. He said the cop saw me. Then he says, when I walked
       out, I saw one officer and one plainly clothed loss prevention associate, making the
       distinction.
       ...
       Then he talks about what the officer said. The officer said, will you please step next
       to me, will you please follow me. This is what he is saying.
       ...
       Brandon Daniel says, he grabbed me, I turned around, I saw his face, then I shot
       him. He doesn’t say, no, no, it wasn’t the officer, it was a Walmart security person
       in a blue jumpsuit. He said, all I saw was one officer who was down and that one
       officer who I shot was down.
       ...
       He’s talking about them yelling out, police, it’s the police. He says this over and
       over again. And then he talks about turns and ran and the officer saying, I’m a
       cop. All of this is right there in his interview when he is talking.

ECF 4-34, 21 RR 65-68.

         In its final minutes of closing arguments, the state suggested that Mr. Daniel knew Officer

 Padron before their encounter at Walmart. The state based this argument on Mr. Daniel’s drug-

 infused interrogation statement: “He doesn’t say wife and kids. Isn’t that odd? He just said this

 officer who has kids. Doesn’t say a kid or a child. Kids, like at least two.” Id. at 67. The state

 connected this statement to the in-car video from the police car:

         He asked, are you guys pissed that I capped one of your other friends? . . . He
         says, well, if there’s any consolation, I’ve met him before, talking about Jaime
         Padron, and he calls him a dip shit. He said this dip shit who he has met before
         he is glad he is dead.

 Id. at 71-72 (quoting from Police Transportation Video). The state’s suggestion that Officer

 Padron had met Mr. Daniel before, as it turns out, was a misrepresentation, based on testimony

 that came out at the penalty phase. ECF 4-37, 24 RR 195. But by the time the truth came out, the

 damage had already been done. Mr. Daniel had been convicted of capital murder.

                                                   123
         After the defense’s closing arguments, the state reiterated, “That man right there [Mr.

 Daniel] knew Jaime Padron was a police officer. As [prosecutor] Mr. Cobb pointed out, he said it

 again and again and again.” Id. at 93.

                                ii.       Penalty phase

        During the penalty phase, the state relied heavily on Mr. Daniel’s statements in its closing

arguments to suggest that Mr. Daniel lacked remorse, that life in prison was an insufficient

punishment, and that Mr. Daniel was proud of killing a police officer. First, the state used Mr.

Daniel’s police interrogation statements to paint the picture that he had planned to shoot a police

officer. It recounted, “He said he took his gun there in case someone tried to stop him. . . . That was

going to be a gunfight[.]” ECF 4-39, 26 RR 186-87. Then, the state argued that Mr. Daniel had not

shown remorse, arguing:

        He didn’t get sad. . . . First thing he said when he laid on that floor[,] I killed a cop.
        Ha, ha, ha. . . . And then in the car you hear him say, I killed a cop. He gets to the
        police station and says, I killed a cop. He was telling everybody who was listing [sic],
        not being sad about it, but just says, I killed a cop.

Id. at 188. Finally, the state argued that Mr. Daniel’s statements in the back of the police car showed

that prison would not be punishment enough for him. “What was it he said in the car? This is after

he had killed a police officer and is being driven to the police station. He says, I guess I don’t have

to work anymore. Somebody else is going to pay for my food.” The state ended its discussion of Mr.

Daniel’s statements by recapping the most inflammatory examples: “He says to those officers, are

you guys pissed that I capped one of your other friends? So we call that not remorse, but we call that

bragging about what you have done. . . . [H]e calls the officer a dipshit and says, I’m glad he’s dead.

He’s never stopped being glad he’s dead.” Id. at 210-11.

        Mr. Daniel’s trial attorneys did not seek to suppress the inadmissible statements. They did

not object. And the jury returned a death sentence.

        C.      Mr. Daniel’s Statements Were Inadmissible.
                                                   124
        Mr. Daniel’s statements were unreliable. As described above, what he recounted to the

detectives when being interrogated did not match reality. Aside from being unreliable, Mr. Daniel’s

statements were inadmissible under multiple legal theories, all of which trial counsel should have

employed to prevent their admission in evidence. First, Texas Code of Criminal Procedure Article

38.22, the Texas “Confession Statute,” prohibits any involuntary statement made by a defendant

from admission against him at trial. All of Mr. Daniel’s statements were inadmissible under article

38.22. Additionally, Mr. Daniel’s confession was involuntary and in violation of his due process

rights. Finally, Mr. Daniel’s interrogation violated his constitutional privilege against self-

incrimination because Mr. Daniel was unable to voluntarily, intelligently, and knowingly waive his

Miranda rights.

        Taking into account the totality of the circumstances, Mr. Daniel’s severe intoxication

prevented him from making voluntary statements. Texas Code of Criminal Procedure Article 38.22

provides greater protection to defendants than the federal constitutional standard for the admission

of a defendant’s statements at trial. Whereas the protections of Miranda and due process are only

invoked during custodial interrogation, Article 38.22 applies to “all cases where a question is raised

as to the voluntariness of a statement of an accused.” State v. Terrazas, 4 S.W.3d 720, 727 (Tex. Crim.

App. 1999).

        Any statement of an accused must be shown to be “freely and voluntarily made without

compulsion or persuasion” in order to be admitted against him at trial. Tex. Code Crim. Proc. art.

38.21. While intoxication is relevant to the determination of the voluntariness of a statement, it is

not per se determinative of this issue. Jones v. State, 944 S.W.2d 642, 651 (Tex. Crim. App. 1996).

Instead, the question becomes whether the defendant's intoxication rendered him incapable of

making an independent, informed decision, making the statement involuntary. Id. at 651.



                                                    125
        It is indisputable that Mr. Daniel was severely intoxicated. This deprived him of his

faculties, preventing him from being able to reason, inhibit his actions, and understand the

implications and the consequences of his actions and words. App. 1573. Mr. Daniel’s statements,

both during and before his custodial interrogation, were not voluntary, their admission violated

Article 38.22, and they should have been suppressed.

        Moreover, because the totality of the circumstances was unchanged from the time of Mr.

Daniel’s arrest until his custodial interrogation, the same considerations apply to his police

interrogation and confession. A confession is only voluntary if it is “the product of an essentially

free and unconstrained choice by its maker.” Culombe v. Connecticut, 367 U.S. 568, 602 (1961). For

the reasons stated above, his confession was not the product of an independent, informed decision

of free will. Consequently, Mr. Daniel’s confession was taken in violation of his right to due

process, and its admission against him deprived him of the right to a fair trial. “It is axiomatic that a

defendant in a criminal case is deprived of due process of law if his conviction is founded, in whole

or in part, upon an involuntary confession, without regard for the truth or falsity of the

confession.” Jackson, 378 U.S. at 376.

        Additionally, Mr. Daniel’s statements made during his custodial interrogation were required

to comply with Miranda. 384 U.S. at 467. Though Mr. Daniel said the words agreeing to waive his

Fifth and Sixth Amendment, or Miranda, rights, his intoxication prevented him from knowingly,

intelligently, and voluntarily waiving them. The overwhelming influence of the intoxicants Mr.

Daniel took prevented him from making conscious and rational decisions. He could not anticipate

or appreciate the consequences of his choices — in effect, they were not choices, they were

meaningless strings of words. App. 1726. Though not every violation of Miranda results in

inadmissible statements, when the admission of the evidence under the circumstance would

frustrate Miranda’s central concern and objectives, exclusion of the statements is proper. Martinez v.

                                                   126
State, 272 S.W.3d 615, 624 (Tex. Crim. App. 2008). In Mr. Daniel’s case, the admission of his

interrogation statements frustrated the purpose of the Miranda rule. Exclusion of the interrogation

statements was warranted.

        Finally, Mr. Daniel was entitled to a jury instruction “that unless the jury believes beyond a

reasonable doubt that the statement was voluntarily made, the jury shall not consider such statement

for any purpose nor any evidence obtained as a result thereof.” Tex. Code Crim. Proc. art. 38.22.

Moreover, regarding Mr. Daniel’s police interrogation, he was entitled to an instruction that if the

jury “believes, or has a reasonable doubt, that the evidence was obtained in violation of the

provisions of this Article, then and in such event, the jury shall disregard any such evidence so

obtained.” Id. at art. 38.23. see also Oursbourn v. State, 259 S.W.3d 159, (Tex. Crim. App. 2008)

(because defendant claimed that he was bipolar and in a depressed or manic state and therefore

unable to waive his Miranda rights, the issue of voluntariness was raised sufficiently that a

voluntariness instruction should have been given.) Mr. Daniel was entitled to these jury instructions

but did not receive them because his lawyers never asked for them.

        D.      Trial Counsel’s Abandonment of Their Motion to Suppress Mr. Daniel’s
                Inadmissible Statements Constitutes Deficient Performance.
        On April 9, 2012, trial counsel filed two motions: a Motion to Suppress Oral Statements

and Defendant’s Request for Notice of Intent to Offer Statements Allegedly Made by the

Defendant. CR at 24-27, 30-32. At a pretrial hearing on December 10, 2012, and again on August

6, 2013, the court offered to rule on defense’s pretrial motions, but counsel did not request a ruling

or a hearing on the Motion to Suppress. ECF 4-16, 3 RR 8, 14-15; ECF 4-17, 4 RR 4, 6, 12. On

December 30, 2013, the trial court asked if there was anything that needed to be decided before

trial, but trial counsel yet again failed to raise the unconstitutionality of Mr. Daniel’s statements.

ECF 4-18, 5 RR 4-10. Before the trial began, on January 17, 2014, the state included one of Mr.



                                                    127
Daniel’s statements from the police in-car video on the state’s Notice of Intent to Introduce

Evidence of Extraneous Conduct. Counsel again did nothing.

       Counsel knew about, and presented evidence of, Mr. Daniel’s extreme intoxication. Yet

trial counsel failed in a fundamental way—they failed to follow through on their motion by arguing

that there was a critical link between the intoxication and Mr. Daniel’s ability to make voluntary

statements or waive his Miranda rights. Reasonable counsel would have sought to preclude the State

from using the statements on the basis of his intoxication, and would have sought the assistance of

an expert who would have explored the neurological effect of Mr. Daniel’s intoxication.

       In the affidavits they prepared for the state habeas proceedings, trial counsel stated that they

did not try to suppress Mr. Daniel’s statements because there did not appear to be a legal basis for

their suppression, and because they wanted to use the statements as evidence of extreme

intoxication. App. 1429; 1435. Not only was counsel wrong about there being no legal basis for

suppression, as discussed at length above, the very fact that Mr. Daniel was extremely intoxicated

provided the foundation for the argument that the statements should be suppressed. Additionally,

the toxicology report, the eyewitness testimony of Kelvin Davis, and the Walmart video provided

ample evidence of extreme intoxication without the use of Mr. Daniel’s statements. There was no

defense strategy that was improved by allowing the admission of Mr. Daniel’s inflammatory

statements in evidence. They only prejudiced him, which is exactly why the state used them against

him over and over again.

       If counsel had sought a hearing, the burden would have been on the state to prove the

voluntariness of the statements by a preponderance of the evidence. United States v. Reynolds, 367

F.3d 294, 297-98 (5th Cir. 2004). And, if counsel had sought a hearing and ruling, the trial court

would have found the statements to be inadmissible. At a hearing, a neuropharmacologist could




                                                 128
have explained why Mr. Daniel’s statements were unreliable.19App. 1726-1739. Due to the amnesic

effect of the drug, Mr. Daniel’s memory of events surrounding the crime was impaired. He was

unable to form new memories while he was so intoxicated. App. 1735. Individuals with such

impaired memory often try to “fill in the gaps,” or confabulate. Confabulation is the brain’s

involuntary way of fabricating imaginary experiences to compensate for gaps in a person’s memory.

App 1734. Confabulations are false memories –untruths which are not intentional lies but which do

not correspond with objective reality. Id. Mr. Daniel was confabulating throughout his statements.

          In effect, Mr. Daniel’s confession was an unintentional “drug-assisted interview,” a

technique that was at one time deliberately employed by law enforcement where an officer used a

GABA agonist drug, also known as “truth serum,” to facilitate the interview. App. 1734. The

Central Intelligence Agency has rejected the use of drug-assisted interviews because “even under the

conditions most favorable to the interrogator, output will be contaminated by fantasy, distortion,

and untruth … No such magic brew as the popular notion of truth serum exists. “ App. 1734-1735.

          The state cherry-picked certain statements from Mr. Daniel that were convenient to them

to establish that he knew Officer Padron was a police officer, to show that Mr. Daniel intended to

shoot someone that night, and to show his lack of remorse. The state ignored the statements that

were clearly inaccurate. However, there is no reason to believe that the statements the state relied on to make their

case were any more accurate than the statements that are demonstrably wrong. An expert could have explained

that because of the confabulation, there is no reason to believe that any of the statements were

reliable, as they were all coming from the same place—Mr. Daniel’s drug-addled brain. Id.

          The state attempted to address the reliability of Mr. Daniel’s statements during trial by

eliciting Detective Robinson’s thoughts on whether Mr. Daniel seemed to understand what he was


   19
        Neuropharmacology is the study of how drugs affect the nervous system.

                                                         129
saying and what he was doing. ECF 4-32, 19 RR 118-20. Detective Robinson had no expertise in

the neurological effects of Xanax. Furthermore, she was an interested, biased witness. She was an

Austin police officer, working for an arm of the state, trying to get an inculpatory statement from a

person accused of killing her colleague (all things trial counsel failed to highlight in their closing

argument). Her observation that Mr. Daniel seemed “pretty cognizant of not only his actions but

the actions of others,” id. at 119, and that Mr. Daniel was “very specific in details about the

sequencing of events, the actions he took, and the actions others took,” id., were clearly wrong and

contradicted by the video as discussed above. Trial counsel attempted to cross-examine Detective

Robinson by simply asking if she could see that Mr. Daniel was falling and stumbling in the actual

interrogation room. However, when Detective Robinson said she didn’t see that or remember that,

counsel displayed further ineffectiveness by moving on to a different topic rather than confronting

her with the incontrovertible video evidence. ECF 4-32, 19 RR 126. At a pretrial hearing, these

biased opinions of a lay witness could have been countered with expert testimony so the trial court

could make an informed decision on admissibility.

        As discussed above, due to his extreme intoxication and inability to access his cognitive

functions, Mr. Daniel’s statements were not voluntary nor was he able to knowingly, voluntarily,

and intelligently waive his Miranda rights. At a pretrial hearing, an expert could have explained all

of this to the court.

        Trial counsel presented the testimony of Dr. Matthew Masters, a doctor who specialized in

addiction, to explain Mr. Daniel’s mental state on the night and early morning of the shooting.

However, Dr. Matthews was presented during trial, after the statements had already been admitted.

Although Dr. Masters briefly opined during trial on Mr. Daniel’s intoxication and the reliability of

his statements, the bulk of Dr. Masters’s testimony was about depression and addiction. ECF 4-34,

21 RR 24-32. Dr. Matthews also admitted that he had not actually viewed the Walmart video of the

                                                   130
shooting. ECF 4-34, 21 RR 38. Counsel never used Dr. Masters, or any other expert, to attempt to

establish the inadmissibility of the statements.

        Trial counsel should have known that under state and federal law the statements were

inadmissible against Mr. Daniel. They should have also known to seek a jury instruction on the

voluntariness and legality of his statements. Texas Guidelines, Guideline 11.1(B)(2)(h). Counsel had no

excuse for allowing the state to use their client’s involuntary and unlawfully obtained statements to

convict and sentence Mr. Daniel to death. Trial counsel’s failure to protect Mr. Daniel’s rights was

objectively unreasonable. Consequently, trial counsel’s performance was deficient.

        E.      Trial Counsel’s Failure to Protect Mr. Daniel from the Admission of His
                Involuntary and Unlawfully Obtained Statements Prejudiced Him.

        Had trial counsel performed competently, Mr. Daniel’s involuntary statements would have

been suppressed, and both the guilt and penalty phases would have been different. There is a

reasonable probability of a different outcome at his trial.

        To convict Mr. Daniel, the state was required to prove beyond a reasonable doubt that Mr.

Daniel knew that Officer Padron was a police officer. To prove this, the state used Mr. Daniel’s

own unreliable and involuntary statements. Without the statements, the state was left with the

video and eyewitness testimony. A confession is the most potent evidence that the state can wield

in a criminal trial. See Miranda, 384 U.S. at 466. Mr. Daniel’s statements that he knew Officer

Padron was a police officer before the shooting were the lynch-pin in the state’s case against him,

and the state treated them that way. His statements improperly established an element of the

offense that the state could not otherwise prove. The state’s numerous references to Mr. Daniel

saying “I killed a cop” after the shooting only show that Mr. Daniel learned that detail after the fact.

This is not surprising considering the numerous calls of “officer down,” Archie Jordy telling the

dispatcher inches away from Mr. Daniel that an officer had been shot, or the general scene



                                                    131
following the shooting. ECF 4-31, 18 RR 153, see Walmart Surveillance Video. Only Mr. Daniel’s

statements from the interrogation addressed his knowledge before the shooting.

        Moreover, in convincing the jurors to sentence Mr. Daniel to death, the state relied again

on his statements, discussed at length above, using the most inflammatory arguments to appeal to

the jurors’ emotions. Neither the surveillance video, nor the eyewitnesses, nor the victim impact

testimony could tell the jurors that Mr. Daniel said he was glad that Officer Padron was dead. Or

that Officer Padron was “a dipshit.” These types of statements, offensive as they are, gave the

jurors an emotional basis for sentencing Mr. Daniel to death.

        There is a reasonable probability that absent trial counsel’s constitutionally deficient neglect

of Mr. Daniel’s state and federal rights, the jury would have been unable to find Mr. Daniel guilty

of capital murder or, at a minimum, would have been unable to sentence him to death. As a result,

their deficient performance prejudiced Mr. Daniel and deprived him of the effective assistance of

counsel.

        F.      The State Court’s Decision Should Not Receive AEDPA Deference.

                1. The state courts’ adoption of the prosecution’s proposed findings,
                   combined with the state habeas court’s ex parte communications with the
                   prosecution, were unreasonable and require de novo review.

        Mr. Daniel raised this claim in his Initial Application for Writ of Habeas Corpus in state

court. App. 830-869. The trial court denied the state habeas application, adopting nearly verbatim

the state’s proposed findings of fact and conclusions of law. App. 6. The CCA affirmed, relying on

the trial court’s findings and conclusions. App. 3, 6. For the reasons articulated in the Standard of

Review under AEDPA sections B and C supra, de novo review is the appropriate standard of review.

        However, Mr. Daniel focuses herein on those findings and conclusions and shows that the

state court decision was at best unreasonable in light of clearly established Supreme Court precedent,

and in light of the state court record as explained in Standards of Review Under the AEDPA

                                                  132
Section A, supra. Finally, Mr. Daniel also argues that the CCA’s determination of the facts was

unreasonable in light of the evidence presented.

                2. The State Court’s Decision is an Unreasonable Application of Clearly
                   Established Federal Law.

        The CCA rejected the claim that counsel were ineffective for failing to suppress applicant’s

inadmissible oral statement on the ground that Mr. Daniel “failed to show by a preponderance of

the evidence that his counsel’s representation fell below an objective standard of reasonableness and

that the deficient performance prejudiced the defense.” Id. Applying a look-through analysis, the

CCA relied on the trial court’s conclusion that Mr. Daniel failed to show that the statements were

involuntary, that they were part of the res gestae of his arrest and therefore admissible under Art.

38.22 §5 of Texas Code of Criminal Procedure, and that the decision not to challenge the statements

was objectively reasonable based on the facts and the applicable law. App. 83-84. The court found

that counsel’s decision not to challenge the statements was based on their determination that a

motion to suppress would be meritless, and that they wanted to use the statements to show that Mr.

Daniel was highly intoxicated at the time of the offense. Id. at 8-9. These conclusions are flawed and

unreasonably applied clearly established federal law governing claims of ineffective assistance of

counsel.

        With the possible limited exception of the statement Mr. Daniel made while being

handcuffed and apprehended, none of the statements used by the state are the res gestae of the crime

or the offense, none were voluntary, and many of them were the result of a custodial interrogation

in which Mr. Daniel was too intoxicated to knowingly waive his Miranda rights. In Williams v. Great

Southern Lumber Co., 277 U.S. 29 (1928), the Supreme Court held that an inculpatory statement made

by a homicide defendant 10-15 minutes after the killing took place was not part of the res gestae of

the crime because the crime was completed. The statement was properly excluded from evidence. Id.

Mr. Daniel’s two hour Mirandized statements which took place over an hour after Mr. Daniel was
                                                   133
transported to the police station likewise do not constitute the res gestae of his arrest. The statements

that Mr. Daniel made in the back of the police car, after he had been arrested and handcuffed,

searched, taken outside, and moved to a different car likewise do not constitute the res gestae of his

arrest. All of the statements Mr. Daniel made still need to be voluntary to be admissible. None of

Mr. Daniel’s statements were voluntary because Mr. Daniel’s intoxication rendered him incapable of

making independent, informed choices about what he said.

        It is unreasonable to conclude that trial counsel made a reasonable strategic decision not to

challenge the voluntariness of Mr. Daniel’s statements. The obligation to provide effective assistance

extends to a pretrial hearing. In Kimmelman v. Morrison, 477 U.S. 365 (1986), the Supreme Court held

that, although a criminal defendant has no right to federal habeas review of a Fourth Amendment

violation (see Stone v. Powell, 428 U.S. 465 (1976)), a habeas court may review a claim of counsel

ineffectiveness in litigating or failing to litigate a motion to suppress evidence on the basis of a

Fourth Amendment violation. Kimmelman, 477 U.S. at 382-83. In Morrison’s case, his attorney’s

failure to file a timely motion to suppress, based upon counsel’s failure to conduct appropriate

discovery, was deficient performance. Id. at 385-87.

        The Court of Appeals for the Third Circuit applied Kimmelman in Thomas v. Varner, 428 F.3d

491, 496, 501 (3d Cir. 2005), where counsel filed a motion to suppress an identification but then

withdrew it, and, because of his ignorance of the law, failed to renew it when the witness made an

identification at trial. The court found counsel’s conduct objectively unreasonable because the

Petitioner had a colorable claim that the identification was the product of suggestion. Id. at 501-02;

accord Tice v. Johnson, 647 F.3d 87 (4th Cir. 2011) (counsel ineffective for failing to investigate

interrogating officer’s notes, which he had in his own file, and failing to move to suppress

confession on ground suggested by notes); Owens v. United States, 387 F.3d 607 (7th Cir. 2004)

(counsel ineffective in litigating motion to suppress, making unreasonable argument that deprived

                                                    134
his client of Fourth Amendment standing); United States v. Alanis, 88 F. App’x 15, 18, 2004 WL

249594 (5th Cir. 2004) (post-conviction petitioner entitled to evidentiary hearing on counsel’s

ineffectiveness for failing to investigate validity of warrantless search and move to suppress fruits);

Joshua v. DeWitt, 341 F.3d 430, 440-41 (6th Cir. 2003) (counsel ineffective, despite vigorous argument

in support of motion to suppress, for failing to raise valid ground for suppression).

        It is not reasonable to determine that it was a sound trial strategy to forgo a motion to

suppress Mr. Daniel’s involuntary statements in order to use those statements as evidence of his

intoxication. There is no defense theory that is improved with those inculpatory statements coming

in to evidence. Counsel had ample, more reliable measures to show Mr. Daniel’s extreme

intoxication including witness testimony by Kelvin Davis, witness testimony of all of the Walmart

employees, the Walmart video itself, and most importantly, the toxicology report. See ECF 4-35, 22

RR 115, ECF 4-31, 18 RR 18-153, Walmart Surveillance Video. Mr. Daniel’s statements do not add

anything to show extreme intoxication, they only detract. They provide the State with the means to

advance arguments supporting elements of the offense that the state could otherwise not make out,

and equally important, they convey an insensitive and ugly impression. Everything trial counsel

wanted to accomplish to show intoxication could have been established without exposing the jury to

Mr. Daniel’s inflammatory statements.

        In Northrop v. Trippett, 265 F.3d 372 (6th Cir. 2001), the United States Court of Appeals for

the Sixth Circuit granted relief under §2254(d)(1) and held that trial counsel fell below the standard

established in Strickland by choosing not to litigate a motion to suppress the search of appellant’s bag

which contained cocaine. Trial counsel stated that it was a strategic decision not to litigate the

motion to suppress because after their investigation they did not think a motion to suppress would

be granted, and instead felt the best way to deal with the bag was to argue that it did not belong to

the defendant. Id. at 378. The court reasoned that “it is difficult to imagine what tactical advantage,

                                                  135
or cost, could justify [trial counsel’s] decision to let the stop go without challenge.” Id. at 383. The

same holds true in Mr. Daniel’s case: there is no tactical advantage, or cost, that justifies trial

counsel’s decision to let the statements go without challenge.

        Mr. Daniel was severely intoxicated when he made his involuntary statements and waived his

Miranda warnings. Those statements were used against him to establish an element of the crime in

the guilt phase, an element that the state could not otherwise have established absent his words.

Those statements were used to show his lack of remorse at the punishment phase, supporting the

central theme of the state’s penalty phase argument. A motion to suppress those statements would

have been meritorious, as discussed in section C, supra, and there is a reasonable probability that

without them Mr. Daniel would not have been convicted of the capital murder of a police officer

and would not have been sentenced to death.

        Trial counsel’s performance fell below an objective standard of reasonableness, and Mr.

Daniel was prejudiced by this deficient performance. The state court’s contrary holding was an

unreasonable application of Strickland and its progeny. Strickland v. Washington, 466 U.S. 668 (1984).

                3. The State Court’s Decision is an Unreasonable Determination of the Facts
                   in Light of the Evidence Presented.

        In its statement of the facts, the CCA’s only reference to any statement made by Mr. Daniel

was the one alleged statement made after the shooting to witness Archie Jordy, “I killed a cop.”

App. 2, Ex parte Daniel at *1. Ironically, the one statement included in the statement of facts was the

only statement not written down by the detectives. ECF 4-31, 18 RR 88. Applying a look-through

analysis, the trial court determined that trial counsel decided not to file a motion to suppress or have

a hearing on a motion to suppress that did not have any merit, and that defense counsel used Mr.

Daniel’s statements to reinforce their theory that he was highly intoxicated at the time of the

incident. App. 83-84.


                                                    136
        It was an unreasonable determination of the facts to say that trial counsel did not file a

motion to suppress. Trial counsel filed a “Motion to Suppress Oral Statements” on April 9, 2012.

CR at 24-27. They failed, however, to request a hearing on that motion and needlessly abandoned it.

See Section B.i., supra.

        Furthermore, it was an unreasonable determination of the facts for the CCA to omit Mr.

Daniel’s entire formal statement to the detectives from its determination of the facts when the state

showed the jury the entire video of the interrogation and relied on statements from the interrogation

throughout the trial. The state court’s ruling should not receive deference because of this

unreasonable determination of the facts. For that reason and all the reasons above, Mr. Daniel

should receive habeas relief on this claim.

IX.     TRIAL COUNSEL WERE INEFFECTIVE AT BOTH GUILT AND PENALTY
        PHASES FOR FAILING TO CHALLENGE EVIDENCE AND ARGUMENT
        PRESENTED BY THE STATE THAT MR. DANIEL INTENTIONALLY
        KILLED OFFICER PADRON, IN VIOLATION OF MR. DANIEL’S SIXTH AND
        EIGHTH AMENDMENT RIGHTS.

        The crux of the state’s case was that Mr. Daniel was a “cold-blood[ed]” killer who went to

the Walmart with the intent to kill a law enforcement officer. As part of this narrative, the state

presented an eyewitness, Alma Ramirez Gutierrez,20 who testified that Mr. Daniel intentionally

placed the gun to Officer Padron’s neck and fired. Trial counsel failed to challenge this testimony,

despite the evidence showing that the gun went off while Mr. Daniel and Officer Padron were

wrestling, and that Ms. Gutierrez was looking away and could not have seen the purposeful

movement to which she, alone, testified. The state also offered testimony that hollow point bullets,

which were in the firearm, are designed to cause excessive damage. Trial counsel, likewise, failed to



   20
     Ms. Gutierrez is identified during the investigation as Alma Ramirez and by the time of trial as
Alma Ramirez Gutierrez. For purposes of consistency and clarity all reference in this petition will be
to Ms. Gutierrez.

                                                  137
challenge this mistaken testimony, with evidence that the purpose of the design of such bullets is to

keep the bullet from passing through the target and harming bystanders. Had defense counsel

challenged the mistaken and misleading evidence that Mr. Daniel purposefully placed a gun, loaded

with bullets that cause excessive damage, to a person’s neck and fired, there is a reasonable

probability that the jury would have evaluated the circumstances surrounding the offense differently,

and would have spared Mr. Daniel’s life.

            A.        Evidence Presented by the State That Mr. Daniel Purposefully Shot Officer
                      Padron in the Neck, With Bullets Designed to Cause the Most Damage,
                      Was Misleading.

                 1.       Alma Gutierrez’s testimony was erroneous

        At trial, Ms. Gutierrez testified that, after Officer Padron tackled Mr. Daniel, she “heard a

loud noise” and saw what she thought was confetti. She then “saw . . . when the gun was put to the

neck of the officer and was shot again.” ECF 4-31, 18 RR 119. Ms. Gutierrez was the only witness

who testified that she observed Mr. Daniel intentionally place the gun under Officer Padron’s neck

and fire.

        From the earliest moments of the investigation, however, it was apparent that Ms. Gutierrez

was confused. Officer Anthony Nolen, who interviewed Ms. Gutierrez at the scene, reported that

she “was very upset as [he] spoke to her and she had a hard time relaying what she observed.” G.O.

App. 1133. According to Officer Nolen, he “had to clarify” Ms. Gutierrez’s story “several times

because parts of the story did not add up.” App. 1134. In fact, Officer Nolen described the

statement he recorded from Ms. Gutierrez as “the best [he] could ascertain from her.” App. 1134.

        That statement was made in error, as the video shows that Ms. Gutierrez was looking away

when the critical shot was fired and could not have seen the purposeful movement to which she

testified. App. 1771–74. A careful examination of the evidence leads to the inexorable conclusion

that Ms. Gutierrez turned away from the scene just prior to the gun firing, that Ms. Gutierrez did

                                                  138
not turn to look at the scene until she heard the first gunshot, that the first two shots were fired in

rapid succession while Mr. Daniel and Officer Padron were wrestling on the ground, and that

Officer Padron was shot before Ms. Gutierrez was able to return her gaze to the scene upon hearing

the first gunshot.

                        a.      Evidence that the bullets were fired in such rapid succession
                                i.      Forensic evidence

        Both evidence of the bullets’ trajectory and the location from where they were retrieved

demonstrate that the first and second gunshots were fired in rapid succession.

        The evidence shows that the two bullets traveled similar paths from left to right across

Officer Padron’s body. App. 1771–74. As the Medical Examiner, David Dolinak, M.D., explained,

the entrance and exit wounds were consistent with the bullet traveling from left to right. ECF 4-33,

20 RR 111–114. And Detective Brett Bailey testified that he inspected Officer Padron’s shirt and

determined that there was a “defect in the shirt pocket that went into the shirt pocket and then

exited underneath the arm,” similarly suggesting that the bullet moved from left to right across

Officer Padron’s vest. ECF 4-32, 19 RR 73.

        Moreover, there was evidence at the scene that the first and second bullets—the bullet that

struck Officer Padron’s vest and the fatal bullet—landed in the same vicinity. App. 1771–72. The

first bullet, which struck Officer Padron’s vest, entered the ceiling “just to the south” of the

Styrofoam chests in which the second projectile was found. ECF 4-32, 19 RR 71. The scaled

rendering offered at trial showed that the two bullets—identified on the illustration as numbers

twelve and fifteen—were located right next to each other. ECF 4-41, 27 RR 21; ECF 4-32, 19 RR

72. And, as Detective William White noted in his report, the “proximity of where the fired projectile

was found” suggests that it was “likely” the “two shots [were] very close together.” App. 1136.

                                ii.     Witness statements and video evidence


                                                   139
        Detective Bailey reported that Detective Fugitt, who was interviewing witnesses, “advised

[that] the store employees only recall hearing two shots[:] one after Officer Padron falls and one

after the manager fell on top of Brandon Daniel.” App. 1129; see also 1136 (Detective White

reporting that the “employees only recalled hearing two shots. One was when Officer Padron fell on

top of the suspect. The second shot was when one of the employees grabbed the suspect.”).

Detective White likewise reported that “[g]iven . . . the witnesses only recalled hearing two shots and

that Officer Padron had been shot twice, Det[ective] Bailey and I believed it likely that the first shot

they heard was likely to have been two shots very close together, both of which struck Officer

Padron.” App. 1136.

        Lincoln LeMere, who was the Walmart employee closest to the scene and disarmed Mr.

Daniel, testified that he “thought there w[ere] only two shots, the fatal shot and the one that went by

[his] head” as he was disarming Mr. Daniel. ECF 4-31, 18 RR 84. Anna Nornberg, another Walmart

employee, also told investigators that she only heard two shots. App. 1197. And Monica Lawson, the

Walmart employee standing right next to Ms. Gutierrez, affirmed that, though she heard all three

shots, the “second shot [was] right after the first one.” App. 1607.

        The video of the offense visually illustrates where those two shots occurred. On the video,

the Walmart employees react to the sound of gunfire only twice—once right after Officer Padron

and Mr. Daniel fall to the floor, see Walmart Surveillance Video – Slow Motion at 4:04, and once

again after the Walmart employee is on top of Mr. Daniel in his efforts to disarm him, id. at 11:26.

The video also shows that by the time the Walmart employee is on top of Mr. Daniel disarming him,

Officer Padron is already shot. id. at 9:00. Thus, the first two bullets must have already been fired by

that point. App. 1771–73.

                        b.      Ms. Gutierrez was looking away from the scene at the time of
                                the offense and could not have witnessed Mr. Daniel
                                intentionally place the gun to Officer Padron’s neck.

                                                  140
       In the statement she gave police, unlike her trial testimony, Ms. Gutierrez acknowledged

that, after Officer Padron and Mr. Daniel “went to the ground,” she turned away from the scene

because she “was trying not to look.” App. 1148. The video corroborates that Ms. Gutierrez had

turned away, showing that Ms. Gutierrez’s back was to the scene beginning at 4:00, while Officer

Padron and Mr. Daniel were on the floor. Again, in her statement, Gutierrez says that she turned

back to look at the scene “when [she] heard a ‘pop.’” App. 1148. This is also corroborated by the

video which shows that, after the Walmart employees react to the first shot, as discussed above, Ms.

Gutierrez begins to turn and is finally looking at the scene at 5:03. However, by the time she turns

around and is looking at the scene, the Walmart employees are no longer reacting to the sound of

gunfire and Officer Padron has already been shot.

       The fact that Officer Padron was already shot by the time Ms. Gutierrez turned to look at

the scene is further corroborated by her statement to police. She stated that when she turned to

observe the scene, after being alerted to the sound of gunfire, she saw Officer Padron “lying on his

left side” and Mr. Daniel “was lying more on his right side as if they were facing each other.” App.

1148. As can be seen on the video, by the time Officer Padron was lying on his left side and Mr.

Daniel on his right, such that they were facing each other, Officer Padron was already shot see

Walmart Surveillance Video – Slow Motion at 7:00. The forensic evidence discussed, supra, showing

that both bullets went from left to right across Office Padron’s body and landed in the same place,

also supports the conclusion that Officer Padron was already shot by the time he was lying on his

left side. App. 1771–74.

       Moreover, Ms. Lawson, who was standing next to Ms. Gutierrez at the time of the shooting,

and who did not look away from the scene until after the shooting, affirms she never saw Mr. Daniel

intentionally place the gun to Officer Padron’s neck as Ms. Gutierrez testified. App. 1607. Unlike

Ms. Gutierrez, Ms. Lawson watched the scene without turning away prior to the shooting. After

                                                 141
Officer Padron tackled Mr. Daniel, Ms. Lawson saw he had a gun “around the waist,” that Officer

Padron “kept trying to get the gun,” and that as he was trying to get the gun, she heard two shots.

ECF 4-31, 18 RR 95-96; see also App. 1606 (affirming that Mr. Daniel “was holding [the gun] down

by his waist” and that Officer Padron was “grabbing for the gun . . . by the man’s waist area” when

it went off). Ms. Lawson, who was looking at the scene at the time of the shooting, affirms that she

never saw “the man aim the gun at the officer or put the gun under the officer’s chin.” App. 1607.

        Thus, Ms. Gutierrez’s testimony that she watched Mr. Daniel intentionally place the gun to

Officer Padron’s neck and fire is mistaken.

                2.      Witness Testimony Related to Hollow Point Bullets

        Two separate witnesses testified that hollow point bullets “cause more damage” and are

“branded or marketed” for that purpose. ECF 4-32, 19 RR 62–63; ECF 4-33, 20 RR 115–16. Dr.

Dolinak testified that “the hollow point nature of the bullet . . . is designed so that when it hits an

object that the bullet actually expands . . . creating a larger path of tissue damage” and that this

“would be a selling point of a hollow point bullet.” ECF 4-33, 20 RR 116. And in closing, the

prosecutor argued that the gun was “loaded with hollow points, rounds of ammunition designed to

cause the most damage.” ECF 4-39, 26 RR 123–24. This testimony and argument supported the

state’s theory that Mr. Daniel went into the store that evening with the intent to kill.

        However, according to forensic expert Robert Tressel, hollow point bullets are not designed

“primarily to do the most damage.” App. 1773–74. Rather, the primary purpose of their design is

“to keep the projectile from exiting and inflicting injury to other bystanders.” App. 1774. Thus,

though the “collapsing or mushrooming effect will create more tissue damage” the primary purpose

of the design is to “keep the projectile within its target” so that it will not cause further harm. App.

1774 (internal quotation marks omitted). For this reason, hollow point bullets are typically used for

self-defense. As Mr. Tressel reports, hollow point bullets “have been [the] standard ammunition for

                                                   142
over four decades,” and that “the vast majority of ammunition sold in the United States is jacketed

or semi-jacketed hollow point bullets.” App. 1774. (internal quotation marks omitted).

           B.      Deficient Performance

        Trial counsel’s failure to investigate the forensic and ballistics evidence was unreasonable

“under prevailing professional norms.” Strickland, 466 U.S. at 688. Reasonable attorney performance

may demand consultation with experts to understand the prosecution’s case and develop expert

testimony to challenge it. See Hinton v. Alabama, 571 U.S. at 273; Draughon v. Dretke, 427 F.3d 286,

296 (5th Cir. 2005) (explaining that trial counsel was deficient in failing to obtain a forensic

examination related to the path of the fatal bullet which ‘deprived [the defendant] of a substantial

argument” challenging the state’s theory that he intended to kill); ABA Death Penalty Guidelines,

Commentary to Guidelines 10.4, p. 108 ( “With the assistance of appropriate experts, counsel

should . . . aggressively re-examine all of the government’s forensic evidence, and conduct

appropriate analyses of all other available forensic evidence.”).

        In Draughon, the Fifth Circuit reasoned that counsel’s failure to challenge the eyewitness’

testimony that the defendant shot when he was “about ten running steps” away from the victim,

with forensic evidence showing that he was “from thirty to one hundred yards” away from the

victim, was deficient performance. 427 F.3d at 290, 292, 296. As the court reasoned, counsel

“familiar with the evidence in the case” would have understood “the centrality” of the evidence

related to distance, and that counsel’s decision not to retain forensic experts “deprived [the

petitioner] of a substantial argument, and set up an unchallenged factual predicate for the state’s

main argument.” Id. at 296.

        Similarly, here, any advocate familiar with this case, and in particular the eyewitness

statements and the video, would have understood that Ms. Gutierrez’s testimony was integral. She

was the only witness who testified that Mr. Daniel made a purposeful movement to shoot Officer

                                                   143
Padron in the neck. It was vital to challenge her testimony in order to challenge the state’s theory of

the case that Mr. Daniel intentionally shot Officer Padron in the neck. And given the “hard time”

Ms. Gutierrez had “relaying what she observed,” the fact that Officer Nolen “had to clarify” her

story “several times because parts of the story did not add up,” and the fact that Officer Nolen

himself acknowledged that the story he finally recorded from Ms. Gutierrez was “the best [he] could

ascertain from her,” it is no wonder that Ms. Gutierrez was mistaken about what she actually saw.

These statements coupled with a simple viewing of the recording, which shows Ms. Gutierrez

looking away from Officer Padron and Mr. Daniel while they were wrestling on the floor, and when

the first and second shots occurred, would have led competent defense counsel to carefully

investigate, and to hire an expert to pinpoint exactly where Ms. Gutierrez was looking at the time the

shots occurred. Draughon, 427 F.3d 296. Counsel had no reasonable basis for failing to do this

investigation.

        Moreover, defense counsel did not object when two state witnesses, who had not been

qualified as ballistics experts, testified that hollow point bullets are designed to cause more damage.

Had trial counsel enlisted a forensic expert to analyze the evidence from the crime scene, that expert

also could have also testified that hollow point bullets are standard ammunition and are designed so

as to not cause additional injury to people from potential pass through gunshots.

        Nor can the failure to hire an expert be dismissed as a strategic choice, because trial counsel

failed to conduct any investigation into the possibility of challenging the intentionality of the act. In

fact, as Mr. Urrutia himself acknowledged, he had given up on challenging anything as to the

intentionality of the offense because it “was captured on video,” and, thus, “there was little question

of Brandon’s guilt, at the very least of murder.” App. 1436. Counsel’s fatalistic failure to conduct the

necessary investigation to contest the state’s theory of the case with readily available evidence was

deficient performance.

                                                   144
             C.      Prejudice

        Ms. Gutierrez’s inaccurate testimony was profoundly damaging. She was the only witness

who testified to seeing Mr. Daniel intentionally fire the gun at Officer Padron. And the state used

this as a vital piece of evidence, arguing in closing that Ms. Gutierrez “saw [Mr. Daniel] hold the gun

up to [Officer Padron’s] neck and pull the trigger. ECF 4-34, 21 RR 56. In the state’s argument

about intent—that Mr. Daniel had a “conscious objective or desire as far as pulling the trigger”—the

prosecutor exhorted the jury to “remember the words of the witness, the young lady who said, I saw

him put the gun up to his neck and pull the trigger. It wasn’t an accidental shooting. . . . It was him

pointing a gun, him voluntarily pulling the trigger. That is what intentional is about.” Id. at 59. Ms.

Gutierrez’s crucial testimony was the crux of the state’s argument as to intent, as the prosecutor

went on to argue that “a reasonable person [would] know that pulling the trigger of a gun that was

pointed at someone’s face would cause the result that occurred.” Id. at 60; see also id. (arguing

“[a]nybody with common sense knows that if you point a gun at someone’s head and pull the trigger

it will cause a result”).

        Without Ms. Gutierrez’s testimony, the state’s argument that Mr. Daniel intentionally placed

the gun at Officer Padron’s head, demonstrating his intent to kill the officer, would have been

without evidentiary support. Debunking Ms. Gutierrez’s mistaken testimony that Mr. Daniel

purposefully shot Officer Padron in the neck at the guilt phase was vital to challenging the state’s

theory of the case, as to the circumstances surrounding the offense, at penalty phase. If the jury

understood that Mr. Daniel, rather than meaning to kill Officer Padron, had acted rashly, while

exceptionally impaired, and accidentally fired in the course of a struggle, that narrative could have

mitigated the circumstances surrounding the offense during penalty phase deliberations.21



        21
          Moreover, the defense was built on the theory that Mr. Daniel did not know Officer Padron
was a police officer when he fired the shot. Ms. Gutierrez’s testimony that Mr. Daniel had both the
                                                   145
        There is a reasonable probability that, without the testimony, the jury would have accepted

the defense theory or had a reasonable doubt about whether the state’s theory was true. At the very

least, had counsel demonstrated that the shooting was not intentional, at least one juror would have

spared Mr. Daniel’s life. Counsel’s deficiency therefore prejudiced Mr. Daniel at both phases of trial.

        D.      State Habeas Counsel Were Ineffective for Failing to Raise this Claim.

        For the reasons above, Mr. Daniel’s ineffective-assistance-of-trial-counsel claim is

meritorious. This claim was not presented or adjudicated in the state habeas proceedings. To the

extent the claim is deemed procedurally defaulted, the ineffective assistance of state habeas counsel

establishes cause and prejudice that overcome the default. Martinez, 566 U.S. at 17; Trevino, 133 S.

Ct. at 1918, 1921.

        As Mr. Daniel’s post-conviction counsel explained, they had no strategic reason for failing to

examine the intentionality of the offense, to carefully examine the video, to hire a forensic expert,

and to challenge the state’s most damaging testimony related to intentionality. See Supp. App. 1884

and 1893. As discussed in Claim IX.A, supra, counsel’s performance falls below reasonable standards

when he fails to challenge an eyewitness’ testimony, the reliability of which would be apparent were

counsel familiar with the evidence in the case, and, thus, would have understood the centrality of the

evidence to the state’s argument. Had the jury been provided with evidence that Mr. Daniel did not

intentionally place the gun at the victim’s neck, there is a reasonable probability that Mr. Daniel

would have received a life sentence. See Claim IX.B, supra.



time and the wherewithal during the struggle to intentionally place the gun to the officer’s neck and
fire flies in the face of the defense’s argument that the shooting happened too quickly and Mr. Daniel
was too impaired to recognize that he was shooting an officer. An investigation of the forensic
evidence could have produced evidence that rebutted the state’s case and supported the defense’s
theory that Mr. Daniel could not have known the person tackling him was an officer prior to the
shooting.



                                                  146
        Because Mr. Daniel’s state habeas counsel failed to raise this substantial ineffective-

assistance-of-trial-counsel claim, their ineffective assistance establishes cause and prejudice that

overcome such procedural default under Martinez, 566 U.S. at 17–18, and Trevino, 133 S. Ct. at 1918,

1921.

X.      COUNSEL WERE INEFFECTIVE FOR FAILING TO INVESTIGATE AND
        PRESENT EVIDENCE IN SUPPORT OF MR. DANIEL’S ASSERTION THAT
        HE CARRIED A GUN FROM “TIME TO TIME” BECAUSE OF DEATH
        THREATS AND THAT HE PREVIOUSLY ASSISTED POLICE IN COLORADO.
        MR. DANIEL WAS DENIED HIS RIGHTS TO DUE PROCESS, EFFECTIVE
        ASSISTANCE OF COUNSEL, AND FREEDOM FROM CRUEL AND UNUSUAL
        PUNISHMENT.

        During the guilt and penalty phases of Mr. Daniel’s trial the state sought to portray him as a

cold-blooded killer who carried a gun to Walmart with the specific intention of killing a police

officer. Shortly after he was arrested, Mr. Daniel told detectives that he sometimes carried the gun

because he was worried about death threats he had received. Mr. Daniel followed up by stating that

he had previously worked as a confidential informant for police in Colorado. At trial, witnesses for

the state testified that there was no record of Mr. Daniel ever having worked as an informant for the

police. Mr. Daniel was thus portrayed to the jury as a liar, whom fabricated a past relationship with

police to justify his possession of the gun and to mitigate the state’s argument that Mr. Daniel hated

the police. Counsel both failed to investigate Mr. Daniel’s statement and were unprepared to rebut

the state’s inaccurate portrayal of him. Counsel were also ineffective for failing to investigate Nikki

Nance and present evidence of Facebook messages between Nance state that would have supported

Mr. Daniel’s assertion that he had recently been threatened and was carrying the gun for this reason.

Counsel were ineffective, and Mr. Daniel was denied his right to due process.

        A.      Mr. Daniel’s Statements That He Worked as a Confidential Informant and
                Evidence Presented at Trial

        At trial, the state introduced Mr. Daniel’s statement to the police. When asked if he regularly

carried a gun, Mr. Daniel responded that he carried the gun “from time to time because I have
                                                   147
gotten threats before.” Police Interrogation Video. Mr. Daniel then explained that he had worked

with police officers in Colorado as a drug informant. Id. Mr. Daniel said, “Yes, I brought down one

drug dealer who has been a major drug dealer for a decade…and apparently it was a pretty big bust.”

Id. at 13. Mr. Daniel described working with police as an informant in Douglas and Larimer counties

in Colorado “for about a year and a half” and having worked for the “Larimer County Drug task

force.” Id. at 12.

        On cross-examination of Detective Fugitt, trial counsel attempted to establish that Mr.

Daniel had worked as an informant. Detective Fugitt replied that he had requested records from

Colorado but found no evidence that Mr. Daniel worked as an informant.

        He during the course of the interrogation indicated that he had worked as an informant for
        the Douglas County Sheriff's Office as well as the Larimer County Sheriff's Office. I
        contacted both agencies and requested any records or documentation that they have. The
        records that were obtained from Douglas County were primarily juvenile records, so they
        were not sent to me, they were sent to the district attorney's office. There wasn't any
        indication in those records that he had actually worked as a CI, which is not surprising. I
        don't necessarily know how they go about documenting confidential informants. And none
        of the records that we obtained from Larimer County indicated that he worked as a
        CI. 20 RR 17-18 (emphasis added).

        The state introduced additional evidence at the penalty phase through Officer Knop that Mr.

Daniel had also previously suggested that he had been an informant when he was arrested for

driving while intoxicated in Austin. 22 RR 27. Again, neither the state nor the defense suggested that

there was any corroboration for Mr. Daniel’s statement that he worked as an informant.

        In arguing for a conviction for capital murder, the prosecutor told the jury that Mr. Daniel

possessed the gun because he was “foreseeing trouble with the cops.” 21 RR 69. In arguing for

death, the prosecutor referred to the killing as a “cold-blooded assassination,” 22 RR 183; that Mr.

Daniel “only wanted to kill the officer,” id. at 187; and that his unfounded suggestion that he was an

informant for police was nothing more than an attempt to manipulate the system in his favor. The

prosecutor argued: “You-all remember that, how he was in the back negotiating with Officer Knop?

                                                 148
I used to work in Colorado as an informant. Can you do something to help me get out of this? All

about helping him get out of it.” Id. at 198. The prosecutor continued along this theme, arguing that

Mr. Daniel is a person “who has always kind of mocked the police.” Id. at 213.

       B.      Counsel Were Ineffective and Mr. Daniel was Prejudiced.

       Counsel failed to investigate and present evidence that corroborated Mr. Daniel’s assertion

that he had worked as an informant in Colorado and that he carried the gun when he faced death

threats. Counsel also failed to investigate and present evidence that Mr. Daniel was carrying the gun

at the time of the incident because he had been threatened in a drug related dispute. Had counsel

investigated Mr. Daniel’s claim, counsel would have learned valuable information that Mr. Daniel

had in fact worked undercover as a confidential informant in Colorado. Specifically, counsel would

have uncovered testimony and records concerning Mr. Daniel’s time working with Detective Eric

Lintz on a Drug Task Force in Colorado. Detective Lintz would have told counsel and testified to

the fact that Mr. Daniel began working with him after he was arrested for a misdemeanor offense,

and that Mr. Daniel’s cooperation led to multiple arrests of drug dealers. Supp. App. 1887-1888.

       Mr. Daniel was prejudiced by counsel’s failure to investigate. As discussed at length above,

the state used Mr. Daniel’s police interrogation statements to paint the picture that he had planned

to shoot a police officer, and that he was a manipulative liar, who has always “mocked” police.

Counsel would have been able to rebut the state’s image of Mr. Daniel by presenting evidence that

Mr. Daniel had actually helped police in the past, and had previously carried the gun when he felt

threatened.

       Mr. Daniel was also prejudiced by counsel’s failure to present this evidence in conjunction

with Facebook messages between Mr. Daniel and Ms. Nance a short time before the incident, where

Ms. Nance told Mr. Daniel to carry his gun because drug dealers were possibly intending to harm

him. App. 1165-66. Evidence from Facebook and from Ms. Nance, coupled with evidence that Mr.

                                                 149
Daniel worked as an informant in drug cases, would have corroborated Mr. Daniel’s statement and

supported the defense’s position that Mr. Daniel was carrying the gun, not with the intention of

shooting a police officer, but because he felt threatened and was overcome with paranoia and

depression and was attempting to self-medicate with drugs and alcohol. Instead, because of

counsel’s deficient performance, the jury was left with an uncorroborated statement by Mr. Daniel

that made him look like a self-serving liar. Had counsel performed effectively there is a reasonable

probability that the outcome at both the guilt and penalty phases would have been different. Mr.

Daniel was denied his right to due process and Sixth Amendment right to effective assistance of

counsel under Strickland.

        C.      Mr. Daniel’s Due Process Rights Under Brady Were Violated.

        To the extent the state possessed information supporting Mr. Daniel’s claim that he had

worked as a drug informant, or that he carried the gun when he was paranoid or threatened, Mr.

Daniel’s rights were violated pursuant to Brady v. Maryland, 373 U.S. 83 (1963); United States v. Bagley,

473 U.S. 667 (1985); see also Giglio v. United States, 405 U.S. 150 (1972). The state’s Brady violation

deprived Mr. Daniel of due process under the Sixth and Fourteenth Amendments.

        D.      State Habeas Counsel Were Ineffective for Failing to Raise this Claim.

        For the reasons above, Mr. Daniel’s ineffective-assistance-of-trial-counsel (“IATC”) claim is

meritorious. This claim was not presented or adjudicated in the state habeas proceedings. To the

extent the claim is deemed procedurally defaulted, the ineffective assistance of state habeas counsel

establishes cause and prejudice that overcome the default as is elaborated upon in the “Exceptions

to Procedural Default” Section, supra. Martinez, 566 U.S. at 17; Trevino, 133 S. Ct. at 1918, 1921.

                1.      Deficient performance

        Counsel has a duty to perform reasonable investigation or to make reasonable decisions that

investigation is unnecessary. Hinton, 571 U.S. at 274. Neither trial counsel nor state habeas counsel


                                                   150
conducted an investigation in Colorado to determine whether and to what extent Mr. Daniel

cooperated with law enforcement, nor did any prior counsel utilize the Facebook messages showing

that Mr. Daniel was fearful that he was the target of others in the drug trade. State habeas counsel

was ineffective for failing to conduct this investigation and they had no strategy reason for this

failure. Supp. App. 1893. The prosecution went to great lengths to make it appear that Mr. Daniel

only had a gun for violent, nefarious reasons. Investigation would have revealed that Mr. Daniel had

cooperated with police and been threated, a non-violent legitimate reason why Mr. Daniel had

purchased a gun. Both trial counsel and state habeas counsel were ineffective for failing to

investigate and present evidence of this explanation.

                2.      Prejudice

        For the same reasons presented in Section B, supra, discussing why Mr. Daniel was

prejudiced by counsel’s failure to investigate and present evidence confirming that Mr. Daniel had a

reasonable non-violent explanation for purchasing a gun, Mr. Daniel was prejudiced by state habeas

counsel’s ineffectiveness as well. Because Mr. Daniel can establish cause and prejudice under

Martinez and Trevino to overcome default, this Court’s review of this claim is de novo, and Mr.

Daniel should receive habeas relief on this claim conditioned on a new penalty phase.

XI.     TRIAL COUNSEL PROVIDED INEFFECTIVE ASSISTANCE BY FAILING TO
        OBJECT TO INADMISSIBLE VICTIM IMPACT EVIDENCE AT THE GUILT
        AND PENALTY PHASES OF TRIAL, THUS DENYING MR. DANIEL DUE
        PROCESS, A FAIR TRIAL, AND HIS RIGHTS UNDER THE SIXTH, EIGHTH,
        AND FOURTEENTH AMENDMENTS.

        At the close of its guilt phase case-in-chief, the state presented Officer Padron’s brother,

Johnny Padron, to describe the impact that the killing had on him, the Padron family, his friends,

and the community. Mr. Daniel’s trial counsel failed to object to this inadmissible victim impact

testimony at the guilt phase. Trial counsel were ineffective. Virtually all of Mr. Padron’s testimony

consisted of irrelevant, prejudicial evidence that was inadmissible at the guilt phase. The purpose of


                                                  151
the testimony was clear: it was victim impact testimony meant to convey the emotional impact of his

death on the Padron family, friends, and the community at the guilt phase. Admission of this

irrelevant, emotional testimony prejudiced Mr. Daniel. Counsel’s failure to preclude the introduction

of this evidence at the trial deprived Mr. Daniel of due process and his rights under the Sixth,

Eighth, and Fourteenth amendments of the Constitution.

        A.       Relevant Facts

        Prior to Mr. Padron’s testimony, counsel were made aware that the state intended to present

him as a witness at the guilt phase. Mr. Padron was not an eye-witness to the incident and given his

close familial relationship to the decedent, the threat that his testimony would amount to

inadmissible victim impact testimony was clear. Despite this knowledge, counsel never sought an

offer of proof as to the substance of Mr. Padron’s testimony, never filed a motion in limine to

preclude his testimony at the guilt phase, failed to object to Mr. Padron’s inadmissible testimony,

and failed to ask for a mistrial.

        At trial, Mr. Padron described in emotional detail the positive impact that Officer Padron

had on his family and his community. Mr. Padron testified that his brother served as a U.S. Marine

who fought in the Gulf War and then was honorably discharged with commendations as a corporal.

ECF 4-33, 20 RR 169-71. Mr. Padron testified that his brother served his community as a

correctional officer before joining the San Angelo Police Department, where he worked for fourteen

years, earning commendations, working in a gang task force unit, and achieving the rank of

detective. Id. at 173.

        Mr. Padron also testified that Officer Padron volunteered at a middle school, where he

“made a great impact” with the students, and that Officer Padron ultimately turned down a higher

paying job so he could continue serving his community as a police officer. Id. at 176-77. Mr. Padron




                                                 152
testified about his brother’s love for his daughters, “I didn't know a better father than him. He loved

these girls tremendously.” Id.

        Mr. Padron then emotionally described his last conversation with Officer Padron, and how

he learned that his brother had died. Id. at 177-80. He also testified about having to tell his parents,

siblings, and Officer Padron’s friends of his death, all of whom were devastated. Id. at 180-81. Mr.

Padron testified that upwards of 1,700 police officers came to meet him and his family prior to the

funeral and that these police officers told him that they had loved Officer Padron very much. Id. at

181. Trial counsel allowed all this testimony without objection.

        In closing argument at the penalty phase, the prosecutor repeatedly invoked the evidence

provided by Mr. Padron to impermissibly contrast Officer Padron’s life to that of Mr. Daniel. ECF

4-39, 26 RR 180-189. See also Claim XII (describing the prosecutor’s refrain that Officer Padron’s

death impacted society as a whole).

        B.      Trial Counsel Were Deficient.

        At the guilt phase of Mr. Daniel’s trial, the jury had a very specific duty: to determine

whether the state proved the elements of capital murder beyond a reasonable doubt. In making this

determination, the jury is meant to consider only evidence that is relevant to the fact-finding

determinations before it. Mr. Padron’s testimony in no way illuminated any questions concerning

Mr. Daniel’s intent or guilt. Mr. Padron’s testimony was classic victim impact testimony.

        Under Texas law, victim impact evidence is evidence that does not have “any tendency to

make more or less probable the existence of any fact of consequence at the guilt stage of trial.”

Miller-El v. State, 782 S.W.2d 892, 895 (Tex. Crim. App. 1990) (en banc). As such, victim impact

evidence is relevant only to the penalty phase. The Texas Court of Criminal Appeals has explained

that “victim impact evidence is that which concerns the effect of the crime on the victims or their

families. Victim impact evidence is generally inadmissible during the guilt phase because such

                                                   153
evidence does not logically enhance the likelihood of ascertaining the truth about whether the

accused is guilty of the charged offense” Davis v. State, No. 73,458, 2002 WL 34082308, at *3 (Tex.

Crim. App. Oct. 23, 2002). The CCA has stated that this is true not just of victim impact evidence,

but of any evidence that goes to the character of the victim. Id. (“victim character evidence is not

admissible during the guilt phase of the trial because it is not relevant; it does not tend to make a fact

of consequence more or less likely”).

        Counsel were alerted on the first day of the trial that Mr. Padron would testify “on behalf of

the family.” This should have been a clear red flag to counsel that the state might elicit inadmissible

character and background evidence from him during the guilt phase. Despite this warning, counsel

took no steps to insure that the jury did not hear highly emotional and otherwise inadmissible

victim-impact testimony.

        In their affidavits, trial counsel stated that they did not object to the victim impact testimony

because they were worried about “turning off” the jury considering Mr. Daniel was going to be

found guilty anyway. App 380; App 1436. If counsel were concerned about upsetting the jury by

objecting to Mr. Padron’s testimony while he was on the witness stand, they could have objected to

his testimony outside the presence of the jury. Counsel did not file a motion in limine to preclude the

state from presenting inadmissible victim impact testimony. A motion in limine would have been

litigated outside the presence of the jury. Counsel also could have asked for the state to provide an

offer of proof as to the substance of Mr. Padron’s testimony before he testified, also outside the

presence of the jury. Counsel were on notice that Judge Kennedy preferred to argue the merits of

objections outside the presence of the jury because her “Order on Counsel Conduct” which was

given to counsel specifically states that “The Court will not entertain argument on the objections

within the hearing of the jury.” Supp. App. 1855.




                                                   154
        Counsel had no reasonable basis for failing to preclude victim impact testimony at the guilt

phase. Their failure to move to preclude Mr. Padron’s inadmissible testimony constitutes deficient

performance. See, e.g., Vela v. Estelle, 708 F.2d 954, 963-65 (5th Cir. 1983) (counsel ineffective for

failing to object to good character evidence of decedent that had no bearing on any material issues in

the case and its only purpose was to inflame the minds of the jury); Lyons v. McCotter, 770 F.2d 529,

534 (5th Cir. 1985)(counsel ineffective for failing to object to inadmissible evidence).

        C.      Mr. Daniel Was Prejudiced.

        The state’s presentation of Mr. Padron’s victim impact testimony impermissibly shifted the

jury’s focus away from determining whether Mr. Daniel was guilty of capital murder based solely on

the relevant and admissible evidence. Instead, the jury was invited to consider and deliberate on its

justifiable sympathy for Officer Padron and his family. Mr. Padron’s testimony was the last the jury

heard from the state. Counsel’s failure to preclude this inadmissible victim impact testimony

exposed Mr. Daniel to the high risk that the jurors convicted him based on emotion rather than the

evidence, thus depriving him of due process and a fair trial.

         There is a reasonable probability that if trial counsel had properly objected to the victim

impact evidence at the guilt phase of Mr. Daniel’s trial, the state would have been precluded from

presenting Mr. Padron’s emotional victim impact testimony, and the outcome of Mr. Daniel’s trial

would have been different. There is a reasonable probability that Mr. Padron’s moving description

of his brother’s legacy of service to his family, his church, his community, and his country impacted

the jury’s decision.

        Counsel’s failure to preclude this inadmissible victim impact testimony also prejudiced Mr.

Daniel during the penalty phase. The state emphasized Mr. Padron’s testimony in its closing

argument to compare the impact of Officer Padron’s life to Mr. Daniel’s. Contrasting the life and

character of the decedent with the defendant is not a permissible sentencing factor under Texas law

                                                   155
or the federal constitution. In Payne v. Tennessee, the Supreme Court explained that comparing the

character of the victim with others was outside the boundaries of what was permissible with victim

impact testimony. Payne v. Tennessee, 501 U.S. 808, 823 (1991); see also Mosley v. State, 983 S.W.2d 249,

262 (Tex. Crim. App. 1998) (“When the focus of the evidence shifts from humanizing the victim

and illustrating the harm caused by the defendant to measuring the worth of the victim compared to

other members of society then the state exceeds the bounds of permissible testimony”); see also

Claim XIII, Section D, infra.

        Mr. Daniel was denied a fair punishment phase when counsel failed to preclude the

prosecutor from referencing Mr. Padron’s guilt phase victim impact testimony in closing arguments

of the penalty phase.

        D.      The State Court’s Decision Should Not Receive AEDPA Deference.

                1.      Mr. Daniel Is Entitled to De Novo Review.

        Mr. Daniel raised this claim in his Initial Application. App. 881- 892. The trial court denied

the state habeas application, adopting nearly verbatim the state’s proposed findings of fact and

conclusions of law. App. 86-88, trial court’s FFCL; App.192-94, State’s Proposed FFCL. The CCA

affirmed, relying on the trial court’s findings and conclusions. App. 3, 6. For the reasons articulated

in the Standard of Review under AEDPA Sections B and C, supra, the state court’s rulings were

unreasonable and de novo review is the appropriate standard of review.

        Furthermore, Mr. Daniel establishes that those findings and conclusions by the state court

are at best unreasonable in light of clearly established Supreme Court precedent and the state court

record as explained in Standards of Review Under the AEDPA, Section A, supra.

                2.      The State Court’s Decision Was an Unreasonable Application of
                        Clearly Established Federal Law.

        Where trial counsel fails to protect a capital client from irrelevant and prejudicial victim

impact testimony, it is unreasonable to rule that counsel’s performance was not deficient.

                                                   156
        The state habeas court denied this claim, acknowledging that portions of Mr. Padron’s

testimony were inadmissible, finding trial counsel made a strategic decision “not to object to Johnny

Padron’s testimony because it was brief, partly admissible, and uncontested that [Mr. Daniel] caused

the death of Jaime Padron.” App. 87 (emphasis added). The state court’s analysis was at best

unreasonable. As discussed above, the evidence was wholly inadmissible under Texas law. It is

unreasonable in light of the state court record under 28 U.S.C. § 2254(d)(2) to suggest that trial

counsel made a reasonable, strategic decision to allow inadmissible, prejudicial, and lengthy

testimony about the devastation caused by the victim’s death. As discussed above, trial counsel did

not have to make objections in front of the jury. A motion in limine to preclude victim impact was a

safe option for trial counsel if they were worried about alienating the jury by cutting off Mr. Padron.

In fact, pursuant to the trial judge’s own rules, she would have preferred that. An objection at

sidebar or in chambers was an obvious option for trial counsel.

        In their affidavits, both attorneys, like the trial court, conceded that portions of Mr. Padron’s

testimony were inadmissible victim impact evidence. App. 1430 (Hunt Affidavit); 1436 (Urrutia

Affidavit). The only excuses counsel give for failing to object was that the testimony was brief and

they did not want to alienate the jury with an objection. These grounds are not reasonable. As

discussed above, Mr. Padron’s testimony was wholly improper at the guilt-innocence phase and

spanned pages of the transcript, and counsel could have moved to preclude it outside the presence

of the jury. Hearing from the Officer’s Padron’s brother gave the jury an emotional basis for finding

Mr. Daniel guilty - a basis that is wholly impermissible at that stage. The Supreme Court held that “a

state may properly conclude that for the jury to assess meaningfully the defendant’s moral culpability

and blameworthiness, it should have before it at the sentencing phase evidence of the specific harm

caused by the defendant.” Payne, 501 U.S. at 825 (emphasis added). There is no state court or federal

court that allows victim impact testimony or anything like it at the guilt phase.

                                                  157
        Counsel was simply unprepared to challenge the inadmissible testimony once it started. The

state court credited counsel’s affidavits and found, based solely on the affidavits, that counsel’s

investigation was reasonable, and they made a reasonable strategic decision. App. 87-88. The excuse

given by trial counsel in their affidavits is not reasonable, and the state court’s acceptance of their

reasoning was also unreasonable.

        The court’s holding is an unreasonable application of Strickland and its progeny. Strickland,

466 U.S. 668; Hinton, 134 S. Ct. 1081. This Court should grant a new penalty phase on these bases.

XII.    THE PROSECUTOR COMMITTED MISCONDUCT AND COUNSEL WERE
        INEFFECTIVE FOR FAILING TO OBJECT TO THE STATE’S IMPROPER
        ARGUMENTS AT THE GUILT PHASE, WHICH IMPUGNED THE
        CREDIBILITY OF COUNSEL AND STRUCK AT MR. DANIEL OVER THE
        SHOULDER OF HIS COUNSEL, DENYING MR. DANIEL DUE PROCESS, A
        FAIR TRIAL AND HIS RIGHTS UNDER THE SIXTH AND FOURTEENTH
        AMENDMENTS.

        During closing argument at the guilt stage, the prosecutor made improper comments about

trial counsel that likely inflamed the passions of the jurors and led them to base their decisions on

emotion rather than the relevant evidence and law. Counsel failed to object to this prosecutorial

misconduct and failed to request a mistrial. Mr. Daniel was prejudiced by the prosecutor’s improper

arguments and was denied due process and the right to a fair trial. Furthermore, trial counsel’s

failure to object to the prosecutor’s remarks deprived Mr. Daniel of the effective assistance of

counsel. Mr. Daniel’s constitutional rights under the Sixth and Fourteenth Amendments were

violated. Mr. Daniel is entitled to a new trial.

        A.      Relevant Facts

        In closing, the prosecutor impermissibly attacked the credibility of defense counsel. First, the

prosecutor argued that counsel were unreasonable and foolish in their defense of Mr. Daniel, stating

that, “The dispute is right over here [at defense counsel table], because no matter what evidence we




                                                   158
put on, we can’t convince the defense attorneys by proof beyond a reasonable doubt.” ECF 4-34, 21

RR 65.

         The prosecutors continued their ad hominem attacks on counsel by arguing that counsel were

fabricating evidence:

         What Mr. Urrutia says to you is not evidence. . . . He has to tell you that because he has to
         make some argument to try to appease you to wonder why we are here. . . . He tried to tell
         you we are here because there is facts [sic] in dispute. We are here because in a case where
         the State seeks the death penalty it must be tried before a jury. We have to present it to you,
         not because we have any doubt, not because there is any doubt, not because any doubt
         exists, but because we have to[.] [Mr. Urrutia] doesn’t want you to believe what everyone in
         this courtroom, except Mr. Urrutia, believes.

ECF 4-34, 21 RR 92-93.

         B.      The Prosecutor Committed Misconduct by Impugning the Character and
                 Credibility of Counsel and Striking Mr. Daniel “Over the Shoulder” of
                 Counsel.

         A prosecutor commits misconduct, inter alia, when he or she uses inflammatory language,

expresses a personal opinion, relies on matters outside the record, or otherwise distracts the jury

from its task of deciding the case upon the evidence. The Court of Criminal Appeals of Texas

explained “[p]ermissible jury argument is limited to four areas: 1) summation of the evidence; 2)

reasonable deductions from the evidence; 3) responses to opposing counsel’s argument; and 4) plea

for law enforcement. Generally, when an argument falls outside these areas, error occurs.” Dinkins v.

State, 894 S.W.2d 330, 357 (Tex. Crim. App. 1995). Comments that destroy the objectivity and

impartiality of the factfinder, infecting the trial with unfairness and causing the verdict to be the

product of emotion rather than reflective judgment, violate due process.

         The prosecuting attorney in a criminal case plays a special role with heightened ethical duties.

A prosecutor:

         is the representative not of an ordinary party to a controversy, but of a sovereignty whose
         obligation to govern impartially is as compelling as its obligation to govern at all; and whose
         interest, therefore, in a criminal prosecution is not that it shall win a case, but that justice
         shall be done. . . . But, while he may strike hard blows, he is not at liberty to strike foul ones.
                                                    159
        It is as much his duty to refrain from improper methods calculated to produce a wrongful
        conviction as it is to use every legitimate means to bring about a just one.

Berger v. United States, 295 U.S. 78, 88 (1935). As stated in Darden v. Wainwright, 477 U.S. 168 (1986),

“the relevant question is whether the prosecutors' comments ‘so infected the trial with unfairness as

to make the resulting conviction a denial of due process.’” (citing Donnelly v. DeChristoforo, 416 U.S.

637 (1974).

        Here, the prosecutor argued that counsel were attempting to mislead the jurors by

fabricating evidence and manufacturing an illegitimate defense with the ultimate goal of diverting the

jury from the truth. The argument that counsel could not be convinced of an obvious truth, was

tantamount to saying that counsel’s job required him to willfully ignore the truth, and the takeaway

conclusion was that counsel’s arguments to the jury were intrinsically not trustworthy. This

impermissible argument also erroneously led the jury to believe that the judge must also know that

Mr. Daniel was guilty. These inappropriate comments about counsel amounted to a strike at Mr.

Daniel over the shoulders of his counsel, and so infected the trial with unfairness that the resulting

conviction amounted to a denial of due process.

        C.      Counsel Were Ineffective.

        Counsel had no reasonable basis for failing to object to these inappropriate comments by the

prosecutor. Counsel was on notice that the trial judge would sustain any objections to such

comments, as she published to both sides an “Order on Counsel Conduct” which included item (9)

which stated “Counsel will try the lawsuit upon the law and facts and not engage in striking at the

parties through their attorney. Therefore, Counsel will not engage in insinuations, insults, or

derogatory remarks regarding opposing counsel.” Supp. App. 1856.

        The comments by the prosecutor were designed to inflame the jury and distract it from

considering counsel’s credible and important arguments challenging the state’s proof that Mr. Daniel

was guilty of capital murder. Furthermore, by failing to object, counsel were signaling to the jury that
                                                   160
there was nothing wrong with the prosecutor’s argument. For all the reasons addressed in this claim,

the prosecutor’s arguments violated Texas and federal constitutional law, and counsel were

ineffective for failing to object and to request a mistrial.

        D.      Mr. Daniel Was Prejudiced by Counsel’s Deficient Performance.

        The failure to object to the prosecution’s personal attacks on counsel’s veracity prejudiced

Mr. Daniel and rendered his trial fundamentally unfair. The prosecutor’s improper closing

arguments, without any objections, were the last comments that the jurors heard before they retired

to deliberate. ECF 4-34, 21 RR 93, 99.

        In Gomez v. State, 704 S.W.2d 770, 771 (Tex. Crim. App. 1985), the CCA explained that it has

“shown a special concern for final arguments that constitute uninvited and unsubstantiated

accusations of improper conduct directed at a defendant’s attorney.” The CCA went on to explain

that “the public [does] not generally understand that a defense attorney must follow an ethical

obligation to undertake the defense of a person regardless of his personal opinion as to the guilt of

the accused.” Id. Citing Boyde v. State, 513 S.W.2d 588, 592 (Tex. Crim. App. 1974), the CCA explains

the prejudicial effect of such statements on the jury: “This general misunderstanding by the public

serves to contribute to the prejudicial effect of an argument by a prosecutor which strikes at a

member of the bar for representing a person accused of crime.” Id.

        Counsel presented a defense at the guilt phase that Mr. Daniel, due to his intoxication, was

unable to perceive that Officer Padron was a police officer, an element required for the state’s

charge of capital murder. While a defense attorney’s credibility and integrity is important in any case,

here it was crucial. Counsel Urrutia, whom the state personally accused of deceitfulness, cross-

examined eleven of the state’s witnesses and presented the testimony of one defense witness. Mr.

Urrutia also argued on behalf of Mr. Daniel in closing arguments, summing up the defense’s theory




                                                    161
that Mr. Daniel was unable to form the necessary intent to kill a police officer. It was critical to Mr.

Daniel’s guilt defense that the jurors find trial counsel to be credible.

        Unfortunately, once the prosecutor attacked the truthfulness of counsel, doubt was cast over

the entirety of the defense’s conduct throughout the trial. As a result, trial counsel’s failure to object

and seek a remedy to the inflammatory closing arguments prejudiced the whole of Mr. Daniel’s trial.

The state’s ad hominem attack on Mr. Daniel’s trial counsel in closing arguments struck at Mr. Daniel

over the shoulder of his counsel and rendered his trial fundamentally unfair. There is a reasonable

probability that at least one juror’s verdict would have been different had counsel objected. Mr.

Daniels was denied his right to due process and a fair trial.

        E.      The State Court’s Decision Should Not Receive AEDPA Deference.

                1. Mr. Daniel Exhausted this Claim in his State Habeas Petition

        Mr. Daniel raised these claims in his Initial Application for Writ of Habeas Corpus. App.

892-900. The trial court denied the state habeas application, adopting nearly verbatim the state’s

proposed findings of fact and conclusions of law. App. 6. The CCA affirmed, relying on the trial

court’s findings and conclusions. App. 3, 6. For the reasons articulated in the “Standard of Review

under AEDPA” sections B and C supra, de novo review is the appropriate standard of review.

        However, Mr. Daniel focuses herein on those findings and conclusions and shows that the

state court decision was at best unreasonable in light of clearly established Supreme Court precedent,

and in light of the state court record as explained in Standards of Review Under the AEDPA

Section A, supra.

                2. The State Court’s Decision is an Unreasonable Application of Clearly
                   Established Federal Law

        The Court of Criminal Appeals of Texas rejected the claim that counsel was ineffective for

failing to object to the state’s improper arguments at the guilt phase which struck at Mr. Daniel over

the shoulder of his counsel on the ground that Mr. Daniel “failed to show by a preponderance of
                                                   162
the evidence that his counsel’s representation fell below an objective standard of reasonableness and

that the deficient performance prejudiced the defense.” Id.

        Applying look-through analysis to the trial court’s opinion, however, the trial court found

that there was not ineffective assistance of counsel because trial counsel determined in their

experience and judgment that the state’s jury argument did not strike at applicant over the shoulder

of counsel and therefore did not warrant an objection, because the state did not accuse counsel of

lying, and because the state’s argument merely reflected a different interpretation of the evidence.

App. 88-89.

        It is unreasonable to conclude that trial counsel was not ineffective. When the prosecutor

stated “What Mr. Urrutia says to you is not evidence. . . . He has to tell you that because he has to

make some argument to try to appease you to wonder why we are here” he was accusing defense

counsel of lying. He was stating that because Mr. Urrutia is a defense attorney, he had to fabricate a

defense because that was his job. These are the exact sorts of arguments that the Criminal Court of

Appeals has considered reversible error. See Gomez v. State, 704 S.W.2d 770 (Tex. Crim. App. 1985)

(prosecutor’s statements that defense counsel was trying to make the jury lose sight of the fact that

he was getting paid to get the defendant off the hook was reversible error); Bell v. State, 614 S.W.2d

122, 123 (Tex. Crim. App. 1981) (prosecutor’s statements that defense counsel does not have the

same duty as a prosecutor, his duty is to get his client off even if it means putting on witnesses who

are lying was reversible error even with a corrective instruction).

        There is no scenario, especially in a capital murder case, where the prosecutor is allowed to

make ad hominem attacks on defense counsel. Moreover, there is no situation where a prosecutor is

allowed to state or imply that defense counsel is less than truthful, or unable to see the truth,

especially because of his role as defense counsel. This is just one of many reasons why the trial

judge prohibited this conduct in her “Order on Counsel Conduct.” The CCA itself recognized the

                                                  163
unique prejudice that comes with implying that a defense attorney is untrustworthy. Despite what

trial counsel now says to explain this deficiency, this was not a mere interpretation of evidence: it

was an attack directed at trial counsel personally. It was deficient performance to fail to object to

these attacks, and this deficient performance prejudiced Mr. Daniel. The court’s holding is an

unreasonable application of Strickland and its progeny. Habeas relief should therefore be granted on

this ground unless the state grants Mr. Daniel a new trial on guilt or innocence and penalty.

XIII.   THE PROSECUTOR COMMITTED MISCONDUCT AND TRIAL COUNSEL
        WERE INEFFECTIVE FOR FAILING TO OBJECT TO THE STATE’S
        IMPROPER CLOSING ARGUMENTS AT THE PENALTY STAGE, DENYING
        MR. DANIEL DUE PROCESS, A FAIR SENTENCING, AND HIS RIGHTS
        UNDER THE SIXTH, EIGHTH, AND FOURTEENTH AMENDMENTS.

        Prosecutorial misconduct continued into the penalty phase, where the prosecution made a

series of impermissible arguments that deprived Mr. Daniel of due process and a fair trial. Counsel

failed to object when the prosecutors compared the value of Officer Padron’s life to that of Mr.

Daniel, invoked the community’s desire for a death sentence, and again struck at Mr. Daniel over the

shoulder of his counsel by attacking the credibility of counsel. Additionally, the state’s improper

closing arguments inflamed the passions of the jury and injected arbitrary sentencing factors into the

jury’s deliberations. The prosecutor’s misconduct deprived Mr. Daniel of due process, and trial

counsel’s performance was constitutionally deficient and prejudiced Mr. Daniel, entitling him to a

new penalty phase.

        A.      The Prosecution Argued That Mr. Daniel’s Defense Attorneys Were Not
                Trustworthy and Had Fabricated Evidence.

        As with his closing argument at the guilt phase, the prosecutor attacked the credibility of

counsel in his penalty phase closing. This prosecutorial misconduct undercut the credibility of

counsel, the reliability of the defense’s evidence, and argument presented by the defense in the

penalty phase on behalf of Mr. Daniel. The prosecutor’s arguments served no legitimate or relevant

purpose.
                                                  164
        In closing, the prosecutor focused the jury’s attention on the credibility of defense counsel,

arguing that counsel personally appeared unconvinced of the state’s evidence because it did not

serve “their interests” and that “it appears that even at this late stage we have failed to convince the

defense attorneys that their client should be appropriately punished.” Id. at 179-80. The prosecution

then continued its assault on the credibility and the reliability of counsel as a means of undermining

the evidence presented on behalf of Mr. Daniel in mitigation in a series of impermissible arguments

that spanned the entirety of the state’s closing argument.

       “I know for the defense attorneys making a decision on the future danger issues is really
        easy. Just say no, send their client to prison where with his lack of impulse control he will do
        whatever he wants to, according to their experts. So that’s an easy answer for them because
        it serves their interest.” Id. at 180.

       “Remember all that stuff they told you about Xanax and there was brain damage and all that
        other stuff? They believe all the crazy stuff he says about falling at 18 months and bumping
        his head, but they don’t believe him when he says, I knew what I was doing.” Id. at 188.

       “Let’s talk about what the defense attorneys knew versus what the defendant told them. You
        know why they are so focused on proving that he didn’t know Jaime Padron before the night
        he killed Jaime Padron? Because it makes him look bad.” Id. at 197.

       “They don’t want to—they have been telling you that he didn’t know [Officer Padron was a
        police officer], he didn’t know it. And he told them, I knew it, I knew it. Why don’t they
        believe that? They believe all the craziness about the brain damage and all the other crazy
        stuff... They don’t want to admit that to you, do they?” Id. at 210–11.

       “[A]ll that stuff [the defense attorneys] have made up is not sufficient mitigation.” Id. at 21.

These attacks insinuated that counsel presented evidence that was false, and implied that the

defense’s goals were based on self-interest and not the interest of the community. The prosecutors

sought to undermine Mr. Daniel’s mitigation case by illegitimately attacking counsel’s credibility

rather than by merely challenging the substance of the mitigation evidence itself. As discussed at

length above, this method of “striking over the shoulder” is prohibited under Texas law and the

United States constitution. As stated in Darden, 477 U.S. 168, “the relevant question is whether the



                                                   165
prosecutors' comments ‘so infected the trial with unfairness as to make the resulting conviction a

denial of due process.’” (citing Donnelly, 416 U.S. 637); see also Claim XII.

        B.      Counsel Were Ineffective, and Mr. Daniel Was Prejudiced.

        The impermissible attacks from the prosecutor in the guilt phase closing argument put

counsel on notice that the prosecutor would likely take the same approach at the penalty phase

closing argument. Still, counsel took no action to prevent the prosecutor from making these

arguments. Counsel failed to move in limine and failed to object at the first instance of the

misconduct.

        Nearing the end of the prosecution’s closing, counsel finally lodged an objection in response

to yet another over the shoulder strike on counsel.

        MR. COBB: [Mr. Daniel] says, well, if there’s any consolation, I met him before.
        They don’t want to believe that he knew this officer. But their client is telling them, if
        they will just listen, just like he was telling them all along, I knew it was a police
        officer, I tried to kill the police officer— MR. HUNT: Your Honor, I object to the
        prosecutor striking at the defendant over the shoulders of the defense counsel.
        That’s exactly— this type of argument is inappropriate.

        MR. COBB: It is not. That’s exactly how the evidence showed.

        THE COURT: Five minutes.

Id. at 210. Despite objecting to this portion of the prosecutor’s argument, counsel failed to insure

that the court issued a ruling on his objection, and the issue was not preserved on appeal. Counsel

then failed to object after the prosecution leveled several additional ad hominem attacks on counsel.

Id. at 210-11, 213. Counsel’s performance was deficient.

        Mr. Daniel was prejudiced by counsel’s failure to object to the misconduct. By undercutting

the credibility of counsel, the prosecution told the jury that it could not trust the mitigating evidence

that was presented on behalf of Mr. Daniel. Had counsel precluded or objected to this prosecutorial

misconduct, there is a reasonable probability that Mr. Daniel’s sentence would have been different.

Mr. Daniel was denied due process, a fair trial, and effective assistance of counsel.

                                                   166
        C.       The State Instructed the Jurors to Base Their Verdict On the Community’s
                 Alleged Desire for a Death Sentence.

        In its closing argument at the penalty phase, the prosecution argued that a death sentence

was favored by the community. This argument led the jury to consider factors beyond those which

are permitted by the federal Constitution and by the Texas capital sentencing scheme. Mr. Daniel’s

right to due process and his rights under the Sixth and Eighth Amendments were violated. See Sochor

v. Florida, 504 U.S. 527, 532 (1992); Espinosa v. Florida, 505 U.S. 1079, 1081 (1992); Stringer v. Black,

503 U.S. 222, 230 (1992); Clemons v. Mississippi, 494 U.S. 738, 748 (1990).

        The prosecutor began by suggesting that the community of police officers favored a

sentence of death and were counting on the jury to deliver a death sentence. The prosecutor argued,

“[d]on’t you know that this room could be filled to overflowing with police officers if we wanted to

try to intimidate you in some way.” ECF 4-39, 26 RR 192. Given that the offense concerned the

murder of a police officer, invoking the notion of police widely supporting a death sentence was

particularly prejudicial.

        The prosecutor continued with this theme of community support for the death penalty,

arguing,

        Think about what you are going to say about your burden. Because you see how
        many people have been in this courtroom. You know the community has a great deal
        of interest in what’s going to happen with this case. It’s not just police officers who
        are interested. It’s people who are in the stores who are interested, people all around
        who are interested. . . . You have to say yes to the future danger issue. [Not] only is
        there not sufficient mitigating circumstance, there’s not really mitigating
        circumstance. . . . This is about doing what’s right for our community.

ECF 4-39, 26 RR 207-09.

        This argument, that the community favored a death sentence for Mr. Daniel, led the jury to

consider unconstitutional factors in deciding to sentence him to death. As noted, due process and

the Eighth Amendment prohibit a jury from being influenced by factors beyond what is proscribed


                                                    167
in a state’s capital sentencing scheme. The prosecutor’s remarks deprived Mr. Daniel of those

constitutionally protected rights.

        For the same reasons, counsel were deficient for failing to object and for failing to ask for a

cautionary instruction and/or a mistrial.

        The message sent by the state was that death is what the community, the police, and

courtroom audience demanded. Mr. Daniel was prejudiced by this impermissible argument that

focused the jury’s decision-making on inflammatory innuendo and facts that were not in evidence.

There is a reasonable probability that the outcome would have been different had counsel objected

to the state’s impermissible and unconstitutional arguments.

        D.      The State Compared the Value of Officer Padron’s Life to that of Mr. Daniel.

        The prosecution also committed misconduct and violated Mr. Daniel’s constitutional rights

when it told the jury to weigh the value of Officer Padron’s life against Mr. Daniel’s. The state went

to great lengths to list Officer Padron’s achievements, heroism, and legacy, and lasting impact,

ensuring that an arbitrary sentencing factor—the comparative value of Officer Padron’s life—was

injected into the sentencing deliberations. Counsel were ineffective for failing to object to the state’s

inflammatory arguments to the jury, and there is a reasonable probability of a different outcome had

they effectively done so.

        In closing argument, the prosecution argued:

        Let’s talk about what the community has lost, because you have two individuals
        here…Jaime Padron when he was 17 years of age signed up to serve our country in
        wartime…He went and survived a war in the desert, then he came back and decided
        he wanted to serve his community…He joined the police department and rose up
        through the ranks, eventually becoming a detective…And you heard about his
        relationship with his family, with his father and his mother, with his brother. Even to
        the end, he’d been in contact with his brother talking about how, I’m divorced from
        my wife now, but I have a new lady in my life. I’m going to bring her up next week
        to meet you. That’s how important family and community was for him. He could
        have left the police department and taken a job with his brother making more
        money, being part of that family business, but he didn’t. He loved police work.
        Remember how in San Angelo he went into a burning building to save two kids and
                                                   168
       unfortunately he didn’t save the kids, then he ran back a second time into a burning
       building to save a police officer, a fellow officer? That’s the kind of person Jaime
       Padron was.

ECF 4-39, 26 RR 180-82. While extolling the many attributes of Officer Padron’s life as a person

dedicated to community service, family service, and military service, the prosecutor contrasted the

life of Mr. Daniel as that of someone who only acted in self-interest and who “all his life he’s been

trying to pretend that he is somebody who will follow the rules and do good in society.” Id. at 180.

The prosecutor continued its juxtaposition of the two men by arguing that Mr. Daniel allegedly

wanted to rob a convenience store, fought in school, did drugs, carried a gun and a spare magazine

to Walmart for the purpose of confronting a police officer, and lacked remorse. Id. at 183-89.

       The prosecutor then explicitly spelled out that he was asking the jurors to balance Mr.

Daniel’s life against Officer Padron’s: “So when we talk about getting balance back into our

community, that’s what we are talking about. Look at what we have lost. Look at what he has cost us

and now he plans to profit from that.” Id. at 189; and:

       [T]he way you answer those questions will answer a third question for all of our
       community[,] which is, in these circumstances, for a person who has lived the kind of life
       he’s lived . . . everybody will know whether you think Officer Jaime Padron’s life is
       worth the same as this man’s.

Id. at 213 (emphasis added).

       Finally, after the improper argument had gone on for much of the state’s closing argument,

trial counsel objected. Id. at 214. However, counsel never sought, nor received, a ruling on his

objection. Nor did counsel ask that the improper argument be struck and the jurors instructed to

disregard the prosecutor’s invitation to weigh Mr. Daniel’s life against Officer Padron’s. Nor did

counsel ask for a mistrial. Without obtaining a ruling, the prosecutor merely continued with his

argument, and then continued, “And if that is what passes for justice in this community [sentencing

Mr. Daniel to life without parole], we should tear that flag down, we should blow up this courthouse

because that is wrong.” Id.
                                                 169
        The prosecution’s argument was clearly improper. Evidence about the victim may not be

offered to suggest that “defendants whose victims were assets to their community are more

deserving of punishment than those whose victims are perceived to be less worthy.” Mosley v. State,

983 S.W.2d 249, 261 (Tex. Crim. App. 1998) (citing Payne, 501 U.S. at 823). The Supreme Court “has

gone to extraordinary measures to ensure that the prisoner sentenced to be executed is afforded

process that will guarantee, as much as is humanly possible, that the sentence was not imposed out

of whim, passion, prejudice, or mistake.” Eddings v. Oklahoma, 455 U.S. 104, 118 (1982) (O’Connor,

J., concurring). Moreover, the Eighth Amendment requires that a capital defendant receive an

individualized sentencing determination. See, e.g., Lockett v. Ohio, 438 U.S. 586 (1978). Where, as here,

the state shifts the sentencing focus away from the defendant and to the victim, the Eighth

Amendment is violated. Thus, the failure of Mr. Daniel’s trial counsel to timely object and obtain a

ruling on that objection fell below the Strickland threshold and violated Mr. Daniel’s due process and

Eighth Amendment rights. There is a reasonable probability that the outcome would have been

different had counsel properly objected to this evidence.

        E.      The State Committed Misconduct When it Made Improper Arguments for the
                Purpose of Inflaming the Passions of the Jury and Injected Arbitrary and
                Unconstitutional Sentencing Factors Into the Jury’s Deliberations.

        The prosecutor repeatedly made improper arguments that were intended to inflame the

passions of the jury, denying Mr. Daniel’s due process and his Eighth Amendment rights. Counsel

were ineffective for failing to object, and request a mistrial and/or cautionary instructions.

While a prosecutor “may strike hard blows, he is not at liberty to strike foul ones.” Berger, 295 U.S.

at 88. Limits on prosecutorial argument are imposed by constitutional imperative. Darden v.

Wainwright, 477 U.S. 168 (1986). A prosecutor is prohibited from using inflammatory language,

relying on matters outside the record, or otherwise distracting the jury from its task of deciding the

case upon the evidence. See, e.g., Tucker v. Zant, 724 F.2d 882, 886 (11th Cir. 1984) (“A prosecutor

                                                  170
may not attempt to inflame jurors faced with this awesome choice [between life and death] by

playing on their passions, prejudices, and fears.”); Newlon v. Armontrout, 885 F.2d 1328, 1335-38 (8th

Cir. 1989) (prosecutorial arguments that appeal to jurors’ fears are improper and require that death

sentence be vacated). A sentence of death cannot stand when it results from prosecutorial

comments which may mislead the jury into imposing the sentence for irrelevant or impermissible

reasons. Caldwell v. Mississippi, 472 U.S. 320 (1985). Here, the prosecution’s closing arguments were

rife with attempts to inflame the passions of the jury and to have it weigh considerations that are not

permitted under Texas law or the federal constitution.22 The prosecutor impermissibly:

       Inflamed the passion of the jury by referring to the incident as a “cold blooded
        assassination” and also argued facts not in evidence by comparing the shooting to other
        hypothetical incidents: “And I know when you first heard this, if you hadn't followed it in
        the news before, you probably thought there will be something kind of odd or strange about
        the circumstance or perhaps maybe there was a shootout at a bank or something like that or
        some kind of chase where he was shooting back and shot the officer. I bet you never knew it
        was going to be just a cold-blooded assassination, which is exactly what it was, a cold-
        blooded assassination.” ECF 4-39, 26 RR 183.

       Implied that there were other incidents of violence during Mr. Daniel’s youth that had not
        been presented in evidence. Id. at 84.

       Inflamed the passion of the jury by arguing that it “seemed like what he was planning to do
        was turn the Walmart into a Columbine” Id. at 186.

       Inflamed the passions of the jury and argued facts not in evidence by speculating about Mr.
        Daniel’s comfort in prison: “He’s not concerned about prison life because he knows in
        prison, whereas we frown on people who kill police officers, in prison those criminals, those
        murderers, rapists, robbers who have fought with the police all of their life, they think that’s
        a good thing. That’s something that they would have wanted to do if they had only had the
        courage to do it.” Id. at 189-90.

       Discussed his experience with handling death penalty cases and argued considerations
        prohibited under Texas’s capital sentencing scheme to inflame the passions of the jury: “And
        I know how it is with death penalty cases because I handle death penalty cases, I know that
        jurors -- citizens have this main concern, that criminals are getting away with too much and



   22
      Many of the examples addressed in previous subsections were inflammatory in addition to the
other grounds of impropriety already address. They are incorporated here by reference.
                                                  171
    we might be victimized. That's what you have when you are out in the community.” Id. at
    191.

   Inflamed the jury by arguing that Mr. Daniel would kill again if sentenced to life in prison,
    implying that it would be the jury’s fault if he is sentenced to life and that the jury will face
    public scrutiny and media coverage for its decision. “But you send him to a life without
    parole and he gets his hands on some drugs and alcohol, you will see a headline, cop killer
    kills again.” Id. at 203.

   Diminished Mr. Daniel’s mitigation case by comparing it to other hypothetical mitigation
    cases, once again asking the jury to make not an individualized sentencing determination but
    rather one that was based on factors that are not permitted under Texas law or federal
    constitutional law: “Let's look at some of the issues, some of the mitigation factors that are
    not present. We get a lot of people up here that do really bad things because some of them
    have grown up in really bad households. They were sexually abused, physically abused.
    Maybe they have been poor and hungry all of their life. They make bad decisions because
    they're trying to get something that they never could have. He didn't have any of that. He
    had the best household.” Id. at 205-06.

   Argued misleadingly that the mitigation was simply a bad “excuse” for the crime. Id. at 207.

   Inflamed the passion of jury and demanded the jury consider impermissible factors in their
    sentencing determination. “Think what else, if you send him to prison for life without
    parole, what else would go on. You knows, who pays for the price of -- pays for him to be
    retired at 25 and living the dream, who pays for him not to have to work anymore? We as
    taxpayers do. We do that. So for the rest of his life, we will pay those costs. So even after
    we're all dead, if he's still living in prison, okay, then you know who else will be paying that
    with other taxpayers? Jaime Padron's daughters. Isn't that just an odd, crazy thing to have
    happen? The man who murdered your father in cold blood, you will as an adult, once you
    start paying taxes, you will pay for his room and board as long as he lives there. You will pay
    for him to be able to watch TV and, as Mr. Rogers said, eat his Blue Bell ice cream. You will
    pay for him to be at the top of the pecking order in prison. That's just unfair.” Id. at 209.

   Inflamed the passion of the jury by arguing that considering mitigation and arriving at a
    sentence of life is tantamount to the jury doing “something for (Mr. Daniel) because he
    wants us again to do something for him.” Id. at 209.

   Inflamed the passion of the jury by referencing Mr. Daniel as “taking a bow for killing those
    two girls’ daddy. For killing a man who served our country.” Id. at 212.

   Inflamed the passions of the jury by arguing that Mr. Daniel pitted one Texas county against
    another in terms of the value they might place on the life of a “murdered police officer.” Id.
    at 213.

   Concluded his closing by arguing that the “community” would thank the jury if it mades the
    “right decision” by sentencing Mr. Daniel to death rather than life. Id. at 214.

                                               172
        The prosecutor’s arguments satisfy the Darden due process test.

        F.      Counsel Were Ineffective And Mr. Daniel Was Prejudiced.

        Counsel failed to object to any of these impermissible arguments at Mr. Daniel’s sentencing.

As set forth above, the prosecutor made arguments that inflamed the passion of the jury, referenced

facts not in evidence, and called on the jury to consider factors that are not permitted under Texas

law or the federal constitution at capital sentencing proceedings. The prosecutor’s arguments

prevented the jury from giving meaningful effect to mitigating evidence that may have justified

imposing of a life sentence rather than a death sentence. See Brewer v. Quarterman, 550 U.S. 286, 289

(2007) (emphasis added); see also Smith v. Texas, 543 U.S. 37, 43-44 (2004); Eddings v. Oklahoma, 455

U.S. 104 (1982). Counsel could have no reasonable basis for failing to object to the pervasive

prosecutorial misconduct at the penalty phase closing argument. Counsel’s failure to object and to

seek a mistrial prejudiced Mr. Daniel because there is a reasonable probability that at least one juror

would otherwise have voted for life. Mr. Daniel was denied due process and his rights under the

Sixth and Eighth Amendments.

        G.      The State Court’s Decision Should Not Receive AEDPA Deference.

                1.      Mr. Daniel Exhausted this Claim in his State Habeas Petition

        This Mr. Daniel raised these claims in his Initial Application for Writ of Habeas Corpus.

App. 900-912. For the reasons articulated in the Standard of Review under AEDPA, Sections B and

C supra, Mr. Daniel argues that de novo review is the appropriate standard of review.

        However, Mr. Daniel focuses herein on those findings and conclusions and shows that the

state court decision was at best unreasonable in light of clearly established Supreme Court precedent,

and in light of the state court record as explained in the Standards of Review Under the AEDPA,

Section A, supra.

                2.      The State Court’s Decision is an Unreasonable Application of Clearly
                        Established Federal Law
                                                  173
        Applying look-through analysis to the trial court’s opinion, the trial court found that there

was no ineffective assistance of counsel because the state’s arguments were not improper and

therefore not worthy of objection, because the state’s arguments were proper rebuttal to defense

counsel’s arguments that Mr. Daniel did not constitute a future danger to society, and because when

looked at as a whole, defense counsel’s representation did not fall below an objective standard of

reasonableness. App. 89-90.

        It was unreasonable to conclude that the prosecutor’s arguments were proper jury arguments

and did not warrant an objection. In Shurn v. Delo, 177 F.3d 662 (8th Cir. 1999), the United States

Court of Appeals for the Eighth Circuit granted habeas relief and held that petitioner was entitled to

a new penalty hearing because the prosecutor made improper arguments in the penalty phase that

violated petitioner’s right to due process. The improper arguments cited included, among other

things, that it was improper for the prosecutor to (1) “emphasize [the prosecutor’s] position of

authority as prosecuting attorney;” (2) “attempt[ ] to link [the defendant] with several known mass

murderers;” and (3) appeal to the juror’s personal fears and emotions.” Id. at 666. Yet in Mr.

Daniel’s case, trial counsel allowed these very same statements without objection.

        Just as in Shurn, the prosecutor in Mr. Daniel’s case emphasized his position of authority as

prosecuting attorney when stating “And I know how it is with death penalty cases because I handle

death penalty cases, I know that jurors -- citizens have this main concern, that criminals are getting

away with too much and we might be victimized. That's what you have when you are out in the

community”. ECF 4-39, 26 RR 191. Just as in Shurn, the prosecutor attempted to link the defendant

with mass murders when he stated that “seemed like what he was planning to do was turn the

Walmart into a Columbine.” Id. at 186. And just like in Shurn, the prosecutor appealed to the jurors’

personal fears and emotions in all of his improper statements, including stating “But you send him




                                                  174
to a life without parole and he gets his hands on some drugs and alcohol, you will see a headline, cop

killer kills again.” Id. at 203

        These examples, along with all of the examples included above, served no purpose other

than to inflame the passions of the jurors. They did not address future dangerousness, they did not

reflect upon the evidence that was presented, and they only served to enrage the jurors. It was

deficient performance to fail to object to these attacks, as these objections would have been

sustained and the statements would have been stricken. This deficient performance prejudiced Mr.

Daniel because there is a reasonable probability that Mr. Daniel would not have been sentenced to

death had these inflammatory statements been kept out. The court’s holding is an unreasonable

application of Strickland and its progeny. Strickland v. Washington, 466 U.S. 668 (1984).

        For all these reasons, Mr. Daniel should receive habeas relief.

XIV. MR DANIEL’S RIGHTS TO DUE PROCESS AND TO BE FREE FROM CRUEL
     AND UNUSUAL PUNISHMENT WERE VIOLATED WHEN THE STATE
     OBTAINED A DEATH SENTENCE THROUGH THE KNOWING USE OF
     FALSE EVIDENCE. TRIAL COUNSEL WERE INEFFECTIVE FOR FAILING
     TO INVESTIGATE AND PRESENT EVIDENCE TO REBUT THE STATE’S
     FALSE EVIDENCE.

        The state violated Mr. Daniel’s right to due process when it used false and misleading

evidence to secure a death sentence against him. See U.S. Const. amend. XIV; Napue v. Illinois, 360

U.S. 264 (1959); Johnson v. Mississippi, 486 U.S. 578, 585 (1988); Woodson v. North Carolina, 428 U.S.

280, 305 (1976). Alternatively, counsel was ineffective for failing to expose the state’s many

falsehoods. See U.S. Const. amend. V I & VIII; Strickland v. Washington, 466 U.S. 668 (1984).

        First, the state presented false testimony that minimized security precautions taken by the

prison system to manage individuals sentenced to life without parole. Second, it gave the jury the

false impression that Mr. Daniel was writing down names of correctional officers while in jail to

either injure them or escape. Third, it offered false testimony through Louis Escalante that Mr.

Daniel had concocted a plan to escape by shooting up the courthouse. The state used this false
                                                   175
testimony to portray Mr. Daniel as someone who was more likely to be a future danger by posing a

risk in the prison system and to argue that mitigating circumstances did not exist. Because the state

violated Mr. Daniel’s due process rights by relying on false testimony to obtain a death sentence, he

is entitled to a new penalty phase. See Napue, 360 U.S. at 269.

        Mr. Daniel’s right to effective counsel was also violated when his lawyers failed to rebut the

state’s false evidence regarding prison classifications and failed to explain why Mr. Daniel took note

of the names of the correctional officers. See U.S. Const. amend. VI, XIV; Strickland v. Washington,

466 U.S. 668 (1984), Hinton v. Alabama, 571 U.S. 263 (2014); Rompilla v. Beard, 545 U.S. 374 (2005).

        A.      The Presentation of False Testimony Violates Due Process of Law.

        A defendant’s right to due process under the Fourteenth Amendment includes protection

against the state using false evidence, either at the guilt or penalty phase of trial. Mooney v. Holohan,

294 U.S. 103, 112 (1935). If the prosecution improperly informs the jury that the false testimony was

accurate or relies on it during argument, a due process violation is more likely to result. See Banks v.

Dretke, 540 U.S. 668, 681 (2004); Beltran v. Cockrell, 294 F.3d 730, 735 (5th Cir. 2002); United States v.

Sanfilippo, 564 F.2d 176, 178 (5th Cir. 1977).

        The state has a duty to correct testimony that it knows to be false, and a defendant’s due

process rights are violated if the prosecution “allows [false evidence] to go uncorrected when it

appears.” Napue, 360 U.S. at 269.

        The false testimony must be material to constitute a due process violation. Evidence is

material “if there is any reasonable likelihood that the false testimony could have affected the

judgment of the jury.” Agurs, 427 U.S. at 103. This standard is lower than the familiar Brady

materiality standard of “reasonable probability.”

        B.      False Testimony Regarding the Prison System

                1.       The State presented false testimony regarding the prison system.

                                                    176
        The state presented false testimony during the penalty phase regarding Mr. Daniel’s pending

incarceration in the TDCJ. Specifically, Mr. Stephen Rogers, who was retained by the state as an

expert witness regarding TDCJ testified falsely in three respects: (1) he incorrectly testified that

correctional officers are unaware of which offenders have life without parole sentences; and (2) he

under-represented the restrictions that are placed on inmates sentenced to life without parole in

TDCJ. App. 1199. The state relied on this false testimony to secure a death sentence against Mr.

Daniel, and the misleading nature of this testimony results in a reasonable likelihood that the false

testimony could have affected the judgment of the jury and Mr. Daniel would not have been

sentenced him to death had the jury known the truth.

                         a.      The State presented false testimony that correctional officers do
                                 not know which inmates are serving life without parole
                                 sentences.

           During Mr. Rogers’s testimony, the state asked whether correctional officers would know

that an inmate is serving a life without parole sentence:

         Q: So do the guards even know what a person is in prison for? Like with that G3,23
         do they know that that person is in there for life without parole?
         A: No, sir.
         Q: Would [correctional officers] know that that person might be [in a TDCJ unit]
         for killing a police officer?
         A: These officers look at offenders as these guys wear white, they’re in here for—
         they’ve been found guilty of a felony, they’re in prison. There’s no sign on the
         offender. There’s no public announcement that, hey, this guy is a—he’s a credit card
         abuser, this guy is a killer. Unless the offender tells them or officers may come from
         this area and they have read it in the newspaper or something; otherwise, there’s
         nothing written on the offender or there’s nothing delineated to say, hey, this guy is a
         life without parole and here’s what he did to get in there.

ECF 4-36, 23 RR 136-37.




   23
       TDCJ inmates are classified into various groups, based on a number of criteria, from G1, the
least restrictive custody housing, to G5, the most restrictive. There are other classifications available
in some circumstances, including administrative segregation and death row. G3 is the lowest custody
level that a person sentenced to life without parole can receive.
                                                   177
        Mr. Rogers’s testimony that correctional officers are unaware of whether an inmate is

serving a sentence of life without parole was unequivocally false. TDCJ has a specific policy

designed to ensure that correctional officers are aware of inmates serving life without parole

sentences. TDCJ’s Administrative Directive AD-04.11 (rev. 4), which was applicable at the time of

Mr. Daniel’s trial, describes the mandatory process of recording which inmates are serving life

without parole sentences and establishes protocols for ensuring that correctional officers are notified

when coming into contact with those inmates. App. 1200-02. The Directive identifies a code,

“Security Precaution Designator,” that is used for inmates who may pose special management issues

for TDCJ. Id. An inmate serving a life without parole sentence receives that designator, which is

referred to in TDCJ records as “SPD LWOP.” App. 1200-01

        The Directive also describes the process for documenting the SPD LWOP label in the

inmate’s records and protocol for notifying the staff of that designation. It instructs TDCJ

employees that “[s]ecurity supervisors shall ensure correctional officers are aware of each offender

with a recorded SPD who is assigned at the correctional officer’s duty post.” App. 1201-02. To

ensure that correctional officers are aware of which inmates have received SPD’s, those designations

appear on a number of documents that correctional officers have daily access to, including rosters of

inmates on cell blocks and inmates moving within the facility. Id. There are multiple, daily

reminders for correctional officers which inmates are serving life without parole sentences. Mr.

Rogers’s testimony was false.

                        b.      The State presented false testimony by under-representing the
                                restrictions that are placed on inmates sentenced to life without
                                parole in TDCJ.

       Mr. Rogers misled the jury about the restrictions that are placed on G3 level inmates, which

is the lowest classification level that a person sentenced to life without parole can receive. Mr.

Rogers testified about the conditions for inmates without parole, stating that it was “pretty much

                                                  178
[like] general population” and that, except for a prohibition working on maintenance without prior

approval from the warden, LWOP prisoners “get[] the same privileges as everybody else.” ECF 4-

36, 23 RR 155-57.

        In fact, TDCJ places much more significant restrictions on G3 level inmates than Mr. Rogers

claimed. There is a specific policy outlining what restrictions are in place for G3 and inmates at

other custody levels, the Unit Classification Procedure 2.0. App. 1204. Mr. Rogers’ testimony was

misleading because it did not accurately describe restrictions placed on G3 offenders regarding

where they can be housed at the prison and what jobs and vocational assignments are available to

them.

        Mr. Rogers did not inform the jury about multiple restrictions regarding housing

assignments. Contrary to his testimony, the Unit Classification Procedure specifies that:

        c. General Population Level III (G3) custody offenders shall not be assigned to a
            trusty camp;
        d. General Population Level III (G3) custody offenders shall only be assigned to
            housing areas that are specifically designated for General Population Level III
            (G3) custody offenders. However, in exceptional circumstances, General
            Population Level III (G3) and General Population Level II (G2) offenders may
            be housed together upon prior approval of the housing scheme by the
            Chairperson of the SCC [State Classification Committee].

App. 1204-05. Mr. Rogers did not explain to the jury that G3 offenders cannot be assigned to trusty

camps, and that they are housed in areas specially designated for them.

        Job assignments that G3 inmates are eligible for are also more restricted than what Mr.

Rogers claimed. In his testimony, he stated that maintenance worker was the only prohibited job

assignment, and that other restrictions could be imposed by the warden. ECF 4-36, 23 RR 155-57.

In contrast to Mr. Rogers’s testimony, “G3 offenders are prohibited from being a maintenance

worker, a staff support inmate, holding any clerk position, being a dock worker, ‘or any job where

the offender would have access to multiple areas of the unit.’” App. 1205. Thus, TDCJ policies place


                                                  179
strict limits on the warden’s ability to place offenders in specific work programs; similarly, wardens

are restricted in their ability to place G3 inmates in vocational programs.

           G3 offenders also are placed under restrictions that G1, the lowest custody inmates, are not.

G1 offenders are eligible for contact visits with anyone on their visitation list, while G3 inmates are

only eligible for contact visits with immediate family members. App. 1205-06. G3 inmates are

required to have heightened supervision by correctional staff, and G1 inmates are not. Id. Mr.

Rogers did not explain either of these restrictions to the jury. Mr. Rogers’s statement that for a life-

sentenced offender, it is “pretty much general population,” and a life-sentenced inmate “gets the

same privileges as everybody else with those few exceptions” omitted significant restrictions from

his explanation to the jury. ECF 4-36, 23 RR 155-57.

       The prosecutors themselves need not have actual knowledge that the testimony was false, as

the state is attributed knowledge of information that is known, or should be known, by actors

working on their behalf. See Kyles, 514 U.S. at 437. Mr. Rogers was a paid agent working on behalf of

the state to secure a death sentence against Mr. Daniel. Therefore, the state is imputed knowledge of

information that Mr. Rogers was, or should have been, aware of. As he held himself out as an expert

on TDCJ and its classification system, Mr. Rogers should have been aware of the policies and

procedures in place at TDCJ.24

                  2.      The False Testimony About The Prison System Was Material.




      24
          The state also presented false evidence that inmates on death row have access to color
television, showing the jury a video of death row inmates watching color television. Mr. Rogers’s
assertion that death row inmates have access to television is false. The video that the jury saw depicted
a death row inmate at the Ellis Unit; however, in 1999 Texas’s death row was moved to the Polunsky
Unit. App. 1203. At the Polunsky Unit, persons on death row have no access to television, let alone
color television, including while in the dayroom. Id.


                                                    180
      False testimony is material “if there is any reasonable likelihood that the false testimony could

have affected the judgment of the jury.” Agurs, 427 U.S. at 103. In the instant case, the jury

struggled to reach an agreement as to whether Mr. Daniel was a future danger, and sent a note to the

trial court requesting clarification on what that term meant during deliberations. See Claim II. The

false testimony presented by the state regarding the prison system is directly relevant to the jury’s

determination of whether Mr. Daniel was a future danger. It suggested to the jury that he would be

at a higher risk for violence in TDCJ than is true, and thus that he would be more likely to be a

future danger.

        When determining whether the false testimony was material, this Court should consider that

the state was duty-bound to correct the false testimony that it presented. Napue, 360 U.S. at 269.

Thus, this Court should consider whether the jury could have been affected by the state having to

repeatedly correct Mr. Rogers’s false testimony, explain to the jury that he was wrong, and then

accurately explain the TDCJ prison system to the jury. This false testimony would have diminished

Mr. Rogers’s credibility in the mind of the jury, a relevant factor when determining the materiality of

the false testimony. See id. at 269. On balance, it cannot be said that the false testimony presented by

the state could not have affected the jury. See Agurs, 427 U.S. at 103.

        C.       Trial Counsel Were Ineffective for Failing to Investigate Prison Classification.

        Counsel has a duty to investigate at all stages of litigation. See Strickland, 466 U.S. at 691;

Rompilla, 545 U.S. at 389; ABA Guideline 10.7; see also Wiggins, 539 U.S. at 524. This duty includes an

obligation to conduct legal research applicable to one’s client and case. See Hinton v. Alabama, 571

U.S. 263, 274 (2014).

        In addition, the prosecution’s case and the type of testimony it elicits may demand that trial

counsel consult with experts to understand and challenge it. See Hinton, 571 U.S. at 273; see also

Draughon v. Dretke, 427 F.3d 286, 296 (5th Cir. 2005). Counsel did not consult with experts, nor did

                                                    181
counsel take steps to research, investigate, object, strike, correct, rebut the warden’s testimony or

familiarize themselves with TDCJ classifications. See Rompilla, 545 U.S. at 389.

         For years, expert witnesses on TDCJ and prison classifications have been routinely retained

by the state and defense, and often are called to testify. See, e.g., Coble, 330 S.W.3d at 287; Estrada v.

State, 313 S.W.3d 274, 286 (Tex. Crim. App. 2010); Prystash v. State, 3 S.W.3d 522, 528 (Tex. Crim.

App. 1999). This is because a Texas jury must determine “whether there is a probability that the

defendant would commit criminal acts of violence that would constitute a continuing threat to

society.” Tex. Code Crim. Proc. art. 37.072 § 2(b)(1). Because the only sentencing options for

someone convicted of capital murder are life without parole or death, the jury must evaluate this

question while considering that the defendant will be in prison for the rest of his life. According to

Frank AuBuchon, the former head of Classification at the TDCJ:

        Because TDCJ has its own rules and terminology, and because of the State’s
        common practice in death penalty cases of using its own experts to talk about
        classification of inmates and the opportunities for violence that exist in prison,
        defense attorneys have for many years recognized the need for specialized assistance
        when dealing with questions of classification and other issues that may be relevant to
        sentencing. Consequently, former TDCJ employees like me are in demand to assist
        on cases such as Mr. Daniel’s.

App. 1206.

         On December 18, 2013, the state provided the defense with official notice that it intended

to call Mr. Stephen Rogers, an expert on TDCJ and its classification system, at Mr. Daniel’s trial. CR

at 128. After that notification, objectively reasonable trial counsel would have recognized the need to

investigate the classification system independently and/or obtain their own expert in the field.

However, Mr. Daniel’s counsel did not do so.

        These failures demonstrate deficient performance arising from ignorance of key issues at the

penalty phase. See Hinton, 571 U.S. at 274; Andrews, 159 S.W.3d at 102–04; see also Rompilla, 545 U.S.

at 389. Trial counsel could have challenged the testimony by objecting, moving to strike, and/or

                                                    182
moving for a mistrial, and reasonable counsel would have raised Rule 401,402, 403, due process,

Eighth Amendment, and state constitutional grounds. See Estrada, 313 S.W.3d at 287 (citing Eighth

Amendment, due process, and state case law, and applying standard of a “fair probability that [a]

death sentence was based upon [a warden’s] incorrect testimony . . . .”); Napue, 360 U.S. at 269

(1959) (“[I]t is established that a conviction obtained through use of false evidence, known to be

such by representatives of the State, must fall under the Fourteenth Amendment.”); id. (“The same

result obtains when the State, although not soliciting false evidence, allows it to go uncorrected

when it appears.”)

        Reasonable trial counsel also would have cross-examined or otherwise rebutted this false

testimony by presenting to the jury the actual policies that rebut Mr. Rogers’s testimony. See Hinton,

571 U.S. at 275-76; Rompilla, 545 U.S. at 389; Draughon, 427 F.3d at 296. Alternatively, trial counsel

could have alerted the state to the falsehoods to correct on its own. Cf. Estrada, 313 S.W.3d at 287

(noting that state recommended relief). Counsel had not conducted reasonable research and

investigation. Counsel had no strategy for failure to take any of these approaches, nor could one

reasonably justify the failure.25

        There is a reasonable probability that counsel’s failure to retain an expert on TDCJ affected

the jury’s decision to sentence Mr. Daniel to death. See Strickland, 466 U.S. at 694. As fully explained

above, the state presented materially false, misleading testimony to the jury regarding TDCJ and its

classification system through Mr. Rogers. Mr. Daniel herein incorporates the full explanation of Mr.

Rogers’s false and misleading testimony from that section A, supra. Had counsel retained an expert,

such as Mr. AuBuchon, regarding TDCJ and its classification system, they would have been able to




25
   Mr. Daniel requests an evidentiary hearing for trial counsel to testify regarding preparation
and trial. Undersigned counsel has not found the then-applicable TDCJ policy in trial counsel’s
files.
                                                  183
effectively cross-examine Mr. Rogers and establish that he was testifying falsely, which would have

demolished his credibility. Alternatively, they could have presented testimony from Mr. AuBuchon,

or someone similar, to accomplish the same. Doing so would have made the jury less likely to

determine that Mr. Daniel was a risk for committing criminal acts of violence in prison, thus

increasing the likelihood that he would have received a life sentence.

        D.      The State Gave The Jury A False Impression Regarding the Reason Mr.
                Daniel Was Keeping Track Of Names Of Correctional Officers.

      The state presented testimony from various correctional officers that Mr. Daniel was recording

their names on a piece of paper in his cell. An officer who viewed the page said that it described one

of the officers as “the devil,” one was “short,” and another “follow[ed] the rules.” ECF 4-35, 22 RR

81. This was concerning, according to another correctional officer, because it meant Mr. Daniel

could be planning a “[p]ossible escape or assault on a staff [member].” ECF 36, 23 RR 107. Another

corrections officer agreed with the state that Mr. Daniel’s actions were a “safety issue.” ECF 4-37,

24 RR 26. Mr. Rogers, the state’s expert on the prison system, also explained that such actions were

threatening because they suggested that the inmate “wants to do something he’s not supposed to be

doing” and that because inmates do not “have horns, tails, and, you know, breathe fire,” correctional

officers should watch out for them. ECF 4-36, 23 RR 161-62. The state also highlighted for the jury

in closing argument that Mr. Daniel was writing down the names of the correctional officers. ECF

4-39, 26 RR 205.

        The state, through this testimony, gave the jury the impression that Mr. Daniel’s recording

the names of correctional officers was a threat to their safety. In fact, Mr. Daniel was recording the

names of correctional officers at his mother’s suggestion, to document his mistreatment while he

was in jail. During telephone calls from jail, he and his mother discussed his actual reasons for

recording names, which included complaints about the officers copying his legal materials, waking

him up late at night, seizing his property, and holding him for significant periods of time in
                                                  184
psychiatric observations cells with nothing more than a paper gown and a blanket. At various points,

Mr. Daniel’s mother asked him to write the officers’ names down to facilitate her talking with Mr.

Daniel’s trial counsel or the media about the issue, to bring light to his mistreatment. Thus, the

state’s failure to include this critical fact gave the jury a false impression regarding why Mr. Daniel

was writing down the names of the correctional officers. Alcorta, 355 U.S. at 31.

        The state knew that it was giving the jury a false impression because it recorded the phone

conversations and kept them in its possession throughout Mr. Daniel’s pretrial incarceration and

trial. Detective Fugitt testified during the penalty phase that he not only monitored Mr. Daniel’s

mail, email, and visitation videos, but he listened to “every call that’s been completed.” ECF 36, 23

RR 71. Because the truth was within the state’s possession and control, it had knowledge that it was

providing a false impression to the jury.

        There is a reasonable likelihood that the false impression affected the jury’s decision to

sentence Mr. Daniel to death. See Agurs, 427 U.S. at 103. The state’s misleading impression unfairly

bolstered its case that Mr. Daniel represented a future danger, as it created the illusion that Mr.

Daniel was writing down the names of the correctional officers to either escape or facilitate some

sort of assault against them.

        E.      Trial Counsel Were Ineffective For Failing To Explain To The Jury Why Mr.
                Daniel Was Writing Down The Names Of Correctional Officers.

        Counsel had access to information that explained Mr. Daniel’s true reason for writing down

the names of correctional officers. The state turned over to them, as part of the discovery process,

the taped conversations between Mr. Daniel and his mother in which she suggested that he write

down the names.

        Counsel’s failure to rebut the state’s evidence and argument that Mr. Daniel was recording

names to either facilitate an escape or an assault on the staff was deficient performance. Prevailing

professional norms require that “[c]ounsel should use available discovery mechanisms to ascertain
                                                   185
the aggravating and rebuttal evidence the prosecution intends to introduce, and then thoroughly

investigate to determine whether this evidence can be excluded, rebutted or undercut.” ABA

Guidelines, Guideline 10.11, cmt. Yet counsel failed to rebut the state’s evidence by using the tapes in

rebuttal, or calling Ms. O’Dell as a witness to explain why she had asked her son to write down the

names of correctional officers. Objectively reasonable counsel would have utilized the information

that they received from discovery to rebut the state’s evidence and argument.

        There is a reasonable probability that this omission had an impact on the jury’s decision to

sentence Mr. Daniel to death. See Strickland, 466 U.S. at 694. Counsel’s failure to challenge the state’s

evidence left the jury with the unrebutted theory that Mr. Daniel was recording the names of the

officers either to harm them or to escape. The state’s incorrect theory would invariably have been

viewed as aggravating to the jury and facilitated their finding that Mr. Daniel was a future danger.

Because Mr. Daniel was deprived of the effective assistance of counsel, he is entitled to a new

penalty phase.

        F.       The State Presented False Testimony of Mr. Escalante.

        The state additionally presented knowingly false, material testimony through its witness

Louis Escalante at the penalty phase. Mr. Escalante testified falsely when he claimed that Mr. Daniel

and another inmate hatched a plan to have a relative bring guns to the courthouse and have a

shootout to allow them to escape. ECF 4-36, 23 RR 36-38. In reality, what Mr. Escalante reported to

correctional officers before trial was that the other inmate had planned to overtake guards at the jail

to allow an escape, making no mention of guns or the courthouse. ECF 4-37, 24 RR 209, 211-18.

Furthermore, Mr. Escalante falsely testified that no deal for his testimony had been brokered, and

the state allowed him to testify without correction. This testimony was material to the jury’s verdict

as to the special issues, particularly because it presented some of the only evidence the jury heard

regarding Mr. Daniel’s likelihood to commit acts of violence in the future. Based on the paltry

                                                  186
evidence the state presented suggesting that Mr. Daniel was a future danger, there is a reasonable

likelihood that Mr. Escalante’s false testimony could have affected the jury’s verdict. See Agurs, 427

U.S. at 103. Thus, the presentation of this false testimony violated Mr. Daniel’s due process rights.

See also Claim 15, detailing the state’s Brady violations with regard to Mr. Escalante and Supp. App.

1879-81.

        G.      The Cumulative Materiality of the State Presentation of False Evidence and
                Trial Counsel’s Ineffectiveness Requires a New Sentencing Hearing.

Mr. Daniel has presented multiple instances of the state’s reliance on false testimony to secure a

death sentence against him: it falsely presented evidence about the TDCJ system, it gave the jury a

false impression as to why he was recording names of correctional officers, and it permitted Mr.

Escalante to testify falsely about a purported escape plan and that he did not have a deal for his

testimony from the state. Counsel’s failure to correct the state’s false testimony further prejudiced

Mr. Daniel. Even if this Court is not convinced that one area, standing alone, is enough to mandate

reversal, cumulating the harm between these areas certainly does. Dodson v. Stephens, 611 F. App’x

168, 178-79 (5th Cir. 2015). The appropriate remedy for this violation of his constitutional rights is

for Mr. Daniel to receive a new penalty phase.


        H.      State Court Proceedings

        Mr. Daniel raised the instant claims in his Initial Application for Writ of Habeas Corpus.

App. 912-24. Despite multiple pleadings by Mr. Daniel demonstrating that crucial facts were in

issue, indeed hotly contested, and despite his request for a full and fair hearing, the state habeas

corpus court failed to hold a hearing on Mr. Daniel’s claims, and instead adopted, nearly verbatim,

the state’s versions of events. The CCA affirmed, relying on the trial court’s findings and

conclusions. App. 3, 6. As stated in section Standard of Review under AEDPA, supra, this Court’s

review is de novo.


                                                   187
        As to the instant substantive claims alleging that prosecutors knowingly put false and

misleading evidence before the jury, the state habeas court found the claims to be defaulted. App. 98

(“Applicant's claims in his third and fourth grounds for relief have been procedurally defaulted and

are not cognizable on an application for writ of habeas corpus.”). Having found the claim defaulted

and having failed to grant a hearing, the court found alternatively on the merits that “Applicant fails

in his burden to show that the State knowingly or unknowingly used false evidence at trial.” Id.

Addressing the related ineffective assistance of counsel claims, the court simply accepted counsel’s

untested and patently unreasonable assertions as to why they utterly failed to challenge the state’s

highly damaging and false evidence as “sound” and “reasoned” expressions of “professional”

judgment. See App. 91 (“As a matter of sound trial strategy to discredit Louis Escalante, defense

counsel determined not to object to testimony from Louis Escalante.”); id. at 18 (“As a matter of

reasoned, professional judgement (sic), defense counsel determined that utilizing an additional

prison classification expert was not necessary;” App. 95 (“Defense counsel's decision to not call

Mary O'Dell as a witness to explain the reason for the alleged notes was a matter of sound trial

strategy.”).

        The CCA affirmed, relying on the trial court’s findings and conclusions. App. 3, 6.

Consequently, it failed to address the false testimony claim at all, presumably as it was found

defaulted by the lower court. As to the ineffective assistance claims, the CCA found that “Applicant

fails to meet his burden under Strickland v. Washington, 466 U.S. 668 (1984). He fails to show by a

preponderance of the evidence that his counsel’s representation fell below an objective standard of

reasonableness and that the deficient performance prejudiced the defense.” App. 3.

        I.      The State Court’s Fact-Finding on Both Claims was Unreasonable.

        The state court’s fact-finding was unreasonable under any standard. In the absence of a full

and fair hearing, the state court’s reliance on key facts as proffered by the state—that prisoners

                                                  188
convicted of murder are invariably a future danger because they granted unfettered freedoms in

prison, and that Mr. Daniel himself was a danger because he ostensibly plotted an escape and was

planning retaliation against guards—was unreasonable. Had the court allowed Mr. Daniel’s counsel

to contest these facts it would have found the state’s “expert” was ill-informed and provided

patently false testimony about the conditions of confinement. Rather, there are substantial

limitations placed on those convicted of murder, and the line officers are notified of the status of

their wards. It would have learned that Mr. Escalante was unworthy of belief, and that claims of a

“plot” were false or mischaracterized. Finally, it would learned that Mr. Daniel was routinely

victimized by a correctional culture that feels at liberty to impose extra-judicial punishment on those

alleged to have killed a peace officer, and in order to grieve these civil rights violations, it was

necessary for Mr. Daniel to keep contemporaneous notes on the perpetrators. Had he been granted

a fair fact-finding process, Mr. Daniel could have demonstrated he was exercising his right to

complain of the abuse and that the state’s narrative that he was planning retribution against these

officers was a false one designed to further suppress evidence of this mistreatment.

        Similarly, the state court’s fact-finding regarding the performance of counsel was also

unreasonable. The state court simply adopted of counsels’ professed and untested claims that they

had a “strategy” in mind when they utterly failed to test state’s case against their client. Rather, a

host of facts that went unpresented could have undermined the state’s claims of future

dangerousness, facts which if allowed to be presented would have cast counsels’ performance in a

different light. Regarding Mr. Roger’s testimony, the court adopted the state’s argument – based on

counsel’s affidavits -- that trial counsel “was aware that Rogers would testify as an expert and that

Rogers was a very knowledgeable prison classification expert. Defense counsel therefore determined

that an additional classification expert was not necessary to educate the jury about behavior controls




                                                    189
in the prison.” Id. The court concluded that defense counsel was reasonable for not utilizing an

additional, cumulative prison classification expert. App. 93.

        The state court focused exclusively on counsel’s “failure to retain an expert on prison

classification.” App. 3. But counsel was ineffective for several reasons other than their misplaced

reliance on Mr. Rogers as a “very knowledgeable expert.” First, just because an expert is

knowledgeable, counsel is not relieved of their constitutional duty of investigation. Counsel had a

duty to know the rules and regulations themselves in order to cross-examine the state’s expert on his

misrepresentations and misstatements. Second, counsel could not possibly have made an informed

decision that was solely comprised on the illogical conclusion that the state expert’s testimony could

not be challenged because he was “knowledgeable.” In fact, as described above, Mr. Rogers made

several misrepresentations and misstatement regarding the classification of life prisoners and

prisoners on death row. But because counsel chose not to educate themselves about the relevant

TDCJ policies and practices, they were unable to correct Mr. Roger’s false testimony. Third, both

counsel and the lower courts misunderstand the import of consulting an expert. It is not to present

cumulative evidence, but rather, it is to test the state’s evidence and correct misstatements so that

the juror understands the truth about the differences between sentencing Mr. Daniel to death or life

without parole. Strickland requires assessment of all relevant facts. Properly applied, Strickland

requires that courts “evaluate the totality of the available mitigation evidence—both that adduced at

trial, and the evidence adduced in the habeas proceeding” and re-weigh that evidence against the

evidence that the Commonwealth produced in aggravation. Williams, 529 U.S. at 397–98, 120 S. Ct.

1495. By focusing solely on the failure to retain an expert, the state courts failed to evaluate the

deficient performance by trial counsel in challenging the state’s witness.

        Second, the state court credited trial counsel’s affidavits and the state’s argument that trial

counsel’s theory was that the notes tracking and naming the jailers allegedly written by Mr. Daniel

                                                   190
did not exist. App. 94-95. Counsel indicated a host of reasons why they did not want to call Mr.

Daniel’s mother to testify about telling him to write down their names so she could follow up on

their mistreatment of her son. App. 1432, 1437-38. But counsel’s parade of horribles was a list of

irrelevant factors which could have been excluded through by way of a motion in limine. For example

he feared disclosure of bad acts already ruled inadmissible by the court. App. 1432. Nothing in the

mother’s testimony would have “opened the door” to the admission of irrelevant harmful evidence.

Moreover, counsel did not provide an explanation as to why they could not have played the

recorded conversation from the jail between Mr. Daniel and his mother when she told him to write

down the names of officers who were mistreating him. Playing the tape, provided by the state and

admissible to show Mr. Daniel’s state of mind and motive for writing down the names, would have

allowed counsel to present a non-nefarious reason for the notes and would not have had any of the

pitfalls of having Mr. Daniel’s mother testify. Counsel’s lack of consideration of such a logical course

shows that counsel did not make an informed, reasonable, strategic decision when considering how

to defend Mr. Daniel from the state’s allegation that he was a future danger because he tracked the

officers.

        A hearing was required before any fact-finding can be deemed “reasonable.” Townsend v. Sain,

372 U.S. 293, 313 (1963) (requiring an evidentiary hearing when “the fact-finding procedure

employed by the state court was not adequate to afford a full and fair hearing” or “there is a

substantial allegation of newly discovered evidence”).

        The state’s fact-finding process was further marred by its failure to recognize that counsel’s

performance would likely have been altered had the state not remained silent in the face of false

evidence, as was their constitutional duty. See, e.g., Michael Williams v. Taylor, 529 U.S. 420, 432, (2000)

(noting that diligent efforts to develop the facts might be “thwarted, for example, by the conduct of




                                                    191
another or by happenstance”); id., at 434 (noting that the prosecution might have “concealed the

facts” supporting “a claim which was pursued with diligence”).

        J.         Mr. Daniel Can Prove Cause and Prejudice for Any Default of His Napue
                   Claims.

        As discussed above in section H, the state habeas court found Petitioner’s claims that the

state knowingly presented false evidence to be defaulted. Mr. Daniel can prove cause and prejudice

for the default of the substantive claims alleging knowing presentation of false evidence thus the

merits of this claim must be reviewed de novo, and relief granted.

        Mr. Daniel’s burden to show cause and prejudice for failing to raise his false evidence claims

is no greater than that for a Brady claim. For Brady claims, “a petitioner shows ‘cause’ when the

reason for his failure to develop facts in state-court proceedings was the state’s suppression of the

relevant evidence.” Banks v. Dretke, 540 U.S. 668, 691 (2004) (citing Strickler, 527 U.S. at 281). Banks

held that cause for a defaulted Napue/Giglio claim is even “stronger” than cause for a typical Brady

claim because “each time [the prosecution witness] responded untruthfully [and “repeatedly

misrepresented his dealings with police”], the prosecution allowed his testimony to stand

uncorrected.” Banks, 540 U.S. at 694. Similarly, if Mr. Daniel can demonstrate that the falsehoods

were material he had demonstrated “prejudice” sufficient to overcome the default.

        Likewise, even if the responsibility for the default was laid at counsel’s feet, ineffective

assistance of counsel, addressed infra, would satisfy the cause and prejudice standard. United States v.

Carter, 114 F.3d 1184 (5th Cir. 1997). As demonstrated below, Mr. Daniel has shown as well counsel

was ineffective.

        The standard of review for the false testimony claim is de novo.

        K.         Due Process and the Right to be Free from Cruel Punishment was Violated by
                   the Presentation of Materially False Evidence.




                                                   192
        Crucial to the death verdict was the state’s claim that Mr. Daniel’s presented a future danger,

thus failing to put him to death would pose a future risk to others. But its case was built on lies,

misrepresentations and omissions, all of which the state was aware.

        A defendant’s right to due process under the Fourteenth Amendment includes protection

against the state using false evidence, either at the guilt or penalty phase of trial. Mooney v. Holohan,

294 U.S. 103, 112 (1935); Johnson v. Mississippi, 486 U.S. at 585. Similarly, because a death sentence is

qualitatively different than any other criminal penalty, the Eighth Amendment requires heightened

reliability in sentencing in capital cases.

        The jury’s exposure to this evidence not only violated due process, but the Eighth

Amendment, because it resulted in “a death sentence imposed by a jury that was allowed to consider

materially inaccurate evidence.” Tuggle v. Netherland, 516 U.S. 10, 14 (1995) (per curiam) (citing

Johnson v. Mississippi, 486 U.S. at 590). The Eighth Amendment violations are even clearer because

the misrepresentations facilitated by the prosecution’s suppression of the true evidence meant that

the jury’s verdict was not based upon evidence that was “properly adduced at the sentencing

hearing” and its evidence presented in aggravation was not “fully subject to explanation by the

defendant.” Tuggle, 516 U.S. at 13. Moreover, the false inference precluded the jury from giving full

effect to other mitigation that would have supported a life sentence. Penry v. Lynaugh, 492 U.S. 302,

307 (1989); Hitchcock v. Dugger, 481 U.S. 393, 394 (1987); Skipper v. South South Carolina, 476 U.S. 1, 4

(1986); Eddings v. Oklahoma, 455 U.S. 104, 110-12 (1982); Lockett v. Ohio, 438 U.S. 586, 605 (1978).

Woodson v. North Carolina, 428 U.S. 280, 305 (1976) (“[T]he penalty of death is qualitatively different

from a sentence of imprisonment, however long. . . . Because of that qualitative difference, there is a




                                                    193
corresponding difference in the need for reliability in the determination that death is the appropriate

punishment in a specific case.”).

        If the prosecution improperly informs the jury that the false testimony was accurate or relies

on it during argument, a due process violation is more likely to result. See Banks v. Dretke, 540 U.S.

668, 681 (2004); Beltran v. Cockrell, 294 F.3d 730, 735 (5th Cir. 2002); United States v. Sanfilippo, 564

F.2d 176, 178 (5th Cir. 1977).

        The state has a duty to correct testimony that it knows to be false, and a defendant’s due

process rights are violated if the prosecution “allows [false evidence] to go uncorrected when it

appears.” Napue, 360 U.S. at 269.

        The false testimony must be material to constitute a due process violation. Evidence is

material “if there is any reasonable likelihood that the false testimony could have affected the

judgment of the jury.” Agurs, 427 U.S. at 103. This standard is lower than the familiar Brady

materiality standard of “reasonable probability.”

        Here, the state knew its expert’s testimony was at odds with established prison protocols and

regulations.26 Rogers himself professed to be an expert on TDCJ policy and its classification system,

thus was aware his testimony was false. Its argument was that the prison placed insufficient

constraints on murder offenders and thus prison guards and other inmates would be at risk. But this

simply was not true. Even the least restrictive classification put substantial limitations on who Mr.

Daniel might encounter, limited access to tools that might be weaponized, and sufficiently warned

guards of the nature of his crime.



   26
      The prosecutors themselves need not have actual knowledge that the testimony was false, as
the state is attributed knowledge of information that is known, or should be known, by actors
working on their behalf. See Kyles, 514 U.S. at 437. Mr. Rogers was a paid agent working on behalf of
the state to secure a death sentence against Mr. Daniel. Therefore, the state is imputed knowledge of
information that Mr. Rogers was, or should have been, aware of.

                                                    194
        The state also knew that Mr. Escalante misrepresented to the jury Mr. Daniel’s role in the

alleged escape plot. It knew that Escalante reported to correctional officers before trial was that it

was someone else who had planned to overtake guards at the jail to allow an escape. Furthermore,

Mr. Escalante falsely testified that no deal for his testimony had been brokered, and the state

allowed him to testify as such. This testimony was material to the jury’s verdict as to the special

issues, particularly because it presented some of the only evidence the jury heard regarding Mr.

Daniel’s likelihood to commit acts of violence in the future.

        That the “list” of guards could be construed as a retributive “hit” list of some sort was pure

fabrication, one without basis in fact. If the prosecution is to argue inferences, they must fairly

derive from the evidence, not its imagination. United States v. Young, 470 U.S. 1, 8, n.5 (1985) (“The

prosecutor may argue all reasonable inferences from evidence in the record. It is unprofessional

conduct for the prosecutor intentionally to misstate the evidence or mislead the jury as to the

inferences it may draw.”) (quoting ABA Standards for Criminal Justice 3–5.8 (a) (2d ed. 1980)). The

Fifth Circuit has condemned the urging of inferences not supported by the facts:

         The role of the attorney in closing argument is “to assist the jury in analyzing,
         evaluating and applying the evidence. It is not for the purpose of permitting
         counsel to ‘testify’ as an ‘expert witness.’ The assistance permitted includes
         counsel's right to state his contention as to the conclusions that the jury should
         draw from the evidence.” United States v. Morris, 568 F.2d 396, 401 (5th Cir. 1978).
         (emphasis in original). To the extent an attorney's closing argument ranges beyond
         these boundaries it is improper.

United States v. Garza, 608 F.2d 659, 662–63 (5th Cir. 1979).

      False testimony is material “if there is any reasonable likelihood that the false testimony could

have affected the judgment of the jury.” Agurs, 427 U.S. at 103. In the instant case, the jury struggled

to reach an agreement as to whether Mr. Daniel was a future danger, and sent a note to the trial

court requesting clarification on what that term meant during deliberations. See Claim II. The false

testimony presented by the state regarding the prison system is directly relevant to the jury’s

                                                   195
determination of whether Mr. Daniel was a future danger. It suggested to the jury that he would be

at a higher risk for violence in TDCJ than is true, and thus that he would be more likely to be a

future danger.

        When determining whether the false testimony was material, this Court should consider that

the state was duty-bound to correct the false testimony that it presented. Napue, 360 U.S. at 269.

Thus, this Court should consider whether the jury could have been affected by the state having to

repeatedly correct Mr. Rogers’s false testimony, explain to the jury that he was wrong, and then

accurately explain the TDCJ prison system to the jury. This false testimony would have diminished

Mr. Rogers’s credibility in the mind of the jury, a relevant factor when determining the materiality of

the false testimony. See id. at 269. On balance, it cannot be said that the false testimony presented by

the state could not have affected the jury. See Agurs, 427 U.S. at 103.

        L.       Exhaustion

        The above ineffectiveness claims were exhausted in state habeas. App. 917-24, 932-49. Mr.

Daniel’s claim that his due process rights were violated when the state obtained a death sentence

through the knowing presentation of false evidence was likewise exhausted during state habeas.

XV.     THE STATE VIOLATED MR. DANIEL’S RIGHTS TO DUE PROCESS AND TO
        BE FREE FROM CRUEL AND UNUSUAL PUNISHMENT UNDER BRADY V.
        MARYLAND AND ITS PROGENY.

        The state failed to disclose material exculpatory and/or impeachment evidence concerning a

jailhouse snitch and penalty phase witness, Louis Escalante. Mr. Escalante was promised and

afterwards received a reduced sentence for a serious felony offense in exchange for testifying at trial.

See Claim XIV. The state failed to disclose the terms of Mr. Escalante’s agreement. As a result, Mr.

Daniel was deprived of the opportunity to impeach a critical witness against him with material

evidence of his bias and his motivation to give false testimony under Brady v. Maryland, 373 U.S. 83

(1963); United States v. Bagley, 473 U.S. 667 (1985); see also Giglio v. United States, 405 U.S. 150 (1972).


                                                     196
The state’s Brady violation deprived Mr. Daniel of due process under the Fifth, Sixth, and

Fourteenth Amendments.

        A.      The State Promised Escalante A Reduced Sentence in Exchange for
                His Testimony Against Brandon Daniel.

        In March 2012, Mr. Escalante was charged with a serious felony: possession of cocaine with

the intent to deliver. Supp App. 1899. While in custody in October 2012, Mr. Escalante was placed

in the Health Services Building in the Travis County Jail in Del Valle as a trustee. ECF 4-36, 23 RR

31. It was during this period that Mr. Escalante made reports to officers about conversations he had

allegedly overheard between Mr. Daniel and Troy Williams while they were in isolation cells at Del

Valle concerning their plans to escape. Mr. Escalante’s allegations about the escape were false. Supp.

App. 1879-1881See also Claim XIV.

        On August 4, 2012, Escalante was arrested again—this time for felony theft; and then again in

December 2013, for having violated the conditions of his deferred adjudication. Supp App. 1959,

1908-1985. Mr. Escalante was back in Travis County Jail while the state was preparing to try Mr.

Daniel for capital murder.

        Prior to his testimony against Mr. Daniel, Mr. Escalante received visits from Detective Fugitt

and the district attorney, Bill Bishop, as well as his attorney, Silvia Acosta. ECF 4-36, 23 RR. 59, 62.

Mr. Escalante made it clear that during these discussions that he did not want to testify because he

did “not want to be labeled a snitch,” and that he would only testify if promised that he would get

out of jail.” Supp App. 1895-1896.27 Mr. Escalante was promised by the state and his attorney that if

he testified to what they wanted him to say about Brandon Daniel he would get out of prison. Id.

This agreement between Mr. Escalante and the state was never disclosed to Mr. Daniel or his



   27
     Mr. Escalante had also been told by Corrections Officers that time additional prison time
could be added to his sentence if he failed to cooperate. Supp. App. 1895.

                                                   197
counsel.

         On February 25, 2014, the state called Mr. Escalante to testify during the second day of the

punishment phase. Id. at 30. In response to a question from Mr. Bishop as to whether any offers had

been made to him in exchange for his testimony, Mr. Escalante testified that he did not have any

deal with the state. Id. at 32. This testimony was false. Supp. App. 1895-1896.

         Because Mr. Escalante had an interest in getting out of jail early by providing helpful

testimony for prosecution, his trial testimony expanded upon, and indeed diverged considerably

from, the reports he had made to correctional officers about Mr. Daniel in October 2012.28 M r .

Escalante testified that Mr. Daniel, while in an isolation cell, had showed Mr. Escalante a newspaper

clipping about the crime. ECF 4-36, 23 RR at 33–35, 42, 66–67. M r . Escalante also claimed that Mr.

Daniel was “smirking and laughing” about the crime and that Mr. Escalante had counseled him: “You

know, at this point I already explained to him, I told him, your life is on the line, you know, capital

murder.” Id. at 35. Escalante further volunteered that “And, you know, basically I had asked him if

he had any remorse or, you know, sympathy for the guy or anything. He just nodded his head no.”

Id. at 36.

         Mr. Escalante then testified about a plot between Troy Williams and Mr. Daniel to escape

from the courthouse via a shootout with police that was told to him by Troy Williams. This

testimony contradicted reports made by the correctional officers in October 2012 (See Supp App.

2014-2015). Escalante’s testimony about the escape plot was false. See Claim XIV. Supp. App 1879-

1881




   28
     See Supp App. 2014-2015. Correctional Officers Crim and Ferguson reported in October 2012
that Mr. Esclante approached them and told them that he heard Mr. Daniel and Troy Williams
discussing a plan to obtain the keys of a correctional officer because Mr Daniel said he was “bored”
and wanted “to get out of hear.”

                                                   198
        On May 7, 2014, a little over two months after Mr. Escalante testified so dramatically about

Mr. Daniel’s lack of remorse in jail and his plan for a courthouse shootout, an order was issued with

respect to Mr. Escalante’s felony possession-with- intent-to-deliver-cocaine charge from March

2012. Supp App. 1931-1932.). The condition requiring him to complete the “Intermediate Sanctions

Facility Cognitive Track” or “ISF” was deleted and he was instead only obligated to “[s]uccessfully

complete Relapse IOP through Developmental Counseling.” Id. at 1932. The latter, unlike ISF, is

an outpatient program. Thus, Mr. Escalante received the benefit that he had been promised for his

testimony – a reduced jail sentence. Evidence of this sentencing reduction and how it came to be

were not disclosed to Mr. Daniel.

        B.      The State’s failure to disclose its promise to Mr. Esclanate violated Mr.
                Daniel’s due process rights.

        The Due Process Clause requires a prosecutor to disclose evidence to the accused that is

favorable to the defense and material to guilt or punishment. Brady v. Maryland, 373 U.S. 83, 87

(1963); accord Banks v. Dretke, 540 U.S. 668, 690 (2004); Kyles v. Whitley, 514 U.S. 419, 437 (1995);

United States v. Bagley, 473 U.S. 667, 676 (1985); Giglio v. United States, 405 U.S. 150, 153-56 (1972).

The duty to enforce Brady v. Maryland “with painstaking care is never more exacting than it is in a

capital case.” Kyles, 514 U.S. at 422.

        To establish a Brady violation, a defendant must show that favorable evidence was

suppressed by the government, either intentionally or inadvertently, and that the suppressed

evidence was material. Brady, 373 U.S. at 87. 29




29
   See Tassin v. Cain, 517 F.3d 770, 780 (5th Cir. 2008) (“deal need not have been a ‘firm promise’ to
trigger [prosecutor’s] Brady [obligation].”); id. at 778 (under Giglio and Napue, “the crux of a Fourteenth
Amendment violation is deception. A promise is unnecessary.”)

                                                    199
        Of particular relevance here, suppressed information related to pre-trial discussions between

the prosecution and a witness regarding promises, inducements, incentives, possible rewards,

expectations of leniency, and leniency contingent on testifying for the prosecution is impeachment

evidence that qualifies as Brady material under the long-standing Supreme Court precedent of Giglio.

The Giglio Court held that evidence of any understanding or agreement as to a future prosecution

would be relevant to [a prosecution witness] credibility and the jury was entitled to know of it.

Giglio, 405 U.S. at 154-55. This includes any facts bearing on a witness motivation that would likely

affect the judgment of a jury, id. at 154, including any possible agreements or arrangements for

prosecutorial leniency, id. at 151, any implication that cooperation would [be] reward[ed], id. at 153

n.4, and/or some understanding for leniency.30 Id. Thus in Giglio the Supreme Court made clear

that prosecution inducements to key witnesses must be disclosed to the defense.

        Here, the state offered Mr. Escalante the opportunity to get out of jail more quickly if he

“testified to what they wanted me to say.” Supp App. 1895-1896. Mr. Escalante agreed and

provided misleading and damaging testimony against Mr. Daniel at the penalty phase.

        The withheld evidence of Mr. Escalante’s deal with the state was material. Under Brady,

“favorable evidence is material, and constitutional error results from its suppression by the

government, ‘if there is a reasonable probability that, had the evidence been disclosed to the defense,

the result of the proceeding would have been different.’” Kyles, 514 U.S. at 433 (quoting Bagley, 473

U.S. at 682 (opinion of Blackmun, J.)). The Supreme Court in Kyles explained that under the

“reasonable probability” standard, the “touchstone of materiality is . . . not whether the defendant



30
  Cf. Napue v. Illinois, 360 U.S. 264, 270 (1959) (discussing importance of prosecutions failure to
disclose whether prosecution witness might have believed that [the prosecution] was in a position to
implement. . . any promise of consideration because that may have led the jury to conclude that [the
witness] had fabricated testimony in order the curry the favor of [the prosecution]. Here, the state
violated Napue when the prosecutor elicited and failed to correct Escalante’s testimony that he had
not been made any promises by the state in exchange for his testimony. ECF 4-36, 23 RR 32.
                                                  200
would more likely or not have received a different verdict with the [suppressed] evidence, but

whether in its absence he received a fair trial, understood as a trial resulting in a verdict worthy of

confidence.” Id. at 434. Thus, for materiality purposes, a petitioner does not need to “demonstrate

that after discounting the inculpatory evidence in light of the undisclosed evidence, there would not

have been enough left to convict.” Id. at 435. See also id. at 435 n.8 (“sufficiency of [the remaining]

evidence [is not] the touchstone” of materiality). Instead, the question is whether the defendant

“received a . . . trial resulting in a verdict worthy of confidence. A ‘reasonable probability’ of a

different result is accordingly shown when the Government’s evidentiary suppression ‘undermines

confidence in the outcome of the trial.’” Id. at 434 (quoting Bagley, 473 U.S. at 678).

        Mr. Daniel did not receive a fair sentencing proceeding “worthy of confidence.” There is a

reasonable probability that had the jury been aware of Mr. Escalante’s deal with the state, at least

one juror would have disregarded his testimony and ultimately reached a different verdict as to Mr.

Daniel’s sentence. The state emphasized the point of Mr. Escalante’s testimony about Mr. Daniel’s

planned violent escape in its closing argument: ECF 4-39, 26 RR 205.

        As discussed in Section II supra, the jury struggled with the question of future

dangerousness. The false testimony presented by Mr. Escalante that Mr. Daniel planned a violent

escape was a prominent piece of the state’s evidence that Mr. Daniel was a future danger. It is

therefore likely that at least one juror was swayed by Escalante’s testimony that Mr. Daniel

presented an escape risk. Had the jury known that Mr. Escalante was testifying in exchange for a

reduced jail sentence, there is a reasonable possibility that it would not have concluded that Mr.

Daniel posed an escape threat or was a future danger. There is a reasonable likelihood that the jury

would have sentenced Mr. Daniel to life.

        C.      The State Court’s Decision is Not Entitled to AEDPA Deference




                                                   201
        Mr. Daniel raised and exhausted this claim in state court in his Initial Application for Writ of

Habeas Corpus. App. 973-981. The trial court denied the state habeas application, adopting nearly

verbatim the state’s proposed findings of fact and conclusions of law. App 101. The CCA affirmed,

relying on the trial court’s findings and conclusions. App. 5. For the reasons articulated in the

Standard of Review under the AEDPA, Sections B and C supra, Mr. Daniel argues that de novo

review is the appropriate standard of review.

        D.      The State Court’s Decision is an Unreasonable

        To the extent that the state court ruling here is reviewed under 28 U.S.C. § 2254(d), that

decision is “contrary to” or “an unreasonable application of” clearly established Supreme Court law,

and involves an “unreasonable determination of the facts.” See Williams v. Taylor, 529 U.S. 362, 412

(2000). The Court of Criminal Appeals of Texas rejected the claim that Mr. Daniel’s due process

rights were violated when prosecutors violated Brady because they stated that “applicant must do

more than state mere conclusions of law or allegations of error; applicant must support his claim

with adequate facts.” App. 5.

        The Court of Criminal Appeal’s conclusion is unreasonable as a matter of fact and law. As

indicated above, Mr. Escalante was promised and afterwards received a reduced sentence for a

serious felony offense in exchange for testifying at trial. See Claim XIV. The state failed to disclose

the terms of Mr. Escalante’s agreement. As a result, Mr. Daniel was deprived of the opportunity to

impeach a critical witness against him with material evidence of his bias and his motivation to give

false testimony under Brady v. Maryland, 373 U.S. 83 (1963); United States v. Bagley, 473 U.S. 667

(1985); see also Giglio v. United States, 405 U.S. 150 (1972). Thus, contrary to the state court’s

conclusion, Mr. Daniel has presented facts in support of his Brady claim and “not merely

conclusions of law or allegations of error.” The state court unreasonably misconstrued United States




                                                    202
Supreme Court precedent and unreasonably applied the facts before it. Mr. Daniel is entitled to a

new sentencing proceeding and should be granted habeas relief.

XVI. TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO OBJECT TO
     THE INADMISSIBLE HEARSAY TESTIMONY OF MR. ESCALANTE IN
     VIOLATION OF MR. DANIEL’S RIGHTS TO DUE PROCESS AND TO BE
     FREE FROM CRUEL AND UNUSUAL PUNISHMENT.

        At the penalty phase, the state elicited inadmissible hearsay statements from jailhouse

informant Louis Escalante. He testified that a fellow inmate, Troy Williams, told him that he and

Mr. Daniel were planning an escape from the Travis County Jail together. Trial counsel had a duty to

object to this highly prejudicial hearsay. Mr. Daniel’s trial counsel failed to object, an unreasonable

and constitutionally deficient omission that violated his due process rights. This failure prejudiced

Mr. Daniel because the hearsay testimony went directly to the two special questions in the penalty

phase. Mr. Daniel met his burden under Strickland v. Washington, 466 U.S. 668 (1984). Accordingly,

Mr. Daniel’s sentence must be reversed.

        A.      Mr. Daniel’s Trial Counsels’ Failure to Object was Deficient Performance.

        Hearsay is inadmissible unless it is covered by an exception. Tex. R. Evid. 801. At Mr.

Daniel’s trial, Mr. Escalante testified, “Troy Williams was the one that actually explained [the

escape plan] to me. He’s the one that sat there and told me everything.” ECF 4-36, 23 RR 38. Mr.

Escalante testified that Mr. Williams told him:

         [T]hey were trying to plan an escape. . . . [S]upposedly he had a court hearing or a
         court appearance at that time in January, I don’t know what date, to start planning
         the escape from here. It was supposed to be that somebody was supposed to come
         here with a gun and start shooting and―was one of his plans to escape from here.

ECF 4-36, 23 RR 36-37. Mr. Escalante’s testimony was plainly hearsay. Mr. Escalante testified to

what Mr. Williams told him at the jail. The state presented Mr. Escalante’s testimony for the truth

of Mr. Williams’s statements. Thus, it was inadmissible. Trial counsel did not object. Had trial

counsel objected, the court would have sustained the objection. Trial counsel has a duty to object

                                                   203
to inadmissible evidence or improper argument and establish a record reflecting adverse rulings.

Trial counsel’s failure to object was objectively unreasonable.

        B.      Mr. Daniel Was Prejudiced.

        There is a reasonable probability that at least one juror’s decision-making would have been

different if trial counsel had objected and excluded this highly damaging testimony. Under Texas

law, the jury was required to answer two special issues during the penalty phase: (1) whether there

is a probability that the defendant constitutes a continuing threat to society; (2) and whether,

considering all the evidence, there are sufficient mitigating circumstances to warrant a sentence of

life imprisonment without parole. Tex Code Crim. Proc. art. 37.071, § 2(b)(1), (e)(1). If the jurors

believed that Mr. Daniel was at risk of escaping from prison, this likely colored their decision-

making regarding special issue one, his future dangerousness.

        The state made certain to highlight this possibility in its closing argument: “The escape plan

he had, I don’t know about if that witness got his escape plans mixed up, if he had more than one

escape plan. It doesn’t matter. The fact is he was clearly making plans, which he will continue to

make.” ECF 4-39, 26 RR 205.

        Even an attempted escape is extremely prejudicial because jurors are naturally concerned

with capital defendants’ likelihood of returning to society. The threat of an escape is particularly

harmful in the penalty phase of a capital case because the jurors must contemplate a defendant’s

future dangerousness. In Mr. Daniel’s case, the evidence of past violent behavior was very weak.

Mr. Daniel’s only history of violent behavior was as a child, and it was relatively mild. As discussed

in Section II supra, we know the jury struggled with the question of future dangerousness. It is

therefore likely that at least one juror was swayed by the inadmissible hearsay that Mr. Daniel

presented an escape risk. The failure to object to the hearsay clearly prejudiced Mr. Daniel.




                                                  204
        Furthermore, the jurors were permitted to consider Mr. Escalante’s hearsay testimony when

answering the mitigation special issue. Testimony that Mr. Daniel was associated with an escape

plan, possibly one involving violence, was likely weighed by the jurors in determining Mr. Daniel’s

moral blameworthiness and character. There is therefore a reasonable likelihood that at least one

juror’s decision-making would have changed without the admission of the inflammatory hearsay

testimony. Because Mr. Daniel was prejudiced by the deficient performance of his counsel, he is

entitled to a new penalty phase.

        C.      The State Court’s Decision Should Not Receive AEDPA Deference.

                1.     The State Habeas Court’s Unexplained Ruling Should Receive De
                       Novo Review

        Mr. Daniel raised this claims in his Initial Application for Writ of Habeas Corpus. App. 912-

917. The trial court denied the state habeas application, adopting nearly verbatim the state’s

proposed findings of fact and conclusions of law. App 6. The CCA affirmed, relying on the trial

court’s findings and conclusions. App. 3, 6. For the reasons articulated in the Standard of Review

under the AEDPA, Sections B and C supra, Mr. Daniel argues that de novo review is the appropriate

standard of review.

        However, Mr. Daniel focuses herein on those findings and conclusions and shows that the

state court decision was at best unreasonable in light of clearly established Supreme Court precedent,

and in light of the state court record, as explained in Standards of Review Under the AEDPA

Section A, supra.

                4. The State Court’s Decision is an Unreasonable Application of Clearly
                   Established Federal Law.

        The Court of Criminal Appeals of Texas rejected the claim that counsel was ineffective for

failing to object to the inadmissible hearsay testimony of Louis Escalante on the grounds that Mr.

Daniel “failed to show by a preponderance of the evidence that his counsel’s representation fell


                                                  205
below an objective standard of reasonableness and that the deficient performance prejudiced the

defense.” Id. Applying look-through analysis to the trial court’s opinion, however, the trial court

found that there was not ineffective assistance of counsel because Louis Escalante’s statements

about Mr. Daniel’s escape plan were not hearsay because they were an admission by a party

opponent, and that it was sound trial strategy to not object to Mr. Escalante’s hearsay and instead try

to discredit Mr. Escalante. App. 90-92.

        It is an incorrect to state that Mr. Escalante’s statements were admissions by a party

opponent. When Mr. Escalante testified to what Mr. Daniels told Troy Williams and Troy Williams

told him, there were two levels of hearsay: what Mr. Daniel told Troy Williams (one level), and then

what Troy Williams told Louis Escalante (second level). Each level of hearsay would need its own

exception.

        Had Mr. Daniel himself told Louis Escalante that he had an escape plan, and Mr. Escalante

testified to what Mr. Daniel told him, that would be an non-hearsay admission by a party opponent.

If Troy Williams had testified at trial about what Mr. Daniel told him, that too would be a non-

hearsay admission by a party opponent. But when Mr. Escalante testified about what Troy Williams

told him that Mr. Daniel told him about an escape plan, that was inadmissible hearsay. Mr. Escalante

did not testify as to what Mr. Daniel said, he testified to what Troy Williams told him Mr. Daniel

said.

        There is no exception to the hearsay rule that allowed Mr. Escalante to testify to what Troy

Williams told him. Troy Williams was not a party opponent. Troy Williams’s statements were not

subject to cross-examination. It was simply inaccurate for the trial court to characterize the second-

hand statements of Troy Williams as told through Louis Escalante as non-hearsay testimony of a

party opponent. Accordingly, none of the safeguards that exist in the exceptions to the hearsay rule

were present here – there was no way to cross-examine Troy Williams about these statements to

                                                  206
assure they were reliable. And those safeguards exist for a reason. Troy Williams has denied that he

and Mr. Daniel had ever discussed an escape plan of any sort. Supp. App. 1879-1881. Mr. Williams

denies telling Mr. Escalante anything about an escape plan, and maintains that there was no way Mr.

Escalante could have heard him and Mr. Daniel talking about an escape plan because that never

happened. Supp App. 1879-1991. This is exactly why the Constitution protects an accused’s right to

confront witnesses, Crawford v. Washington, 541 U.S. 36 (2004), and why the Texas Rules of Evidence

prohibit hearsay. Tex. R. Evid. 801.

           Furthermore, it is illogical to say that it is sound trial strategy to not object to hearsay

testimony so that it can come in and be discredited, rather than object to the testimony as hearsay

and keep it from being admitted in the first place. Louis Escalante’s only purpose was to testify to

the hearsay statements of Troy Williams about the escape plan. The easiest way to “discredit” that

testimony was to keep the jury from hearing it in the first place, which would have happened had

counsel objected. There is no reason to try to “unring” a bell that you can keep from ringing in the

first place.

           As discussed in Section B, supra, the hearsay statements went directly to Mr. Daniel’s future

dangerousness and painted him as a violent person. The state referenced the “escape plan” in its

closing argument because it was so damaging. The state court should not receive deference because

it incorrectly stated that Mr. Escalante’s statements were not hearsay when in fact they were. It was

objectively unreasonable for trial counsel to fail to object to Louis Escalante’s hearsay testimony.

This deficient performance prejudiced Mr. Daniel. The court’s holding is an unreasonable

application of Strickland and its progeny. Strickland v. Washington, 466 U.S. 668 (1984). Mr. Daniel

should accordingly receive habeas relief on this claim unless the state grants him a new trial on

penalty.

XVII. MR. DANIEL’S FIFTH, SIXTH, EIGHTH, AND FOURTEENTH
      AMENDEMENT RIGHTS WERE VIOLATED WHEN HE WAS SENTENCED
                                                       207
        TO DEATH UNDER TEXAS’S UNCONSTITUTIONAL SENTENCING
        STATUTE.

        A.      Mr. Daniel’s Constitutional Rights Were Violated when the Trial Court was
                Prohibited from Instructing the Jury that a Vote by One Juror would Result in
                a Life Sentence.

        Pursuant to Texas law, in Mr. Daniel’s case two special issues were submitted to the jury

during the penalty phase: (1) whether there is a probability that the defendant constitutes a

continuing threat to society; and (2) whether, considering all of the evidence, there are sufficient

mitigating circumstances to warrant life without parole rather than death. Tex. Code Crim. Proc. art.

37.071,§ (2)(b)(1)-(2), (e)(1). A defendant is to be sentenced to death if the jury answers “Yes” on

the first issue and “No” on the second issue. If the jury returns a “No” answer to the first special

issue or a “Yes” answer to the second issue, or if the jury is unable to answer both questions

submitted to them under the statute, the court shall sentence the defendant to life without parole.

Tex. Code Crim. Proc. art. 37.071, § 2(g).

        The Texas sentencing statute requires the jury to receive inaccurate, incomplete instructions

about the requirements for a life sentence. It requires the jury be instructed: (1) that the prosecution

must prove the first special issue beyond a reasonable doubt; (2) the jury shall return a verdict of

“Yes” or “No” on the first special issue; the jury may not return a “Yes” verdict unless it is

unanimous, and it may not return a “No” verdict unless ten or more jurors agree. Tex. Code Crim.

Proc. art. 37.071, § 2(c) & (d). Mr. Daniel’s jury was so instructed. ECF 4-39, 26 RR 113-19. On the

second special issue, the statute requires the jury to be instructed: (1) the jury shall return an answer

of “Yes” or “No”; (2) the jury may not return a “No” unless it is unanimous and may not return a

“Yes” unless at least ten jurors agree. Tex. Code Crim. Proc. art. 37.071, § 2(e)(2). Mr. Daniel’s jury

was so instructed. Id. The statute expressly bars the jury from being instructed that if the jury is

unable to reach a unanimous or at-least-ten verdict on either of the special issues, the trial court is



                                                   208
required to sentence the defendant to life in prison. Tex. Code Crim. Proc. art. 37.071, § 2(a). The

trial court complied with the statute.

        The statute and the confusing instructions created a farcical scenario in which the opposite

of “unanimous” is “ten people agree.” Deliberations in a jury room on a death sentence could reach

multiple outcomes that fall into neither category: a vote of nine to three, eight to four, and so on.

However, juries are given no instruction on how to proceed if that likely scenario plays out. Instead,

jurors are instructed that, in order to make the predicate findings that would result in a sentence of

life imprisonment, “ten (10) or more jurors [must] agree.” Thus, the statute requires that the jury

instructions tell a lie. The truth is that if even one juror would answer the second issue “Yes” and all

eleven others would answer it “No,” that finding would also result in a sentence of life

imprisonment. The instruction thus violates Mills v. Maryland, 486 U.S. 367, 384 (1988). This is

precisely the kind of ambiguity that the Constitution does not tolerate in a capital sentencing

scheme. Lockett v. Ohio, 438 U.S. 586, 605 (1978).

        This portion of the jury instruction, which suggests that it requires the agreement of ten out

of twelve jurors to find “No” on the first special issue and to find “Yes” on special issue two,

unconstitutionally diminished each juror’s individual sense of responsibility in the sentencing process

in violation of the Eighth Amendment. For this reason, this instruction is also a violation of Caldwell

v. Mississippi, 472 U.S. 320, 328-29 (1985). Moreover, capital sentencing instructions amount to

constitutional error if “there is a reasonable likelihood that the jury has applied the challenged

instruction in a way that prevents the consideration of constitutionally relevant evidence.” Boyde v.

California, 494 U.S. 370, 380 (1990). And, by actively misleading potential holdout jurors (even a large

majority of holdouts fewer than ten) to believe their individual votes would not change the outcome,

the instruction injects arbitrariness and unfairness into the penalty phase, in violation of Petitioner’s

right to due process. See Simmons v.South Carolina, 512 U.S. 154 (1994). The Texas capital sentencing

                                                   209
scheme, on its face and as applied to Petitioner, violates the Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution.

        B.      Mr. Daniel’s Death Sentence was Arbitrarily and Capriciously Assigned Based
                on the Jury’s Answer to the Unconstitutionally Vague Special Issue.

        Article 37.071 of the Texas Code of Criminal Procedure statute requires a trial court to

submit the following special issue to the jury: whether there is a probability that the defendant

constitutes a continuing threat to society. Tex. Code Crim. Proc. art. 37.071, § 2(b)(1), (e)(1).

Neither the Texas capital sentencing statute nor the required jury charge define the terms

“probability,” “criminal acts of violence,” or “continuing threat to society.” See Tex. Code Crim.

Proc. art. 37.071, § 2(b)(1).13. This contravenes the Eighth Amendment principle that a state’s

aggravating factors may not be defined in such a way that people of ordinary sensibilities could find

that nearly every murder meets the stated criteria. Godfrey v. Georgia, 446 U.S. 420, 428-29 (1980).

Moreover, the use of “probability” in an issue that the jury is instructed to determine beyond a

reasonable doubt improperly lessens the State’s burden to prove the aggravating factors beyond a

reasonable doubt, which is required by the Sixth Amendment. See Ring v. Arizona, 536 U.S. 584, 602-

09 (2002).

         This concern is particularly troublesome in Mr. Daniel’s case. As explained in Claim II

 supra, the jury sent out a note to the trial court asking for clarification regarding the terms of this

 special issue, because the jury was unclear as to what those terms meant. App. 1549-1550.

        C.      Mr. Daniel’s Death Sentence Should Be Vacated Because the Penalty Phase
                Jury Instruction Restricted the Evidence That the Jury Could Determine Was
                Mitigating.

        “[T]he Eighth and Fourteenth Amendments require that the sentencer, in all but the rarest

kind of capital case, not be precluded from considering, as a mitigating factor, any aspect of a

defendant’s character or record and any of the circumstances of the offense that the defendant

proffers as a basis for a sentence less than death.” Lockett v. Ohio, 438 U.S. 586, 604 (1978). The
                                                    210
Lockett decision was animated by “the risk that the death penalty will be imposed in spite of factors

which may call for a less severe penalty,” and it accordingly found unconstitutional a state statute

that “prevent[ed] the sentencer in all capital cases from giving independent mitigating weight to

aspects of the defendant’s character and record and to circumstances of the offense proffered in

mitigation.” Id. at 605. Texas’s statute governing capital trials gives rise to this risk by expressly

limiting the evidence that jurors may consider mitigating. See Tex. Code Crim. Proc., art. 37.71. As

applied to Mr. Daniel, this statute violated Mr. Daniel’s rights under the Eighth and Fourteenth

Amendments, and related provisions of the Texas Constitution. Accordingly, Mr. Daniel’s

sentence should be vacated.

        Article 37.071 of the Texas Code of Criminal Procedure statute requires a trial court to

submit the following special issue to the jury: whether, considering all the evidence, there are

sufficient mitigating circumstances to warrant a sentence of life imprisonment without parole.

Tex. Code Crim. Proc. art. 37.071, § 2(b)(1), (e)(1). In addition to these procedural instructions,

Texas law requires the court to instruct the jury that it “shall consider mitigating evidence to be

evidence that a juror might regard as reducing the defendant’s moral blameworthiness.” Tex. Code Crim.

Proc. art. 37.071, § 2(f)(4) (emphasis added). No definition of “moral blameworthiness” is

provided, nor are additional instructions given as to the relationship between this instruction and

the demands of the special issue itself. The trial court so instructed the jury in Mr. Daniel’s case. CR

at 186–88.

        The avenues of mitigation open to a capital jury cannot be limited to evidence that relates

solely to the defendant’s culpability, the nature of his crime, or what the crime says about that

individual defendant. Abdul-Kabir v. Quarterman, 550 U.S. 233, 246 (2007). At the penalty phase, Mr.

Daniel presented evidence that bore no relationship to his legal or moral blameworthiness for the

capital crime. See, e.g., ECF 4-38, 25 RR 21–35 (testimony from his Aunt explaining her memories

                                                   211
of Mr. Daniel). Such evidence is equally meaningful for jurors as background and character

evidence when deciding whether to impose a sentence of death. See Penry v. Lynaugh, 492 U.S.

302, 327.

        Texas’s statutorily-mandated instruction fatally undermines the jury’s capacity to give

effect to this broader type of mitigating evidence, evidence unrelated to Mr. Daniel’s “moral

blameworthiness,” a limitation wholly at odds with three decades of U.S. Supreme Court

precedent. Were any of Mr. Daniel’s jurors to credit such evidence—that is, evidence they found

to warrant a life sentence but that did not reduce Mr. Daniel’s moral blameworthiness for the

crime—that juror necessarily and untenably would violate the court’s instructions. Penry v. Johnson,

532 U.S. 782, 800 (2001) (Penry II). Because “[w]e generally presume that jurors follow their

instructions,” there exists a reasonable probability that the result of Mr. Daniel’s trial would have

been different had a constitutionally adequate instruction been given. Id. at 799.

        D.      Mr. Daniel’s Death Sentence Is Unconstitutional Because It Was Assigned
                Based on Texas’s Arbitrary System of Administering the Death Penalty.

        A small minority of Texas’s counties are responsible for an overwhelming majority of

the death sentences that have been assessed in the past thirty-nine years. In addition to this

geographic disparity—a disparity that cannot be explained merely by reference to county

populations—Texas’s system of administering the death penalty also reflects disparities based on

race and ethnicity. Thus, whereas sentences of death should be reserved only for the most

egregious offenses, in Texas this determination is, to a degree both substantial and improper,

an arbitrary one. Mr. Daniel’s sentence therefore violates his applicable rights under the Texas

and United States Constitutions, as well under Texas statutory law and United States Supreme

Court and Texas case law. Accordingly, Mr. Daniel’s sentence should be reversed.

        Capital punishment schemes must have “objective standards to guide, regularize, and

make rationally reviewable the process for imposing a sentence of death.” Woodson v. North
                                                  212
Carolina, 428 U.S. 280, 303. When these schemes lack such standards, or when such standards fail in

their application, or when “[t]here is no principled way to distinguish [a] case, in which the death

penalty was imposed, from the many cases in which it was not,” it cannot be maintained that the

imposition of a death sentence was “based on reason rather than caprice or emotion.” Godfrey v.

Georgia, 446 U.S. 420, 433.

        Since 1976, 1,101 defendants have been sentenced to death in Texas.31 Collectively, less

than half of Texas’s 254 counties account for these 1,101 sentences (listing 120 Texas counties).

Four counties—Harris, Dallas, Bexar, and Tarrant—account for over 50% of these defendants, as

well as for over 49% of those who have been executed (274 out of 555). In the past thirty-nine

years, 83% if counties have sentenced someone to death three times or less, or not at all (212 o u t

of 254.)

        The experience of the last forty years has shown that the practical consequence of

prosecutorial discretion has not been to narrow the field of death-eligible defendants to the most

serious and heinous cases. The influence of geographical factors within Texas’s capital punishment

system has undermined the Supreme Court’s expectations that this system would be an

“evenhanded, rational, and consistent” one. Jurek v. Texas, 428 U.S. 262, 276 (1976).

           In addition to geography, studies continue to show that race is a motivating factor

 behind jury verdicts in capital cases.32 One study specific to Texas examined the influence of race



   31
      All statistics are taken from Tex. Dep’t Crim. Justice, http://www.tdcj.state.tx.us/death_row/
(last visited September 29, 2018)

           32
             See, e.g., David Baldus, et al., Race and Proportionality Since McCleskey v. Kemp (1987):
 Different Actors with Mixed Strategies of Denial and Avoidance, 39 COLUM. HUM. RTS. L. REV. 143
 (2007); Isaac Unah, Choosing Those Who Will Die: The Effect of Race, Gender, and Law in Prosecutorial
 Decision to Seek the Death Penalty in Durham County, North Carolina, 15 MICH. J. RACE & L. 135
 (2009) (finding that prosecutors were more likely to pursue capital cases for white victims than
 black victims).
                                                   213
 in Harris County capital cases from 1992 to 1999. Scott Phillips, Racial Disparities in the Capital of

 Capital Punishment, 45 HOUS. L. REV. 807 (2008). Using statistical techniques to control for

 potential confounders, the study showed that “black defendants who committed crimes less likely

 to lead to a death trial tended to face a capital trial more frequently than their white and Hispanic

 counterparts.” AM. BAR ASS’N, THE TEXAS CAPITAL PUNISHMENT ASSESSMENT

 REPORT (2013). A defendant also faced increased odds of receiving a death sentence if he was

 black than if he was white or Hispanic. Phillips, 45 HOUS. L. REV. at 834. The study also

 confirmed that, in Harris County within the eight-year period, those convicted of killing a white

 victim were more likely to receive death than those convicted of killing a black victim. Id.

        The conclusion compelled by this study and the other studies mentioned is inescapable:

race continues to influence the imposition of the death penalty, regardless of whether that

influence is conscious or unconscious. When a law is applied in such a way that it becomes more

directed at a “particular class of persons”—particularly when that class of persons is

distinguished by race—the application of that law violates an individual’s right to equal protection

under the law. See Yick Wo v. Hopkins, 118 U.S. 356, 373 (1886). For the foregoing reasons, Texas’s

death penalty scheme is unconstitutional as applied to Mr. Daniel and Mr. Daniel’s sentence of

death should be vacated.

        E.      The State Court’s Decision Should Not Receive AEDPA Deference.

                5. Mr. Daniel Exhausted these Claims in his State Habeas Petition.

        Mr. Daniel raised this claims in his Initial Application for Writ of Habeas Corpus. App. 988-

1019. The trial court denied the state habeas application, adopting nearly verbatim the state’s

proposed findings of fact and conclusions of law. App 6. The CCA affirmed, relying on the trial




                                                    214
court’s findings and conclusions. App. 3, 6. For the reasons articulated in the Standard of Review

under AEDPA, Sections B and C supra, Mr. Daniel argues that de novo review is the appropriate

standard of review.

        However, Mr. Daniel focuses herein on those findings and conclusions and shows that the

state court decision was at best unreasonable in light of clearly established Supreme Court precedent,

and in light of the state court record as explained in Standards of Review Under the AEDPA,

Section A, supra.

                6. The State Court’s Decision is an Unreasonable Application of Clearly
                   Established Federal Law
        As detailed in the above analysis, the four claims collectively challenge violations of Mills v.

Maryland, 486 U.S. 367, 384 (1988); Lockett v. Ohio, 438 U.S. 586, 605 (1978); Godfrey v. Georgia, 446

U.S. 420, 428-29 (1980); Jurek v. Texas, 428 U.S. 262, 276 (1976); and Yick Wo v. Hopkins, 118 U.S.

356, 373 (1886). The state court’s dismissal of these claims is an unreasonable application of Federal

law.

XVIII. MR. DANIEL’S SENTENCE OF DEATH VIOLATES THE FIFTH, SIXTH,
       EIGHTH, AND FOURTEENTH AMENDMENTS.

        A.      The Presentation of Evidence of “Extraneous” Conduct Violates the Fifth,
                Sixth, Eighth and Fourteenth Amendments.

        Under Art. 37.07 and Art. 37.071, the state is permitted wide latitude to introduce evidence of

“extraneous” offenses during the penalty phase. The state may introduce “any other evidence of an

extraneous crime or bad act that is shown beyond a reasonable doubt by evidence to have been

committed by the defendant or for which he could be held criminally responsible, regardless of

whether he has previously been charged with or finally convicted of the crime or act.” Art. 37.07 §3

(a)(1), including “an extraneous crime or bad act that has not resulted in a final conviction in a court

of record or a probated or suspended sentence,” Art. 37.07 § 3(g). Normal evidentiary rules are relaxed

during the penalty phase, so that the state may introduce “any evidence the court deems relevant to

                                                   215
sentence.” Art. 37.071 §2 (a)(1). The “extraneous” evidence may be considered by the jury in deciding

both of the special issues. The presentation of extraneous conduct to support a finding of the first

special issue violates the Fifth Amendment’s presumption of innocence, the Sixth Amendment’s jury

trial guarantee, and creates a risk of arbitrary and unreliable capital sentencing in violation of the Eighth

and Fourteenth Amendments.

        The Supreme Court has held that death-eligibility factors are the functional equivalent of

elements of a greater offense, and must be found by the jury beyond a reasonable doubt. Ring v.

Arizona, 536 U.S. 584, 609 (2002). The sentencing scheme, however, permits the prosecution to offer

evidence of unadjudicated offenses and charges that did not lead to a conviction, and does not require

the jury to find beyond a reasonable doubt that the defendant is guilty of those offenses, before the

jury may consider them in deciding the special issues. Instead, the jury must decide the first special

issue, a broad question about “continuing threat to society,” beyond a reasonable doubt; the jury may

also consider the extraneous offenses in considering the second special issue. This collective

consideration of unadjudicated offenses and charges that have not led to a conviction invites

arbitrariness into the capital sentencing decision, because there are no procedural safeguards attached

to the extraneous offenses.

        In Mr. Daniel’s penalty phase, the state introduced evidence of three unadjudicated offenses

or offenses where Mr. Daniel was arrested but not found guilty of a crime: a 2007 arrest for Eluding

a Police Officer, Possession of Marijuana, and traffic offenses, ECF 4-36, 23 RR 7-18, a 2010 arrest

for theft and fraud charges, ECF 4-40, 27 RR 109-11, and 2012 arrest for DUI, ECF 4-35, 22 RR 19.

        B.      Mr. Daniel’s Death Sentence Is Inconsistent with the Evolving Standards of
                Decency That Mark the Progress of a Maturing Society.

        Petitioner’s death sentence is unconstitutional under the Eighth and Fourteenth Amendments

to the United States Constitution because capital punishment defies evolving standards of decency,

operates arbitrarily, fails to serve any valid penological purpose, and inflicts torture. There is a national
                                                    216
trend towards abolition, accompanied by the belief that the death penalty is excessive. Texas’s capital

punishment regime is out of step with the international community’s consensus against the death

penalty, and has failed to ensure reliability, consistency, and equal protection of the law.

        Texas sentenced Petitioner to death under an arbitrary process that failed to limit the death

penalty to the worst offenders and instead channeled and fostered discrimination on the basis of

race. Furman v. Georgia, 408 U.S. 238, 242, 256 (1972). Petitioner’s death sentence and continued

confinement deprive him of his rights to due process, equal protection, and freedom from the

infliction of torture and cruel and unusual punishment, as guaranteed by the Fifth, Sixth, Eighth, and

Fourteenth Amendments to the United States Constitution; decisional law and other mandatory rules;

and international law as set forth in treaties, customary law, and international human rights law.

Petitioner’s death sentence is also unconstitutional because he has been and will continue to be

confined for a gratuitously long time under torturous, inhumane conditions. See Glossip v. Gross, 135 S.

Ct. 2726, 2756, 2764-72 (2015).

        It is well established that what is constitutionally tolerable under the Eighth Amendment is

not static. “The Amendment must draw its meaning from the evolving standards of decency that mark

the progress of a maturing society.” Trop, 356 U.S. at 100-01. And of course, “the Clause forbidding

‘cruel and unusual’ punishments ‘is not fastened to the obsolete but may acquire meaning as public

opinion becomes enlightened by a humane justice.’” Gregg, 428 U.S. at 171.

        C.      State Habeas Counsel Were Ineffective for Failing to Raise this Claim.

        For the reasons above, Mr. Daniel’s ineffective-assistance-of-trial-counsel (“IATC”) claim is

meritorious. This claim was not presented or adjudicated in the state habeas proceedings. To the extent

the claim is deemed procedurally defaulted, the ineffective assistance of state habeas counsel

establishes cause and prejudice that overcome the default as is elaborated upon in the “Exceptions to

Procedural Default” Section, supra. Martinez, 566 U.S. at 17; Trevino, 133 S. Ct. at 1918, 1921.

                                                   217
                 1.        Deficient performance

        State habeas counsel did not raise the fact that it was unconstitutional for the jury to hear

about Mr. Daniel’s unadjudicated offenses, despite the fact that he had not been found guilty of those

offense beyond a reasonable doubt. Furthermore, state habeas counsel did not raise the fact that the

death penalty is inconsistent with evolving standards of decency.

        State habeas counsel had no reasonable basis for failing to raise the unconstitutionality of both

allowing the jury to hear about Mr. Daniel’s unadjudicated offenses, and for failing to raise the

unconstitutionality of the death penalty because it is inconsistent with evolving standards of decency.

Supp App. 1894. Likewise, there was no strategy decision for omitting these arguments. Supp. App.

1894.

                 2.        Prejudice

        Mr. Daniel was prejudiced by state habeas counsel’s deficient performance. There is a

reasonable probability that, had state habeas counsel included these arguments, Mr. Daniel would have

been granted relief. Because Mr. Daniel can establish cause and prejudice under Martinez and Trevino

to overcome default, this Court should grant Mr. Daniel habeas relief unless the state provides him a

new trial and penalty phase.

XIX. THE CUMULATIVE PREJUDICIAL EEFFECT OF THE ERRORS AT BOTH
     THE GUILT AND PENALTY PHASE DESCRIBED HEREIN DENIED MR.
     DANIEL DUE PROCESS AND EFFECTIVE ASSISTANCE OF COUNSEL.

        Each claim presented herein individually entitles Mr. Daniel to relief from his conviction and

sentencing. Even if this Court finds that Mr. Daniel is not entitled to relief based on any particular

claim, he is nevertheless entitled to relief because the cumulative effect of these errors acted to deny

Mr. Daniel a fair trial.

        Due process claims are considered cumulatively as well as individually, and cumulative errors

may provide a basis for relief whether or not the effect of the individual errors warrants relief. When


                                                   218
the court finds cumulative error or prejudice, it eliminates the need to analyze the individual

prejudicial effect of each deficiency.

        The circumstances of this case demonstrate the cumulative effect of counsel’s serious

failures, and the constitutional errors committed by the trial court and the prosecutor so undermined

the fairness of the trial that Mr. Daniel’s convictions cannot stand. Dodson v. Stephens, 611 F. App’x

168, 178-79 (5th Cir. 2015). Collectively and cumulatively, the errors set forth denied Mr. Daniel his

right to due process of law and his rights under the Sixth, Eighth, and Fourteenth Amendments to

the United States Constitution. Though each constitutional violation detailed herein alone is

sufficient for this Court to grant relief, considered cumulatively, they compel the conclusion that

relief must be granted.




                                                  219
                                     REQUEST FOR RELIEF

        Wherefore, based on the foregoing, Mr. Daniel respectfully requests that the Court grant

him the following relief:

        (1) Such discovery as is necessary for full and fair resolution of the claims contained in this
            Petition;
        (2) An evidentiary hearing on all claims involving disputed issues of fact;


        (3) Should it assist the Court, a status conference to discuss the timing of the above;


        (4) An order holding in abeyance the federal proceedings should the Court deem it
            appropriate for Mr. Daniel to first exhaust any claim or portion thereof in state court;

        (5) Should it assist the Court, schedule oral argument regarding Petitioner’s request for an
            evidentiary hearing, discovery, abeyance, claims for relief, or any other matter the Court
            deems necessary; and

        (6) Issue a Writ of Habeas Corpus to vacate Mr. Daniel’s convictions and sentences.


                                                        Respectfully Submitted,

                                                          /s/ Shawn Nolan
                                                        Shawn Nolan
                                                        Federal Community Defender for the
                                                        Eastern District of Pennsylvania
                                                        Suite 545 West, The Curtis Center
                                                        601 Walnut Street
                                                        Philadelphia, PA 19106
                                                        (215) 928-0520
        Dated: March 4, 2019




                                                  220
                         CERTIFICATE OF SERVICE
     I hereby certify that on this date, I served the foregoing on the following person

by ECF:

                                    Katherine Hayes
                              Assistant Attorney General
                             Office of the Attorney General
                                 Post Office Box 12548
                               Austin, Texas 78711-2548

                                                           /s/ Shawn Nolan
                                                           Shawn Nolan


     Dated: March 4, 2019
